



Exhibit 10.1
LOAN AGREEMENT
dated as of December 7, 2018
among
HOME SFR BORROWER, LLC,
as Borrower,
MORGAN STANLEY BANK, N.A.
AND THE OTHER PERSONS FROM TIME TO TIME PARTY HERETO AS LENDERS,
as Lenders,
MORGAN STANLEY MORTGAGE CAPITAL HOLDINGS LLC,
as Administrative Agent,
and
WELLS FARGO BANK, N.A.,
as Paying Agent and Calculation Agent






    



--------------------------------------------------------------------------------






TABLE OF CONTENTS
Page
Article I
DEFINITIONS; PRINCIPLES OF CONSTRUCTION
10


Section 1.1
Definitions
10


Section 1.2
Principles of Construction.
54


1.2.1
Certain Terms
54


1.2.2
Certain References
54


Article II
General Terms
55


Section 2.1
The Loan; Disbursement to Borrower
55


2.1.1
Agreement to Lend and Borrow.
55


2.1.2
Conditions Precedent to the Loan
55


2.1.3
Note
56


2.1.4
This Agreement and Other Loan Documents
57


2.1.5
Use of Proceeds
57


Section 2.2
Interest Rate
57


2.2.1
Interest Rate
57


2.2.2
Interest Calculation
57


2.2.3
Determination of Interest Rate; Increased Costs; Breakage Costs
58


2.2.4
Additional Costs
59


2.2.5
Default Rate
59


2.2.6
Usury Savings
60


2.2.7
Interest Rate Cap Agreement
60


Section 2.3
Loan Payment
62


2.3.1
Monthly Debt Service Payments
62


2.3.2
Payments Generally
62


2.3.3
Payment on Maturity Date
63


2.3.4
Late Payment Charge
63


2.3.5
Method and Place of Payment
63


Section 2.4
Prepayments
63


2.4.1
Voluntary Prepayments
63


2.4.2
Mandatory Prepayments
63


2.4.3
Prepayments After Default
64


2.4.4
Prepayment/Repayment Conditions
64


Section 2.5
Release or Substitution of Property
65


2.5.1
Release of a Property.
66





i



--------------------------------------------------------------------------------





2.5.2
Substitution of a Property
67


Section 2.6
Rent Deposit Account/Cash Management.
68


2.6.1
Rent Deposit Account
69


2.6.2
Cash Management Account
70


2.6.3
Order of Priority of Funds in Cash Management Account
71


2.6.4
Application During Event of Default
73


2.6.5
Payments Received in the Cash Management Account
73


Section 2.7
Withholding Taxes
73


2.7.1
Payments Free of Taxes
73


2.7.2
Payment of Other Taxes by Borrower
74


2.7.3
Indemnification by Borrower
74


2.7.4
Evidence of Payments
74


2.7.5
Status of Lenders
74


2.7.6
Treatment of Certain Refunds
76


2.7.7
Survival
77


Section 2.8
[Reserved]
77


Section 2.9
Springing Mortgage Documents.
77


Section 2.10
The Paying Agent.
77


Section 2.11
The Calculation Agent.
82


Section 2.12
Indemnification of Administrative Agent and Paying Agent.
87


Section 2.13
[Reserved].
88


Section 2.14
Actions and Events Outside of Lenders’ and Agents’ Control.
88


Article III
REPRESENTATIONS AND WARRANTIES
88


Section 3.1
General Representations
88


3.1.1
Organization
88


3.1.2
Proceedings
89


3.1.3
No Conflicts
89


3.1.4
Litigation
89


3.1.5
Agreements
89


3.1.6
Consents
89


3.1.7
Solvency
90


3.1.8
Other Debt
90


3.1.9
Employee Benefit Matters
90


3.1.10
Compliance with Legal Requirements
90


3.1.11
Financial Information
91





ii



--------------------------------------------------------------------------------





3.1.12
Insurance
91


3.1.13
Tax Filings
91


3.1.14
[Reserved]
91


3.1.15
Special Purpose Entity/Separateness
91


3.1.16
Management
92


3.1.17
Illegal Activity
92


3.1.18
No Change in Facts or Circumstances; Disclosure
92


3.1.19
Investment Company Act
92


3.1.20
Federal Reserve Regulations
92


3.1.21
Bank Holding Company
93


3.1.22
FIRPTA
93


3.1.23
Contracts
93


3.1.24
Patriot Act
93


3.1.25
Perfection Representations
94


3.1.26
2016-1 Loan.
95


Section 3.2
Property Representations
95


3.2.1
Property/Title
95


3.2.2
Adverse Claims
95


3.2.3
Title Insurance Owner’s Policy
95


3.2.4
Deed
96


3.2.5
Property File Required Documents
96


3.2.6
Property Taxes and Other Charges
96


3.2.7
Compliance with Renovation Standards
96


3.2.8
Condemnation; Physical Condition
96


3.2.9
Brokers
96


3.2.10
Leasing
96


3.2.11
Insurance
97


3.2.12
Lawsuits, Etc.
97


3.2.13
Orders, Injunctions, Etc.
97


3.2.14
Agreements Relating to the Properties
97


3.2.15
Accuracy of Information Regarding Property
97


3.2.16
Compliance with Legal Requirements
97


3.2.17
Utilities and Public Access
98


3.2.18
Eminent Domain
98


3.2.19
Flood Zone
98





iii



--------------------------------------------------------------------------------





3.2.20
Specified Liens
98


Section 3.3
Survival of Representations
98


Article IV
BORROWER COVENANTS
98


Section 4.1
Affirmative Covenants
98


4.1.1
Preservation of Existence
99


4.1.2
Compliance with Legal Requirements
99


4.1.3
Special Purpose Bankruptcy Remote Entity/Separateness
99


4.1.4
Non-Property Taxes
99


4.1.5
Access to the Properties
100


4.1.6
Cooperate in Legal Proceedings
100


4.1.7
Perform Loan Documents
100


4.1.8
Award and Insurance Benefits
100


4.1.9
Further Assurances
101


4.1.10
Keeping of Books and Records
101


4.1.11
Business and Operations
101


4.1.12
True and Complete Disclosure
101


4.1.13
Loan Proceeds
102


4.1.14
Property Files
102


4.1.15
Leasing Matters
102


4.1.16
Borrower’s Operating Account
102


4.1.17
Security Deposits
102


4.1.18
Investment of Funds in Cash Management Account, Subaccounts; Rent Deposit
Accounts and Security Deposit Accounts
103


4.1.19
Operation of Property
103


4.1.20
Anti-Money Laundering
104


4.1.21
OFAC
104


4.1.22
[Reserved]
104


4.1.23
Borrower TRS
104


4.1.24
Updated BPO Values
105


4.1.25
Updated Lien Searches
105


4.1.26
Costs and Expenses
105


4.1.27
Property Files Website
106


4.1.28
Delivery of Counterparty Opinion.
106


Section 4.2
Negative Covenants
106


4.2.1
Operation of Property
106


4.2.2
Indebtedness
107





iv



--------------------------------------------------------------------------------





4.2.3
Liens
107


4.2.4
Limitation on Investments
107


4.2.5
Limitation on Issuance of Equity Interests
107


4.2.6
Restricted Junior Payments
108


4.2.7
Principal Place of Business, State of Organization
108


4.2.8
Dissolution
108


4.2.9
Change In Business
108


4.2.10
Debt Cancellation
108


4.2.11
Changes to Accounts
108


4.2.12
Zoning
109


4.2.13
No Joint Assessment
109


4.2.14
Limitation on Transactions with Affiliates
109


4.2.15
ERISA
109


4.2.16
No Embargoed Persons
109


4.2.17
Transfers
109


Section 4.3
Reporting Covenants
111


4.3.1
Financial Reporting
111


4.3.2
Annual Budget
112


4.3.3
Reporting on Adverse Effects
113


4.3.4
Litigation
113


4.3.5
Events of Default
113


4.3.6
Other Defaults
113


4.3.7
Properties Schedule
113


4.3.8
Disqualified Properties
114


4.3.9
Security Deposits
114


4.3.10
Advance Rents Received
115


4.3.11
[Reserved]
115


4.3.12
ERISA Matters
115


4.3.13
Leases
115


4.3.14
Other Reports
115


4.3.15
Anti-Money Laundering Laws; Sanctions
115


Section 4.4
Property Covenants
115


4.4.1
Ownership of the Property
115


4.4.2
Liens Against the Property
116


4.4.3
Condition of the Property
116





v



--------------------------------------------------------------------------------





4.4.4
Compliance with Legal Requirements
116


4.4.5
Property Taxes and Other Charges
116


4.4.6
Compliance with Agreements Relating to the Properties
117


4.4.7
Leasing
117


4.4.8
Trailing Documents
117


Article V
INSURANCE; CASUALTY; CONDEMNATION
118


Section 5.1
Insurance.
118


5.1.1
Insurance Policies
118


Section 5.2
Casualty
122


Section 5.3
Condemnation
123


Section 5.4
Restoration
124


Article VI
RESERVE FUNDS
128


Section 6.1
Tax Funds; HOA Funds
128


6.1.1
Deposits of Tax Funds
128


6.1.2
Release of Tax Funds
128


6.1.3
Deposits of HOA Funds
129


6.1.4
Release of HOA Funds
129


Section 6.2
Insurance Funds
129


6.2.1
Deposits of Insurance Funds
129


6.2.2
Release of Insurance Funds
130


6.2.3
Acceptable Blanket Policy
130


Section 6.3
Capital Expenditure Funds
130


6.3.1
Deposits of Capital Expenditure Funds
130


6.3.2
Release of Capital Expenditure Funds
130


Section 6.4
Casualty and Condemnation Subaccount
131


Section 6.5
Eligibility Reserve Subaccount
131


6.5.1
Deposit of Eligibility Funds
131


6.5.2
Release of Eligibility Funds
131


Section 6.6
Lien Reserve Subaccount
131


6.6.1
Deposit of Lien Reserve Funds.
131


6.6.2
Release of Eligibility Funds.
131


Section 6.7
Advance Rent Funds
132


6.7.1
Deposits of Advance Rent Funds
132


6.7.2
Release of Advance Rent Funds
132


Section 6.8
Reserve Funds, Generally
132





vi



--------------------------------------------------------------------------------





Article VII
DEFAULTS
133


Section 7.1
Events of Default
133


Section 7.2
Remedies
136


Section 7.3
Remedies Cumulative; Waivers
137


Section 7.4
Administrative Agent’s Right to Perform
138


Article VIII
PARTICIPATION AND SALE OF LOAN
138


Section 8.1
Sale of Loan/Participation
138


Section 8.2
Lender Record; Participant Register
140


Article IX
MISCELLANEOUS
140


Section 9.1
Survival
140


Section 9.2
Administrative Agent’s Discretion
141


Section 9.3
Governing Law; Submission to Jurisdiction
141


Section 9.4
Modification, Waiver in Writing
142


Section 9.5
Delay Not a Waiver
143


Section 9.6
Notices
144


Section 9.7
Trial by Jury
145


Section 9.8
Headings
145


Section 9.9
Severability
145


Section 9.10
Preferences
145


Section 9.11
Waiver of Notice
145


Section 9.12
Remedies of Borrower
146


Section 9.13
Indemnity
146


Section 9.14
Schedules and Exhibits Incorporated
146


Section 9.15
Offsets, Counterclaims and Defenses
146


Section 9.16
No Joint Venture or Partnership; No Third Party; Beneficiaries
147


Section 9.17
Publicity
147


Section 9.18
Cross Default; Cross Collateralization; Waiver of Marshalling of Assets
147


Section 9.19
Conflict; Construction of Documents; Reliance
148


Section 9.20
Brokers and Financial Advisors
149


Section 9.21
Prior Agreements
149


Section 9.22
Counterparts
149


Section 9.23
Ratable Payments
149


Section 9.24
Exculpation of Administrative Agent
149


Section 9.25
Patriot Act Records and Compliance
150


Section 9.26
No Fiduciary Duty
150





vii



--------------------------------------------------------------------------------





Section 9.27
Confidentiality.
151


Section 9.28
State Specific Provisions
152


9.28.1
Florida
152


9.28.2
Georgia
153


9.28.3
Indiana
153


9.28.4
Kansas
154


9.28.5
Minnesota
154


9.28.6
Missouri
154


9.28.7
North Carolina
155


9.28.8
South Carolina
155


9.28.9
Tennessee
156


9.28.10
Texas
156


Section 9.29
Property Files Website; Access to Information
157


Section 9.30
Certain Waivers
157


Article X
ADMINISTRATIVE AGENT
157


Section 10.1
Authorization and Action.
157


Section 10.2
Administrative Agent’s Reliance.
159


Section 10.3
Collateral Matters.
159


Section 10.4
Administrative Agent and Affiliates.
160


Section 10.5
Resignation.
161







viii



--------------------------------------------------------------------------------







SCHEDULES
Schedules and Exhibits


Schedules:


Schedule I        -     Allocated Loan Amount
Schedule II-A        -    Closing Date Properties Schedule (and Form of Monthly
Properties
Schedule)
Schedule II-B        -    Form of Quarterly Rollup Report
Schedule III         -    Exceptions to Representations and Warranties
Schedule IV        -     Chief Executive Office and Employer Identification
Number
Schedule V        -    Specified Liens
Schedule VI            Unleased Properties
Schedule VII        -    [Reserved]
Schedule VIII        -    Calculations Schedule
Schedule IX        -    Previously-Owned Properties
Schedule X        -    List of Competitors




Exhibits:


Exhibit A        -    Form of Account Control Agreement
Exhibit B        -    Form of Compliance Certificate
Exhibit C        -    Form of Deposit Account Control Agreement
Exhibit D        -    Form of Request for Release
Exhibit E        -    [Reserved]
Exhibit F        -    Form of Diligence Agent Certification
Exhibit G-1        -    Form of Amended and Restated Promissory Note
Exhibit G-2            Form of Promissory Note
Exhibit H        -    [Reserved]
Exhibit I        -    Form of Final Report
Exhibit J        -    Form of Assignment and Acceptance


ix



--------------------------------------------------------------------------------












LOAN AGREEMENT
THIS LOAN AGREEMENT, dated as of December 7, 2018 (this “Agreement”), is by and
among HOME SFR BORROWER, LLC, a Delaware limited liability company, having its
principal place of business at 5100 Tamarind Reef, Christiansted, USVI 00820
(“Borrower”), and MORGAN STANLEY BANK, N.A. and the other lenders from time to
time party hereto (each, a “Lender”, and, collectively, the “Lenders”), MORGAN
STANLEY MORTGAGE CAPITAL HOLDINGS LLC, a New York limited liability company (the
“Administrative Agent”), and WELLS FARGO BANK, N.A.. (“Wells Fargo”), as paying
agent (in such capacity, the “Paying Agent”) and calculation agent (in such
capacity, “Calculation Agent”).


W I T N E S S E T H:
WHEREAS, Borrower desires to obtain the Loan (as hereinafter defined) from
Lenders;
WHEREAS, Lenders are willing to make the Loan to Borrower, subject to and in
accordance with the terms of this Agreement and the other Loan Documents (as
hereinafter defined); and
WHEREAS, the Administrative Agent, the Paying Agent and the Calculation agent
are willing to perform the respective roles assigned to them under this
Agreement.
NOW THEREFORE, in consideration of the making of the Loan by Lenders and the
covenants, agreements, representations and warranties set forth in this
Agreement, the parties hereto, intending to be legally bound, hereby covenant,
agree, represent and warrant as follows:
Article IDEFINITIONS; PRINCIPLES OF CONSTRUCTION
Section 1.1    Definitions.
For all purposes of this Agreement, except as otherwise expressly required or
unless the context clearly indicates a contrary intent:
“2016-1 Loan” means the indebtedness incurred by Borrower pursuant to and
evidenced by the 2016-1 Loan Agreement.
“2016-1 Loan Agreement” means that certain Amended and Restated Loan Agreement,
dated as of October 7, 2016, by and between Borrower and MSR Lender LLC.
“Acceptable Blanket Policy” has the meaning set forth in Section 5.1.1(e).
“Acceptable Counterparty” means a counterparty to the Interest Rate Cap
Agreement (or the guarantor of such counterparty’s obligations) that (a) has and
shall maintain, until the expiration of the applicable Interest Rate Cap
Agreement, (i) a long-term unsecured debt rating of not less than “A-” by S&P
and (ii) a long-term unsecured debt rating of not less than “A3” from Moody’s or
(b) is otherwise acceptable to the Administrative Agent; provided, however that
the rating requirement in clause (a)(i) and (ii) above shall not be applicable
if the counterparty to the Interest Rate Cap Agreement is an affiliate of the
Administrative Agent.


10



--------------------------------------------------------------------------------





“Acknowledgment” means an Acknowledgment made by an Acceptable Counterparty with
respect to an Interest Rate Cap Agreement or a Replacement Interest Rate Cap
Agreement.  
“Actual Rent Collections” means, for any period of determination, the actual
cash collections of Rents in respect of the Properties by Borrower; provided,
that collections of Advance Rent shall be allocated to the applicable calendar
month set forth in the Advance Rent Disbursement Schedule.
“Additional Insolvency Opinion” means a non-consolidation opinion letter
delivered on the Closing Date or subsequent to the Closing Date, as applicable,
in connection with the appointment of a Qualified Manager described in clause
(iii) of the definition thereof or a request by the Administrative Agent, in
form and substance and from counsel reasonably satisfactory to Administrative
Agent.
“Adjusted EBITDA” means, with respect to the Sponsor and any date of
determination, the sum of earnings before income taxes plus interest,
depreciation, and amortization, determined in accordance with GAAP, excluding
extraordinary items, other non-recurring items, and material out-of-period
adjustments, such as: (i) net gain on real estate and loans, (ii) REO property
operating expenses, (iii) real estate selling costs and impairment, (iv)
mortgage loan servicing costs, (v) acquisition fees and costs, (vi) share-based
compensation, and (vii) other expense income.
“Adjusted LIBOR Rate” means, for any Interest Period, an interest rate per annum
obtained by dividing (i) LIBOR for such Interest Period by (ii) a percentage
equal to 100% minus the LIBOR Rate Reserve Percentage for such Interest Period.
“Administrative Agent” means Morgan Stanley Mortgage Capital Holdings LLC, in
its capacity as agent for the Lenders.
“Advance Rent” means, for any given month, any Rent that has been prepaid more
than thirty (30) days in advance, as measured from the date of determination.
“Advance Rent Disbursement Schedule” means a schedule showing the Payment Dates
to which Advance Rents received by Borrower are applicable and should be
disbursed from the Advance Rent Subaccount to the Cash Management Account.
“Advance Rent Funds” has the meaning set forth in Section 6.7.1.
“Advance Rent Subaccount” means the account established by the Paying Agent and
maintained by the Cash Management Account Bank in accordance with the terms of
Section 6.7.1 titled “82561501, Advance Rent Account - Wells Fargo Bank, N.A.,
as Paying Agent in trust for the Secured Parties” or such other account
established at the Cash Management Account Bank as may be designated in writing
from time to time by the Paying Agent to the Administrative Agent and Borrower.
“Affected Party” means any Lender, the Administrative Agent, individually and in
its capacity as Administrative Agent, and, with respect to each of the
foregoing, the parent company or holding company that controls such Person.
“Affiliate” means, as to any Person, any other Person that (i) owns directly or
indirectly forty-nine percent (49%) or more of all equity interests in such
Person, and/or (ii) is in Control of, is Controlled by or is under common
ownership or Control with such Person, and/or (iii) is a director or officer of
such Person or of an Affiliate of such Person.


11



--------------------------------------------------------------------------------





“Agreement” has the meaning set forth in the introductory paragraph hereto.
“Allocated Loan Amount” means for a Property the amount set forth on Schedule I
hereto in connection with the Loan, as the same may be reduced pursuant to
Section 2.4.4(d); provided that (i) if a single Substitute Property is
substituted for a Replaced Property or portfolio of Replaced Properties, then
the initial Allocated Loan Amount of such Substitute Property shall be the
Allocated Loan Amount of such Replaced Property (or the aggregate Allocated Loan
Amounts of such Replaced Properties) immediately prior to the Release Date with
respect to such Replaced Property or Replaced Properties, and (ii) if two (2) or
more Substitute Properties are substituted for a Replaced Property or portfolio
of Replaced Properties, then the initial Allocated Loan Amount of each such
Substitute Property shall be a pro rata portion of the Allocated Loan Amount of
such Replaced Property (or the aggregate Allocated Loan Amounts of such Replaced
Properties) immediately prior to the Release Date with respect to such Replaced
Property or Replaced Properties, with such pro rata portion determined based on
the Collateral Values of the Substitute Properties. For the avoidance of doubt,
in connection with calculating the Release Amount in connection with any
prepayments or releases of Properties contemplated by this Agreement or any
other prepayment required hereunder, Administrative Agent will determine the
Allocated Loan Amount for any individual Property as of the date Administrative
Agent received notice of the prepayment or release from Borrower.
“ALTA” means American Land Title Association, or any successor thereto.
“Alternative Index” means for any Interest Period during a LIBOR Disruption
Event that has occurred pursuant to clause (iv) of the definition thereof, the
alternative reference rate selected by the Board of Governors of the Federal
Reserve System (including any committee or working group thereof) that is
consistent with accepted market practice for similar secured transactions
involving single family residential real estate portfolios with similarly
situated borrowers, and as to which the Administrative Agent may, in its
reasonable discretion (in consultation with Borrower), with the consent of the
Majority Lenders, make such adjustments to such rate or, subject to the
provisions of the definition of Applicable Margin, the spread thereon, as well
as the business day convention, interest determination dates and related
provisions and definitions, in each case that are consistent with such accepted
market practice for the use of such rate.
“Alternative Rate” means, with respect to each Interest Period and each Interest
Determination Date, a rate of interest per annum determined by reference to the
applicable Alternative Index.
“Alternative Rate Loan” means the Loan at any time the Loan accrues interest at
a rate based upon the Alternative Rate.
“Amortization Period” means a period commencing on any Calculation Date on which
the DSCR Test, Debt Yield Test or the Combined LTV/DSCR Test is not satisfied
and ending on (x) in the case of any Amortization Period commencing due to a
failure to satisfy the DSCR Test, the earlier of the date on which Borrower
prepays the principal amount of the Loan in an amount sufficient to satisfy the
DSCR Test and the second consecutive Calculation Date on which the DSCR Test is
satisfied, or (y) in the case of any Amortization Period commencing due to a
failure to satisfy the Combined LTV/DSCR Test, the earliest of (i) the date on
which (a) Borrower prepays the principal amount of the Loan in an amount
sufficient to cause the Combined LTV/DSCR Test to be satisfied or (b) the
Borrower substitutes Properties with Substitute Properties in an amount
sufficient to cause the Combined LTV/DSCR Test to be satisfied, (ii) in the
event there is no Borrower prepayment of principal pursuant to the prior clause
(i), the second consecutive Calculation Date on which the Combined LTV/DSCR Test
is satisfied, or (iii) the date on which Administrative Agent obtains Broker
Price Opinions pursuant to Section 4.1.24 which demonstrate that the Combined
LTV/DSCR Test is satisfied or (z) in the case of any Amortization Period
commencing due to a


12



--------------------------------------------------------------------------------





failure to satisfy the Debt Yield Test, the earlier of the date on which
Borrower prepays the principal amount of the Loan in an amount sufficient to
satisfy the Debt Yield Test and the second consecutive Calculation Date on which
the Debt Yield Test is satisfied; provided, that if an Event of Default has
occurred and is continuing on the date when a Amortization Period would
otherwise end, such Amortization Period shall not end unless and until no Event
of Default exists and is continuing.
“Annual Budget” means the operating budget, including all planned Capital
Expenditures, for the Properties prepared by Borrower in accordance with
Section 4.3.2 for the applicable calendar year, prepared on a month-by-month
basis.
“Anti-Money Laundering Laws” means all anti-money laundering laws and
regulations, including, without limitation, the Bank Secrecy Act, the Money
Laundering Control Act of 1986, the Patriot Act, Executive Order No. 13224 on
Terrorist Financing, effective September 24, 2001, and relating to Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or Support Terrorism, the International Emergency Economic Power Act, 50
U.S.C. § 1701 et seq. and any criminal laws of the United States of America or
of any of the several states against terrorism or the laundering of money, in
any case, to which any Loan Party is subject.
“Applicable Margin” means, (i) with respect to the Loan that is a LIBOR Loan,
one and eight-tenths of one percent (1.80%); (ii) with respect to the Loan that
is a Federal Funds Rate Loan, (a) one and eight-tenths of one percent (1.80%)
plus (or minus, if the difference described in the following clause (b) is
negative) (b) the difference between (A) the Adjusted LIBOR Rate on the date
immediately preceding the date on which the related LIBOR Disruption Event shall
have occurred and (B) the Federal Funds Alternative Rate on such date; and (iii)
with respect to the Loan that is an Alternative Rate Loan, the difference
(expressed as the number of basis points) between (a) the sum of (1) Adjusted
LIBOR Rate, determined as of the Interest Determination Date for which LIBOR was
last available, plus (2) one and eight-tenths of one percent (1.80%) minus (b)
the Alternative Rate as of such Interest Determination Date; provided, however,
that, if such difference is a negative number, then the Applicable Margin shall
be zero.
“Approved Annual Budget” has the meaning set forth in Section 4.3.2.
“Approved Capital Expenditures” means Capital Expenditures incurred by Borrower
and either (i) if no Amortization Period is continuing, included in the Annual
Budget or, if during a Amortization Period, in an Approved Annual Budget or
(ii) approved by the Administrative Agent, which approval shall not be
unreasonably withheld, conditioned or delayed. For the avoidance of doubt, any
budgeted Capital Expenditure amount for a calendar month may be carried forward
if unused in such calendar month; provided, however, no such unused amount may
be carried over from the last calendar month of any Approved Annual Budget to
the first calendar month of the next Approved Annual Budget.
“Approved Extraordinary Expense” means any Extraordinary Expense incurred by
Borrower during the Amortization Period and approved (or deemed approved) by
Administrative Agent as provided in the immediately succeeding sentence.  If an
Amortization Period exists, then such Extraordinary Expense shall be subject to
Administrative Agent’s approval, which approval may not be unreasonably withheld
so long as no Event of Default then exists; provided, however, that so long as
no Event of Default then exists, Administrative Agent shall be deemed to have
approved any Extraordinary Expense (other than fees paid to the Manager or any
amounts paid to any Affiliates of Borrower that (a) do not exceed (when
aggregated with any and all other requested and unpaid Extraordinary Expenses
covered by the same line item of the Approved Annual Budget) ten percent (10%)
of the monthly amount of the applicable line item set forth in the Approved
Annual Budget for such month and (b) do not exceed (when aggregated with any and
all other requested


13



--------------------------------------------------------------------------------





and unpaid Extraordinary Expenses of the same type (i.e., Operating Expenses or
Capital Expenditures)) five percent (5%) of the aggregate monthly amount of the
Approved Annual Budget with respect to Operating Expenses or Capital
Expenditures, as applicable, for such month.
“Assignment and Acceptance” means an agreement substantially in the form set
forth as Exhibit J pursuant to which a new Lender becomes party to this
Agreement.
“Available Cash” has the meaning set forth in Section 2.6.3(n).
“Available Unfunded Amounts” means, with respect to any Person and any loan
agreement, letter of credit or other credit facility under which such Person is
a borrower, any amounts undrawn by such Person but available to be drawn based
on the borrowing base or other collateral value requirements under the terms of
such loan agreement, letter of credit or other credit facility.
“Award” means any compensation paid by any Governmental Authority in connection
with a Condemnation.
“Bankruptcy Action” means, with respect to any Person:
(i)    such Person shall fail generally to pay its debts as they come due, or
shall make a general assignment for the benefit of creditors; or any case or
other proceeding shall be instituted by such Person seeking to adjudicate it as
bankrupt or insolvent, or seeking liquidation, reorganization, debt arrangement,
dissolution, winding up, or composition or readjustment of debts of it or its
debts under the Bankruptcy Code; or such Person shall take any corporate,
limited partnership or limited liability company action to authorize any of such
actions; or
(ii)    a case or other proceeding shall be commenced, without the application
or consent of such Person in any court seeking the liquidation, reorganization,
debt arrangement, dissolution, winding up, or composition or readjustment of
debts of such Person, the appointment of a trustee, receiver, custodian,
liquidator, assignee, sequestrator or the like for such Person or all or
substantially all of its assets, or any similar action with respect to such
Person under the Bankruptcy Code, and (a) such case or proceeding shall continue
undismissed, or unstayed and in effect, for a period of sixty (60) consecutive
days or (b) an order for relief in respect of such Person shall be entered in
such case or proceeding or a decree or order granting such other requested
relief shall be entered.
“Bankruptcy Code” means Title 11 of the United States Code, 11 U.S.C. § 101, et
seq., as the same may be amended from time to time, and any successor statute or
statutes and all rules and regulations from time to time promulgated thereunder,
and any comparable foreign laws relating to bankruptcy, insolvency or creditors’
rights or any other federal, state, local or foreign bankruptcy or insolvency
law.
“Blocked Account Control Agreement” means the Cash Management Agreement among
the Cash Management Account Bank, Borrower, Paying Agent and Administrative
Agent providing for the exclusive control of the Cash Management Account and all
other Subaccounts by Administrative Agent, substantially in the form of Exhibit
A or such other form as may be reasonably acceptable to Administrative Agent (on
behalf of the Secured Parties).
“Borrower” has the meaning set forth in the introductory paragraph hereto,
together with its successors and permitted assigns.
“Borrower Information” has the meaning set forth in Section 9.27(b).


14



--------------------------------------------------------------------------------





“Borrower Security Agreement” means that certain Security Agreement, dated as of
the Closing Date, executed by Borrower in favor of Administrative Agent, as the
same may be amended, restated, supplemented or otherwise modified from time to
time in accordance with its terms.
“Borrower TRS” means HOME TRS, LLC, a wholly-owned Delaware limited liability
company, subsidiary of Borrower that is treated for U.S. federal income tax
purposes as a “taxable REIT subsidiary”.
“Borrower TRS Guaranty” means that certain Borrower TRS Guaranty, dated as of
the date hereof, executed by Borrower TRS and Administrative Agent for the
benefit of the Lenders.
“Borrower TRS Security Agreement” means that certain Security Agreement
(Borrower TRS), dated as of the date hereof, executed by Borrower TRS and
Administrative Agent (for itself and for the Secured Parties).
“Borrower’s Operating Account” has the meaning set forth in Section 4.1.16.
“Borrowing Base” means, as of any date of determination, the aggregate
Collateral Value of all Eligible Properties.
“BPO Value” means, with respect to any Property, the “as is” value for such
Property set forth in the Broker Price Opinion most recently obtained by
Administrative Agent with respect to a Property (i) as of the Closing Date for
such Property (or with respect to a Substitute Property, the related Release
Date) or (ii) pursuant to Section 4.1.24.
“Breakage Costs” has the meaning set forth in Section 2.2.3(d).
“Broker Price Opinion” or “BPO” means a broker price opinion obtained by the
Administrative Agent from the Diligence Agent; provided however, that if Legal
Requirements require the Administrative Agent on behalf of the Lenders to obtain
an appraisal in connection with any of the Properties, then Broker Price Opinion
shall mean an appraisal obtained by the Administrative Agent on behalf of the
Lenders in compliance with such Legal Requirements with respect to any affected
Properties. Broker Price Opinions shall include such information and comply with
such guidelines (including under Legal Requirements) as shall be reasonably
acceptable to the Administrative Agent.
“Business Day” means any day other than a Saturday, Sunday or any other day on
which national banks in New York, New York, or the place of business of the
Administrative Agent, the Paying Agent or the financial institution that
maintains the Cash Management Account for or on behalf of the Administrative
Agent or any Reserve Funds or the Federal Reserve Bank of New York is not open
for business.
“Calculation Agent” means Wells Fargo Bank, N.A. or any replacement institution
designated by the Administrative Agent with the consent of Borrower (such
consent not to be unreasonably withheld) and the Majority Lenders pursuant to
the terms of this Agreement. Wells Fargo Bank, N.A. will perform its duties as
Calculation Agent through its Corporate Trust Services division.
“Calculation Agent Fee” means (a) with respect to the initial Calculation Agent
appointed under this Agreement, an amount equal to $8,500 for each Payment Date
and (b) with respect to any replacement Calculation Agent, such fee as shall be
agreed by the Administrative Agent with the consent of the Majority Lenders and,
so long as no Event of Default then exists, with the consent of Borrower. In
addition to the foregoing, Borrower shall pay to the initial Calculation Agent
on the Closing Date a one-time upfront fee equal to $8,500.


15



--------------------------------------------------------------------------------





“Calculation Date” means the last day of each calendar quarter during the Term,
commencing with the calendar quarter ended December 31, 2018.
“Cap Receipts” means all amounts received by Borrower pursuant to an Interest
Rate Cap Agreement.
“Capital Expenditure Funds” has the meaning set forth in Section 6.3.1.
“Capital Expenditure Subaccount” means the account established by the Paying
Agent and maintained by the Cash Management Account Bank in accordance with the
terms of Section 6.3.1 titled “82561502, Capital Expenditure Account - Wells
Fargo Bank, N.A., as Paying Agent in trust for the Secured Parties” or such
other account established at the Cash Management Account Bank as may be
designated in writing from time to time by the Paying Agent to the
Administrative Agent and Borrower.
“Capital Expenditures” means, for any period, the amount expended for items
capitalized under GAAP (including expenditures for building improvements, major
repairs and leasing commissions).
“Cash Equivalents” means (a) securities with maturities of 90 days or less from
the date of acquisition that are issued or fully guaranteed or insured by the
United States Government or any agency thereof, (b) certificates of deposit and
eurodollar time deposits with maturities of 90 days or less from the date of
acquisition and overnight bank deposits of any commercial bank, which commercial
bank is organized under the laws of the United States of America or any state
thereof, having capital and surplus in excess of $500,000,000, and rated at
least A-1 by S&P and P-1 by Moody’s, (c) repurchase obligations of any
commercial bank satisfying the requirements of clause (b) of this definition and
(d) commercial paper (having original maturities of not more than 91 days) of a
domestic issuer rated at least A-1 or the equivalent thereof by S&P or P-1 or
the equivalent thereof by Moody’s; provided that the commercial paper is United
States Dollar denominated and amounts payable thereunder are not subject to any
withholding imposed by any non-United States jurisdiction and is not issued by
an asset backed commercial paper conduit or structured investment vehicle.
“Cash Management Account” means the account established by the Paying Agent and
maintained by the Cash Management Account Bank in accordance with the terms of
Section 2.6.2(a) titled “82561503, Cash Management Account - Wells Fargo Bank,
N.A., as Paying Agent in trust for the Secured Parties” or such other account
established at the Cash Management Account Bank as may be designated in writing
from time to time by the Paying Agent to the Administrative Agent and Borrower.
“Cash Management Account Bank” means Wells Fargo Bank, N.A. or any replacement
institution designated by the Administrative Agent with the consent of Borrower
and Lenders pursuant to the terms of this Agreement to maintain the Cash
Management Account.
“Casualty” has the meaning set forth in Section 5.2.
“Casualty and Condemnation Funds” has the meaning set forth in Section 6.4.
“Casualty and Condemnation Subaccount” means the account established by the
Paying Agent and maintained by the Cash Management Account Bank in accordance
with the terms of Section 6.4 titled “82561504, Casualty and Condemnation
Account - Wells Fargo Bank, N.A., as Paying Agent in trust for the Secured
Parties” or such other account established at the Cash Management Account Bank
as may be designated in writing from time to time by the Paying Agent to the
Administrative Agent and Borrower.


16



--------------------------------------------------------------------------------





“Casualty Consultant” has the meaning set forth in Section 5.4(d)(iii).
“Casualty Retainage” has the meaning set forth in Section 5.4(d)(iv).
“Casualty Threshold Amount” means, with respect to all Casualties arising from
any single Casualty event, an amount equal to two percent (2%) of the
Outstanding Principal Balance as of the date of such Casualty event.
“Change of Control” means, (a) the acquisition by any Person (other than any
Permitted Transferee, directly or indirectly, acting collectively or
individually) or by any two or more Persons acting in concert, of beneficial
ownership (within the meaning of Rule 13d-3 of the Securities and Exchange
Commission under the Securities Exchange Act of 1934, as amended) of outstanding
shares of voting stock, limited partnership interests or limited liability
interests, as the case may be, of Sponsor or at any time if after giving effect
to such acquisition such Person or Persons owns forty-nine (49%) or more of such
outstanding shares of voting stock, limited partnership interests or limited
liability company interests, as the case may be, (b) with respect to Borrower,
if the Equity Owner ceases to directly own 100% ownership interest in Borrower,
(c) with respect to Borrower TRS, if Borrower ceases to directly own 100%
ownership interest in Borrower TRS or (d) with respect to the Equity Owner, if
the Sponsor ceases to own directly or indirectly 100% ownership interest in the
Equity Owner.
“Change of Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation,
statute, treaty, policy, guideline or directive by any Governmental Authority,
(b) any change in any law, rule, regulation, statute, treaty, policy, guideline
or directive or in the application, interpretation, promulgation,
implementation, administration or enforcement thereof by any Governmental
Authority or (c) the making or issuance of any request, rule (including any
judicial or regulatory ruling), guideline or directive (whether or not having
the force of law) by any Governmental Authority; provided that notwithstanding
anything herein to the contrary, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith and (y) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change of Law”,
regardless of the date enacted, adopted or issued.
“Closing Date” means December 7, 2018.
“Code” means the Internal Revenue Code of 1986, as amended.
“Collateral” means, collectively, all of the real, personal and mixed property
in which Liens are purported to be granted pursuant to the Collateral Documents
as security for the Obligations.
“Collateral Assignment of Interest Rate Cap Agreement” has the meaning set forth
in Section 2.2.7(b).
“Collateral Assignment of Leases and Rents” means an Assignment of Leases and
Rents for each Property or for multiple Properties located within the same
county or parish dated as of the Closing Date (or, in connection with a Property
which is a Substitute Property, dated as of the Substitution Date), executed and
delivered by Borrower, constituting an assignment of the Lease or the Leases, as
applicable, and the proceeds thereof as Collateral for the Loan, as the same may
be amended, restated, supplemented or otherwise modified from time to time in
accordance with its terms. The Collateral Assignment of Leases and Rents may be
included as part of the Mortgage for such Property or Properties.


17



--------------------------------------------------------------------------------





“Collateral Assignment of Management Agreement” means (i) an Assignment of
Management Agreement and Subordination of Management Fees among Administrative
Agent, Borrower and the Manager and (ii) with respect to any Person providing
property management services to the Manager with respect to the Properties
pursuant to a sub-management agreement, a Collateral Assignment of Management
Agreement and Subordination of Management Fees among Administrative Agent, the
Manager and such Person in the form and substance reasonably acceptable to
Administrative Agent (on behalf of the Secured Parties).
“Collateral Documents” means the Borrower Security Agreement, the Borrower TRS
Security Agreement, the Equity Owner Security Agreement, the Blocked Account
Control Agreement, the Deposit Account Control Agreement, each Collateral
Assignment of Interest Rate Cap Agreement, each Collateral Assignment of
Management Agreement, if applicable, each Mortgage Document and all other
instruments, documents and agreements delivered by Borrower, Equity Owner or
Borrower TRS pursuant to this Agreement or any of the other Loan Documents in
order to grant to Administrative Agent (on behalf of the Lenders) a Lien on any
real, personal or mixed property of such Person as security for the Obligations.
“Collateral Value” means, for any Property, as of any date of determination,
seventy percent (70%) of the BPO Value of such Property as of such date of
determination.
“Collection Period” means, with respect to each Payment Date, the period
commencing on and including the 10th day of the calendar month prior to calendar
month in which such Payment Date occurs and ending on and including the 9th day
of the calendar month in which such Payment Date occurs, provided, however, the
initial Collection Period shall be the period commencing on the Closing Date and
ending on January 9, 2019.
“Collections” means, without duplication, with respect to any Property, all
Rents, Insurance Proceeds (whether or not Administrative Agent elects to treat
any such Insurance Proceeds as business or rental interruption Insurance
Proceeds pursuant to Section 5.4(d) but subject to the rights of Borrower to
retain and/or apply any such Insurance Proceeds under Article V), Condemnation
Proceeds (subject to the rights of Borrower to retain and/or apply any such
Condemnation Proceeds under Article V), Cap Receipts, Net Sale Proceeds (or, in
connection with Like-Kind Exchange, Unrestricted Cash in an amount equal to the
net cash proceeds expected to be received by the Qualified Intermediary in
respect of such Release Property based on the consideration under the contract
assigned to such Qualified Intermediary as of the Release Date), interest on
amounts on deposit in the Cash Management Account and on the Reserve Funds,
amounts paid by Borrower to the Cash Management Account pursuant to this
Agreement, and all other payments received with respect to such Property and all
“proceeds” (as defined in Section 9-102 of the UCC) of such Property. For the
avoidance of doubt, Collections shall not include security deposits that have
not been forfeited by the applicable Tenant.
“Combined LTV/DSCR Test” means a test that is not satisfied if (i) the LTV Ratio
as of the applicable date of determination is greater than or equal to eighty
percent (80%) and (ii) the Debt Service Ratio as of the applicable date of
determination is less than 1.40:1.00.
“Competitor” means any of the Persons set forth on Schedule X hereto.
“Compliance Certificate” means the certificate in the form attached hereto as
Exhibit B.
“Concessions” means, for any period of determination, the concessions provided
with respect to the Properties by Borrower as determined in accordance with
GAAP.


18



--------------------------------------------------------------------------------





“Condemnation” means a temporary or permanent taking by any Governmental
Authority as the result or in lieu or in anticipation of the exercise of the
right of condemnation or eminent domain, of all or any part of any Property, or
any interest therein or right accruing thereto, including any right of access
thereto or any change of grade affecting such Property or any part thereof.
“Condemnation Proceeds” has the meaning set forth in the definition of “Net
Proceeds”.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Contest Security” means any security delivered to Administrative Agent by
Borrower under Section 4.1.4 or Section 4.4.5.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of management, policies or activities of a Person,
whether through ownership of voting securities, by contract or otherwise.
“Controlled” and “Controlling” shall have correlative meanings.
“Controlled Account Agreement” means that certain Controlled Account Agreement
dated as of the Closing Date among the Cash Management Account Bank,
Administrative Agent, the Paying Agent and the Borrower.
“Counterparty” means the Acceptable Counterparty under the Interest Rate Cap
Agreement or any Replacement Interest Rate Cap Agreement.
“Counterparty Opinion” has the meaning set forth in Section 2.2.7(f).
“Cure Period” means, (i) with respect to the failure of any Property to qualify
as an Eligible Property (other than with respect to the failure of a Property to
comply with the representation in Section 3.2.20) if such failure is reasonably
susceptible of cure, a period of thirty (30) days after the earlier of actual
knowledge of such condition by a Responsible Officer of Borrower or the Manager
or notice thereof by Administrative Agent to Borrower; provided that, if
Borrower is diligently pursuing such cure during such thirty (30) day period and
such failure is susceptible of cure but cannot reasonably be cured within such
thirty (30) day period, then such cure period shall be extended for another
sixty (60) days so long as Borrower continues to diligently pursue such cure
and, provided, further, that if the Obligations have been accelerated pursuant
to Section 7.1(b), then the cure period hereunder shall be reduced to zero (0)
days and (ii) with respect to the failure of a Property to comply with the
representation in Section 3.2.20, zero (0) days. If any failure of any Property
to qualify as an Eligible Property is not reasonably susceptible of cure, then
no cure period shall be available. If any failure of any Property to qualify as
an Eligible Property is due to a Voluntary Action, then no cure period shall be
available.
“Custodial Agreement” means that certain Custodial Agreement dated as of the
Closing Date among Borrower, Equity Owner, the Administrative Agent and the
Custodian.
“Custodian” means Wells Fargo Bank, N.A. or any replacement institution
designated by the Administrative Agent with the consent of Borrower and the
Lenders pursuant to the terms of the Custodial Agreement.
“Debt” means the outstanding principal amount set forth in, and evidenced by,
this Agreement, together with all interest accrued and unpaid thereon, and all
other sums (including, but not limited to, any


19



--------------------------------------------------------------------------------





Spread Maintenance Premium and/or Breakage Costs, if applicable) due to Lenders
in respect of the Loan under this Agreement or any other Loan Document.
“Debt Service” means, with respect to any period of determination, the aggregate
of all Monthly Debt Service Amounts due under this Agreement for such period.
“Debt Service Coverage Ratio” means, as of any date of determination, a ratio in
which:
(a)    the numerator is the Underwritten Net Cash Flow calculated for the twelve
(12) month period ending on such date of determination; and
(b)    the denominator is the lesser of (i) the aggregate Monthly Debt Service
Payments for the twelve (12) month period following such date of determination,
which shall be an amount equal to the product of (x) the Outstanding Principal
Balance as of such date of determination and (y) the Interest Rate as of such
date of determination and (ii) so long as an Interest Rate Cap Agreement is in
effect on such date of determination (with a notional amount that is greater
than or equal to the Outstanding Principal Balance), the monthly debt service
payments for the twelve (12) month period following such date of determination,
which shall be an amount equal to the product of (A) the Outstanding Principal
Balance as of such date of determination and (B) an interest rate equal to the
sum of (x) the Applicable Margin relating to the Loan and (y) the Strike Price
as of such date of determination.
“Debt Yield” means, as of any date of determination, a fraction expressed as a
percentage in which:
(a)    the numerator is the Underwritten Net Cash Flow; and
(b)    the denominator is the Outstanding Principal Balance.
“Debt Yield Test” means, a test that is satisfied if the Debt Yield as of the
applicable date of determination is greater than or equal to 5.8%.
“Default” means the occurrence of any event hereunder or under any other Loan
Document which, but for the giving of notice or passage of time, or both, would
be an Event of Default.
“Default Rate” means a rate per annum equal to the lesser of (a) the Maximum
Legal Rate and (b) three percent (3%) above the otherwise applicable Interest
Rate.
“Deficiency” means, with respect to any Property File, (i) the failure of one or
more Specified Documents contained therein to be fully executed or to match the
information on the most recent Properties Schedule, (ii) one or more Specified
Documents contained therein are mutilated, materially damaged or torn or
otherwise physically altered or unreadable or (iii) the absence from a Property
File of any Specified Document required to be contained in such Property File,
in each case, to the extent such Deficiency has a material adverse effect on the
value of the related Property or the ability of the Manager to manage such
Property (as determined by the Administrative Agent in its reasonable
discretion).
“Deposit Account Control Agreement” means a Deposit Account Control Agreement
dated as of the Closing Date among Borrower, Administrative Agent and a Rent
Deposit Bank providing for springing control by Administrative Agent,
substantially in the form set forth as Exhibit C attached hereto or such other
form as may be reasonably acceptable to Administrative Agent (on behalf of the
Secured Parties).


20



--------------------------------------------------------------------------------





“Determination Date” means, with respect to each Interest Period, the date that
is two (2) London Business Days prior to the commencement date of such Interest
Period.
“Diligence Agent” means, as of any date of determination, collectively, Green
River Capital, LLC, and/or one or more other Persons designated by the
Administrative Agent with the consultation of Borrower, by written notice to the
Lenders at such date to be a “Diligence Agent”, subject to the Majority Lenders’
right to object to such designation within five (5) Business days after being
notified thereof (or such shorter period in which the Majority Lenders consent
thereto). The Diligence Agent may be removed upon at least thirty (30) days’
prior written notice (or such shorter period as shall be acceptable to the
Diligence Agent) by the Administrative Agent, delivered to the Diligence Agent,
the Lenders and Borrower; provided, however, in each case, that such removal
shall not be effective until a successor Diligence Agent acceptable to the
Administrative Agent and so long as no Event of Default then exists, in
consultation with Borrower (and with the consent of Borrower, to the extent the
proviso in the immediately preceding sentence applies) has been selected,
subject to the Majority Lenders’ right to object to such designation within five
(5) Business days after being notified thereof (or such shorter period in which
the Majority Lenders consent thereto).
“Diligence Agent Fees” means the fees set forth in the Diligence Agent
Agreement.
“Diligence Agent Agreement” means the evaluation services agreement, dated as of
October 19, 2018, between the Diligence Agent and the Administrative Agent.
“Diligence Agent Certification” means, in respect of any Property or group of
Properties, a certification of the Diligence Agent substantially in the form of
Exhibit F, that it has reviewed the Property File and Underwriting Package
therefor, has performed the applicable diligence services for such Property or
Properties under the Diligence Agent Agreement and has confirmed whether each
Property is an Eligible Property.
“Disqualified Property” means any Property that fails to constitute an Eligible
Property (after the lapse of any applicable Cure Period).
“Distribution Account” means that segregated trust account established by Paying
Agent and titled “82561500, Distribution Account – Wells Fargo Bank, N.A., as
Paying Agent in trust for Lenders” into which all remittances from Lenders under
this Agreement shall be deposited.
“DSCR Test” means, a test that is satisfied if the Debt Service Coverage Ratio
as of the applicable date of determination is greater than or equal to
1.20:1.00.
“Electronic Transmission” means the delivery of information in an electronic
format acceptable to the applicable recipient thereof, which shall include
electronic mail. An Electronic Transmission shall be considered written notice
for all purposes hereof (except when a request or notice by its terms requires
execution).
“Eligibility Funds” has the meaning set forth in Section 6.5.1.
“Eligibility Reserve Subaccount” means the account established by the Paying
Agent and maintained by the Cash Management Account Bank in accordance with the
terms of Section 6.5.1 titled “82561505, Eligibility Reserve Account - Wells
Fargo Bank, N.A., as Paying Agent in trust for the Secured Parties” or such
other account established at the Cash Management Account Bank as may be
designated in writing from time to time by the Paying Agent to the
Administrative Agent and Borrower.


21



--------------------------------------------------------------------------------





“Eligible Account” means a separate and identifiable account from all other
funds held by the holding institution that is an account or accounts (or
subaccounts thereof) maintained with a federal or state-chartered depository
institution or trust company which complies with the definition of Eligible
Institution. An Eligible Account will not be evidenced by a certificate of
deposit, passbook or other instrument.
“Eligible Institution” means:
(i)    Wells Fargo Bank, National Association, or Citibank, N.A., in each case,
so long as such institution’s long term deposit or long term unsecured debt
rating shall be at least “A2” from Moody’s and the equivalent from S&P (if the
deposits are to be held in the applicable account for more than 30 days) or such
institution’s short term deposit or short term unsecured debt rating shall be at
least “P-1” from Moody’s (if the deposits are to be held in the applicable
account for thirty (30) days or less); or
(ii)    a depository institution or trust company insured by the Federal Deposit
Insurance Corporation the short term unsecured debt obligations or commercial
paper of which are rated at least A-1 by S&P and P-1 by Moody’s in the case of
accounts in which funds are held for thirty (30) days or less or, in the case of
letters of credit or accounts in which funds are held for more than thirty (30)
days, the long term unsecured debt obligations of which are rated at least “AA”
by S&P and “Aa2” by Moody’s.
“Eligible Lease” means, as of any date of determination, a Lease for a Property
that satisfies all of the following:
(i)    the form of such Lease reflects customary market standard terms;
(ii)    such Lease is entered into on an arms-length basis without payment
support by Borrower or any of its Affiliates (provided that any incentives
offered to Tenants shall not be deemed to constitute such payment support);
(iii)    such Lease is to a bona fide third-party Tenant; and
(iv)    such Lease is in compliance with all applicable Legal Requirements in
all material respects.
“Eligible Property” means, as of any date of determination, a Property that is
in compliance with each of the Property Representations and each of the Property
Covenants.
“Eligible Substitute Property” means, as of the related Substitution Date, an
Eligible Property:
(i)    which is a single family residential real property, excluding housing
cooperatives, manufactured housing, condominiums and duplexes and townhomes;
(ii)    that is subject to an Eligible Lease with an Eligible Tenant;
(iii)    that is located in a metropolitan statistical area that contains at
least one Property described on the Properties Schedule as of the Closing Date;
(iv)    that is insured pursuant to Policies meeting the requirements of Article
V;


22



--------------------------------------------------------------------------------





(v)    as to which Borrower has delivered to Custodian the Title Insurance
Owner’s Policy and posted to the Property Files Website, the related Deed and
Lease;
(vi)    as to which Borrower has executed and delivered to Administrative Agent
on behalf of the Lenders the Mortgage Documents, which shall be in substantially
the same form as the Mortgage, Collateral Assignment of Leases and Rents and
Fixture Filing, if applicable, executed and/or delivered on the Closing Date
with such changes as may be necessitated or appropriate (as reasonably
determined by the Administrative Agent) for the jurisdiction in which such
Property is located, and which may, in the Administrative Agent’s reasonable
discretion, be Mortgage Documents with respect to only such Property (and in the
event such Property is located in the same county or parish in which one or more
other Properties is located, such Mortgage and Collateral Assignment of Leases
and Rents may be in the form of an amendment and spreader agreement to the
existing Mortgage and Collateral Assignment of Leases and Rents covering such
Property or Properties located in the same county or parish as the Substitute
Property, in each case, in form and substance reasonably acceptable to the
Administrative Agent) (the “Substitute Mortgage Documents”);
(vii)    as to which Borrower has delivered to the Administrative Agent on
behalf of the Lenders an opinion of counsel admitted to practice under the laws
of the state in which such Property is located in form and substance reasonably
satisfactory to Administrative Agent opining as to the enforceability of the
Substitute Mortgage Documents with respect to thereto and an opinion of counsel
in form and substance reasonably satisfactory to the Administrative Agent
opining as to the due authorization, execution and delivery by Borrower of such
Substitute Mortgage;
(viii)    as to which Administrative Agent on behalf of the Lenders shall have
received a Title Insurance Policy (or, in the event such Property is located in
the same county or parish in which one or more other Properties is located, an
endorsement to the existing Title Insurance Policy with respect to the Property
or Properties located in the same county or parish as such Property in form and
substance reasonably satisfactory to Administrative Agent) insuring the Lien of
the Mortgage encumbering such Property as a valid first lien on such Property,
free and clear of all exceptions other than the Permitted Liens;
(ix)    as to which the acquisition thereof by Borrower will not result in
Borrower or any other Loan Party incurring any Indebtedness (except as permitted
by this Agreement);
(xi)    if any Lien, litigation or governmental proceeding is existing or
pending or, to the actual knowledge of a Responsible Officer of Borrower,
threatened in writing against such Property which may result in liability to
Borrower, Borrower shall have deposited with Administrative Agent on behalf of
the Lenders reserves reasonably satisfactory to Administrative Agent as security
for the satisfaction of such liability.
“Eligible Tenant” means, as of any date of determination, a bona fide third
party lessee of a Property who satisfies each of the following criteria:
(a)    the Tenant is not subject to an ongoing Bankruptcy Action as of the date
such Tenant is initially screened by Borrower (or, in each case, the Affiliate
of Borrower who first acquired and leased such Property), prior to such Person’s
execution of a Lease;
(b)    at the time of initial screening, the Tenant is not listed on any
Government List; and
(c)    the Tenant otherwise conforms to Borrower’s internal resident leasing
criteria in all material respects at the time such resident is screened by
Borrower (or, in each case, the Affiliate of Borrower who first acquired and
leased such Property).


23



--------------------------------------------------------------------------------





“Embargoed Person” has the meaning set forth in Section 4.2.16.
“Environmental Indemnity” means that certain Environmental Indemnity Agreement,
dated as of the Closing Date, executed by Borrower in connection with the Loan
for the benefit of the Administrative Agent (acting on behalf of the Secured
Parties), as the same may be amended, restated, supplemented or otherwise
modified from time to time in accordance with its terms.
“Equity Interests” means, with respect to any Person, shares of capital stock,
partnership interests, membership interests, beneficial interests or other
equity ownership interests in such Person, and any warrants, options or other
rights entitling the holder thereof to purchase or acquire any such equity
interest from such Person.
“Equity Owner” means Home SFR Equity Owner, LLC, a Delaware limited liability
company.
“Equity Owner Guaranty” means that certain Equity Owner Guaranty, dated as of
the Closing Date, executed by Equity Owner and Administrative Agent for the
benefit of the Lenders, as the same may be amended, restated, supplemented or
otherwise modified from time to time in accordance with its terms.
“Equity Owner Security Agreement” means that certain Equity Owner Security
Agreement, dated as of the Closing Date, executed by Equity Owner and
Administrative Agent for the benefit of the Secured Parties, as the same may be
amended, restated, supplemented or otherwise modified from time to time in
accordance with its terms.
“Equity Owner’s Permitted Indebtedness” has the meaning set forth in Section
4.2.2.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
“ERISA Affiliate” means any corporation or trade or business that is a member of
any group of organizations (i) described in Section 414(b) or (c) of the Code of
which another entity is a member or (ii) described in Section 414(m) or (o) of
the Code of which another entity is a member, except that this clause (ii) shall
apply solely for purposes of potential liability under Section 302(b) of ERISA
and Section 412(b) of the Code and the lien created under Section 303(k) of
ERISA and Section 430(k) of the Code.
“ERISA Event” means (i) the failure to pay a minimum required contribution or
installment to a Plan on or before the due date provided under Section 430 of
the Code or Section 303 of ERISA, (ii) the filing of an application with respect
to a Plan for a waiver of the minimum funding standard under Section 412(c) of
the Code or Section 302(c) of ERISA, (iii) the failure of a Loan Party or any of
its ERISA Affiliates to pay a required contribution or installment to a
Multiemployer Plan on or before the applicable due date, (iv) any officer of any
Loan Party or any of its ERISA Affiliates knows or has reason to know that a
Plan is in “at risk” status within the meaning of Section 430(i) of the Code or
Section 303(i) of ERISA or (v) the occurrence of a Plan Termination Event.
“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.
“Event of Default” has the meaning set forth in Section 7.1(a).
“Exchange Act” means the Securities Exchange Act of 1934, as amended.


24



--------------------------------------------------------------------------------





“Exception Report” means a list, in a format reasonably acceptable to the
Administrative Agent, relating to the Properties, such list being delivered by
the Diligence Agent to Borrower and the applicable Servicing Agents via
Electronic Transmission, reflecting the Property Files posted to the Property
Files Website or otherwise delivered to the applicable Servicing Agents,
indicating any Exceptions with respect to each Property File listed thereon.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Affected Party or required to be withheld or deducted from a payment to an
Affected Party, (i) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case, (a)
imposed as a result of such Affected Party being organized under the laws of, or
having its principal office or, its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (b)
that are Other Connection Taxes, (ii) U.S. federal withholding Taxes imposed on
amounts payable to or for the account of such Affected Party with respect to an
applicable interest in a Loan pursuant to a law in effect on the date on which
(a) such Affected Party acquires such interest in a Loan or (b) such Affected
Party changes its lending office, except in each case to the extent that,
pursuant to Section 2.7, amounts with respect to such Taxes were payable either
to such Affected Party’s assignor immediately before such Affected Party became
a party hereto or to such Affected Party immediately before it changed its
lending office, (iii) Taxes attributable to such Affected Party’s failure to
comply with Section 2.7.5 and (iv) any Taxes imposed under FATCA.
“Existing Management Agreement” means each Property Management Services
Agreement or Property Management Agreement, dated as of September 30, 2016 or as
of the Closing Date, among Borrower and an Existing Manager, pursuant to which
such Existing Manager provides management and other services for Borrower with
respect to certain of the Properties, as the same may be amended, restated,
supplemented or otherwise modified from time to time in accordance with its
terms.
“Existing Manager” means each of Main Street Renewal LLC and HavenBrook Homes,
LLC.
“Extraordinary Expense” means, an operating expense or capital expense incurred
or required to be incurred by Borrower which is not set forth in the Approved
Annual Budget.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.
“Federal Funds Alternative Rate” means, for any date of determination, a
fluctuating rate of interest per annum equal to 0.50% plus the Federal Funds
Effective Rate. Notwithstanding anything to the contrary contained herein, in no
event shall the Federal Funds Alternative Rate be less than one half of one
percent (0.50%).
“Federal Funds Effective Rate” means, with respect to any date of determination,
the rate on that date for U.S. dollar federal funds as published in H.15(519)
under the caption “Federal Funds (Effective)” and displayed on Reuters Page
FEDFUNDS1.
“Federal Funds Rate Loan” means if the Loan accrues interest at a rate based
upon the Federal Funds Alternative Rate.


25



--------------------------------------------------------------------------------





“Fees” means, collectively, any fees described in the Fee Letters and any other
fees (as specified in writing by the Administrative Agent to the Calculation
Agent and Borrower) due to the Administrative Agent, Diligence Agent, Paying
Agent, Calculation Agent or Custodian hereunder or under any Loan Documents,
including, without limitation, the Paying Agent Fee, the Diligence Agent Fees
and the Calculation Agent Fee.
“Fee Letters” means, collectively, the fee letters among Borrower and one or
more of the Administrative Agent and Morgan Stanley Bank, N.A.
“Final Report” means a report of the Calculation Agent substantially in the form
of Exhibit I confirming the absence of exceptions with respect to Borrower’s
calculation of the Borrowing Base and any calculations required in connection
with the Loan.
“Fitch” means Fitch, Inc.
“Fixture Filing” means, with respect to any jurisdiction in which any Property
or Properties are located in which a separate, standalone fixture filing is
required or generally recorded or filed pursuant to the local law or custom (as
reasonably determined by Administrative Agent), a Uniform Commercial Code
financing statement (or other form of financing statement required in the
jurisdiction in which the applicable Property or Properties are located)
recorded or filed in the real estate records in which the applicable Property or
Properties are located.
“Foreign Lender” means a Lender that is not a U.S. Person.
“Foreign Plan” means any “employee benefit plan” as defined in Section 3(3) of
ERISA that (i) neither is subject to ERISA nor is a governmental plan within the
meaning of Section 3(32) of ERISA and that is maintained, or contributed to, by
a Loan Party and (ii) is mandated by a government other than the United States
(other than a state within the United States or an instrumentality thereof) for
employees of a Loan Party.
“Fully Condemned Property” has the meaning set forth in Section 5.3(b).
“GAAP” means generally accepted accounting principles in the United States of
America as of the date of the applicable financial report.
“Government List” means (1) the Annex to Presidential Executive Order 13224
(Sept. 23, 2001), (ii) OFAC’s most current list of “Specifically Designated
National and Blocked Persons” (which list may be published from time to time in
various mediums including, but not limited to, the OFAC website,
http://www.treasury.gov/ofac/ downloads/t11sdn.pdf or any successor website or
webpage), (2) any other list of terrorists, terrorist organizations or narcotics
traffickers maintained pursuant to any of the Rules and Regulations of OFAC that
Administrative Agent notified Borrower in writing is now included in “Government
Lists”, or (3) any similar lists maintained by the United States Department of
State, the United States Department of Commerce or any other Governmental
Authority with jurisdiction over Borrower or pursuant to any Executive Order of
the President of the United States of America that Administrative Agent notified
Borrower in writing is now included in “Government Lists”.
“Governmental Authority” means any court, board, agency, commission, office or
other authority of any nature whatsoever for any governmental unit (foreign,
federal, state, county, district, municipal, city or otherwise) whether now or
hereafter in existence.


26



--------------------------------------------------------------------------------





“HOA” means a home owners or condominium association.
“HOA Fees” means homeowners’ or condominium owners’ association dues, fees and
assessments.
“HOA Funds” has the meaning set forth in Section 6.1.3.
“HOA Property” means a Property which is subject to an HOA.
“HOA Subaccount” means the account established by the Paying Agent and
maintained by the Cash Management Account Bank in accordance with the terms of
Section 6.1.3 titled “82561506, HOA Account - Wells Fargo Bank, N.A., as Paying
Agent in trust for the Secured Parties” or such other account established at the
Cash Management Account Bank as may be designated in writing from time to time
by the Paying Agent to the Administrative Agent and Borrower.
“Improvements” means the buildings, structures, fixtures, additions,
enlargements, extensions, modifications, repairs, replacements and improvements
now or hereafter erected or located on a Property.
“Indebtedness” means, for any Person, as of any date of determination, without
duplication: (i) all indebtedness of such Person for borrowed money, for amounts
drawn under a letter of credit, or for the deferred purchase price of property
for which such Person or its assets is liable, (ii) all Available Unfunded
Amounts under a loan agreement, letter of credit, or other credit facility for
which such Person would be liable if such amounts were advanced thereunder,
(iii) all amounts required to be paid by such Person as a guaranteed payment to
partners or a preferred or special dividend, including any mandatory redemption
of shares or interests, (iv) all indebtedness guaranteed by such Person, (v) all
obligations under leases that constitute capital leases for which such Person is
liable, (vi) all obligations of such Person under interest rate swaps, caps,
floors, collars and other interest hedge agreements, in each case for which such
Person is liable or its assets are liable, whether such Person (or its assets)
is liable contingently or otherwise, as obligor, guarantor or otherwise, or in
respect of which obligations such Person otherwise assures a creditor against
loss and (vii) any other contractual obligation for the payment of money which
is not settled within sixty (60) days of the incurrence of such obligation;
provided, however that, in the case of the Sponsor, “Indebtedness” shall not
include such Person’s Non-Recourse Indebtedness.
“Indemnified Liabilities” has the meaning set forth in Section 9.13.
“Indemnified Parties” means each Lender, the Administrative Agent, each
Servicing Agent and their respective Affiliates and the officers, directors,
shareholders, partners, employees, agents, representatives of each Lender, the
Administrative Agent, each Servicing Agent and their respective Affiliates.
“Indemnified Taxes” means (i) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of Borrower
under any Loan Document and (ii) to the extent not otherwise described in clause
(i) above, Other Taxes.
“Independent” means, when used with respect to any Person, a Person who:
(i) does not have any direct financial interest or any material indirect
financial interest in Borrower or in any Affiliate of Borrower, (ii) is not
connected with Borrower or any Affiliate of Borrower as an officer, employee,
promoter, underwriter, trustee, partner, member, manager, creditor, director,
supplier, customer or Person performing similar functions and (iii) is not a
member of the immediate family of a Person defined in clauses (i) or (ii) above.


27



--------------------------------------------------------------------------------





“Independent Accountant” means (i) a firm of nationally recognized, certified
public accountants which is Independent and which is selected by Borrower or
(ii) such other certified public accountant(s) selected by Borrower, which is
Independent and reasonably acceptable to Administrative Agent (on behalf of the
Secured Parties).
“Independent Director” means an individual who has prior experience as an
independent director, independent manager or independent member with at least
three years of employment experience and who is provided by Global
Securitization Services, LLC, CT Corporation, Corporation Service Company,
National Registered Agents, Inc., Wilmington Trust Company, Stewart Management
Company, Lord Securities Corporation or, if none of those companies is then
providing professional Independent Directors, another nationally-recognized
company reasonably approved by Administrative Agent, in each case that is not an
Affiliate of Borrower and that provides professional Independent Directors and
other corporate services in the ordinary course of its business, and which
individual is duly appointed as an Independent Director and is not, and has
never been, and will not while serving as Independent Director be, any of the
following:
(i)    a member, partner, equityholder, manager, director, officer or employee
of Borrower or any of its equityholders or Affiliates (other than as a “Special
Member” or an Independent Director of Borrower or an Affiliate of Borrower that
is not in the direct chain of ownership of Borrower and that is required by a
creditor to be a single purpose bankruptcy remote entity, provided that such
Independent Director is employed by a company that routinely provides
professional Independent Directors or managers in the ordinary course of its
business);
(ii)    a creditor, supplier or service provider (including provider of
professional services) to Borrower or any of its equityholders or Affiliates
(other than a nationally-recognized company that routinely provides professional
Independent Directors and other corporate services to Borrower or any of its
Affiliates in the ordinary course of its business);
(iii)    a family member of any such member, partner, equityholder, manager,
director, officer, employee, creditor, supplier or service provider; or
(iv)     a Person that controls (whether directly, indirectly or otherwise) any
of the Persons described in clause (i), (ii) or (iii) above.
A natural person who otherwise satisfies the foregoing definition and satisfies
clause (i) above by reason of being the Independent Director of a “special
purpose entity” affiliated with Borrower shall be qualified to serve as an
Independent Director of Borrower, provided that the fees that such individual
earns from serving as an Independent Director of Affiliates of Borrower in any
given year constitute in the aggregate less than five percent (5%) of such
individual’s annual income for that year. For purposes of this paragraph, a
“special purpose entity” is an entity, whose organizational documents contain
restrictions on its activities and impose requirements intended to preserve such
entity’s separateness that are substantially similar to those contained in the
definition of Special Purpose Entity of this Agreement.
“Individual Material Adverse Effect” means, in respect of a Property, any event
or condition that has a material adverse effect on (i) the profitability, value,
use, operation, leasing or marketability of such Property or results in any
material liability to, claim against or obligation of Administrative Agent or
any Loan Party or (ii) if applicable, the enforceability, validity, perfection
or priority of the Lien of the Collateral Documents with respect to such
Property.
“Insolvency Opinion” means the non-consolidation opinion letter dated the
Closing Date delivered by Mayer Brown LLP with respect to the Loan Parties and
the Sponsor.


28



--------------------------------------------------------------------------------





“Insurance Funds” has the meaning set forth in Section 6.2.1.
“Insurance Premiums” has the meaning set forth in Section 5.1.1(d).
“Insurance Proceeds” has the meaning set forth in the definition of “Net
Proceeds”.
“Insurance Subaccount” means the account established by the Paying Agent and
maintained by the Cash Management Account Bank in accordance with the terms of
Section 6.2.1 titled “82561507, Insurance Account - Wells Fargo Bank, N.A., as
Paying Agent in trust for the Secured Parties” or such other account established
at the Cash Management Account Bank as may be designated in writing from time to
time by the Paying Agent to the Administrative Agent and Borrower.
“Interest Coverage Ratio” means, with respect to the Sponsor and as of any date
of determination, a ratio in which:
(a) the numerator is an amount equal to the excess, if any, of (i) Adjusted
EBITDA for the most recently ended Reference Period over (ii) Sponsor
Underwritten Cap-Ex for the most recently ended Reference Period; and
(b) the denominator is an amount equal to the interest expense on all of the
Sponsor’s Indebtedness for the twelve months following the most recently ended
Reference Period.
“Interest Period” means, in connection with the calculation of interest accrued
with respect to any specified Payment Date, including the Maturity Date, the
period commencing on and including the 10th calendar day of the prior calendar
month and ending on and including the 9th calendar day of the calendar month in
which such Payment Date occurs, provided, however, the initial Interest Period
shall be the period commencing on the Closing Date and ending on and including
the 9th calendar day of the calendar month immediately following the Closing
Date.
“Interest Rate” means, with respect to each Interest Period and the Loan, an
interest rate per annum equal to (a) if the Loan is a LIBOR Loan, the sum of (1)
the Adjusted LIBOR Rate, determined as of the Determination Date immediately
preceding the commencement of such Interest Period, plus (2) the Applicable
Margin (or, when applicable pursuant to this Agreement or any other Loan
Document, the Default Rate); (b) if the Loan is a Federal Funds Alternative Rate
Loan, the sum of (1) the Federal Funds Alternative Rate in effect on each day
during such Interest Period plus (2) the Applicable Margin (or, when applicable
pursuant to this Agreement or any other Loan Document, the Default Rate); and
(c) if the Loan is an Alternative Rate Loan, the sum of (1) the Alternative
Rate, determined as of the Determination Date immediately preceding the
commencement of such Interest Period, plus (2) the Applicable Margin (or, when
applicable pursuant to this Agreement or any other Loan Document, the Default
Rate). Notwithstanding anything to the contrary contained herein, in no event
shall the Interest Rate with respect to the Loan be less than zero percent (0%).
“Interest Rate Cap Agreement” means, collectively, one or more interest rate
protection agreements (together with the confirmation and schedules relating
thereto) in form and substance reasonably acceptable to Administrative Agent (on
behalf of the Secured Parties), between an Acceptable Counterparty and Borrower,
obtained by Borrower as and when required pursuant to Section 2.2.7. After
delivery of a Replacement Interest Rate Cap Agreement to Administrative Agent,
the term “Interest Rate Cap Agreement” shall be deemed to include such
Replacement Interest Rate Cap Agreement and such Replacement Interest Rate Cap
Agreement shall be subject to all requirements applicable to the Interest Rate
Cap Agreement.


29



--------------------------------------------------------------------------------





“IRS” means the United States Internal Revenue Service.
“ISDA” means the International Swaps and Derivatives Association.
“Lease” means a bona fide written lease, sublease, letting, license, concession
or other agreement pursuant to which any Person is granted a possessory interest
in, or right to use or occupy all or any portion of any space in any Property by
or on behalf of Borrower (or, prior to the Closing Date, by or on behalf of any
Affiliate of Borrower) and (i) every modification, amendment or other agreement
relating to such lease, sublease or other agreement entered into in connection
with such lease, sublease or other agreement, and (ii) every guarantee of the
performance and observance of the covenants, conditions and agreements to be
performed and observed by the Tenant.
“Legal Requirements” means, (i) with respect to each Property and the Properties
as a whole, all federal, state, county, municipal and other governmental
statutes, laws, rules, orders, regulations, ordinances, judgments, decrees and
injunctions of Governmental Authorities affecting such Property or any part
thereof, or the construction, use, alteration or operation thereof, or any part
thereof, whether now or hereafter enacted and in force, and all permits,
licenses and authorizations and regulations relating thereto, and all covenants,
agreements, restrictions and encumbrances contained in any instruments, either
of record or known to Borrower, at any time in force affecting Borrower, such
Property or any part thereof, including, without limitation, any which may
(a) require repairs, modifications or alterations in or to such Property or any
part thereof, or (b) in any way limit the use and enjoyment thereof, and (ii)
with respect to any Person, all federal, state, county, municipal and other
governmental statutes, laws, rules, orders, regulations, ordinances, judgments,
decrees and injunctions of Governmental Authorities as to which such Person or
any of its property is subject, whether now or hereafter enacted and in force.
“Lender Percentage” means, as to any Lender as of any date of determination, the
percentage equivalent of a fraction (expressed out to five decimal places), the
numerator of which is the outstanding amount of the Loan funded by such Lender
or acquired by such Lender pursuant to an Assignment and Acceptance and, in the
case of any assigning Lender, minus the principal amount of the Loan so
assigned, and the denominator of which is the Outstanding Principal Balance.
“Lender Record” has the meaning set forth in Section 8.2.
“Lenders” or “Lender” has the meaning set forth in the introductory paragraph
hereto.
“Lending Parties” has the meaning set forth in Section 9.26.
“LIBOR” means, for any Interest Period, the rate per annum shown on Reuters
Screen LIBOR01 (or on any successor or substitute page of such service, or any
successor to or substitute for such service, providing rate quotations
comparable to those currently provided on such page of such service (including
by any successor to the British Bankers Association in providing or calculating
LIBOR), as determined by the Administrative Agent from time to time for purposes
of providing quotations of interest rates applicable to dollar deposits in the
London interbank market), as shown as the rate for dollar deposits for a one
month period at approximately 11:00 a.m., London time, on the applicable
Interest Determination Date. In the event that such rate is not available at
such time for any reason, then the “LIBOR” shall be the rate at which dollar
deposits of $1,000,000 and for a maturity of one month are offered by the
principal London office of any four major reference banks in the London
interbank market selected by the Administrative Agent in immediately available
funds in the London interbank market at approximately 11:00 a.m., London time,
on such Interest Determination Date. The Administrative Agent’s computation (or
the Calculation Agent’s computation on behalf of the Administrative Agent) of
LIBOR based on the foregoing shall be conclusive


30



--------------------------------------------------------------------------------





and binding on the parties hereto for all purposes, absent manifest error.
LIBOR, as determined pursuant to this Agreement, shall be subject to a floor of
zero.
“LIBOR Disruption Event” means, with respect to any Interest Period, any of the
following: (i) a determination by the Administrative Agent in its reasonable
discretion that a Change of Law has resulted in it being contrary to law or to
the directive of any central bank or other Governmental Authority (whether or
not having the force of law) to obtain dollars in the London interbank market to
make, fund or maintain the Loan during such Interest Period, (ii) the failure of
the sources listed in the definition of “LIBOR” to publish or offer a London
interbank offered rate as of 11:00 a.m. on the applicable Interest Determination
Date (as contemplated in such definition), (iii) a determination by the
Administrative Agent in its reasonable discretion that the rate at which
deposits of U.S dollars are being offered in the London interbank market does
not accurately reflect the cost to the Lenders of making, funding or maintaining
their Loan for such Interest Period, (iv) if the London interbank offered rate
has been permanently discontinued, (v) adequate and reasonable means do not
exist for the calculation of LIBOR, or (vi) the inability of the Administrative
Agent, because of market events not under the control of the Administrative
Agent, to obtain U.S. dollars in the London interbank market to make, fund or
maintain its Loan for such Interest Period. In each case, the Administrative
Agent shall provide written notice (which may be in electronic form) of such
LIBOR Disruption Event to Borrower and the Calculation Agent, which notice shall
include the Federal Funds Alternative Rate in effect during such LIBOR
Disruption Event as determined by the Administrative Agent.
“LIBOR Loan” means, the Loan any time the Loan accrues interest at a rate based
upon LIBOR.
“LIBOR Rate Reserve Percentage” means, for any Interest Period in respect of
which the Loan is a LIBOR Loan, the reserve percentage applicable on the
applicable Determination Date under regulations issued from time to time by the
Board of Governors of the Federal Reserve System (or any successor) (or if more
than one such percentage shall be applicable, the daily average of such
percentages for those days in such Interest Period during which any such
percentage shall be so applicable) for determining the maximum reserve
requirement (including any emergency, supplemental or other marginal reserve
requirement) with respect to liabilities or assets consisting of or including
Eurocurrency Liabilities (or with respect to any other category of liabilities
that includes deposits by reference to which the interest rate on Eurocurrency
Liabilities is determined) having a term equal to such Interest Period.
“Lien” means any mortgage, deed of trust, lien (statutory or otherwise), pledge,
hypothecation, easement, restrictive covenant, preference, assignment, security
interest, or any other encumbrance, charge or transfer of, or any agreement to
enter into or create any of the foregoing, on or affecting all or any portion of
any Collateral, or any interest in any of the foregoing, or any direct interest
in any Loan Party, including any conditional sale or other title retention
agreement, any financing lease having substantially the same economic effect as
any of the foregoing, the filing of any financing statement, and mechanic’s,
materialmen’s and other similar liens and encumbrances.
“Lien Reconciliation” means, with respect to each Property that has a Specified
Lien, an adjustment (to the extent required) to the Required Lien Reserve Amount
for such Property, such adjustment to be made by the Administrative Agent on or
prior to the first Payment Date, based on information provided to it by its
title company.
“Lien Reserve Subaccount” means the account established by the Paying Agent and
maintained by the Cash Management Account Bank in accordance with the terms of
Section 6.6.2 titled “82561510, Lien Reserve Account - Wells Fargo Bank, N.A.,
as Paying Agent in trust for the Secured Parties” or such


31



--------------------------------------------------------------------------------





other account established at the Cash Management Account Bank as may be
designated in writing from time to time by the Paying Agent to the
Administrative Agent and Borrower.
“Like-Kind Exchange” means each of a series of transactions consisting of (i) a
transfer, directly or through an Affiliate that is disregarded as a separate
entity for federal income tax purposes, of one or more Relinquished Properties,
(ii) the subsequent related acquisition, directly or through an Affiliate that
is disregarded as a separate entity for federal income tax purposes, of one or
more replacement properties that are like-kind (within the meaning of Section
1031 of the Code and the related Treasury Regulations) and (iii) the matching of
such Relinquished Properties with such replacement properties, in each case,
through a Qualified Intermediary.
“Liquidity” means, with respect to Sponsor, the sum of (i) its unrestricted
cash, plus (ii) its unrestricted Cash Equivalents, provided, that, such amounts
shall not include the aggregate amount of unused capacity available to the
Sponsor under any warehouse or repurchase facility or under any letter of
credit.
“Loan” means the Loan in the amount of $504,985,951.40 made by Lenders to
Borrower on the Closing Date pursuant to this Agreement.
“Loan Documents” means, collectively, this Agreement, each Note, the Management
Agreement, the Sponsor Guaranty, the Equity Owner Guaranty, the Environmental
Indemnity, each Interest Rate Cap Agreement, each Collateral Document, the
Borrower TRS Guaranty, the Custodial Agreement, the Controlled Account
Agreement, the Fee Letters and all other agreements, instruments and documents
executed and delivered to Administrative Agent by Sponsor, Equity Owner,
Borrower or Borrower TRS pursuant thereto or in connection therewith.
“Loan Party” means Borrower, Equity Owner and Borrower TRS.
“London Business Day” means any Business Day on which commercial banks in
London, England are open for business.
“LTV Ratio” means, as of any date of determination, the ratio (expressed as a
percentage) of (i) the Outstanding Principal Balance to (ii) the sum of the BPO
Values of all Eligible Properties; provided that, solely for purposes of Section
4.1.24, the LTV Ratio shall mean, as of any date of determination with respect
to any subset of Eligible Properties, the ratio (expressed as a percentage) of
(i) the sum of the Allocated Loan Amounts for such subset of Eligible
Properties, divided by (ii) the sum of the BPO Values of such subset of Eligible
Properties.
“Major Contract” means (i) any management agreement relating to the Properties
or the Loan Parties to which a Loan Party is a party, (ii) any agreement between
any Loan Party and any Affiliate of any Relevant Party (other than any Loan
Document) and (iii) any brokerage, leasing, cleaning, maintenance, service or
other contract or agreement of any kind (other than Leases and Loan Documents)
relating to the Properties, in each case involving payment or expense of more
than One Million Dollars ($1,000,000) during any twelve (12) month period,
unless cancelable on thirty (30) days or less notice without requiring payment
of termination fees or payments of any kind (other than amounts that accrued
prior to the termination date).
“Majority Lenders” means, at any time, the Lender or Lenders, whose Lender
Percentages (which Lender Percentages shall (i) include the Lender Percentage of
Morgan Stanley Bank, N.A. so long as Morgan Stanley Bank, N.A. is a Lender, and
(ii) exclude the Lender Percentages of any Lender that is an Affiliate of any
Relevant Party), together exceed fifty percent (50%) of the Outstanding
Principal Balance. If any time there is only one Lender, then “Majority Lenders”
shall mean the Lender. The determination of Majority


32



--------------------------------------------------------------------------------





Lenders shall be made, in all circumstances by the Administrative Agent and such
determination shall be binding on each Lender in all respects hereunder.
“Management Agreement” means each Existing Management Agreement and any
Replacement Management Agreement pursuant to which a Qualified Manager is
managing one or more of the Properties in accordance with the terms and
provisions of this Agreement, as the context requires, in each case, as the same
may be amended, restated, supplemented or otherwise modified from time to time
in accordance with its terms.
“Management Fee” means, with respect to each calendar month, an amount equal to
the greater of (a) the product of (i) six and one-half percent (6.50%) and (ii)
Actual Rent Collections for such calendar month and (b) the actual management
fee paid to the Manager pursuant to the Management Agreement.
“Management Fee Cap” means, with respect to each calendar month, an amount equal
to the product of (i) seven percent (7.00%) and (ii) Actual Rent Collections for
such calendar month.
“Manager” means each Existing Manager or, if the context requires, a Qualified
Manager who is managing one or more of the Properties in accordance with the
terms and provisions of this Agreement or pursuant to a Replacement Management
Agreement.
“Margin Stock” has the meaning set forth in Section 3.1.20.
“Material Action” has the meaning set forth in the definition of Special Purpose
Entity.
“Material Adverse Effect” means a material adverse effect on (a) the property,
business, operations or financial condition of the Loan Parties, taken as a
whole, (b) the use, operation or value of the Properties, taken as a whole,
(c) the ability of Borrower to repay the principal and interest of the Loan when
due or to satisfy any of Borrower’s other obligations under the Loan Documents,
or (d) the enforceability or validity of any Loan Document, the perfection or
priority of any Lien created under any Loan Document or the rights, interests
and remedies of Administrative Agent (on behalf of the Secured Parties) under
any Loan Document.
“Maturity Date” means the date that is the five-year anniversary of the Closing
Date or such earlier date on which the final payment of principal of the Loan
becomes due and payable as therein or herein provided, whether at such stated
maturity date, by declaration of acceleration, or otherwise.
“Maximum Legal Rate” means the maximum nonusurious interest rate, if any, that
at any time or from time to time may be contracted for, taken, reserved, charged
or received on the indebtedness evidenced by the Note and as provided for herein
or the other Loan Documents, under the laws of such state or states whose laws
are held by any court of competent jurisdiction to govern the interest rate
provisions of the Loan.
“Minimum Disbursement Amount” means $50,000.
“Minimum Liquidity Amount” means, with respect to the Sponsor, as of the
applicable date of determination, an amount equal to the greater of (i)
$25,000,000 and (ii) five percent (5%) of the Sponsor’s Indebtedness.
“Monthly Budgeted Amount” has the meaning set forth in Section 4.3.2.


33



--------------------------------------------------------------------------------





“Monthly Debt Service Payment Amount” means, for each Payment Date, an amount
equal to the amount of interest which is then due on the Loan in the aggregate
for the Interest Period during which such Payment Date occurs.
“Monthly Payment Report” means a report prepared by the Calculation Agent
reflecting the principal, interest, fees, costs, expenses, indemnities and
deposits into the Cash Management Account and the Subaccounts payable hereunder
during the relevant period.
“Moody’s” means Moody’s Investors Service, Inc.
“Mortgage” means a mortgage or deed of trust or deed to secure debt, as
applicable, for each Property or for multiple Properties located within the same
county or parish, executed and delivered by Borrower, constituting a Lien on the
Improvements and such Property or Properties, as applicable, as Collateral for
the Loan, substantially in the form of the applicable mortgage or deed of trust
or deed to secure debt executed and delivered by Affiliates of Borrower in
connection with any term loans (securitized or otherwise) secured by residential
real properties, as such forms may be updated to reflect any changes in law
deemed reasonably necessary by the Administrative Agent.
“Mortgage Documents” means the Mortgages, the Collateral Assignments of Leases
and Rents and, if any, the Fixture Filings and the Springing Mortgage Documents.
“Multiemployer Plan” means a multiemployer plan within the meaning of Section
414(f) of the Code or Section 3(37) of ERISA to which contributions are required
to be made by any Loan Party or any of its ERISA Affiliates or to which any such
entity has any liability.
“Net Proceeds” means (i) the net amount of all insurance proceeds received by
Administrative Agent pursuant to Section 5.1.1(a)(i) and (iii) as a result of
damage to or destruction of a Property, after deduction of its reasonable
documented costs and expenses (including, but not limited to, reasonable
attorneys’ fees of external counsel), if any, in collecting same (“Insurance
Proceeds”), or (ii) the net amount of an Award, after deduction of
Administrative Agent’s reasonable documented costs and expenses (including, but
not limited to, reasonable counsel fees), if any, in collecting same
(“Condemnation Proceeds”), whichever the case may be.
“Net Proceeds Deficiency” has the meaning set forth in Section 5.4(d)(vi).
“Net Sale Proceeds” means, with respect to the Transfer of any Property, the
gross sales price for such Property (including any earnest money, down payment
or similar deposit included in the total sales price paid by the purchaser),
less Transfer Expenses, whether received by Borrower, including, without
limitation, any excess proceeds paid to Borrower from or on behalf of a
Qualified Intermediary in connection with a Like-Kind Exchange.
“Net Worth” means, with respect to any Person, the excess of total assets of
such Person over total liabilities of such Person, determined in accordance with
GAAP consistently applied based on the most recent balance sheet of Borrower
delivered pursuant to this Agreement, including, for the avoidance of doubt, the
Properties when evaluating the Net Worth of Borrower; provided, however, that
for purposes of determining Net Worth the accumulated depreciation for each
Property, accumulating from the earlier of the date of acquisition by an
Affiliate of Borrower (if applicable) or the date of acquisition by Borrower,
shall be added to the net asset value for such Property.
“Non-Property Taxes” means all Taxes other than Property Taxes and Other
Charges.


34



--------------------------------------------------------------------------------





“Non-Recourse Indebtedness” shall mean, with respect to any specified Person,
Indebtedness that is specifically advanced to finance the acquisition of
property or assets and secured only by the property or assets to which such
Indebtedness relates without recourse to such Person (other than subject to such
customary carve-out matters for which such Person acts as a guarantor in
connection with such Indebtedness, such as bad boy acts, fraud,
misappropriation, breach of representation and warranty, misapplication, and
environmental matters).
“Note” has the meaning set forth in Section 2.1.3.
“Notice of Substitution” has the meaning set forth in Section 2.5.2.
“Obligations” means, collectively, Borrower’s obligations for the payment of the
Debt and the performance by Sponsor, Equity Owner, Borrower and Borrower TRS of
the Other Obligations.
“OFAC” means the Office of Foreign Assets Control of the U.S. Department of
Treasury.
“Officer’s Certificate” means a certificate delivered to Administrative Agent by
Borrower which is signed by a Responsible Officer of Borrower.
“Operating Expenses” means, for any period, without duplication, all expenses
actually paid or payable by Borrower during such period in connection with the
administration, operation, management, maintenance, repair and use of the
Properties, determined on an accrual basis, and, except to the extent otherwise
provided in this definition, in accordance with GAAP. Operating Expenses
specifically shall include, without duplication, (i) all operating expenses
incurred in such period based on quarterly financial statements delivered to
Administrative Agent in accordance with Section 4.3.1(a), (ii) cost of
utilities, inventories, and fixed asset supplies consumed in the operation of
the Properties, (iii) management fees in an amount equal to the Management Fee,
(iv) costs and fees of independent professionals (including, without limitation,
legal, accounting, consultants and other professional expenses), technical
consultants, operational experts (including quality assurance inspectors) or
other third parties retained to perform services required or permitted
hereunder, (v) operational equipment and other lease payments to the extent
constituting operating expenses under GAAP, (vi) Property Taxes and Other
Charges, (vii) insurance premiums, (viii) Property maintenance expenses and (ix)
lease up and marketing turnover costs. Notwithstanding the foregoing, Operating
Expenses shall not include (A) depreciation or amortization, (B) income taxes or
other charges in the nature of income taxes, (C) any expenses (including legal,
accounting and other professional fees, expenses and disbursements) incurred in
connection with the making of the Loan or the sale, exchange, transfer,
financing or refinancing of all or any portion of any Property or in connection
with the recovery of Insurance Proceeds or Awards, (D) any loss that is covered
by the Policies, including any portion of a loss that is subject to a deductible
under the Policies, (E) Capital Expenditures, (F) Debt Service, (G) expenses
incurred in connection with the acquisition, initial renovation and initial
leasing of Properties and other activities undertaken prior to such initial
lease that do not constitute recurring operating expenses to be paid by
Borrower, including eviction of existing residents, incentive payments to
residents and other similar expenses, (H) any item of expense which would
otherwise be considered within Operating Expenses pursuant to the provisions
above but is paid directly by any Tenant under a Lease (it being understood that
any such item of expense required to be paid directly by a Tenant but not so
paid shall constitute an Operating Expense), (I) any service that is required to
be provided by the Manager pursuant to the Management Agreement without
compensation or reimbursement (other than the management fee set forth in the
Management Agreement), (J) any expenses that relate to a Property from and after
the release of such Property in accordance with Section 2.5, (K) bad debt
expense with respect to Rents, (L) the value of any free rent or Concessions
provided


35



--------------------------------------------------------------------------------





with respect to the Properties, (M) corporate overhead expenses incurred by
Borrower’s Affiliates or (N) any amount of sales tax expense to the extent
excluded from Rent and Other Receipts.
“Original Lenders” means MSR I, L.P. and MSR II, L.P.
“Other Charges” means all (i) HOA Fees, (ii) impositions other than Property
Taxes, and (iii) any other charges levied or assessed or imposed against a
Property or any part thereof other than Property Taxes.
“Other Connection Taxes” means Taxes imposed as a result of a present or former
connection between an Affected Party and the jurisdiction imposing such Tax
(other than connections arising from such Affected Party having executed,
delivered, become a party to, performed its obligations under, received payments
under, received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in the Loan (or any portion thereof) or Loan Document).
“Other Obligations” means (a) the performance of all obligations of Borrower
contained herein and (b) the performance of each obligation of Sponsor, Equity
Owner, Borrower and Borrower TRS contained in any other Loan Document.
“Other Receipts” means, for any period of determination, any actual receipts
received by Borrower from sources other than Rents with respect to the
Properties, to the extent they are properly included as operating income for
such period in accordance with GAAP (including maintenance recovery fees but,
for the avoidance of doubt, excluding income from the Transfer of any Property).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment.
“Outstanding Principal Balance” means, as of any date, the aggregate outstanding
principal balance of the Loan as of such date.
“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act (USA PATRIOT
ACT) of 2001, as amended, and corresponding provisions of future laws.
“Patriot Act Offense” has the meaning set forth in Section 3.1.24(a).
“Paying Agent” means Wells Fargo Bank, N.A. or any replacement institution
designated by the Administrative Agent with the consent of Borrower (such
consent not to be unreasonably withheld) and the Majority Lenders in accordance
with this Agreement. Wells Fargo Bank, N.A. will perform its duties as Paying
Agent through its Corporate Trust Services division.
“Paying Agent Fee” means, (a) with respect to the initial Paying Agent appointed
under this Agreement, $0 (it being agreed that fees of such Paying Agent are
subsumed under the Calculation Agent Fee), and (b) with respect to any
replacement Paying Agent (including the initial Paying Agent if such Paying
Agent is no longer acting as the Calculation Agent), such fee or fees as shall
be agreed by the Administrative Agent with the consent of the Majority Lenders
and, so long as no Event of Default then exists, with the consent of Borrower.


36



--------------------------------------------------------------------------------





“Payment Date” means the twentieth (20th) day of each calendar month during the
Term or, if such twentieth (20th) day is not a Business Day, the immediately
succeeding Business Day, commencing with the calendar month immediately
following the Closing Date.
“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.
“Permitted Assignee” means any of the following Persons:
(i)    any Lender or Affiliate of a Lender (other than a natural person);
(ii)    a commercial bank organized under the laws of the United States, or any
state thereof, and having total net worth in excess of $1,000,000,000;
(iii)    a commercial bank organized under the laws of any other country which
is a member of the Organization of Economic Cooperation and Development
(“OECD”), or a political subdivision of any such country, and having total net
worth in excess of $1,000,000,000, provided that in the case of a commercial
bank, is acting through a branch or agency located in the country in which it is
organized or another country which is also a member of the OECD;
(iv)    an insurance company organized under the laws of any state of the United
States, or organized under the laws of any country, that is engaged in making
commercial loans in the ordinary course of its business, and having (together
with its Affiliates) total net worth of at least $1,000,000,000; or
(v)    any other financial institution, finance company, private equity
institution or fund organized under the laws of any state of the United States
that is engaged in making commercial loans in the ordinary course of its
business, and having a net worth of at least $1,000,000,000 that is approved by
Borrower (such approval not to be unreasonably withheld or delayed, it being
understood that Borrower’s failure to consent to assignment to a Competitor
shall not be deemed to be unreasonable).
“Permitted Indebtedness” has the meaning set forth in Section 4.2.2.
“Permitted Investments” means:
(a)    obligations of, or obligations fully guaranteed as to payment of
principal and interest by, the United States or any agency or instrumentality
thereof provided such obligations are backed by the full faith and credit of the
United States including, without limitation, obligations of: the U.S. Treasury
(all direct or fully guaranteed obligations), the Farmers Home Administration
(certificates of beneficial ownership), the General Services Administration
(participation certificates), the U.S. Maritime Administration (guaranteed Title
XI financing), the Small Business Administration (guaranteed participation
certificates and guaranteed pool certificates), the U.S. Department of Housing
and Urban Development (local authority bonds) and the Washington Metropolitan
Area Transit Authority (guaranteed transit bonds); provided, however, that the
investments described in this clause must (i) have a predetermined fixed dollar
of principal due at maturity that cannot vary or change, (ii) if rated by S&P,
must not have an “r” highlighter affixed to their rating, (iii) if such
investments have a variable rate of interest, such interest rate must be tied to
a single interest rate index plus a fixed spread (if any) and must move
proportionately with that index, and (iv) such investments must not be subject
to liquidation prior to their maturity;


37



--------------------------------------------------------------------------------





(b)    federal funds, unsecured certificates of deposit, time deposits, bankers’
acceptances and repurchase agreements with maturities of not more than 365 days
of any bank, (A) in the case of such investments with maturities of 30 days or
less, the short term obligations of which are rated in the highest short term
rating category by each of S&P and Moody’s and the long term obligations of
which are rated at least “A2” by Moody’s and “A” by S&P, (B) in the case of such
investments with maturities of three months or less, but more than 30 days, the
short term obligations of which are rated in the highest short term rating
category by each of S&P and Moody’s and the long term obligations of which are
rated at least “A1” by Moody’s and “A+” by S&P, (C) in the case of such
investments with maturities of six months or less, but more than three months,
the short term obligations of which are rated in the highest short term rating
category by each of S&P and Moody’s and the long term obligations of which are
rated at least “Aa3” by Moody’s and “AA-” by S&P, and (D) in the case of such
investments with maturities of more than six months, the short term obligations
of which are rated in the highest short term rating category by each of S&P and
Moody’s and the long term obligations of which are rated “Aaa” by Moody’s and
“AAA” by S&P; provided, however, that the investments described in this clause
must (i) have a predetermined fixed dollar of principal due at maturity that
cannot vary or change, (ii) if rated by S&P, must not have an “r” highlighter
affixed to their rating, (iii) if such investments have a variable rate of
interest, such interest rate must be tied to a single interest rate index plus a
fixed spread (if any) and must move proportionately with that index, and (iv)
such investments must not be subject to liquidation prior to their maturity;
(c)    fully Federal Deposit Insurance Corporation-insured demand and time
deposits in, or certificates of deposit of, or bankers’ acceptances issued by,
any bank or trust company, savings and loan association or savings bank, (A) in
the case of such investments with maturities of 30 days or less, the short term
obligations of which are rated in the highest short term rating category by each
of S&P and Moody’s and the long term obligations of which are rated at least
“A2” by Moody’s and “A” by S&P, (B) in the case of such investments with
maturities of three months or less, but more than 30 days, the short term
obligations of which are rated in the highest short term rating category by each
of S&P and Moody’s and the long term obligations of which are rated at least
“A1” by Moody’s and “A+” by S&P, (C) in the case of such investments with
maturities of six months or less, but more than three months, the short term
obligations of which are rated in the highest short term rating category by each
of S&P and Moody’s and the long term obligations of which are rated at least
“Aa3” by Moody’s and “AA-” by S&P, and (D) in the case of such investments with
maturities of more than six months, the short term obligations of which are
rated in the highest short term rating category by each of S&P and Moody’s and
the long term obligations of which are rated “Aaa” by Moody’s and “AAA” by S&P;
provided, however, that the investments described in this clause must (i) have a
predetermined fixed dollar of principal due at maturity that cannot vary or
change, (ii) if rated by S&P, must not have an “r” highlighter affixed to their
rating, (iii) if such investments have a variable rate of interest, such
interest rate must be tied to a single interest rate index plus a fixed spread
(if any) and must move proportionately with that index, and (iv) such
investments must not be subject to liquidation prior to their maturity;
(d)    debt obligations with maturities of not more than 365 days and at all
times rated by each of Moody’s and S&P in its highest long-term unsecured rating
category); provided, however, that the investments described in this clause must
(i) have a predetermined fixed dollar of principal due at maturity that cannot
vary or change, (ii) if rated by S&P, must not have an “r” highlighter affixed
to their rating, (iii) if such investments have a variable rate of interest,
such interest rate must be tied to a single interest rate index plus a fixed
spread (if any) and must move proportionately with that index, and (iv) such
investments must not be subject to liquidation prior to their maturity;


38



--------------------------------------------------------------------------------





(e)    commercial paper (including both non-interest-bearing discount
obligations and interest-bearing obligations payable on demand or on a specified
date not more than one year after the date of issuance thereof) with maturities
of not more than 365 days (A) in the case of such investments with maturities of
30 days or less, the short term obligations of which are rated in the highest
short term rating category by each of S&P and Moody’s and the long term
obligations of which are rated at least “A2” by Moody’s and “A” by S&P, (B) in
the case of such investments with maturities of three months or less, but more
than 30 days, the short term obligations of which are rated in the highest short
term rating category by each of S&P and Moody’s and the long term obligations of
which are rated at least “A1” by Moody’s and “A+” by S&P, (C) in the case of
such investments with maturities of six months or less, but more than three
months, the short term obligations of which are rated in the highest short term
rating category by each of S&P and Moody’s and the long term obligations of
which are rated at least “Aa3” by Moody’s and “AA-” by S&P, and (D) in the case
of such investments with maturities of more than six months, the short term
obligations of which are rated in the highest short term rating category by each
of S&P and Moody’s and the long term obligations of which are rated “Aaa” by
Moody’s and “AAA” by S&P; provided, however, that the investments described in
this clause must (i) have a predetermined fixed dollar of principal due at
maturity that cannot vary or change, (ii) if rated by S&P, must not have an “r”
highlighter affixed to their rating, (iii) if such investments have a variable
rate of interest, such interest rate must be tied to a single interest rate
index plus a fixed spread (if any) and must move proportionately with that
index, and (iv) such investments must not be subject to liquidation prior to
their maturity;
(f)    units of taxable money market funds, which funds are regulated investment
companies invested solely in obligations backed by the full faith and credit of
the United States, which funds have the highest rating available from each of
S&P and Moody’s for money market funds; and
(g)    any other security, obligation or investment which has been specifically
approved as a Permitted Investment in writing by Administrative Agent;
provided, however, that no obligation or security shall be a Permitted
Investment if (A) such obligation or security evidences a right to receive only
interest payments or (B) the right to receive principal and interest payments on
such obligation or security are derived from an underlying investment that
provides a yield to maturity in excess of 120% of the yield to maturity at par
of such underlying investment and provided, further, that each investment
described hereunder must have (x) a predetermined fixed amount of principal due
at maturity (that cannot vary or change) and (y) an original maturity of not
more than 365 days and a remaining maturity of not more than thirty (30) days.
“Permitted Liens” means, collectively, (i) the Liens and security interests
created by the Collateral Documents, (ii) all encumbrances and other matters
disclosed in the Title Insurance Policies for the Properties, (iii) Liens, if
any, for Non-Property Taxes or Property Taxes imposed by any Governmental
Authority not yet due or delinquent, (iv) Liens arising after the Closing Date
for Non-Property Taxes, Property Taxes or Other Charges being contested in
accordance with Section 4.1.4 or Section 4.4.5, (v) any workers’, mechanics’ or
other similar Liens on a Property that are bonded or discharged within sixty
(60) days after Borrower first receives written notice of such Lien or which are
being contested in accordance with Section 4.4.5, (vi) all easements,
rights-of-way, restrictions and other similar non-monetary encumbrances recorded
against and affecting any Property and that would not reasonably be expected to
and do not have an Individual Material Adverse Effect on the Property, (vii)
such other title and survey exceptions as Administrative Agent has approved or
may approve in writing in Administrative Agent’s reasonable discretion,
(viii) for the first one-hundred eighty days following the Closing Date only,
the Specified Liens, (ix) rights of occupancy of


39



--------------------------------------------------------------------------------





Tenants under Leases and (x) bankers’ Liens, rights of setoff and other similar
Liens of the Rent Deposit Bank or the Cash Management Account Bank, as
applicable, existing solely with respect to funds on deposit in or credited to
the Rent Deposit Account or the Cash Management Account, as applicable, pursuant
to the Loan Documents, in the ordinary course of business in favor of the bank
or other depository institution or securities intermediary with which such
accounts are maintained.
“Permitted Transferee” means, an entity or person whose creditworthiness is
acceptable to the Administrative Agent and the Majority Lenders and who is
otherwise acceptable as a counterparty to the Administrative Agent and the
Majority Lenders, in each case, acting in their reasonable discretion. Any such
determination by the Administrative Agent and the Majority Lenders shall not be
unreasonably withheld or delayed.
“Permitted Transfers” has the meaning set forth in Section 4.2.17(d).
“Person” means any individual, corporation, partnership, limited liability
company, joint venture, estate, trust, unincorporated association, any other
entity, any Governmental Authority and any fiduciary acting in such capacity on
behalf of any of the foregoing.
“Plan” means an “employee pension benefit plan” as defined in Section 3(2) of
ERISA that is established, maintained or contributed to by any Loan Party or any
of its ERISA Affiliates (or as to which such entity has any liability) and that
is covered by Title IV of ERISA, other than a Multiemployer Plan.
“Plan Termination Event” means (i) any Reportable Event with respect to any
Plan; (ii) the withdrawal of any Loan Party or any of its ERISA Affiliates from
a Plan during a plan year in which such Loan Party or such ERISA Affiliate was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA; (iii) the
imposition of an obligation on any Loan Party or any of its ERISA Affiliates
under Section 4041 of ERISA to provide affected parties written notice of intent
to terminate a Plan in a distress termination described in Section 4041(c) of
ERISA; (iv) the institution of proceedings by the PBGC to terminate a Plan; (v)
any event or condition which could reasonably constitute grounds under Section
4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Plan; or (vi) the partial or complete withdrawal of any Loan
Party or any of its ERISA Affiliates from a Multiemployer Plan or a
determination that a Multiemployer Plan is, or is expected to be, insolvent
within the meaning of Title IV of ERISA.
“Policy” and “Policies” shall have the respective meanings set forth in Section
5.1.1(b).
“Pre-Existing Indebtedness” means the 2016-1 Loan, as guaranteed by the Equity
Owner, all of which indebtedness has been satisfied in full or is being
satisfied in full with the proceeds of the Loan.
“Prepayment Notice” means a prior written notice to Administrative Agent
specifying the proposed Business Day on which a prepayment of the Debt is to be
made pursuant to Section 2.4.1, which date shall be no earlier than ten (10)
days after the date of such Prepayment Notice (or such earlier date as may be
agreed by Administrative Agent) and no later than ninety (90) days after the
date of such Prepayment Notice. A Prepayment Notice may be revoked in writing by
Borrower, or may be modified in writing by Borrower to a new specified Business
Day, in each case, on or prior to the proposed prepayment date set forth in such
Prepayment Notice; provided that such new Business Day shall be no earlier than
such proposed prepayment date. If revoked (as opposed to modified), any new
Prepayment Notice shall comply with the timeframes set forth above. Borrower
shall pay to the Administrative Agent or any Lender all reasonable and
documented costs (including attorneys’ fees of external counsel) and
out-of-pocket expenses, if any, incurred by such party in connection with
Borrower’s permitted revocation or modification of any Prepayment Notice.


40



--------------------------------------------------------------------------------





“Previously-Owned Properties” means each of those properties shown on Schedule
IX, which are no longer owned by Borrower as of the date hereof. None of the
Previously-Owned Properties are Properties.
“Properties” means the residential real properties described on the Properties
Schedule most recently delivered pursuant to this Agreement (each, a
“Property”); provided that if the Allocated Loan Amount for any Property has
been reduced to zero and all interest and other Obligations related thereto that
are required to be paid on or prior to the date when the Allocated Loan Amount
for such Property is required to be repaid have been repaid in full, then such
residential real property shall no longer be a Property hereunder. The
Properties include the Improvements now or hereafter erected or installed
thereon and other personal property owned by Borrower (or Borrower TRS) located
thereon, together with all rights pertaining to such real property, Improvements
and personal property. Any Property transferred to Borrower TRS shall continue
to constitute a “Property” for purposes of this Agreement and the Loan
Documents.
“Properties Schedule” means the data tape of Properties attached hereto as
Schedule II-A as of the Closing Date (in the same form as the data tape set
forth on Schedule II-A, with any adjustments as agreed upon by Borrower and
Administrative Agent in its reasonable discretion) and as updated on a monthly
basis and supplemented quarterly by the data required pursuant to Section 4.3.7.
“Property Covenants” means those covenants set forth in Section 4.4 and the
covenants contained in Section 2 of the Environmental Indemnity.
“Property Cut-Off Date” means the cut-off date set forth in the Property
Schedule when such Property is submitted to the Administrative Agent to confirm
eligibility pursuant to Section 2.1.2.
“Property File” means with respect to each Property:
(i)    The purchase agreement or other applicable purchase documentation
reasonably satisfactory to Administrative Agent;
(ii)    The documentation described in Sections 3.2.3, 3.2.4 and 3.2.5, the
Lease (if any) with respect to such Property, in each case, as of the Property
Cut-Off Date as required to be maintained pursuant to Sections 4.4.7 and 4.4.8;
(iii)    Evidence reasonably satisfactory to Administrative Agent of the
insurance policies required by Section 5.1.1 with respect to such Property; and
(iv)    To the extent received by Borrower, Manager or an Affiliate thereof, (a)
an appraisal, (b) third-party reports and agreed-upon procedures letters and
reports (whether drafts or final forms), site inspection reports and other due
diligence materials prepared by or on behalf of or delivered to Borrower and (c)
such further documents or information as the Diligence Agent reasonably requests
to allow the Diligence Agent to provide a Diligence Agent Certification as
required pursuant to Section 2.1.2 and with respect to any Substitute Property.
“Property Files Website” shall have the meaning assigned thereto in Section
9.29.
“Property Representations” means those representations and warranties set forth
in Section 3.2 and Section 1 of the Environmental Indemnity.
“Property Taxes” means any real estate and personal property taxes, assessments,
water charges, sewer rents, levies, imposts, deductions, charges or
withholdings, and all liabilities with respect thereto now


41



--------------------------------------------------------------------------------





or hereafter levied or assessed or imposed by a Governmental Authority against
any Property, any Collateral, any part of any of the foregoing or Borrower.
“Provided Information” means any and all financial and other information
provided at any time prepared by, or on behalf of, Borrower, Equity Owner and/or
the Manager.
“Qualified Intermediary” means a “qualified intermediary” as defined in Section
1031 of the Code and the related Treasury Regulations.
“Qualified Manager” means (i) each Existing Manager, (ii) any Person that is
under common Control with the Sponsor and/or (iii) a reputable Person that has
at least two (2) years’ experience in the management of at least two hundred and
fifty (250) residential rental properties in each metropolitan statistical area
in which the applicable Properties to be managed by such Person are located and
is not the subject of a bankruptcy or similar proceeding; provided, that in the
case of the foregoing clause (iii), Borrower shall have obtained the prior
written consent of Administrative Agent to such successor Manager; and provided,
further, that in the case of the foregoing clause (ii) and clause (iii), if such
Person is an Affiliate of Borrower, Borrower shall have obtained an Additional
Insolvency Opinion if such an opinion is requested by Administrative Agent.
“Quarterly Rollup Report” has the meaning set forth in Section 4.3.7.
“Reference Period” means any period of four consecutive fiscal quarters of the
Sponsor for which financial statements have been or are required to have been
delivered by the Sponsor to the Administrative Agent pursuant to this Agreement.
“REIT” means a real estate investment trust, as defined in Section 856 of the
Code.
“Release Amount” means, for a Property, the following applicable amount together
with any other amounts specified in Section 2.4.4:
(i)    (x) if such Property has failed to qualify as an Eligible Property (other
than due to the occurrence of a Voluntary Action and, in any event, after giving
effect to any applicable Cure Period), or (y) if such Property if subject to any
Casualty or Condemnation, an amount equal to 100% of the Allocated Loan Amount
for such Property;
(ii)    with respect to any other Property transferred or otherwise removed from
this Agreement, an amount equal to 110% of the Allocated Loan Amount for such
Property.
“Release Date” means, with respect to any Release Property, the date the
conditions set forth in Section 2.5 are satisfied with respect to such Release
Property (including the prepayment as required by Section 2.4.2).
“Release Property” has the meaning set forth in Section 2.5.
“Relevant Party” means each Loan Party and Sponsor (and, collectively “Relevant
Parties”).
“Relinquished Property” means any Property that qualifies as “relinquished
property” within the meaning of Section 1.1031(k)-1(a) of the Treasury
Regulations.


42



--------------------------------------------------------------------------------





“Renovation Standards” means the maintenance, repairs, improvements and
installations that (i) are necessary for a Property to conform to applicable
material Legal Requirements and (ii) do not deviate materially from local rental
market standards for the area in which such Property is located.
“Rent Deposit Account” has the meaning set forth in Section 2.6.1(a).
“Rent Deposit Bank” has the meaning set forth in Section 2.6.1(a).
“Rent Refund” means, with respect to any Tenant in default under any applicable
Lease, any payment of Rent (in whole or in part) delivered by such Tenant to
Borrower or the Manager, to the extent Borrower or the Manager as applicable,
reasonably determines the return of the same is necessary in order to preserve
Borrower’s enforcement remedies under the applicable Lease.
“Rents” or “Rent” means, with respect to each Property, all rents and rent
equivalents (including forfeited security deposits allocated to rent) and any
fees, payments or other compensation from any Tenant, excluding any fees paid to
any Manager of a Property by a Tenant that are not distributed to Borrower
(including, without limitation, credit-check fees, late fees and application
fees).
“Replaced Property” means, either a Disqualified Property that is replaced with
a Substitute Property or any other Property that is replaced with a Substitute
Property.
“Replacement Interest Rate Cap Agreement” means, collectively, one or more
interest rate protection agreements, acceptable to Administrative Agent (on
behalf of the Secured Parties), from an Acceptable Counterparty with terms that
are the same in all material respects as the terms of the Interest Rate Cap
Agreement except that the same shall be effective as of the date required in
Section 2.2.7(d), except that in connection with the conversion of the Loan to
an Alternative Rate Loan, the same shall be effective as of the date required in
Section 2.2.7(g); provided, that to the extent any such interest rate protection
agreements do not meet the foregoing requirements, a Replacement Interest Rate
Cap Agreement shall be such interest rate protection agreements approved in
writing by the Administrative Agent.
“Replacement Management Agreement” means, collectively, (i) either (a) a
management agreement or sub-management agreement with a Qualified Manager,
substantially in the same form and substance as the Existing Management
Agreements, (b) a management agreement or sub-management agreement with a
Qualified Manager, which management agreement or sub-management agreement, as
applicable, shall be reasonably acceptable to Administrative Agent (on behalf of
the Secured Parties) in form and substance; provided, that with respect to this
clause (b) in the case of a management agreement, if such management agreement
provides for the payment of management fees at a rate that is in excess of the
rate provided for under the related Existing Management Agreement, then Borrower
shall have obtained the prior written consent of Administrative Agent with
respect to such increase in management fees or (c) a management agreement or
sub-manager with a Manager approved by Administrative Agent in accordance with
Section 4.1.19(b)(y) or Section 4.1.19(c)(y) and satisfying the conditions set
forth in clauses (a) and (b) above, and (ii) a collateral assignment of
management agreement and subordination of management fees substantially in the
form of the Collateral Assignments of Management Agreement dated as of the
Closing Date (or such other form and substance reasonably acceptable to
Administrative Agent (on behalf of the Secured Parties) and the Qualified
Manager).
“Reportable Event” means a “reportable event” as defined in Section 4043 of
ERISA other than an event for which the 30-day notice period is waived.


43



--------------------------------------------------------------------------------





“Request for Release” means a request to Transfer a Property from Borrower
substantially in the form attached hereto as Exhibit D.
“Required Lien Reserve Amount” means, with respect to each Property with a
Specified Lien, an amount equal to the sum of (i) 120% of the lien amount
relating to the Specified Lien with respect to such Property plus (ii) if such
Specified Lien accrues interest and/or penalties, 120% of the interest and/or
penalties that would accrue on such Specified Lien for 180 days following the
Closing Date.
“Reserve Funds” means, collectively, all funds deposited by Borrower with Paying
Agent pursuant to Article VI, including, but not limited to, the Capital
Expenditure Funds, the Insurance Funds, the HOA Funds, the Tax Funds, the
Casualty and Condemnation Funds, the Eligibility Funds the Advance Rent Funds
and the Lien Reserve Funds.
“Reserve Release Date” means any Business Day as requested by Borrower pursuant
to a Reserve Release Request; provided, that there shall be no more than one
Reserve Release Date in any calendar month.
“Reserve Release Request” means any written request by Borrower for a release of
Reserve Funds made in accordance with Article VI.
“Responsible Officer” means, (i) as to any Person other than the Calculation
Agent and the Paying Agent, the managing partner, chief executive officer,
president, senior vice president, managing director, director, or, with respect
to financial matters (including the Officer’s Certificate and Compliance
Certificate delivery requirements pursuant to Section 4.3.1(c) and (d)), the
chief financial officer or treasurer of such Person (or, with respect to matters
conferring “knowledge” or “actual knowledge” of Borrower or Sponsor herein, a
director of treasury or capital markets or other person having direct
supervisory authority with respect to this Agreement); provided, that in the
event any such officer is unavailable at any time he or she is required to take
any action hereunder, Responsible Officer means any officer authorized to act on
such officer’s behalf as demonstrated by a certified resolution, and (ii) as to
the Calculation Agent and the Paying Agent, any officer of such party having
direct responsibility for the administration of this Agreement and also, with
respect to any particular matter related to this transaction, any other officer
of such party to whom such matter is referred because of his or her knowledge of
and familiarity with the particular subject.
“Restoration” means the repair and restoration of any Property after a Casualty
as nearly as possible to the condition such Property was in immediately prior to
such Casualty, with such material alterations as may be approved by
Administrative Agent, such approval not to be unreasonably withheld, delayed or
conditioned.
“Restricted Junior Payment” means, with respect to any Person, (i) any dividend
or other distribution of any nature (cash, securities, assets, Indebtedness or
otherwise) and any payment, by virtue of redemption, retirement or otherwise, on
any class of Equity Interests or subordinate Indebtedness issued by such Person,
whether such Equity Interests are now or may hereafter be authorized or
outstanding and any distribution in respect of any of the foregoing, whether
directly or indirectly, (ii) any redemption, retirement, sinking fund or similar
payment, purchase or other acquisition for value, direct or indirect, of any
Equity Interests or subordinate Indebtedness of such Person now or hereafter
outstanding, or (iii) any payment of management or similar fees by such Person
(other than payment of management fees under the Management Agreement to the
extent expressly permitted by this Agreement).
“Restricted Party” means, collectively, Borrower TRS, Borrower, Equity Owner and
any other direct or indirect equity holder in Borrower TRS, Borrower or Equity
Owner up to, but not including, the first direct or indirect equity holder that
has substantial assets other than the Properties and the Collateral.


44



--------------------------------------------------------------------------------





“S&P” means S&P Global Ratings.
“Sanctions” means all economic sanctions administered or enforced by OFAC, the
U.S. Department of State or any other Governmental Authority, including, without
limitation, Executive Order 13224 issued on September 24, 2001, to which any
Loan Party is subject.
“SEC” has the meaning set forth in Section 9.27(a).
“Secured Parties” means each Lender, the Administrative Agent, each Servicing
Agent and each other Indemnified Party.
“Securities Act” means the Securities Act of 1933.
“Security Deposit Account” has the meaning set forth in Section 4.1.17(a).
“Servicing Agents” means, collectively, the Paying Agent, the Calculation Agent,
the Custodian and the Diligence Agent and “Servicing Agent” shall mean any one
of them.
“Solvent” means, with respect to any Person or any consolidated group, on any
date of determination, that on such date (i) the fair saleable value of such
Person’s or consolidated group’s assets exceeds its total liabilities,
including, without limitation, subordinated, unliquidated, disputed and
contingent liabilities, (ii) the fair saleable value of such Person’s or
consolidated group’s assets exceeds its probable liabilities, as applicable,
including the maximum amount of its contingent liabilities on its debts as such
debts become absolute and matured, (iii) such Person’s or consolidated group’s
assets do not constitute unreasonably small capital to carry out its business as
conducted or as proposed to be conducted and (iv) such Person or consolidated
group does not intend to, and does not believe that it will, incur debt and
liabilities (including contingent liabilities and other commitments) beyond its
ability to pay such debt and liabilities as they mature (taking into account the
timing and amounts of cash to be received by it and the amounts to be payable on
or in respect of its obligations).
“Special Members” has the meaning set forth in the definition of Special Purpose
Entity.
“Special Purpose Entity” means a limited liability company that, since the date
of its formation and at all times on and after the date thereof, has complied
with and shall at all times comply with the following requirements unless it has
received either prior consent to do otherwise from Administrative Agent, in each
case:
(i)    is and shall be organized solely for the purpose of (A) in the case of
Borrower, acquiring, maintaining, renovating, rehabilitating, owning, holding,
marketing, selling, leasing, transferring, managing and operating the
Properties, entering into and performing its obligations under the Loan
Documents to which it is a party, refinancing the Properties in connection with
a permitted repayment of the Loan, acting as the sole member of Borrower TRS and
transacting lawful business that is incident, necessary and appropriate to
accomplish the foregoing, (B) in the case of Equity Owner, acting as the sole
member of Borrower, entering into and performing its obligations under the Loan
Documents to which it is a party and transacting lawful business that is
incident, necessary and appropriate to accomplish the foregoing, and (C) in the
case of Borrower TRS, marketing and selling Properties and transacting lawful
business that is incident, necessary and appropriate to accomplish the foregoing
provided, that (i) Borrower shall not be deemed to have violated clause (A) of
this paragraph (i) by virtue of Borrower having previously owned or disposed


45



--------------------------------------------------------------------------------





of any Previously-Owned Properties or having previously incurred or discharged
Pre-Existing Indebtedness and (ii) Equity Owner shall not be deemed to have
violated clause (B) of this paragraph (i) by virtue of having acted as sole
member of Borrower or having previously guaranteed the 2016-1 Loan;
(ii)    has not engaged and shall not engage in any business unrelated to (A) in
the case of Borrower, the acquisition, renovation, maintenance, ownership,
holding, marketing, sale, leasing, transfer, management, operation or financing
of the Properties (or, in the case of activities prior to the Closing Date, any
Previously-Owned Properties), or acting as the sole member of Borrower TRS, (B)
in the case of Equity Owner, acting as the sole member of Borrower, and (C) in
the case of Borrower TRS, marketing and selling Properties;
(iii)    has not owned and shall not own any real property other than (in the
case of Borrower, the Properties and, solely with respect to periods prior to
the Closing Date, any Previously-Owned Properties);
(iv)    does not have, shall not have and at no time had any assets other than
(A) in the case of Borrower, the Properties, its limited liability company
interest in Borrower TRS and, in each case, personal property necessary or
incidental to its ownership thereof, (B) in the case of Equity Owner, its
limited liability company interest in Borrower and personal property necessary
or incidental to its ownership of such interest and (C) in the case of Borrower
TRS, Properties and personal property necessary or incidental to its marketing
and sale of such Properties; provided, that Borrower shall not be deemed to have
violated clause (A) of this paragraph (iv) by virtue of Borrower having
previously owned or disposed of any Previously-Owned Properties or personal
property incidental thereto;
(v)    shall not cause, consent to or permit any amendment of its certificate of
formation or its limited liability company agreement with respect to the matters
set forth in this definition;
(vi)    (A) is and shall be a Delaware limited liability company, (B) has and
shall have at least two (2) Independent Directors serving as managers of such
company, (C) shall not, without the prior unanimous written consent of the
managing member (or other applicable governing body) and the Independent
Directors, take any of the following actions (and the managing member (or other
applicable governing body) may not vote on, or authorize the taking of, any of
the following actions unless there are at least two (2) Independent Directors
then serving as managers of such Special Purpose Entity in such capacity and all
such Independent Directors consent thereto (each, a “Material Action”):
(1) filing or consenting to the filing of any petition, either voluntary or
involuntary, to take advantage of any applicable insolvency, bankruptcy,
liquidation or reorganization statute, (2) seeking or consenting to the
appointment of a receiver, liquidator or any similar official of such Special
Purpose Entity or a substantial part of its business, (3) making an assignment
for the benefit of creditors of such Special Purpose Entity, (4) admitting in
writing its inability to pay debts generally as they become due, (5) declaring
or effectuating a moratorium on the payment of any obligations of such Special
Purpose Entity, or (6) taking any action in furtherance of the foregoing,
provided, for purposes of clauses (4) and (6), the following shall not
constitute a Material Action: (x) admissions or statements which are compelled
and required by law and which are true and correct, or (y) admissions or
statements in writing


46



--------------------------------------------------------------------------------





to the Administrative Agent, or in connection with any audit opinion or “going
concern” qualification in its audited financial statements, that (I) in the case
of Borrower, it cannot pay its Operating Expenses, (II) in the case of Borrower,
it cannot pay debt service on the Loan, or (III) in the case of Borrower, it
cannot repay or refinance the Loan on the Maturity Date and (D) under the terms
of its limited liability company agreement, immediately prior to the withdrawal
or dissolution of the last remaining member of the company, each of the persons
acting as Independent Director of such entity shall, without any action of any
Person, automatically be admitted as members of the limited liability company
(“Special Members”) and shall pursue and continue the existence of the limited
liability company without dissolution and such Special Members may not resign as
such until (i) a successor Special Member has been admitted to the limited
liability company as a Special Member and (ii) such successor Special Member has
also accepted its appointment as an Independent Director;
(vii)    has and shall have a limited liability agreement that provides that, to
the fullest extent permitted by applicable law, including Section 18-1101(e) of
the Delaware Limited Liability Company Act, no Independent Director of such
Special Purpose Entity shall be liable to such Special Purpose Entity, its
equity holders or any other Person bound by its limited liability agreement for
breach of contract or breach of duties (including fiduciary duties), unless such
Independent Director acted in bad faith or engaged in willful misconduct;
(viii)    has and shall have a limited liability agreement that provides that
such entity shall not (A) to the fullest extent permitted by law, dissolve,
merge, divide, liquidate, consolidate; (B) sell all or substantially all of its
assets; or (C) amend its organizational documents with respect to the matters
set forth in this definition without the consent of the Administrative Agent;
(ix)    has at all times been and shall intend at all times to remain solvent
and, has paid and shall pay its debts and liabilities (including, a
fairly-allocated portion of any personnel and overhead expenses that it shares
with any Affiliate) from its assets as the same shall become due, and has
maintained and shall intend to maintain adequate capital for the normal
obligations reasonably foreseeable in a business of its size and character and
in light of its contemplated business operations; provided, that the foregoing
shall not require any direct or indirect member of such Special Purpose Entity
to make any additional capital contributions to such Special Purpose Entity;
(x)    has not failed and shall not fail to correct any known misunderstanding
regarding the separate identity of such Special Purpose Entity and has not
identified and shall not identify itself as a division of any other Person;
(xi)    has maintained and shall maintain its bank accounts, books of account,
books and records separate from those of any other Person and will file its own
tax returns except to the extent such Special Purpose Entity is treated as a
“disregarded entity” for tax purposes and is not required to file tax returns
under applicable law;
(xii)    has maintained and shall maintain its own corporate records, books,
resolutions and agreements separate from those of any other Person;


47



--------------------------------------------------------------------------------





(xiii)    has not commingled and, except as contemplated by this Agreement shall
not commingle its funds or assets with those of any other Person and has not
participated and shall not participate in any cash management system with any
other Person;
(xiv)    has held and shall hold its assets in its own name; provided that
Borrower TRS may hold assets in Borrower’s name;
(xv)    has conducted and shall conduct its business in its name or in a name
franchised or licensed to it by an entity other than an Affiliate of itself or
of Borrower, except for business conducted on behalf of itself by another Person
under a business management services agreement that is on
commercially-reasonable terms, so long as the manager, or equivalent thereof,
under such business management services agreement holds itself out as an agent
of such Special Purpose Entity;
(xvi)    (A) has maintained and shall maintain its financial statements,
accounting records and other entity documents separate from those of any other
Person; (B) has shown and shall show, in its financial statements, its assets
and liabilities separate and apart from those of any other Person (other than as
between Borrower and Borrower TRS); and (C) has not permitted and shall not
permit its assets to be listed as assets on the financial statement of any of
its Affiliates except as required by GAAP; provided, however, that any such
consolidated financial statement contains a note indicating that such Special
Purpose Entity is a separate entity whose assets and credit are not available to
pay the debts of such Affiliate and that such Special Purpose Entity’s
liabilities do not constitute obligations of the consolidated entity;
(xvii)    Borrower, has paid and shall pay its own liabilities and expenses,
including the salaries of its own employees, out of its own funds and assets,
and has maintained and shall maintain a sufficient number of employees or
contract for sufficient services in light of its contemplated business
operations;
(xviii)    has observed and shall observe all limited liability company
formalities;
(xix)    has not incurred and shall not incur any Indebtedness other than (A)
with respect to Borrower or Borrower TRS, Permitted Indebtedness and any
Pre-Existing Indebtedness, and (B) with respect to Equity Owner, Equity Owner
Permitted Indebtedness and the 2016-1 Loan;
(xx)    has not assumed, guaranteed or become obligated and shall not assume or
guarantee or become obligated for the debts of any other Person, has not held
out and shall not hold out its credit as being available to satisfy the
obligations of any other Person, in each case, except as permitted or
contemplated by the Loan Documents and except, solely with respect to periods
prior to the Closing Date, Pre-Existing Indebtedness;
(xxi)    has not acquired and shall not acquire obligations or securities of its
members or any Affiliate, except (A) in the case of the Equity Owner, as a
result of being the sole member of Borrower, and (B) in the case of Borrower, as
a result of being the sole member of Borrower TRS;
(xxii)    has allocated and shall allocate fairly and reasonably any overhead
expenses that are shared with any of its Affiliates, constituents, or owners, or
any guarantors of any


48



--------------------------------------------------------------------------------





of their respective obligations, or any Affiliate of any of the foregoing,
including, but not limited to, paying for shared office space and for services
performed by any employee of an Affiliate;
(xxiii)    has maintained and used and shall maintain and use separate
stationery, invoices and checks bearing its name and not bearing the name of any
other entity unless such entity is clearly designated as being such Special
Purpose Entity’s agent;
(xxiv)    has not pledged and shall not pledge its assets to secure the
obligations of any other Person, except to Administrative Agent to secure the
Loan and except with respect to liens securing Pre-Existing Indebtedness which
have been released or assigned to the Administrative Agent as of the Closing
Date;
(xxv)    has maintained and shall maintain its assets in such a manner that it
shall not be costly or difficult to segregate, ascertain or identify its
individual assets from those of any other Person;
(xxvi)    has not made and shall not make loans to any Person and has not held
and shall not hold evidence of indebtedness issued by any other Person or entity
(other than cash and Permitted Investments);
(xxvii)    has not identified and shall not identify its members or any
Affiliate of any of them or as a division or part of it, and has not identified
itself and shall not identify itself as a division of any other Person;
(xxviii)    other than capital contributions and distributions permitted under
the terms of its organizational documents, has not entered into or been a party
to, and shall not enter into or be a party to, any transaction with any of its
members except in the ordinary course of its business and on terms which are
commercially reasonable and comparable to those of an arm’s-length transaction
with an unrelated third party;
(xxix)    has not had and shall not have any obligation to, and has not
indemnified and shall not indemnify its partners, officers, directors or
members, as the case may be, in each case, unless such an obligation or
indemnification is fully subordinated to the Debt and shall not constitute a
claim against it in the event that its cash flows are insufficient to pay the
Debt;
(xxx)    has not had and shall not have any of its obligations guaranteed by any
Affiliate, except as provided by the Loan Documents or, with respect to periods
prior to the Closing Date, as contemplated by the Pre-Existing Indebtedness;
(xxxi)    has not formed, acquired or held and shall not form, acquire or hold
any subsidiary, except as contemplated by the Loan Documents or, with respect to
periods prior to the Closing Date, as contemplated by the Pre-Existing
Indebtedness;
(xxxii)    has complied and shall comply with all of the terms and provisions
contained in its organizational documents;
(xxxiii)    has conducted and shall conduct its business so that each of the
assumptions made about it and each of the facts stated about it in each
applicable Insolvency Opinion,


49



--------------------------------------------------------------------------------





or if applicable, any Additional Insolvency Opinion, are true and correct in all
material respects; and
(xxxiv)    has not permitted and shall not permit any Affiliate or constituent
party independent access to its bank accounts, except the Manager pursuant to
the Management Agreement entered into in accordance with this Agreement.
“Specified Disqualified Property” means, the Property identified with Property
ID MSR101801 on the Properties Schedule set forth on Schedule II-A.
“Specified Documents” means, with respect to any Property File, each document
listed in the definition of “Property File”.
“Specified Liens” means Liens on properties owned by Borrower or Affiliates of
Borrower described on Schedule V affecting one or more of the Properties as of
the Closing Date.
“Sponsor” means Front Yard Residential Corporation, a Maryland corporation
operating as a real estate investment trust.
“Sponsor Financial Covenant” means, the requirements that (a) Sponsor shall
maintain at all times (i) Liquidity of an amount greater than or equal to the
Minimum Liquidity Amount; and (ii) an Interest Coverage Ratio greater than or
equal to 1.20:1.00 and (b) Sponsor shall not, at any time, permit (i) its
Tangible Net Worth to decline below its Tangible Net Worth Floor, (ii) its
Tangible Net Worth to decline by more than twenty-five percent (25%)
quarter-over-quarter or (iii) its Tangible Net Worth to decline by more than
thirty-five percent (35%) year-over-year.
“Sponsor Guaranty” means that certain Sponsor Guaranty, dated as of the Closing
Date, executed by Sponsor in connection with the Loan for the benefit of the
Administrative Agent (acting on behalf of the Secured Parties).
“Sponsor Underwritten Cap-Ex” means, as of any date of determination, an amount
equal to the product of (a) $800 multiplied by (b) the number of residential
properties owned directly or indirectly by the Sponsor as of such date of
determination.
“Spread Maintenance Date” means the date which is the three year anniversary of
the Closing Date.
“Spread Maintenance Premium” means, with respect to any prepayment of principal
(other than as set forth in Section 2.4.4) on or prior to the Spread Maintenance
Date, for the benefit of each Lender an amount equal to the product of (1) one
and eight-tenths of one percent (1.80%), (2) the aggregate principal portion of
the Loan being prepaid and (3) a fraction (A) the numerator of which is the
number of days remaining from and including such prepayment date to but
excluding the Spread Maintenance Date and (B) the denominator of which is 360.
“Springing Deed of Trust Trigger Event” means an event that occurs when an Event
of Default has occurred and is continuing.
“Springing Mortgage Documents” means, with respect to each Property, the related
second lien Mortgages, and the related second lien Collateral Assignments of
Leases and Rents and Fixture Filings delivered by the Borrower to the Custodian
in accordance with this Agreement.


50



--------------------------------------------------------------------------------





“State” means, with respect to a Property, the State or Commonwealth in which
such Property or any part thereof is located.
“Strike Price” means (a) as to the Interest Rate Cap Agreement entered into on
the Closing Date, 2.50% per annum, and (b) as to any Replacement Interest Rate
Cap Agreement obtained in connection with the conversion of the Loan to an
Alternative Rate Loan, a rate per annum equal to the interest rate at which the
Debt Service Coverage Ratio as of the Calculation Date immediately preceding the
conversion date is not less than 1.20:1.00.
“Subaccounts” has the meaning set forth in Section 2.6.2(e).
“Subsidiary” means a Person as to which shares of stock thereof, or membership
interests or partnership interests therein, in each case having ordinary voting
power to elect a majority of the Board of Directors or other managers or
partners of such Person, are at the time of determination owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by Borrower or Sponsor.
“Substitute Mortgage Documents” has the meaning set forth in the definition of
“Eligible Substitute Property”.
“Substitute Properties” has the meaning set forth in the definition of
“Substitution”
“Substitution” means the acquisition by Borrower of one or more Eligible
Substitute Properties (each, a “Substitute Property”) following the Transfer of
one or more Replaced Properties, in each case, upon the satisfaction of the
Substitution Conditions.
“Substitution Conditions” has the meaning set forth in Section 2.5.2.
“Substitution Date” means the date of the consummation of any Substitution.
“Supermajority Lenders” means, at any time, the Lender or Lenders, whose Lender
Percentages (which Lender Percentages shall (i) include the Lender Percentage of
Morgan Stanley Bank, N.A. so long as Morgan Stanley Bank, N.A. is a Lender, and
(ii) exclude the Lender Percentages of any Lender that is an Affiliate of any
Relevant Party), together exceed seventy-five percent (75%) of the Outstanding
Principal Balance; provided that (a) if Morgan Stanley Bank, N.A. is a Lender
and holds more than 75% of the Outstanding Principal Balance of the Loan at such
time, then “Supermajority Lenders” shall mean Morgan Stanley Bank, N.A. and one
other Lender, and (b) if there is only one Lender, then “Supermajority Lenders”
shall mean the Lender. The determination of Supermajority Lender shall be made,
in all circumstances by the Administrative Agent and such determination shall be
binding on each Lender in all respects hereunder.
“Tangible Net Worth” means, with respect to any Person as of any date of
determination, the consolidated Net Worth of such Person and its Subsidiaries,
less the consolidated net book value of all assets of such Person and its
Subsidiaries (to the extent reflected as an asset on the balance sheet of such
Person or any Subsidiary at such date) which will be treated as intangibles
under GAAP consistently applied, including such items as deferred financing
expenses, deferred Taxes, net leasehold improvements, good will, trademarks,
trade names, service marks, copyrights, patents, licenses and unamortized debt
discount and expense; provided that residual securities issued by such Person or
its Subsidiaries shall not be treated as intangibles for purposes of this
definition as determined based on the financial statements delivered pursuant to
this Agreement.


51



--------------------------------------------------------------------------------





“Tangible Net Worth Floor” means, with respect to the Sponsor, as of the
applicable date of determination, an amount equal to the sum of (i) $150,000,000
and (ii) 75% of net capital raised by the Sponsor following the Closing Date.
“Tax Funds” has the meaning set forth in Section 6.1.1.
“Tax Subaccount” means the account established by the Paying Agent and
maintained by the Cash Management Account Bank in accordance with the terms of
Section 6.1.1 titled “82561509, Tax Account - Wells Fargo Bank, N.A., as Paying
Agent in trust for the Secured Parties” or such other account established at the
Paying Agent (or any successor) as may be designated in writing from time to
time by the Paying Agent to the Administrative Agent and Borrower.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Tenant” means any Person obligated by contract or otherwise to pay monies
(including a percentage of gross income, revenue or profits) under any Lease now
or hereafter affecting all or any part of a Property.
“Term” means the entire term of this Agreement, which shall expire upon
repayment in full of the Debt.
“Title Insurance Owner’s Policy” means, with respect to each Property, an ALTA
owner title insurance policy issued by a title insurance company reasonably
acceptable to Administrative Agent (on behalf of the Secured Parties) in a form
reasonably acceptable to Administrative Agent (on behalf of the Secured Parties)
(or, if a Property is in a state which does not permit the issuance of such ALTA
policy, such form as shall be permitted in such state and determined that is
reasonably acceptable to Administrative Agent (on behalf of the Secured
Parties)) issued with respect to such Property and insuring Borrower’s legal
title to such Property.
“Title Insurance Policy” means, with respect to each Property or multiple
Properties encumbered by the same Mortgage, an ALTA mortgagee title insurance
policy issued by a title insurance company reasonably acceptable to
Administrative Agent (on behalf of the Secured Parties) containing such
endorsements as the Administrative Agent may reasonably require (to the extent
available in the state where the Property or the Properties, as applicable, are
located) in a form reasonably acceptable to Administrative Agent (on behalf of
the Secured Parties) (or, if such Property or the Properties, as applicable, are
located in a state which does not permit the issuance of such ALTA policy, such
form as shall be permitted in such state and determined that is reasonably
acceptable to Administrative Agent (on behalf of the Secured Parties)) issued
with respect to such Property or Properties, as applicable, and insuring the
Lien of the Mortgage Documents encumbering such Property or Properties, as
applicable (subject to Permitted Liens).
“Transaction” means the transaction contemplated by this Agreement and the other
Loan Documents.
“Transfer” has the meaning set forth in Section 4.2.17(b).
“Transfer Expenses” means, with respect to the Transfer of any Property, the
reasonable expenses of Borrower or, in each case, the Qualified Intermediary, as
assignee thereof, incurred in connection therewith not to exceed six percent
(6.0%) of all gross amounts realized with respect thereto, for any of the
following: (i) third party real estate commissions, (ii) the closing costs of
the purchaser of such Property actually paid


52



--------------------------------------------------------------------------------





by Borrower or, in each case, the Qualified Intermediary, as assignee thereof,
and (iii) Borrower’s or, in each case, the Qualified Intermediary’s, as assignee
thereof, miscellaneous closings costs, including, but not limited to title,
escrow and appraisal costs and expenses.
“UCC” or “Uniform Commercial Code” means the Uniform Commercial Code as in
effect in the State (with respect to fixtures), the State of New York or the
state in which the Cash Management Account is located, as the case may be.
“Underwriting Package” means with respect to one or more Properties, Borrower’s
internal documents (redacted to protect confidential information) setting forth
all material information relating to a Property which is in the possession of
Borrower or any Affiliate thereof and prepared by Borrower or any Affiliate
thereof for its evaluation of such Property. In addition, the Underwriting
Package shall include all of the following with respect to each Property, to the
extent applicable and available:
(a)    the Property File; and
(b)    a Property Schedule as of the related Property Cut-Off Date.
“Underwritten Capital Expenditures” means, as of any date of determination, for
the twelve (12) month period ending on such date, the product of (i) the number
of Properties multiplied by (ii) $800.
“Underwritten Net Cash Flow” means, as of any date of determination, the excess
of: (a) for the twelve (12) month period ending on such date, the sum of (i)
Actual Rent Collections, and (ii) Other Receipts; over (b) for the twelve (12)
month period ending on such date, the sum of (i) Operating Expenses, adjusted to
reflect exclusion of amounts representing non-recurring expenses and (ii)
Underwritten Capital Expenditures. For purposes of the foregoing calculations,
for each of the first three Calculation Dates after the Closing Date, Operating
Expenses, Actual Rent Collections (subject to certain adjustments with respect
to Advance Rent and late rent) and Other Receipts with respect to the Properties
for the period from the Closing Date to and including each such Calculation Date
shall be annualized to determine the twelve (12) month Operating Expenses,
Actual Rent Collections and Other Receipts with respect to the Properties. For
the avoidance of doubt, in connection with the delivery of a monthly Properties
Schedule, underwritten numbers determined by Borrower in good faith may be used
in the foregoing calculations in lieu of actual numbers for any month in a
calendar quarter which has not yet ended and further, for any given Properties
Schedule, Borrower shall use (and report) actual numbers for calculations for
the previously ended calendar quarter to the extent such Properties Schedule is
being delivered 45 days after such previously ended calendar quarter (and
Borrower may use underwritten numbers for such previously ended calendar quarter
for any Properties Schedule delivered prior to such 45 day period).
Notwithstanding the foregoing, Underwritten Net Cash Flow shall not include
(a) any Insurance Proceeds (other than business interruption and/or rental loss
insurance proceeds and only to the extent allocable to the applicable reporting
period) or Operating Expenses covered by such Insurance Proceeds, (b) any
proceeds resulting from the Transfer of all or any portion of any Property,
including any Award, (c) any item of income otherwise included in Underwritten
Net Cash Flow but paid directly by any Tenant to a Person other than Borrower as
an offset or deduction against Rent payable by such Tenant, provided such item
of income is for payment of an item of expense (such as payments for utilities
paid directly to a utility company) and such expense is otherwise excluded from
the definition of Operating Expenses pursuant to clause (H) of the definition
thereof, (d) security deposits received from Tenants until forfeited or applied,
(e) any lease buy-out or surrender payment from any Tenant or (f) any amounts
attributable to any Disqualified Property unless Borrower has made a deposit of
Eligibility Funds into the Eligibility Reserve Subaccount in an amount equal to
one hundred percent (100%) of the Allocated Loan Amount for such Property.


53



--------------------------------------------------------------------------------





“United States” means the United States of America.
“Unleased Property” means, individually, and “Unleased Properties” means,
collectively, the Properties listed on Schedule VI attached hereto which are not
leased to or occupied by any Tenant as of the applicable Property Cut Off Date.
“Unrestricted Cash” means any cash or Permitted Investments not held in the Cash
Management Account, any Subaccount, any Rent Deposit Account or any Security
Deposit Account or required to be deposited therein pursuant to this Agreement;
provided, that funds held in Borrower’s Operating Account that were disbursed to
Borrower for Operating Expenses set forth in a Monthly Budgeted Amount or for
Approved Extraordinary Expenses pursuant to Section 2.6.3(n)(ii) and which have
not been expended therefor are not Unrestricted Cash.
“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning set forth in Section
2.7.5(ii)(B)(3).
“Voluntary Action” means, in respect of any Property, a voluntary action or
omission by any Loan Party or an action or omission by any third party
authorized by a Loan Party that, in each case, such Loan Party intends to result
in (i) an imposition of a Lien (other than a Permitted Lien) on such Property or
(ii) a Transfer of such Property in violation of this Agreement.
Section 1.2    Principles of Construction.
1.2.1    Certain Terms. The terms “herein”, “hereof” and similar terms refer to
this Agreement as a whole. In the computation of periods of time from a
specified date to a later specified date in any Loan Document, the term “from”
means “from and including” and the words “to” and “until” each mean “to but
excluding” and the word “through” means “to and including.” In any other case,
the term “including” when used in any Loan Document means “including without
limitation.” The term “documents” means all writings, however evidenced and
whether in physical or electronic form, including all documents, instruments,
agreements, notices, demands, certificates, forms, financial statements,
opinions and reports. The term “incur” means incur, create, make, issue, assume
or otherwise become directly or indirectly liable in respect of or responsible
for, in each case whether directly or indirectly, and the terms “incurrence” and
“incurred” and similar derivatives shall have correlative meanings.
1.2.2    Certain References. Unless otherwise expressly indicated, references
(i) in this Agreement to an Exhibit, Schedule, Article, Section or clause refer
to the appropriate Exhibit or Schedule to, or Article, Section or clause in,
this Agreement and (ii) in any Loan Document, to (A) any agreement shall
include, without limitation, all exhibits, schedules, appendixes and annexes to
such agreement and, unless the prior consent of any Person required therefor is
not obtained, any modification or reaffirmation to any term of such agreement,
(B) subject to the immediately succeeding sentence, any statute shall be to such
statute as modified from time to time and to any successor legislation thereto,
in each case as in effect at the time any such reference is operative, (C) any
time of day shall be a reference to New York time and (D) any Person shall be
construed to include such Person’s successors and permitted assigns. References
to any statute or regulation may be made by using either the common or public
name thereof or a specific citation reference and, except as otherwise provided
with respect to FATCA, are to be construed as including all statutory and
regulatory provisions relating thereto or consolidating, amending, replacing,
supplementing or interpreting the statute or regulation. Titles of articles,
sections, clauses,


54



--------------------------------------------------------------------------------





exhibits, schedules and annexes contained in any Loan Document are without
substantive meaning or content of any kind whatsoever and are not a part of the
agreement between the parties hereto. Unless otherwise expressly indicated, the
meaning of any term defined (including by reference) in any Loan Document shall
be equally applicable to both the singular and plural forms of such term.
ARTICLE II    GENERAL TERMS
Section 2.1    The Loan; Disbursement to Borrower.
2.1.1    Agreement to Lend and Borrow. Subject to and upon the terms and
conditions set forth in this Section 2.1.1 and Section 2.1.2, the Lenders hereby
agree to make and Borrower hereby agrees to accept the Loan on the Closing Date.
(a)    Borrower may request and receive only one disbursement hereunder in
respect of the Loan and any amount borrowed and repaid hereunder in respect of
the Loan may not be re-borrowed. Borrower acknowledges and agrees that the Loan
will be fully funded as of the Closing Date.
2.1.2    Conditions Precedent to the Loan. The Lenders' obligation to make the
Loan under this Agreement is subject to the satisfaction of each of the
following conditions precedent on the Closing Date after giving effect to the
Loan:
(a)    no Amortization Period, Default or Event of Default shall have occurred
and be continuing as of the Closing Date;
(b)    each of the representations and warranties made by Borrower or any other
Relevant Part in any Loan Document shall be true and correct in all material
respects (or in all respects, in the case of any such representation or warranty
qualified by materiality, “Material Adverse Effect” or “Individual Material
Adverse Effect”) as of the Closing Date (or, in the case of any such
representation or warranty expressly stated to have been made as of an earlier
date, as of such earlier date);
(c)    each of the DSCR Test, the Debt Yield Test and the Combined LTV/DSCR Test
shall be satisfied;
(d)    the Outstanding Principal Balance shall not exceed the Borrowing Base;
(e)    Borrower shall have made (or shall make, concurrently with receipt of the
proceeds of the related Loan) all deposits of Reserve Funds required pursuant to
Article VI on or prior to the Closing Date;
(f)    Borrower shall have paid (or shall pay, concurrently with receipt of the
proceeds of the Loan) all fees and expenses required to be paid to the
Administrative Agent, any Servicing Agent or any Lender by Borrower on or prior
to the Closing Date;
(g)    Borrower shall have entered into an Interest Rate Cap Agreement in
accordance with the terms of Section 2.2.7;
(h)    the Lenders shall have received each of the Loan Documents, Collateral
Documents, legal opinions and other agreements that are required to be delivered
by the Lenders on or prior to the date hereof in connection with the Loan and
approved each of the foregoing;


55



--------------------------------------------------------------------------------





(i)    the Lenders shall have received a Diligence Agent Certification and Final
Report with respect to the Properties;
(j)    the absence of (i) any change, occurrence, or development that could, in
the aggregate, reasonably be expected to have a material adverse effect on the
business condition (financial or otherwise), taken as a whole, or the operation
or performance of Borrower or any of the Relevant Parties; and (ii) any event,
circumstance, or information or matter which is inconsistent in a material
adverse manner with any information disclosed to Lender by any Relevant Party
prior to the date hereof;
(k)    the Administrative Agent and each Lender shall have received all
documentation and other information with respect to Borrower and the Relevant
Parties required by regulatory authorities or the Administrative Agent’s and/or
such Lender’s internal policies under applicable “know your customer” and
anti-money laundering rules and regulations, including, without limitation, the
Patriot Act, and shall have completed their due diligence review in connection
therewith;
(l)    each Lender shall have received UCC, lien, judgment, litigation,
bankruptcy and name variation search reports satisfactory to it naming each
Relevant Party from the appropriate offices in relevant jurisdictions; and
(m)    each Lender shall have received all necessary credit approvals in order
to consummate the transactions contemplated by this Agreement, which
satisfactory results and approvals shall be evidenced by each such Lender’s
execution of this Agreement.
2.1.3    Note. On the Closing Date, Borrower shall deliver to the Administrative
Agent, as agent on behalf of the Lenders, a promissory note in the form of
Exhibit G-1 and a promissory note in the form of Exhibit G-2 (each, a “Note”),
which in the aggregate shall equal the Outstanding Principal Balance of the Loan
as of the Closing Date. Any Lender may request that the Loan made by it be
evidenced by a Note, and any Lender may request that the Loan held by it be
evidenced by a Note. In such event, Borrower shall prepare, execute and deliver
to such Lender one or more Notes in any denominations specified by such Lender
in an aggregate amount not to exceed such Lender’s Lender Percentage of the
Outstanding Principal Balance payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered and permitted
assigns) substantially in the form of Exhibit G-1 and Exhibit G-2 and shall be
repaid in accordance with the terms thereof, of this Agreement and the other
Loan Documents. If any Note is mutilated or defaced and is surrendered to
Borrower, or if there shall be delivered to Borrower evidence to its reasonable
satisfaction of the destruction, loss or theft of any Note, then Borrower shall
execute and deliver, in lieu of the mutilated, defaced, destroyed lost or stolen
Note, a new Note, of like tenor (including the same date of issuance) and equal
principal or notional amount and bearing interest from the date to which
interest has been paid on the mutilated, defaced, destroyed, lost or stolen
Note; provided that the applicant for a replacement Note shall provide to
Borrower such security or indemnity as Borrower shall reasonably require for any
liability, obligation, loss or damages Borrower may incur in connection with any
enforcement, collection or attempted enforcement or collection of the destroyed,
lost or stolen Note. In the event that, as of the date a replacement Note is
requested, the principal amount of any such mutilated, defaced, destroyed,
stolen or lost Note shall have become, or will within the next succeeding
fifteen (15) days become, due and payable in accordance with its terms, Borrower
may, at its discretion, not authenticate and deliver such a replacement Note.
Borrower shall not be required to incur any material cost or expense in
procuring any such indemnity or with the preparation, execution, authentication
and delivery of any such replacement Note. In no event shall either the Paying
Agent or the Calculation Agent have any obligation


56



--------------------------------------------------------------------------------





to maintain a register of holders of any such promissory notes, or to register
or otherwise monitor transfers thereof.
2.1.4    This Agreement and Other Loan Documents. The Loan shall be evidenced by
this Agreement and the Notes, if any, and secured by the Collateral Documents.
2.1.5    Use of Proceeds. Borrower shall use proceeds of the Loan to (i)  pay
the full amount of principal, interest and other sums due as of the Closing Date
to the holder(s) of the promissory note evidencing the 2016-1 Loan, and obtain
on the Closing Date a release of the Properties securing the 2016-1 Loan or in
the alternative, obtain assignment of the mortgages encumbering such Properties,
(ii) make initial deposits of the Reserve Funds with respect to the Properties
acquired with such proceeds, (iii) make distributions to Equity Owner, (iv) pay
costs and expenses incurred in connection with the funding of the Loan
(including, in the case of any funding on the Closing Date, incurred in
connection with the negotiation, execution and delivery of this Agreement and
the other Loan Documents) and (v) to the extent any proceeds remain after
satisfying clauses (i) through (iv) above, for such lawful purpose as Borrower
shall designate. The Loan Parties shall not, directly or indirectly, use the
proceeds of the Loan or lend, contribute or otherwise make available such
proceeds to any subsidiary, affiliate, joint venture partner or other Person:
(i) for the purpose of financing or facilitating any activity that would violate
applicable anti-corruption laws and Anti-Money Laundering Laws; or (ii) to fund
or facilitate any activities or business of or with any Person who, at the time
of such funding or facilitation, is (a) the subject of Sanctions or (b) located,
organized, or resident in any country or territory that is the subject of
comprehensive territorial Sanctions; or (iii) in any other manner that will
result in a violation of Sanctions by any Person (including any party to this
Agreement); provided that, anything herein to the contrary notwithstanding,
Borrower, the Equity Owner, the Sponsor and its Affiliates shall be permitted to
declare and pay any dividends or tax distributions to the shareholders or
members of Borrower, the Equity Owner, the Limited Guarantor and its Affiliates
in the ordinary course to the extent necessary for the Sponsor to continue to
qualify as a REIT; provided, further that, such payment may be made by Borrower
or Borrower TRS only if the following conditions are satisfied: (1) no Event of
Default shall then exist or would result therefrom, (2) such dividends or
distributions have been approved by all necessary action on the part of Borrower
or Borrower TRS, as applicable, and in compliance with all applicable laws and
(3) such dividends or distributions are paid from Unrestricted Cash.
Section 2.2    Interest Rate.
2.2.1    Interest Rate. The Loan shall accrue interest throughout the Term at
the applicable Interest Rate during each Interest Period. The total interest
accrued under the Loan shall be the sum of the interest accrued on the
Outstanding Principal Balance. Borrower shall pay to Lenders on each Payment
Date the interest accrued or to be accrued on the Loan for the related Interest
Period.
2.2.2    Interest Calculation. Interest on the Loan and other Obligations shall
be calculated by multiplying (A) the actual number of days elapsed in the period
for which the calculation is being made by (B) a daily rate based on a three
hundred sixty (360) day year (that is, the applicable Interest Rate expressed as
an annual rate divided by 360) or, in the case of a Federal Funds Rate Loan or
other Obligations bearing interest by reference to the Federal Funds Alternative
Rate, a daily rate based on a three hundred sixty-five (365) or three hundred
sixty-six (366) day year (that is, the applicable Interest Rate expressed as an
annual rate divided by 365 or 366), as the case may be, by (C) the applicable
average daily Outstanding Principal Balance or the amount of such other
Obligations, as applicable, during such period. The accrual period for
calculating interest due on each Payment Date shall be the Interest Period most
recently-ended immediately prior to such Payment Date.


57



--------------------------------------------------------------------------------





2.2.3    Determination of Interest Rate; Increased Costs; Breakage Costs.
(a)    Subject to the terms and conditions of this Section 2.2.3, the Loan shall
be a LIBOR Loan. In the event that a LIBOR Disruption Event has occurred, the
Administrative Agent shall forthwith give notice thereof by telephone of such
fact and determination, confirmed in writing, to Borrower and the Calculation
Agent at least one (1) Business Day prior to the Determination Date, upon which
notice being given, the Loan shall be converted, from and after the first day of
the next succeeding Interest Period, to a Federal Funds Rate Loan bearing
interest based on the Federal Funds Alternative Rate in effect on the related
Determination Date. In the event the Administrative Agent determines that an
Alternative Index has become generally accepted as a successor interest rate
index to LIBOR in single family rental real estate finance transactions, then
the Administrative Agent shall forthwith give notice thereof by telephone of
such fact and determination, confirmed in writing, to Borrower and the
Calculation Agent at least one (1) Business Day prior to the Determination Date,
upon which notice being given, the Loan shall be converted, from and after the
first day of the next succeeding Interest Period, to an Alternative Rate Loan
bearing interest based on the Alternative Rate in effect on the related
Determination Date.
(b)    If, pursuant to the terms of Section 2.2.3(a), the Loan has been
converted to a Federal Funds Rate Loan but thereafter the related LIBOR
Disruption Event is no longer continuing, Administrative Agent shall give notice
thereof to Borrower and convert the Federal Funds Rate Loan back to a LIBOR Loan
by delivering to Borrower notice of such conversion no later than 11:00 a.m. one
(1) Business Day prior to the next succeeding Determination Date, upon which
notice being given, the Loan shall be converted, from and after the first day of
the next succeeding Interest Period, to a LIBOR Loan bearing interest based on
LIBOR in effect on the related Determination Date. Notwithstanding any provision
of this Agreement to the contrary, in no event shall Borrower have the right to
elect to convert (i) a LIBOR Loan to a Federal Funds Rate Loan or an Alternative
Rate Loan or (ii) a Federal Funds Rate Loan or an Alternative Rate Loan to a
LIBOR Loan. No Alternative Rate Loan shall be converted into a LIBOR Loan.
(c)    In the event that any Change of Law, or compliance by an Affected Party
with any request or directive (whether or not having the force of law) hereafter
issued from any central bank or other Governmental Authority:
(i)    shall hereafter impose, modify or hold applicable any reserve, liquidity
or capital, special deposit, compulsory loan, insurance charge or similar
requirement against assets held by, or deposits or other liabilities in or for
the account of, advances or loans by, or other credit extended by, or any other
acquisition of funds by, any office of such Affected Party which is not
otherwise included in the determination of LIBOR hereunder;
(ii)    shall hereafter have the effect of reducing the rate of return on such
Affected Party’s capital as a consequence of its obligations hereunder to a
level below that which such Affected Party could have achieved but for such
adoption, change or compliance (taking into consideration such Affected Party’s
policies with respect to capital adequacy) by any amount deemed by such Affected
Party to be material;
(iii)    shall hereafter subject such Affected Party to any Taxes (other than
(A) Indemnified Taxes, (B) Taxes described in clauses (ii) through (iv) of the
definition of Excluded Taxes and (C) Connection Income Taxes) on its loans, loan
principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto; or


58



--------------------------------------------------------------------------------





(iv)    shall hereafter impose on such Affected Party any other condition
affecting this Agreement or the Loan made by such Affected Party;
and the result of any of the foregoing in this Section 2.2.3(c) is to increase
the cost to such Affected Party of making, renewing or maintaining loans or
extensions of credit or to reduce any amount receivable hereunder, then, in any
such case, Borrower shall, on the next Payment Date occurring at least 10
Business Days following written demand by such Affected Party on Borrower, remit
any additional amounts necessary to compensate such Affected Party for such
additional cost or reduced amount receivable which such Affected Party deems to
be material as determined by such Affected Party in its reasonable discretion.
If such Affected Party becomes entitled to claim any additional amounts pursuant
to this Section 2.2.3(c), such Affected Party shall provide Borrower with not
less than thirty (30) days written notice specifying in reasonable detail the
event by reason of which it has become so entitled and the additional amount
required to fully compensate such Affected Party for such additional cost or
reduced amount. A certificate as to any additional costs or amounts payable
pursuant to the foregoing sentence submitted by such Affected Party to Borrower
shall be conclusive in the absence of manifest error. This Section 2.2.3(c)
shall survive payment of the Debt and the satisfaction of all other Obligations.
(d)    Borrower agrees, on the next Payment Date occurring at least 10 Business
Days following written demand by such Lender on Borrower, to indemnify each
Lender and to hold each Lender harmless from any loss or expense which such
Lender sustains or incurs as a consequence of (i) any default by Borrower in
payment of the principal of or interest on the Loan, including, without
limitation, any such loss or expense arising from interest or fees payable by
such Lender to lenders of funds obtained by it in order to maintain a LIBOR Loan
hereunder, (ii) any prepayment (whether voluntary or mandatory) of a LIBOR Loan
on a day that (A) is not a Payment Date or (B) is a Payment Date if Borrower did
not give the prior written notice of such prepayment required pursuant to the
terms of this Agreement, including, without limitation, such loss or expense
arising from interest or fees payable by such Lender to lenders of funds
obtained by it in order to maintain a LIBOR Loan hereunder and (iii) the
conversion pursuant to the terms hereof or as contemplated in paragraphs (a) and
(b) above in this Section 2.2.3 of a LIBOR Loan to an Alternative Rate Loan on a
date other than the Payment Date, including, without limitation, such reasonable
costs, losses or expenses sustained or incurred by Lender, arising from interest
or fees payable by Lender to lenders of funds obtained by it in order to
maintain a LIBOR Loan hereunder (the amounts referred to in clauses (i), (ii)
and (iii) are herein referred to collectively as the “Breakage Costs”);
provided, however, Borrower shall not indemnify any Lender from any loss or
expense arising from such Lender’s willful misconduct or gross negligence. This
provision shall survive payment of the Debt and the satisfaction of all other
Obligations.
2.2.4    Additional Costs. Each Affected Party will use reasonable efforts
(consistent with legal and regulatory restrictions) to maintain the availability
of the LIBOR Loan hereunder and to avoid or reduce any increased or additional
costs payable by Borrower under Section 2.2.3, including, if requested by
Borrower, a transfer or assignment of such Affected Party’s Loan to a branch,
office or Affiliate of such Affected Party in another jurisdiction, or a
redesignation of its lending office with respect to the Loan, in order to
maintain the availability of the LIBOR Loan or to avoid or reduce such increased
or additional costs, provided that the transfer or assignment or redesignation
(a) would not result in any additional costs, expenses or risk to such Affected
Party that are not reimbursed by Borrower and (b) would not be disadvantageous
in any other respect to such Affected Party as determined by such Affected Party
in its reasonable discretion.
2.2.5    Default Rate. In the event that, and for so long as, any Event of
Default shall have occurred and be continuing, the Loan and, to the extent not
prohibited by Legal Requirements, all other


59



--------------------------------------------------------------------------------





portions of the Debt shall accrue interest at the Default Rate, calculated from
the date such payment was due or, if later, such Event of Default occurred.
Interest at the Default Rate shall be paid immediately upon demand, which demand
may be made as frequently as Administrative Agent (on behalf of the Secured
Parties) shall elect, to the extent not prohibited by Legal Requirements.
2.2.6    Usury Savings. This Agreement, the Notes and the other Loan Documents
are subject to the express condition that at no time shall Borrower be obligated
or required to pay interest on the Outstanding Principal Balance of the Loan at
a rate which could subject Lender to either civil or criminal liability as a
result of being in excess of the Maximum Legal Rate. If, by the terms of this
Agreement or the other Loan Documents, Borrower is at any time required or
obligated to pay interest on the Outstanding Principal Balance due hereunder at
a rate in excess of the Maximum Legal Rate, the Interest Rate or the Default
Rate, as the case may be, on the Loan shall be deemed to be immediately reduced
to the Maximum Legal Rate and all previous payments in excess of the Maximum
Legal Rate shall be deemed to have been payments in reduction of the Outstanding
Principal Balance of the Loan and not on account of the interest due hereunder.
All sums paid or agreed to be paid to Lender for the use, forbearance, or
detention of the sums due under the Loan, shall, to the extent permitted by
applicable law, be amortized, prorated, allocated, and spread throughout the
full stated term of the Loan until payment in full so that the rate or amount of
interest on account of the Loan does not exceed the Maximum Legal Rate of
interest from time to time in effect and applicable to the Loan for so long as
the Loan is outstanding.
2.2.7    Interest Rate Cap Agreement.
(a)    On the Closing Date, Borrower shall enter into an Interest Rate Cap
Agreement with a LIBOR strike price equal to the Strike Price. Each Interest
Rate Cap Agreement shall be governed by the laws of the State of New York and
shall contain each of the following provisions:
(i)    the aggregate notional amount of the Interest Rate Cap Agreements shall
be equal to the Outstanding Principal Balance;
(ii)    the remaining term of the Interest Rate Cap Agreement shall at all times
extend through the end of the Interest Period in which the Maturity Date occurs;
(iii)    the Counterparty under the Interest Rate Cap Agreement shall be
obligated to make a stream of payments directly to the Cash Management Account
(whether or not an Event of Default has occurred) on a monthly basis in each
case not later than (after giving effect to and assuming the passage of any cure
period afforded to such Counterparty under the Interest Rate Cap Agreement,
which cure period shall not in any event be more than three Business Days) each
Payment Date in an amount equal to the product of (i) the notional amount of
such Interest Rate Cap Agreement multiplied by (ii) the excess, if any, of LIBOR
(including any upward rounding under the definition of LIBOR) over the Strike
Price; and
(iv)    if at the time of entering into the Interest Rate Cap Agreement the
Counterparty to the Interest Rate Cap Agreement is not the Administrative Agent
or one of its Affiliates, the Interest Rate Cap Agreement shall impose no
material obligation on the beneficiary thereof (after payment of the acquisition
cost) and shall be in all material respects satisfactory in form and substance
to Administrative Agent (i) that incorporate customary tax “gross up”
provisions, (ii) whereby the Counterparty agrees not to file or join in the
filing of any petition against Borrower under the Bankruptcy Code or any other
Federal or state bankruptcy or insolvency law, and (iii) that incorporate, if
the Interest Rate Cap Agreement contemplates collateral posting by the
Counterparty, a credit


60



--------------------------------------------------------------------------------





support annex setting forth the mechanics for collateral to be calculated and
posted that are consistent with the Administrative Agent’s standards,
requirements and criteria.
(b)    Borrower shall collaterally assign to Administrative Agent (on behalf of
the Secured Parties), pursuant to the Collateral Assignment of Interest Rate
Protection Agreement (the “Collateral Assignment of Interest Rate Cap
Agreement”), all of its right, title and interest to receive any and all
payments under each Interest Rate Cap Agreement, and shall deliver to
Administrative Agent an executed counterpart of such Interest Rate Cap Agreement
(which shall, by its terms, authorize the assignment to Administrative Agent and
require that the Counterparty deposit any payments directly into the Cash
Management Account). Borrower shall notify the Counterparty of such assignment
and shall cause the Counterparty under the Interest Rate Cap Agreement to
execute and deliver the Acknowledgment.
(c)    Borrower shall comply with all of its obligations under the terms and
provisions of the Interest Rate Cap Agreement. Borrower shall take all actions
reasonably requested by Administrative Agent to enforce Administrative Agent’s
rights under the Interest Rate Cap Agreement in the event of a default by the
Counterparty and shall not waive, amend or otherwise modify any of its rights
thereunder.
(d)    In the event that Borrower receives written notice from Administrative
Agent, or Borrower otherwise obtains actual knowledge, in each case, of any
downgrade, withdrawal or qualification of the rating of the Counterparty such
that it ceases to qualify as an Acceptable Counterparty, unless the Counterparty
shall have posted collateral on terms acceptable to the Administrative Agent,
Borrower shall replace the Interest Rate Cap Agreement with a Replacement
Interest Rate Cap Agreement not later than ten (10) Business Days following
receipt of notice from the Administrative Agent of such downgrade, withdrawal or
qualification. In the event that the Counterparty (other than an Affiliate of
the Administrative Agent) is downgraded (i) below BBB+ by S&P or (ii) below
“Baa1” by Moody’s, a Replacement Interest Rate Cap Agreement shall be required
regardless of the posting of collateral. Other than as provided in this Section
2.2.7(d), each Counterparty must be an Acceptable Counterparty at all times.
(e)    In the event that Borrower fails to purchase and deliver to
Administrative Agent a Replacement Interest Rate Cap Agreement or fails to
maintain the Interest Rate Cap Agreement in accordance with the terms and
provisions of this Agreement, Administrative Agent may purchase a Replacement
Interest Rate Cap Agreement and the cost incurred by Administrative Agent in
purchasing such Replacement Interest Rate Cap Agreement shall be paid by
Borrower to Administrative Agent with interest thereon at the Default Rate from
the date such cost was incurred by Administrative Agent until such cost is
reimbursed by Borrower to Administrative Agent.
(f)    If at the time of entering into the Interest Rate Cap Agreement the
Counterparty to the Interest Rate Cap Agreement is not the Administrative Agent
or one of its Affiliates, then not later than fifteen (15) Business Days
following the entry by Borrower into an Interest Rate Cap Agreement or
Replacement Interest Rate Cap Agreement, Borrower shall obtain and deliver to
Administrative Agent an opinion from counsel (which counsel may be in‑house
counsel for the Counterparty) for the Counterparty (upon which the Lenders and
their respective successors and permitted assigns may rely) which shall provide,
in relevant part, that (a “Counterparty Opinion”):
(i)    the Counterparty is duly organized, validly existing, and in good
standing under the laws of its jurisdiction of incorporation or formation and
has the organizational power and authority to execute and deliver, and to
perform its obligations under, the Interest Rate Cap Agreement or Replacement
Interest Rate Cap Agreement;


61



--------------------------------------------------------------------------------





(ii)    the execution and delivery of the Interest Rate Cap Agreement or
Replacement Interest Rate Cap Agreement by the Counterparty, and any other
agreement which the Counterparty has executed and delivered pursuant thereto,
and the performance of its obligations thereunder have been and remain duly
authorized by all necessary action and do not contravene any provision of its
certificate of incorporation or by‑laws (or equivalent organizational documents)
or any law, regulation or contractual restriction binding on or affecting it or
its property;
(iii)    all consents, authorizations and approvals required for the execution
and delivery by the Counterparty of the Interest Rate Cap Agreement or
Replacement Interest Rate Cap Agreement, and any other agreement which the
Counterparty has executed and delivered pursuant thereto, and the performance of
its obligations thereunder have been obtained and remain in full force and
effect, all conditions thereof have been duly complied with, and no other action
by, and no notice to or filing with any Governmental Authority is required for
such execution, delivery or performance; and
(iv)    the Interest Rate Cap Agreement or Replacement Interest Rate Cap
Agreement, and any other agreement which the Counterparty has executed and
delivered pursuant thereto, has been duly executed and delivered by the
Counterparty and constitutes the legal, valid and binding obligation of the
Counterparty, enforceable against the Counterparty in accordance with its terms,
subject to applicable bankruptcy, insolvency and similar laws affecting
creditors’ rights generally, and subject, as to enforceability, to general
principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).
(g)    If at any time the Loan converts to an Alternative Rate Loan, Borrower
shall enter into a Replacement Interest Rate Cap Agreement not later than
twenty (20) days following the conversion date with respect to the Alternative
Rate Loan, with an Alternative Rate strike price equal to the Strike Price and
in accordance with the other requirements set forth in this Section 2.2.7.
Section 2.3    Loan Payment.
2.3.1    Monthly Debt Service Payments. On each Payment Date, Borrower shall
make a payment to the Paying Agent, for the benefit of the Lenders, equal to the
Monthly Debt Service Payment Amount. Borrower shall also pay to the Paying
Agent, for deposit into the applicable Subaccount on the Closing Date and each
Payment Date, as applicable, all amounts required in respect of Reserve Funds as
set forth in Article VI and to the Paying Agent, for the benefit of the Persons
entitled thereto, any Fees due and owing to the Administrative Agent or any of
the Servicing Agents on the Closing Date and each Payment Date, as applicable.
2.3.2    Payments Generally. For purposes of making payments hereunder, but not
for purposes of calculating Interest Periods, if the day on which such payment
is due is not a Business Day, then amounts due on such date shall be due on the
immediately preceding Business Day and with respect to payments of principal due
on the Maturity Date, interest shall be payable at the Interest Rate or the
Default Rate, as the case may be, through and including the last day of the
related Interest Period. All amounts due under this Agreement and the other Loan
Documents (other than the Interest Rate Cap Agreement to the extent that an
Affiliate of the Administrative Agent is the Counterparty) shall be payable
without setoff, counterclaim, defense or any other deduction whatsoever.


62



--------------------------------------------------------------------------------





2.3.3    Payment on Maturity Date. Borrower shall pay to the Paying Agent, for
the benefit of the Lenders and the other Persons entitled thereto, on the
Maturity Date, the Outstanding Principal Balance, all accrued and unpaid
interest and all other amounts due hereunder and the other Loan Documents
(including, without limitation, any unpaid fees or indemnities).
2.3.4    Late Payment Charge. If any sums due to a Lender or any other Person
under the Loan Documents (other than those as to which interest is accruing
thereon at the Default Rate pursuant to Section 2.2.5) are not paid by Borrower
on or prior to the date on which it is due, Borrower shall pay to the Paying
Agent, for the benefit of such Lender or other Person, upon demand an amount
equal to the lesser of four percent (4%) of such unpaid sum or the Maximum Legal
Rate times such unpaid sum in order to defray the expense incurred by such
Lender or other Person in handling and processing such delinquent payment and to
compensate such Lender or other Person for the loss of the use of such
delinquent payment. Any such amount shall be secured by the Loan Documents to
the extent permitted by applicable law.
2.3.5    Method and Place of Payment. Except as otherwise specifically provided
herein, all payments and prepayments under this Agreement shall be made not
later than 2:00 p.m., New York City time, on the date when due and shall be made
in lawful money of the United States of America in immediately available funds
to the Cash Management Account or such other account as the Administrative Agent
may from time to time designate prior to such payment from time to time in
writing, and any funds received in the Cash Management Account or other
designated account after such time shall, for all purposes hereof, be deemed to
have been paid on the next succeeding Business Day.
Section 2.4    Prepayments.
2.4.1    Voluntary Prepayments. Provided that Borrower shall timely deliver to
Administrative Agent (with a copy to the Calculation Agent) a Prepayment Notice,
Borrower may prepay all or any portion of the Outstanding Principal Balance and
any other amounts outstanding under this Agreement and any of the other Loan
Documents, on any Business Day; provided that Borrower shall comply with the
provisions of and pay to the Paying Agent, for the benefit of the Lenders, the
amounts set forth in Section 2.4.4. Each such prepayment shall be in a minimum
principal amount equal to $1,000,000 and in integral multiples of $100,000 in
excess thereof and shall be made and applied in the manner set forth in Section
2.4.4.
2.4.2    Mandatory Prepayments.
(a)    Disqualified Properties. If at any time any Property shall become a
Disqualified Property, Borrower shall, no later than the close of business on
the fifth (5th) Business Day following the last day of the applicable Cure
Period, give notice thereof to Administrative Agent (with a copy to the
Calculation Agent) and, at its election, either (i) prepay the Debt in the
applicable Release Amount with respect to such Property (by depositing the
applicable Release Amount into the Cash Management Account), (ii) unless such
Property shall have become a Disqualified Property due to the occurrence of a
Voluntary Action, deposit such Release Amount into the Eligibility Reserve
Subaccount or (iii) subject to the satisfaction of the Substitution Conditions,
effect a Substitution.
(b)    Condemnation or Casualty. If Borrower is required to make any prepayment
under Section 5.3 or Section 5.4 as a result of a Condemnation or Casualty, on
the first Payment Date following the date on which the Administrative Agent (or
the Paying Agent on its behalf) actually receives the applicable Net Proceeds,
such Net Proceeds, up to the amount required to be prepaid as provided in
Section 5.3 or Section 5.4, as applicable, shall be applied to the prepayment of
the Debt.


63



--------------------------------------------------------------------------------





(c)    Transfer. If at any time any Property is sold or otherwise disposed of to
a third party (including any assignment of a contract for sale to a Qualified
Intermediary or to an affiliate for further sale to a Qualified Intermediary but
other than, for the avoidance of doubt, Borrower TRS), then Borrower shall, no
later than the close of business on the day on which such Transfer occurs, give
notice thereof to the Administrative Agent (including whether such Transfer will
be effected as a Like-Kind Exchange) and prepay the Debt in the applicable
Release Amount with respect to such Property.
(d)    Application of Mandatory Prepayments. Each prepayment required under this
Section 2.4.2 shall be made and applied in the manner set forth in Section
2.4.4.
(e)    Payment from Cash Management Account. The Paying Agent shall pay (at the
direction of the Administrative Agent) any prepayment required under this
Section 2.4.2 to the Lenders from the Cash Management Account on the date such
prepayment is received from Borrower in accordance with priorities set forth in
Section 2.4.4.
2.4.3    Prepayments After Default.
(a)    If, during the continuance of an Event of Default, payment of all or any
part of the Debt is tendered by Borrower and accepted or is otherwise recovered
by the Lenders (directly or indirectly through the Paying Agent or
Administrative Agent and including through application of any Reserve Funds),
such tender or recovery shall be deemed to be a voluntary prepayment by Borrower
and Borrower shall pay, as part of the Debt, all of the amounts described in
Section 2.4.4(a).
(b)    Notwithstanding anything contained herein to the contrary, upon the
occurrence and during the continuance of any Event of Default, any payment of
principal, interest and other amounts payable under the Loan Documents from
whatever source may be applied by the Paying Agent (at the direction of the
Administrative Agent) among the Loan and other Obligations as the Administrative
Agent shall determine in its sole and absolute discretion.
2.4.4    Prepayment/Repayment Conditions.
(a)    On the date on which a prepayment, voluntary or mandatory, is made as
permitted or required under this Agreement, which date must be a Business Day,
Borrower shall pay to the Paying Agent for the account of the Lenders:
(i)    all accrued and unpaid interest on the Loan calculated at the applicable
Interest Rate on the amount of principal being prepaid on the Loan through and
including the day prior to the date on which the prepayment is made to the
Lenders;
(ii)    Breakage Costs, if any, without duplication of any sums paid pursuant to
the preceding clause (i);
(iii)    if such prepayment occurs prior to the Spread Maintenance Date
(including recoveries or prepayments following an Event of Default), the Spread
Maintenance Premium applicable thereto; provided, that no Spread Maintenance
Premium shall be due in connection with a prepayment on account of (A) a
Disqualified Property (except where the applicable Property became a
Disqualified Property as a result of a Voluntary Action), or (B) a Condemnation
or Casualty;


64



--------------------------------------------------------------------------------





(iv)    all other sums, if any, then due under this Agreement and the other Loan
Documents.
(b)    Borrower shall pay all reasonable documented costs and expenses of
Administrative Agent incurred in connection with the repayment or prepayment
(including without limitation reasonable attorneys’ fees of external counsel and
reasonable documented expenses and costs and out-of-pocket expenses related to
any Transfer or Substitution); provided, for the avoidance of doubt, this
provision shall not apply with respect to Taxes.
(c)    Except during an Event of Default, prepayments received from Borrower (or
on behalf of Borrower) by the Paying Agent shall be distributed to the Lenders
and the Administrative Agent, as applicable, on the date of such prepayment, in
the following order of priority: (i) first, to pay any amounts (other than
principal, interest, Breakage Costs and Spread Maintenance Premium) then due and
payable under the Loan Documents, including any reasonable documented costs and
expenses of the Administrative Agent in connection with such prepayment; (ii)
second, to the Lenders, pro rata (based on the interest due and owing to each
Lender), interest payable on the Loan pursuant to Section 2.4.4(a)(i) on the
principal being prepaid pursuant to this clause (c); (iii) third, to the
Lenders, pro rata, Breakage Costs on the principal prepaid pursuant to this
clause (c), (iv) fourth, to the Lenders, pro rata (based on the Spread
Maintenance Premium payable to each such Lender), the Spread Maintenance Premium
payable on the Loan, to the extent applicable, on the principal being prepaid
pursuant to this clause (c) and (v) fifth, to the Lenders, pro rata, principal
of the Loan being prepaid pursuant to this clause (c). All prepayments of
principal under Section 2.4, together with all other amounts payable pursuant to
this Section 2.4.4, shall be applied ratably among the Lenders based on their
respective Lender Percentages.
(d)    Prepayments of principal under Section 2.4 (other than Section 2.4.2(a),
(b) and (c)) shall reduce the Allocated Loan Amounts for each Property on a pro
rata basis. Prepayments of principal under Section 2.4.2(a), (b) and (c) shall
reduce the Allocated Loan Amount with respect to the applicable Property until
the Allocated Loan Amount of such Property and any interest, fees or other
Obligations attributable to that portion of the Debt prepaid is equal to zero,
and any excess of such prepayment shall be applied to reduce the Allocated Loan
Amounts for the remaining Properties on a pro rata basis. In connection with any
prepayment under Section 2.4.1 or Section 2.4.2, Borrower shall provide to the
Administrative Agent (with a copy to the Calculation Agent) a schedule of
Properties (the “ALA Schedule”) showing the Allocated Loan Amount of each
Property prior to and after the application of such prepayment to the reasonable
satisfaction of the Administrative Agent.
(e)    Administrative Agent shall, upon the written request and at the expense
of Borrower, upon payment in full of the Debt in accordance with the terms and
provisions of the Loan Documents, (i) release the Liens of the Collateral
Documents, and (ii) cause all original certificates evidencing any Equity
Interests in Borrower and Borrower TRS to be returned to Borrower. In connection
with the releases and/or reconveyance of the Liens, Borrower shall submit to
Administrative Agent, forms of releases and/or reconveyances of Liens (and
related Loan Documents) for execution by Administrative Agent and, if
applicable, be the forms appropriate in the jurisdictions in which the
Properties are located. Such releases shall contain standard provisions
protecting the rights of Administrative Agent. Borrower shall pay all documented
costs, taxes and expenses associated with the release and/or reconveyance of the
Liens of the Mortgage Documents, if any, including Administrative Agent’s
reasonable attorneys’ fees of external counsel.
Section 2.5    Release or Substitution of Property.


65



--------------------------------------------------------------------------------





2.5.1    Release of a Property. Subject to (but effective immediately upon)
Borrower’s compliance with Section 2.4.2(a), (b) or (c) and the Release
Conditions described below, in each case, as applicable, Borrower shall be
permitted to Transfer any Property (each, a “Release Property”) without further
action of any Person under the Loan Documents for the applicable Release Amount,
and the Transfer of each such Release Property and the Administrative Agent
shall release (and shall be deemed to have released without further action of
any Person under the Loan Documents) the security interest and Lien on any
Collateral associated with such Release Property, if (i) such Release Property
shall become a Disqualified Property (other than due to a Voluntary Action),
(ii) such Release Property shall be a Fully Condemned Property or shall be
subject to a Casualty as and to the extent provided in Section 5.3 or 5.4, as
the case may be, (iii) Borrower intends to Transfer such Release Property to a
Person other than Borrower or such Release Property shall become a Disqualified
Property due to a Voluntary Action or (iv) in connection with any voluntary
substitution in accordance with Section 2.5.2; provided, that, in the case of
any release pursuant to clause (iii) or (iv), the following conditions are
satisfied (the “Release Conditions”):
(a)    No Event of Default has occurred and is continuing;
(b)    The Debt Service Coverage Ratio as of the most recent Calculation Date,
after giving pro forma effect for the elimination of the Underwritten Net Cash
Flow for the Release Property and the repayment of the Loan in the applicable
Release Amount, is not less than the greater of (x) the Debt Service Coverage
Ratio as of the Closing Date and (y) the lesser of (1) the actual Debt Service
Coverage Ratio as of such date (without giving effect to the elimination of the
Underwritten Net Cash Flow for the Release Property and the repayment of the
Loan in the applicable Release Amount) and (2) 1.20:1.00; provided, that, the
condition in this clause (b) shall not be applicable to a Transfer of a Release
Property to a Person that is not an Affiliate of Borrower if the Loan is prepaid
in an amount equal to the greater of the applicable Release Amount and 100% of
the Net Sale Proceeds for the Release Property (it being understood that, if
such Release Property is being Transferred as part of a Like-Kind Exchange, the
foregoing condition shall be satisfied so long as the Qualified Intermediary is
not an Affiliate of Borrower and Borrower uses Unrestricted Cash to prepay the
Debt in an amount equal to the greater of the applicable Release Amount and the
amount of net cash proceeds expected to be received by the Qualified
Intermediary in respect of such Release Property based on the consideration
under the contract assigned to such Qualified Intermediary as of the Release
Date);
(c)    The Debt Yield as of the most recent Calculation Date, after giving pro
forma effect for the elimination of the Underwritten Net Cash Flow for the
Release Property and the repayment of the Loan in the applicable Release Amount,
is not less than the greater of (x) the Debt Yield as of the Closing Date and
(y) the lesser of (1) the actual Debt Yield as of such date (without giving
effect to the elimination of the Underwritten Net Cash Flow for the Release
Property and the repayment of the Loan in the applicable Release Amount) and (2)
7.8%; provided, that the condition in this clause (c) shall not be applicable to
a Transfer of a Release Property if the Loan is prepaid in an amount equal to
greater of the applicable Release Amount and one hundred percent (100%) of the
Net Sale Proceeds for the Release Property (it being understood that, if such
Release Property is being Transferred as part of a Like-Kind Exchange, the
foregoing condition shall be satisfied so long as Borrower uses Unrestricted
Cash to prepay the Debt in an amount equal to the greater of the applicable
Release Amount and the amount of net cash proceeds expected to be received by
the Qualified Intermediary in respect of such Release Property based on the
consideration under the contract assigned to such Qualified Intermediary as of
the Release Date);
(d)    Except in connection with a Release Property that is being transferred to
Borrower TRS prior to and in anticipation of a Transfer thereof to a third party
or is a Disqualified Property or is being


66



--------------------------------------------------------------------------------





transferred in connection with a Substitution, the Release Property shall be
Transferred pursuant to a bona fide all-cash sale on arms-length terms and
conditions (it being understood that, if such Release Property is being
Transferred as part of a Like-Kind Exchange, the foregoing condition shall be
satisfied so long as Borrower uses Unrestricted Cash to prepay the Debt in an
amount equal to the Release Amount);
(e)    If an Amortization Period is continuing on the Release Date, unless such
Release Property is being transferred in connection with a Substitution, the
excess, if any, of (i) the Net Sale Proceeds (or, in connection with Like-Kind
Exchange, Unrestricted Cash in an amount equal to the net cash proceeds expected
to be received by the Qualified Intermediary in respect of such Release Property
based on the consideration under the contract assigned to such Qualified
Intermediary as of the Release Date) for the Release Property over (ii) the
applicable Release Amount for the Release Property and any other amounts payable
to Lenders in connection with such release shall be deposited into the Cash
Management Account in connection with the payment of the Loan; provided that, if
such Release Property is being Transferred to Borrower TRS prior to and in
anticipation of a Transfer thereof to a third party, the excess set forth in
this clause (e) shall be payable on the date such Property is Transferred by
Borrower TRS to a third party;
(f)    In connection with any proposed release, Borrower shall submit to the
Administrative Agent and Calculation Agent not less than ten (10) Business Days’
prior to the Release Date (or such later date as may be agreed by Administrative
Agent), a Request for Release, which shall include a statement as to whether
such release will be effected as a Like-Kind Exchange, together with all
attachments thereto (it being understood that no Request for Release shall be
required in connection with a proposed release of a Disqualified Property, a
Fully Condemned Property or a Property that is subject to a Casualty) and all
other documentation of a ministerial or administrative nature that
Administrative Agent reasonably requires to be delivered by Borrower in
connection with such release. All taxes and reasonable documented costs and
expenses incurred by Administrative Agent in connection with any such release
shall be paid by Borrower; and
(g)    The Calculation Agent shall have verified the calculations reflected in
the related Request for Release and delivered a report setting forth the results
of such calculations (the “Request for Release Report”) to the Administrative
Agent no later than three (3) Business Days prior to the related Release Date.
The Calculation Agent agrees, upon receipt of approval from the Administrative
Agent, to provide a copy of such Request for Release Report to the
Administrative Agent by no later than three (3) Business Days prior to the
related Release Date.
2.5.2    Substitution of a Property. Borrower may at any time and from time to
time substitute for any Property a Substitute Property, provided that, in each
case of a proposed substitution, the following conditions (the “Substitution
Conditions”) are satisfied:
(a)    Borrower shall have submitted to the Administrative Agent and the
Calculation Agent not less than thirty (30) days prior to the proposed
Substitution Date, written notice of the proposed Substitution (a “Notice of
Substitution”);
(b)    Lender shall have obtained, at Borrower’s sole cost and expense, a Broker
Price Opinion for the applicable Substitute Property (or Broker Price Opinions
for a portfolio of Substitute Properties) which Broker Price Opinions shall not
have been obtained more than 120 days prior to the Substitution Date;
(c)    the Collateral Value of such Substitute Property (or portfolio of
Substitute Properties) is greater than or equal to the greater of (x) the
Collateral Value of the related Replaced Property (or portfolio of Replaced
Properties) as of the Closing Date (or, if such Replaced Property or portfolio
thereof


67



--------------------------------------------------------------------------------





was previously acquired by Borrower as a Substitute Property or portfolio
thereof, as of the date Borrower acquired such Replaced Property or portfolio
thereof) and (y) the Collateral Value of such Replaced Property (or portfolio of
Replaced Properties) as of the Release Date;
(d)    Borrower shall have delivered to Lender an Officer’s Certificate stating
that the applicable Substitute Property (or each such Substitute Property in the
portfolio being substituted) satisfies each of the Property Representations as
of the related Substitution Date and is in compliance with each of the Property
Covenants on the Substitution Date after giving effect to the Substitution;
(e)    the in place Rents under the Lease(s) for the applicable Substitute
Property (or the portfolio of Substitute Properties) shall be equal to or
greater than the greater of (x) the in place Rents under the Leases of such
Replaced Property (or portfolio of Replaced Properties) as of the Closing Date
(or, if such Replaced Property or portfolio thereof was previously acquired by
Borrower as a Substitute Property or portfolio thereof, as of the date Borrower
acquired such Replaced Property or portfolio thereof) and (y) the in place Rents
under the Leases of such Replaced Property (or portfolio of Replaced Properties)
as of the Release Date with respect to such Replaced Property (or portfolio of
Replaced Properties);
(f)    the Collateral Value of such Replaced Property (or portfolio of Replaced
Properties) as of the Closing Date, together with the aggregate Collateral Value
as of the Closing Date of all other Replaced Properties that have been
substituted with Substitute Properties since the Closing Date, shall be no more
than ten percent (10%) of the aggregate Collateral Value of all Properties as of
the Closing Date;
(g)    no Event of Default shall have occurred and be continuing;
(h)    Lender shall have obtained, at Borrower’s sole cost and expense, a
Diligence Agent Certification with respect to such Substitute Property (or
portfolio of Substitute Properties);
(i)    Borrower shall have paid to Lender all reasonable documented costs and
expenses incurred by Lender in connection with the Substitution;
(j)    simultaneously with the Substitution, Borrower shall convey all of
Borrower’s right, title and interest in, to and under the Replaced Property (or
portfolio of Replaced Properties) being substituted to a Person other than
Borrower or a Loan Party or any Person owned directly or indirectly by Borrower
or a Loan Party and Borrower shall deliver to the Administrative Agent a copy of
the deed conveying all of Borrower’s right, title and interest in such Replaced
Property (or portfolio of Replaced Properties) being substituted; and
(k)    Borrower shall deliver to the Administrative Agent the following opinions
of counsel: (A) an opinion of counsel admitted to practice under the laws of the
state in which the Substitute Property (or portfolio of Substitute Properties)
being substituted is located in form and substance reasonably satisfactory to
the Administrative Agent opining as to the enforceability of the Substitute
Mortgage Documents with respect to the Substitute Property (or portfolio of
Substitute Properties) and (B) an opinion stating that the Substitute Mortgage
Documents were duly authorized, executed and delivered by Borrower and that the
execution and delivery of such Substitute Mortgage Documents and the performance
by Borrower of its obligations thereunder will not cause a breach or a default
under, any agreement, document or instrument to which Borrower is a party or to
which it or the Properties are bound and otherwise in form and substance
reasonably satisfactory to the Administrative Agent.
Section 2.6    Rent Deposit Account/Cash Management.


68



--------------------------------------------------------------------------------





2.6.1    Rent Deposit Account.
(a)    During the Term, Borrower shall establish and maintain one or more
accounts for the purpose of collecting Rents (each, a “Rent Deposit Account”) at
an Eligible Institution (a “Rent Deposit Bank”). Borrower shall cause any Rents
which are paid to Borrower or the Manager by wire transfer or other electronic
means to be deposited directly into a Rent Deposit Account. Subject to the
foregoing, in the event Borrower or any Manager directly receives any Rents,
Borrower shall cause all Rents that are paid to or received by Borrower or the
Manager after receipt and identification thereof by Borrower or the Manager
(which identification shall be made promptly by Borrower and the Manager) to be
deposited into a Rent Deposit Account or the Cash Management Account within two
(2) Business Days after receipt thereof by Borrower or any Manager. Each Rent
Deposit Account shall be subject to a Deposit Account Control Agreement and
Borrower and the Manager shall have access to and may make withdrawals from and
withhold the deposit of Rent payments from any Rent Deposit Account for the sole
purpose of making Rent Refunds; provided, that, in no event shall the aggregate
amount of Rent Refunds so withdrawn from or withheld from the Rent Deposit
Accounts during any calendar month exceed two and five-tenths percent (2.5%) of
the total Rents actually deposited into the Rent Deposit Accounts during the
prior calendar month; provided, further, that during the continuance of an Event
of Default, Lender may exercise sole control and dominion over the Rent Deposit
Accounts and neither Borrower nor the Manager shall have the right of access to,
withdraw from or to withhold deposits from any Rent Deposit Account. Borrower
shall (or shall instruct Manager to) cause all funds on deposit in any Rent
Deposit Account to be deposited into the Cash Management Account every second
(2nd) Business Day (or more frequently in Borrower’s discretion); provided, that
prior to any acceleration of the Loan, Borrower may cause Rent Deposit Bank to
retain a reasonable amount of funds in each Rent Deposit Account with respect to
anticipated overdrafts, charge-backs and bank fees and any minimum balance
required by the applicable Deposit Account Control Agreement or account terms
for the Rent Deposit Accounts, not in excess of $100,000 in the aggregate for
all such Rent Deposit Banks and Rent Deposit Accounts. Borrower hereby grants to
the Administrative Agent on behalf of the Secured Parties a first-priority
security interest in all of Borrower’s right, title and interest in and to the
Rent Deposit Accounts and all deposits at any time contained therein and the
proceeds thereof and shall (and shall cause Borrower TRS to) take all actions
necessary to maintain in favor of the Administrative Agent a perfected first
priority security interest in the Rent Deposit Accounts.
(b)    All monies now or hereafter deposited into the Rent Deposit Accounts
shall be deemed additional security for the Debt.
(c)    During the continuance of an Event of Default, Administrative Agent may
(or, at the direction of the Majority Lenders, shall), in addition to any and
all other rights and remedies available to Administrative Agent, apply any sums
then present in the Rent Deposit Accounts to the payment of the Debt in any
order in its sole discretion.
(d)    Funds on deposit in the Rent Deposit Accounts shall not be commingled
with other monies held by Borrower, the Manager or Rent Deposit Bank.
(e)    Borrower shall not pledge, assign or grant any security interest in the
Rent Deposit Accounts or the monies deposited therein or permit any lien or
encumbrance to attach thereto (other than Permitted Liens described in clauses
(iii), (iv) and (x) of the definition thereof), or any levy to be made thereon,
or any UCC-1 financing statements to be filed with respect thereto, except, in
the case of Borrower, in favor of Administrative Agent on behalf of the Secured
Parties.


69



--------------------------------------------------------------------------------





(f)    Borrower shall indemnify Administrative Agent and hold Administrative
Agent harmless from and against any and all actions, suits, claims, demands,
liabilities, losses, damages, obligations and reasonable documented costs and
expenses (including litigation costs and reasonable attorneys’ fees of external
counsel and out-of-pocket expenses) arising from or in any way connected with
the Rent Deposit Accounts and/or the related Deposit Account Control Agreement
(unless arising from the gross negligence or willful misconduct of the
Administrative Agent) or the performance of the obligations for which the Rent
Deposit Accounts were established.
(g)    All costs and expenses for establishing and maintaining the Rent Deposit
Accounts shall be paid by Borrower.
2.6.2    Cash Management Account.
(a)    During the Term, Paying Agent shall establish and maintain the Cash
Management Account as a segregated Eligible Account to be held by Paying Agent
at the Cash Management Account Bank in trust and for the benefit of Borrower and
the Administrative Agent (on behalf of the Secured Parties), which Cash
Management Account shall be under the sole dominion and control of the
Administrative Agent. Borrower hereby grants to Administrative Agent, on behalf
of the Secured Parties, a first-priority security interest in the Cash
Management Account and all deposits at any time contained therein and the
proceeds thereof and will take all actions necessary to maintain in favor of
Administrative Agent, on behalf of the Secured Parties, a perfected
first-priority security interest in the Cash Management Account. Borrower will
not in any way alter or modify the Cash Management Account. The Paying Agent,
pursuant to the terms of this Agreement and at the direction of the
Administrative Agent, shall have the sole right to make withdrawals from the
Cash Management Account and all costs and expenses for establishing and
maintaining the Cash Management Account shall be paid by Borrower.
(b)    The insufficiency of funds on deposit in the Cash Management Account
shall not relieve Borrower from the obligation to make any payments, as and when
due pursuant to this Agreement and the other Loan Documents, and such
obligations shall be separate and independent, and not conditioned on any event
or circumstance whatsoever.
(c)    All funds on deposit in the Cash Management Account following the
occurrence of an Event of Default may be applied by the Paying Agent (at the
direction of the Administrative Agent) in such order and priority as
Administrative Agent shall determine.
(d)    In the event of any Transfer of any Property, Borrower shall (or shall
cause the Manager or the closing title company or escrow agent, as applicable,
to) deposit directly into the Cash Management Account the Net Sale Proceeds (or,
in connection with Like-Kind Exchange, Unrestricted Cash in an amount equal to
the net cash proceeds expected to be received by the Qualified Intermediary in
respect of such Release Property based on the consideration under the contract
assigned to such Qualified Intermediary as of the Release Date) for allocation
in accordance with the terms of this Agreement. Borrower shall cause all Cap
Receipts to be paid directly to the Cash Management Account. Except as expressly
provided herein, Borrower shall (and shall cause the Manager to) deposit any
other Collections received by or on behalf of Borrower directly into the Cash
Management Account or a Rent Deposit Account within three (3) Business Days
following receipt thereof.
(e)    The Administrative Agent may also direct the Paying Agent to establish
subaccounts of the Cash Management Account which shall at all times be Eligible
Accounts (and may be ledger or book entry accounts and not actual accounts)
(such subaccounts are referred to herein as “Subaccounts”). The Reserve Funds
will be maintained in Subaccounts.


70



--------------------------------------------------------------------------------





(f)    The Cash Management Account and all other Subaccounts shall be subject to
the Blocked Account Control Agreement and shall be under the sole control and
dominion of Administrative Agent on behalf of the Secured Parties. Neither
Borrower nor the Manager shall have the right of withdrawal with respect to the
Cash Management Account or any Subaccounts except with the prior written consent
of the Administrative Agent, and neither Borrower, nor the Manager, nor any
Person claiming on behalf of or through Borrower or the Manager, other than the
Paying Agent, shall have any right or authority to give instructions with
respect to the Cash Management Account or the Subaccounts.
(g)    Borrower acknowledges and agrees that the Cash Management Account Bank
shall comply with (i) the instructions originated by the Administrative Agent
(or by the Paying Agent in accordance with the written instructions of the
Administrative Agent) with respect to the disposition of funds in the Cash
Management Account and the Subaccounts without the further consent of Borrower
or the Manager or any other Person and (ii) all “entitlement orders” (as defined
in Section 8-102(a)(8) of the UCC) and instructions originated by the
Administrative Agent (or by the Paying Agent in accordance with the written
instructions of the Administrative Agent) directing the transfer or redemption
of any financial asset relating to the Cash Management Account or any Subaccount
without further consent by Borrower or any other Person. The Cash Management
Account and each Subaccount is and shall be treated either as a “securities
account”, as such term is defined in Section 8-501(a) of the UCC, or a “deposit
account”, as defined in Section 9-102(a)(29) of the UCC.
(h)    As of the date hereof the Cash Management Account and the Subaccounts for
U.S. federal income tax reporting and withholding purposes will be owned by
Borrower (the “Account Owner”). The Account Owner shall provide Wells Fargo in
its capacity as the Paying Agent with (i) an Internal Revenue Service (“IRS”)
Form W-9 or appropriate IRS Form W-8 or any successor forms on or before the
Business Day prior to the date hereof, and (ii) any additional IRS forms (or
updated versions of any previously submitted IRS forms) or other documentation
at such time or times required by applicable law or upon the reasonable request
of Wells Fargo as may be necessary (a) to reduce or eliminate the imposition of
U.S. withholding taxes to the Paying Agent and (b) to permit Wells Fargo to
fulfill its tax reporting obligations under applicable law with respect to the
Cash Management Account and the Subaccounts or any amounts paid to the Account
Owner. If any IRS form or other documentation previously delivered becomes
obsolete or inaccurate in any respect (including without limitation in
connection with the transfer of any Account Owner change), the Account Owner
shall timely provide to Wells Fargo in its capacity as the Paying Agent
accurately updated and complete versions of such IRS forms or other
documentation. Wells Fargo, both in its individual capacity and in its capacity
as the Paying Agent, shall have no liability to the Account Owner or any other
Person in connection with any tax reporting or tax withholding amounts paid or
withheld from the Cash Management Account or the Subaccounts pursuant to
applicable law arising from the Account Owner’s failure to timely provide an
accurate, correct and complete IRS Form W-9, an appropriate IRS Form W-8 or such
other documentation contemplated under this paragraph.
2.6.3    Order of Priority of Funds in Cash Management Account. Unless otherwise
directed by Administrative Agent during the continuance of an Event of Default
pursuant to Section 2.6.4, the Paying Agent shall (in accordance with the
Monthly Payment Report as approved by the Administrative Agent as contemplated
by Section 2.11(a)(i)) apply Collections on deposit in the Cash Management
Account for the related Collection Period on each Payment Date in the following
order of priority (in each case, after taking into account any prepayments made
prior to such Payment Date pursuant to Section 2.4.4):
(a)    first, to the applicable Security Deposit Account, the amount of any
security deposits that have been deposited into the Cash Management Account by
Borrower during the calendar month ending


71



--------------------------------------------------------------------------------





immediately prior to such Payment Date, as set forth in a written notice from
Borrower to the Administrative Agent and Paying Agent delivered pursuant to
Section 4.3.9;
(b)    second, to the Advance Rent Subaccount, the amount of any Advance Rent
then required under Section 6.7 to be transferred thereto, to the extent such
transfers have not occurred prior to such Payment Date;
(c)    third, to each Lender based on its respective Lender Percentage, pro
rata, the amount of any mandatory prepayment of the Outstanding Principal
Balance pursuant to Sections 2.4.2 then due and payable and all other amounts
payable in connection therewith, such amounts to be applied in the manner set
forth in Section 2.4.4(d);
(d)    fourth, to the Tax Subaccount, to make the required payments of Tax Funds
as required under Section 6.1;
(e)    fifth, to the Insurance Subaccount, to make any required payments of
Insurance Funds as required under Section 6.2;
(f)    sixth, to the Administrative Agent, any Fees then due and payable to the
Administrative Agent pursuant to any Fee Letter and any costs, expenses or
indemnities then due and payable pursuant to the Loan Documents;
(g)    seventh, to pay the Monthly Debt Service Payment Amount, applied to pay
interest due and owing to each Lender on such Payment Date on a pro rata basis
(based on the interest due and owing to each Lender);
(h)    eighth, to each of the Calculation Agent and the Paying Agent, the
portion of the Calculation Agent Fee and the Paying Agent Fee, respectively,
then due and payable, and any costs, expenses or indemnities then due and
payable to the Calculation Agent and the Paying Agent pursuant to the Loan
Documents, ratably as between such Persons;
(i)    ninth, to the Diligence Agent, any Fees, costs, expenses or indemnities
then due and payable pursuant to the Diligence Agent Agreement;
(j)    tenth, to the Custodian, any custodial fees, expenses and indemnities due
and payable under the Custodial Agreement;
(k)    eleventh, to the Manager, management fees payable for the calendar month
ending immediately prior to such Payment Date, but not in excess of the
Management Fee Cap for such calendar month;
(l)    twelfth, to the Capital Expenditure Subaccount, to make the required
payments of Capital Expenditure Funds as required under Section 6.3;
(m)    thirteenth, to each Lender, pro rata, any other fees, costs, expenses or
indemnities then due or payable under this Agreement or any other Loan Document;
and
(n)    fourteenth, all amounts remaining after payment of the amounts set forth
in clauses (a) through (m) above (the “Available Cash”) either:


72



--------------------------------------------------------------------------------





(i)    if as of a Payment Date no Amortization Period is continuing, any
remaining amounts to Borrower’s Operating Account; and
(ii)    if as of a Payment Date an Amortization Period is continuing:
(A)    first, to Borrower’s Operating Account, funds in an amount equal to the
Monthly Budgeted Amount;
(B)    second, to Borrower’s Operating Account, payments for Approved
Extraordinary Expenses, if any; and
(C)    third, to each Lender, pro rata, to pay principal on the Loan until the
Loan is paid in full.
If for any Payment Date, there are insufficient funds on deposit in the Cash
Management Account to pay the amounts due and owing under clauses (h) and (j)
above, the Paying Agent shall provide Borrower with written notice of such
shortfall at least two (2) Business Days prior to such Payment Date and Borrower
shall remit such funds to the Calculation Agent, Paying Agent or Custodian, as
applicable, to pay such amounts in full no later than one Business Day prior to
such Payment Date.
2.6.4    Application During Event of Default. Notwithstanding anything to the
contrary contained herein (including Section 2.6.3), upon the occurrence and
during the continuance of an Event of Default, the Administrative Agent may, at
its option (and shall upon written instruction of the Majority Lenders) instruct
the Paying Agent to apply any Collections then in the possession of the
Administrative Agent or the Paying Agent (including any Reserve Funds on deposit
in the Subaccounts) or the Rent Deposit Banks to the payment of the Debt in such
order, proportion and priority as the Administrative Agent may determine in its
sole and absolute discretion. The Administrative Agent’s right to withdraw and
apply any of the foregoing funds shall be in addition to all other rights and
remedies provided to the Administrative Agent and the other Secured Parties
under the Loan Documents.
2.6.5    Payments Received in the Cash Management Account. Notwithstanding
anything to the contrary contained in this Agreement or the other Loan
Documents, Borrower’s obligations with respect to the payment of the Monthly
Debt Service Payment Amount and amounts required to be deposited into the
Reserve Funds, if any, shall be deemed satisfied to the extent sufficient
amounts are deposited in the Cash Management Account to satisfy such obligations
pursuant to this Agreement on the dates each such payment is required,
regardless of whether any of such amounts are so applied by the Administrative
Agent, any Lender or the Paying Agent on behalf of any of the foregoing.
Section 2.7    Withholding Taxes.
2.7.1    Payments Free of Taxes. Any and all payments by or on account of any
obligation of Borrower under any Loan Document shall be made without deduction
or withholding for any Taxes, except as required by applicable law. If any
applicable law (as determined in the good faith discretion of Borrower) requires
the deduction or withholding of any Tax from any such payment by Borrower, then
Borrower shall be entitled to make such deduction or withholding and shall
timely pay the full amount deducted or withheld to the relevant Governmental
Authority in accordance with applicable law and, if such Tax is an Indemnified
Tax, then the sum payable by Borrower shall be increased as necessary so that
after such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.7.1) the
applicable Lender receives an amount equal to the sum it would have received had
no such deduction or withholding been made.


73



--------------------------------------------------------------------------------





2.7.2    Payment of Other Taxes by Borrower. Borrower shall timely pay to the
relevant Governmental Authority in accordance with applicable law any Other
Taxes.
2.7.3    Indemnification by Borrower. Borrower shall indemnify each Lender, on
the first Payment Date that is at least ten (10) Business Days after written
demand by such Lender on Borrower (with a copy to the Administrative Agent and
the Paying Agent) therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 2.7.3) payable or paid by such Lender or required to
be withheld or deducted from a payment to such Lender and any reasonable
documented expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority; provided that if such Lender or Administrative
Agent, as applicable, fails to give notice to Borrower of the imposition of any
Indemnified Taxes within 180 days following its receipt of actual written notice
of the imposition of such Indemnified Taxes, there will be no obligation for
Borrower to pay interest or penalties attributable to the period beginning after
such 180th day and ending seven (7) days after Borrower receives notice from
such Lender or Administrative Agent, as applicable. A certificate as to the
amount of such payment or liability delivered to Borrower by a Lender shall be
conclusive absent manifest error.
2.7.4    Evidence of Payments. As soon as practicable after any payment of Taxes
by Borrower to a Governmental Authority pursuant to this Section 2.7, Borrower
shall deliver to the Administrative Agent and the Paying Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent and the Paying
Agent.
2.7.5    Status of Lenders.
(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to Borrower, the Administrative Agent and the Paying Agent at the time
or times reasonably requested by such Persons, such properly completed and
executed documentation reasonably requested by any such Person as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by Borrower, the
Administrative Agent or the Paying Agent shall deliver such other documentation
prescribed by applicable law or reasonably requested by Borrower as will enable
Borrower, the Administrative Agent and the Paying Agent to determine whether or
not such Lender is subject to backup withholding or information reporting
requirements. Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 2.7.5(ii)(A), (ii)(B) and (ii)(D))
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.
(ii)    Without limiting the generality of the foregoing,
(A)    any Lender that is a U.S. Person shall deliver to Borrower, the
Administrative Agent and the Paying Agent on or prior to the date on which such
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of Borrower, the Administrative Agent or the Paying
Agent), executed


74



--------------------------------------------------------------------------------





originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower the Administrative Agent and the Paying Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of Borrower, the
Administrative Agent or the Paying Agent), whichever of the following is
applicable:
(1)    in the case of a Foreign Lender that is an entity and is claiming the
benefits of an income tax treaty to which the United States is a party (x) with
respect to payments of interest under any Loan Document, executed originals of
IRS Form W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty and in the case of a Foreign Lender that is an individual and is
claiming the benefits of an income tax treaty to which the United States is a
party (x) with respect to payments of interest under any Loan Document, executed
originals of IRS Form W-8BEN establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “business profits” or “other income”
article of such tax treaty;
(2)    executed originals of IRS Form W-8ECI;
(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate to
the effect that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of Borrower within
the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed originals of IRS Form W-8BEN-E (in the
case of an entity) or IRS Form W-8BEN (in the case of an individual); or
(4)    to the extent a Foreign Lender is a partnership or is not the beneficial
owner, executed originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI,
IRS Form W-8BEN, IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate,
reasonably satisfactory to Borrower, the Administrative Agent and the Paying
Agent IRS Form W-9, and/or other certification documents from each beneficial
owner, as applicable; provided, that if the Foreign Lender is a partnership and
one or more direct or indirect partners of such Foreign Lender are claiming the
portfolio


75



--------------------------------------------------------------------------------





interest exemption, such Foreign Lender may provide a U.S. Tax Compliance
Certificate, reasonably satisfactory to Borrower, the Administrative Agent and
the Paying Agent on behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower the Administrative Agent and the Paying Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of Borrower, the
Administrative Agent or the Paying Agent), executed originals of any other form
prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit
such Person to determine the withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to Borrower the Administrative Agent and the Paying Agent at the
time or times prescribed by law and at such time or times reasonably requested
by such Person such documentation prescribed by applicable law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by such Person as may be necessary for such
Person to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.
Each Lender agrees that Borrower, the Administrative Agent and the Paying Agent
shall be entitled to rely on any documentation or certification delivered
pursuant to this Section 2.7.5 as being accurate and complete. Without limiting
the foregoing, each Lender agrees that if any form or certification it
previously delivered expires or becomes obsolete or inaccurate in any respect,
it shall update such form or certification or promptly notify Borrower the
Administrative Agent and the Paying Agent in writing of its legal inability to
do so.
2.7.6    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.7.6 (including by
the payment of additional amounts pursuant to this Section 2.7.6), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.7.6 with respect to the Taxes
giving rise to such refund), net of all documented expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this Section 2.7.6 (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this Section 2.7.6, in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this Section 2.7.6, the payment
of which would place the indemnified party in a less favorable


76



--------------------------------------------------------------------------------





net after-tax position than the indemnified party would have been in if the
indemnification payments or additional amounts giving rise to such refund had
never been paid. This Section 2.7.6 shall not be construed to require any
indemnified party to make available its tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.
2.7.7    Survival. Each party’s obligations under this Section 2.7 shall survive
any assignment of rights by, or the replacement of, a Lender and the repayment,
satisfaction or discharge of all obligations under any Loan Document.
Section 2.8    [Reserved].
Section 2.9    Springing Mortgage Documents.
(a)    On or prior to the Closing Date, Borrower shall deliver the Springing
Mortgage Documents to the Custodian with respect to each Property; provided,
that prior to any recording, such forms may be updated by Borrower or
Administrative Agent to reflect any changes in law deemed reasonably necessary
by the Administrative Agent. If a Springing Deed of Trust Trigger Event has
occurred, the Administrative Agent may, at its sole discretion, by delivering
written notice to Borrower, require Borrower to record the Springing Mortgage
Documents and procure Title Insurance Policies for the benefit of the
Administrative Agent (on behalf of the Secured Parties) with respect to each
Property relating to the Springing Mortgage Documents.
(b)    Borrower shall reasonably and promptly cooperate with the Administrative
Agent in the recordation of Springing Mortgage Documents that are required to be
executed and/or delivered pursuant to this Section 2.9.
(c)    Borrower shall pay all costs associated with providing Springing Mortgage
Documents, including all recordation taxes with respect to such Springing
Mortgage Documents, any costs and/or expenses related to the assembly of such
Springing Mortgage Documents and the delivery thereof to the proper Governmental
Authority for recordation, reasonable due diligence costs and expenses and any
reasonable attorneys’ fees of external counsel or reasonable fees for other
professionals incurred in connection with the recordation of such Springing
Mortgage Documents and shall pay the cost of providing Title Insurance Policies.
Section 2.10    The Paying Agent.
(a)    The Administrative Agent hereby appoints Wells Fargo Bank, N.A. as the
initial Paying Agent. All payments of amounts due and payable in respect of the
Obligations that are to be made from amounts withdrawn from the Cash Management
Account pursuant to Section 2.6.3 shall be made on behalf of Borrower by the
Paying Agent, in accordance with the written instruction of the Administrative
Agent (which may be in electronic form) received no later than 4:00 p.m. (New
York City time) one (1) Business Day prior to the applicable Payment Date. On
the Maturity Date, all funds then held by any Paying Agent under this Agreement
shall, upon demand of Borrower, be paid to the Administrative Agent to be held
and applied according to Section 2.6.3, and thereupon such Paying Agent shall be
released from all further liability with respect to such funds.
(b)    On each Payment Date, Borrower shall pay to the Paying Agent the Paying
Agent Fee pursuant to Section 2.6.3(h).


77



--------------------------------------------------------------------------------





(c)    The Paying Agent hereby agrees that, subject to the provisions of this
Section 2.10, it shall:
(i)    hold any sums held by it for the payment of amounts due with respect to
the Obligations in trust for the benefit of the Persons entitled thereto until
such sums shall be paid to such Persons or otherwise disposed of as herein
provided and pay such sums to such Persons as herein provided;
(ii)    give the Administrative Agent notice of any default by Borrower of which
it has actual knowledge in the making of any payment required to be made with
respect to the Obligations;
(iii)    at any time during the continuance of any Event of Default, upon the
written instruction of the Administrative Agent (a copy of which shall be
provided by the Administrative Agent to Borrower), forthwith pay to the
Administrative Agent any sums due to Administrative Agent so held in trust by
such Paying Agent;
(iv)    immediately resign as a Paying Agent and forthwith pay to the
Administrative Agent any sums held by it in trust for the payment of the
Obligations if at any time it ceases to be an Eligible Institution (in which
event the Administrative Agent or one of its Affiliates or designees shall serve
as the Paying Agent until such time as a replacement Paying Agent has been
appointed in accordance with this Section 2.10);
(v)    comply with all requirements of the Code and any applicable State law
with respect to the withholding from any payments made by it in respect of any
Obligations of any applicable withholding taxes imposed thereon and with respect
to any applicable reporting requirements in connection therewith; and
(vi)    provide to the Lenders such information as is required to be delivered
under the Code or any State law applicable to the particular Paying Agent,
relating to payments made by the Paying Agent under this Agreement.
(d)    Any successor paying agent shall be appointed by the Administrative
Agent, with the consent of the Majority Lenders and, so long as no Event of
Default then exists, with the consent of Borrower; provided that any successor
paying agent shall be, at the time of such appointment, an Eligible Institution.
The Administrative Agent and Borrower shall mutually agree on the fees required
to engage the services of any such successor Paying Agent to the extent that
such fees exceed those paid to the prior Paying Agent and upon such mutual
agreement, such approved fee shall constitute the Paying Agent Fee.
(e)    Borrower shall indemnify the Paying Agent and its officers, directors,
employees and agents (each, a “PA Party” and collectively, the “PA Parties”)
for, and hold them harmless against any loss, liability, damages, costs or
expense (but limited, in the case of attorneys’ fees and disbursements, to the
reasonable and documented fees and disbursements of one external counsel to the
PA Parties, taken as a whole) incurred in connection with or arising out of
(i) the performance of its obligations under and in accordance with this
Agreement, including without limitation the costs and expenses of
(A) investigating any claim or allegation relating to the exercise or
performance of any of its powers or duties under this Agreement, and
(B) preparing for, and prosecuting or defending itself against any
investigation, legal proceeding, whether pending or threatened, related to any
claim or liability in connection with the exercise or performance of any of its
powers or duties under this Agreement; (ii) pursuing enforcement (including
without limitation by means of any action, claim, or suit brought by the Paying
Agent for such purpose) of


78



--------------------------------------------------------------------------------





any indemnification or other obligation of Borrower, and (iii) the gross
negligence, bad faith or willful misconduct of Borrower in the performance of
its duties hereunder, except in each case to the extent any such loss, liability
or expense results from the gross negligence, bad faith or willful misconduct of
the Paying Agent or any PA Party (in each case, as determined by a court of
competent jurisdiction or as otherwise agreed to by the parties). All such
amounts shall be payable in accordance with Section 2.6.3. In the event any such
indemnity amounts are distributed to the Paying Agent from the Cash Management
Account pursuant to Section 2.6.3 prior to deposit by Borrower of such indemnity
amounts therein, the obligation of reimbursement by Borrower with respect to
such indemnity amounts will instead be payable to the Cash Management Account.
The foregoing indemnification shall survive the termination of this Agreement.
(f)    The Paying Agent shall be liable in accordance herewith only to the
extent of the obligations specifically undertaken by the Paying Agent in such
capacity herein. No implied covenants or obligations shall be read into this
Agreement against the Paying Agent and no permissive right or privilege of the
Paying Agent shall be construed as a duty.
(g)    The Paying Agent shall not be liable for (i) an error of judgment made in
good faith by one of its officers; or (ii) any action taken, suffered or omitted
to be taken in good faith in accordance with or believed by it to be authorized
or within the discretion or rights or powers conferred by this Agreement or at
the direction of the Administrative Agent or any other Secured Party in
accordance with this Agreement or the other Loan Documents relating to the
exercise of any power conferred upon the Paying Agent under this Agreement, in
each case, unless it shall be proved that the Paying Agent shall have been
grossly negligent or acted in bad faith or with willful misconduct in
ascertaining the pertinent facts.
(h)    The Paying Agent shall not be charged with knowledge of any Default or
Event of Default unless a Responsible Officer of the Paying Agent obtains actual
knowledge of such event or the Paying Agent receives written notice of such
event from any Relevant Party, the Administrative Agent or any other Secured
Party, as the case may be.
(i)    Without limiting the generality of this Section 2.10, the Paying Agent
shall have no duty (i) to record, file or deposit this Agreement or any
agreement referred to herein or any financing statement or continuation
statement evidencing a security interest in the Collateral, or maintain any such
recording, filing or depositing or to subsequently record, refile or redeposit
any of the same, (ii) except as otherwise provided in Section 2.7.5, to pay or
discharge any Taxes, Property Taxes, assessment or other governmental charge or
any Lien or encumbrance of any kind owing with respect to, assessed or levied
against, any part of the Collateral, (iii) to confirm, recalculate or verify the
contents, accuracy or completeness of any reports or certificates of the
Administrative Agent or Calculation Agent delivered to the Paying Agent pursuant
to this Agreement believed by the Paying Agent to be genuine and to have been
signed or presented by the proper party or parties or (iv) to ascertain or
inquire as to the performance or observance of any of Borrower’s
representations, warranties or covenants under this Agreement or any other Loan
Document.
(j)    The Paying Agent shall not be required to expend or risk its own funds or
otherwise incur financial liability in the performance of any of its duties
hereunder, or in the exercise of any of its rights or powers, if there shall be
reasonable grounds for believing that the repayment of such funds or adequate
indemnity against such risk or liability shall not be reasonably assured to it,
and none of the provisions contained in this Agreement shall in any event
require the Paying Agent to perform, or be responsible for the manner of
performance of, any of the obligations of Borrower under this Agreement.
(k)    The Paying Agent may conclusively rely and shall be protected in acting
or refraining from acting upon any resolution, any certificate of a Responsible
Officer, any Monthly Payment Report, any


79



--------------------------------------------------------------------------------





certificate of auditors or any other certificate, statement, instrument,
opinion, report, notice, request, consent, order, appraisal, bond or other paper
or document reasonably believed by it to be genuine and to have been signed or
presented by the proper party or parties.
(l)    The Paying Agent may consult with counsel of its choice with regard to
legal questions arising out of or in connection with this Agreement and the
advice or opinion of such counsel shall be full and complete authorization and
protection in respect of any action taken, omitted or suffered by the Paying
Agent in good faith and in accordance therewith. In connection with any request
that the Paying Agent take any action or refrain from taking any action outside
the scope of this Agreement, the Paying Agent shall be entitled to request and
conclusively rely upon, and shall be protected in acting or refraining from
acting upon, an officer’s certificate or opinion of counsel delivered by or on
behalf of such requesting party. Any opinion of counsel reasonably requested by
the Paying Agent shall be an expense of Borrower.
(m)    The Paying Agent shall be under no obligation to exercise any of the
rights, powers or remedies vested in it by this Agreement (except to comply with
its obligations under this Agreement and any other Loan Document to which it is
a party) or to institute, conduct or defend any litigation under this Agreement
or in relation to this Agreement, at the request, order or direction of the
Administrative Agent or any Lender pursuant to the provisions of this Agreement,
unless the Administrative Agent, on behalf of the Secured Parties, or such
Lender shall have offered to the Paying Agent security or indemnity reasonably
acceptable to the Paying Agent against the costs, expenses and liabilities that
may be incurred therein or thereby.
(n)    The Paying Agent shall not be bound to make any investigation into the
facts of matters stated in any resolution, certificate, statement, instrument,
opinion, report, notice, request, consent, order, approval, bond or other paper
or document, unless requested in writing so to do by a Lender or the
Administrative Agent; provided, that if the payment within a reasonable time to
the Paying Agent of the costs, expenses or liabilities likely to be incurred by
it in the making of such investigation shall be, in the opinion of the Paying
Agent, not reasonably assured by Borrower, the Paying Agent may require
indemnity reasonably satisfactory to the Paying Agent from the Lenders against
such cost, expense or liability as a condition to so proceeding. The reasonable
expense of every such examination shall be paid by Borrower.
(o)    The Paying Agent shall not be responsible for the acts or omissions of
the Administrative Agent, the Calculation Agent, Borrower, any Lenders, any
Counterparty or any other Person.
(p)    Any Person into which the Paying Agent may be merged or converted or with
which it may be consolidated, or any Person resulting from any merger,
conversion or consolidation to which the Paying Agent shall be a party, or any
Person succeeding to the business of the Paying Agent, shall be the successor of
the Paying Agent under this Agreement, without the execution or filing of any
paper or any further act on the part of any of the parties hereto, anything
herein to the contrary notwithstanding.
(q)    The Paying Agent does not assume and shall have no responsibility for,
and makes no representation as to, monitoring the value of the Properties or the
Collateral.
(r)    The Paying Agent is authorized, in its sole discretion, to disregard any
and all notices or instructions given by any other party hereto or by any other
Person, except only such notices or instructions as are herein provided for and
orders or process of any court entered or issued with or without jurisdiction.
If any property subject hereto is at any time attached, garnished or levied upon
under any court order or in case the payment, assignment, transfer, conveyance
or delivery of any such property shall be stayed or enjoined by any court order,
or in case any order, judgment or decree shall be made or entered by any court
affecting such property or any part hereof, then and in any of such events the
Paying Agent is authorized, in


80



--------------------------------------------------------------------------------





its sole discretion, to rely upon and comply with any such order, writ, judgment
or decree with which it is advised by legal counsel of its own choosing is
binding upon it, and if it complies with any such order, writ, judgment or
decree it shall not be liable to any other party hereto or to any other Person
by reason of such compliance even though such order, writ, judgment or decree
maybe subsequently reversed, modified, annulled, set aside or vacated.
(s)    The Paying Agent may: (i) terminate its obligations as Paying Agent under
this Agreement (subject to the terms set forth herein) upon at least thirty
(30) days’ prior written notice to Borrower, the Administrative Agent and the
Lenders; provided, however, that, without the consent of the Administrative
Agent and the Majority Lenders and, so long as no Event of Default is
continuing, Borrower, such resignation shall not be effective until a successor
paying agent acceptable to the Administrative Agent and, so long as no Event of
Default is continuing, Borrower, and to whose appointment the Majority Lenders
do not reasonably object within five (5) Business Days after the Lenders are
notified thereof (or such shorter period in which the Majority Lenders consent
thereto), shall have accepted appointment as Paying Agent, pursuant hereto and
shall have agreed to be bound by the terms of this Agreement; or (ii) be removed
upon at least thirty (30) days’ prior written notice (or such shorter period as
shall be acceptable to the Paying Agent) by the Administrative Agent and, so
long as no Event of Default is continuing, Borrower, delivered to the Paying
Agent and the Lenders; provided, however, that without the consent of the
Majority Lenders, such removal shall not be effective until a successor paying
agent acceptable to the Administrative Agent and, so long as no Event of Default
is continuing, Borrower, and to whose appointment the Majority Lenders do not
reasonably object within five (5) Business Days after the Lenders are notified
thereof (or such shorter period in which the Majority Lenders consent thereto)
shall have accepted appointment as Paying Agent pursuant hereto and shall have
agreed to be bound by the terms of this Agreement. In the event of such
termination or removal, the Administrative Agent shall make reasonable efforts
to appoint a successor paying agent. If, however, a successor paying agent is
not appointed by the Administrative Agent and, if applicable, Borrower, within
ninety (90) days after the giving of such notice of resignation or removal, the
Paying Agent may petition a court of competent jurisdiction for the appointment
of a successor paying agent, and the costs of such petition shall be paid by
Borrower.
(t)    Any successor paying agent appointed pursuant hereto shall execute,
acknowledge, and deliver to the Administrative Agent, Borrower and to the
predecessor Paying Agent an instrument accepting such appointment under this
Agreement. Thereupon, the resignation or removal of the predecessor Paying Agent
shall become effective and such successor paying agent, without any further act,
deed or conveyance, shall become fully vested with all the rights, powers,
duties, and obligations of its predecessor as Paying Agent under this Agreement,
with like effect as if originally named as Paying Agent. The predecessor Paying
Agent shall upon payment of its fees and expenses deliver to the successor
paying agent all documents and statements and monies held by it under this
Agreement; and the Administrative Agent and the predecessor Paying Agent shall
execute and deliver such instruments and do such other things as may reasonably
be required for fully and certainly vesting and confirming in the successor
paying agent all such rights, powers, duties, and obligations.
(u)    In the event the Paying Agent’s appointment hereunder is terminated
without cause, Borrower shall reimburse the Paying Agent for the reasonable
documented expenses of the Paying Agent incurred in transferring any funds in
its possession to the successor paying agent.
(v)    The parties hereto acknowledge and agree that any failure of the Paying
Agent to apply funds on deposit in the Cash Management Account in accordance
with Section 2.6.3 shall not in and of itself result in a Default or Event of
Default on the part of any Relevant Party, provided that funds were available to
the Paying Agent to enable it to make the relevant payments when due.


81



--------------------------------------------------------------------------------





(w)    The Loan Parties hereby agree, in connection with an appointment of a
successor paying agent, to negotiate in good faith any modifications to this
Agreement related to the rights and obligations of the Paying Agent which are
reasonably requested by such successor paying agent.
(x)    Knowledge or information acquired by (i) Wells Fargo Bank, N.A. in any of
its respective capacities hereunder or under any other document related to this
transaction shall not be imputed to Wells Fargo Bank, N.A. in any of its other
capacities hereunder or under such other documents except to the extent their
respective duties are performed by employees in the same division of Wells Fargo
Bank, N.A., and (ii) any Affiliate of Wells Fargo Bank, N.A. shall not be
imputed to Wells Fargo Bank, N.A. in any of its respective capacities hereunder
and vice versa.
(y)    Other than with respect to any information that the Paying Agent has an
express duty hereunder to review, the Paying Agent shall not be deemed to have
knowledge of any fact or matter for purposes of this Agreement unless an
employee of the Paying Agent responsible for performing the Paying Agent’s
duties under this Agreement (i) has actual knowledge thereof or (ii) receives
written notice with respect thereto.
(z)    The Paying Agent shall not be under any obligation to take any action in
the performance of its respective duties hereunder that would be in violation of
applicable law.
(aa)    For purposes of satisfying any information collection and tax reporting
obligations under the Code and Treasury Regulations (including, without
limitation and to the extent applicable, any cost basis reporting obligations
thereunder), Borrower and each Lender agrees to provide to the Paying Agent all
information required by the Code and Treasury Regulations to be provided by such
person (or as may be reasonably requested by the Paying Agent), to permit the
Paying Agent to satisfy its obligations thereunder.
(bb)    The recitals contained herein shall not be taken as the statements of
the Paying Agent and the Paying Agent assumes no responsibility for their
correctness.
(cc)    Notwithstanding anything in this Agreement to the contrary and to the
fullest extent permitted by applicable law, the Paying Agent shall not be liable
for any special, indirect, punitive or consequential losses or damages of any
kind whatsoever (including, but not limited to, lost profits), even if the
Paying Agent has been advised of the likelihood of such loss or damage and
regardless of the form of action.
Section 2.11    The Calculation Agent.
(a)    Wells Fargo Bank, N.A. is hereby appointed as Calculation Agent and is
authorized to take such actions and to exercise such powers and perform such
duties as are expressly delegated to the Calculation Agent by the terms hereof,
together with such other powers as are reasonably incidental thereto.
(i)    The duties of the Calculation Agent hereunder shall be limited to
(A) verifying the calculations of Borrower (collectively, the “Calculations”)
with respect to each Borrowing Request, each Properties Schedule, each Reserve
Release Request, each Request for Release and each Compliance Certificate based
solely on information provided to the Calculation Agent by Borrower, in each
case, as set forth on Schedule VIII hereto, (B) determining LIBOR, the Federal
Funds Effective Rate, the Alternative Rate (in each case, with the confirmation
of the Administrative Agent), if applicable and (C) preparing the Monthly
Payment Report with respect to each Payment Date and delivering such Monthly


82



--------------------------------------------------------------------------------





Payment Report to the Administrative Agent and Borrower for confirmation not
less than two (2) Business Days prior to each Payment Date as set forth on
Schedule VIII hereto.
(ii)    The Calculation Agent shall verify the Calculations through the use of a
computer modeling program developed by the Calculation Agent (such program, the
“Model”, and such process of verification, “Modeling”). The Calculation Agent
shall use good faith efforts in developing the Model and in conducting all
Modeling with respect to the Calculations.
(iii)    In the event of a discrepancy between the calculations received by the
Calculation Agent from Borrower and the results of the Modeling conducted by the
Calculation Agent, the Calculation Agent shall give prompt written notice (which
may be via Electronic Transmission) of such discrepancy to Borrower and the
Administrative Agent, and the Calculation Agent shall work with such parties in
good faith to resolve such discrepancy. In each case, the final result agreed to
by the parties with respect to such Calculations shall be approved in writing
(which may be via Electronic Transmission) by Borrower and the Administrative
Agent.
(iv)    Each of Borrower, the Lenders and the Administrative Agent agree that so
long as the Calculation Agent complies with the terms of clauses (ii) and
(iii) above, the Calculation Agent shall have no liability with respect to any
Calculations that are verified by the Calculation Agent (including pursuant to
consultations described in clause (iii) above) that are subsequently determined
to be incorrect, except to the extent of the Calculation Agent’s gross
negligence, bad faith or willful misconduct. For avoidance of doubt, such
exculpation from liability shall include, without limitation, any loss,
liability or expense of Lenders incurred as a result of lending to Borrower
based on any such erroneous calculations.
(b)    On each Payment Date, Borrower shall pay to the Calculation Agent any
Calculation Agent Fee due to the Calculation Agent pursuant to Section 2.6.3(h).
(c)    Any successor calculation agent shall be appointed by the Administrative
Agent with the consent of the Majority Lenders and, so long as no Event of
Default then exists, with the consent of Borrower. The Administrative Agent and
Borrower shall mutually agree on the fees required to engage the services of any
such successor calculation agent to the extent that such fees exceed those paid
to the prior Calculation Agent and upon such mutual agreement, such approved fee
shall constitute the Calculation Agent Fee.
(d)    Borrower shall indemnify the Calculation Agent and its officers,
directors, employees and agents (each, a “CA Party” and collectively, the “CA
Parties”) for, and hold them harmless against, any loss, liability, damages,
costs or expense (but limited, in the case of attorneys’ fees and disbursements,
to the reasonable and documented fees and disbursements of one external counsel
to the CA Parties, taken as a whole) incurred in connection with or arising out
of (i) the performance of its obligations under and in accordance with this
Agreement, including without limitation the costs and expenses of
(A) investigating any claim or allegation relating to the exercise or
performance of any of its powers or duties under this Agreement, and
(B) preparing for, and prosecuting or defending itself against any
investigation, legal proceeding, whether pending or threatened, related to any
claim or liability in connection with the exercise or performance of any of its
powers or duties under this Agreement; (ii) pursuing enforcement (including
without limitation by means of any action, claim, or suit brought by the
Calculation Agent for such purpose) of any indemnification or other obligation
of Borrower and (iii) the gross negligence, bad


83



--------------------------------------------------------------------------------





faith or willful misconduct of Borrower in the performance of its duties
hereunder, except in each case to the extent any such loss, liability or expense
results from the gross negligence, bad faith or willful misconduct of the
Calculation Agent or any CA Party (in each case, as determined by a court of
competent jurisdiction or as otherwise agreed to by the parties). All such
indemnification amounts shall be payable in accordance with Section 2.6.3. In
the event any such indemnity amounts are distributed to the Calculation Agent
from the Cash Management Account pursuant to Section 2.6.3 prior to deposit by
Borrower of such indemnity amounts therein, the obligation of reimbursement by
Borrower with respect to such indemnity amounts will instead be payable to the
Cash Management Account. The foregoing indemnification shall survive the
termination of this Agreement.
(e)    The Calculation Agent shall be liable in accordance herewith only to the
extent of the obligations specifically undertaken by the Calculation Agent in
such capacity herein. No implied covenants or obligations shall be read into
this Agreement against the Calculation Agent, and no permissive right or
privilege of the Calculation Agent shall be construed as a duty. The Calculation
Agent shall not be responsible for verifying any calculations pursuant to this
Agreement to the extent information necessary to make such verifications is not
provided to it by the Administrative Agent or Borrower.
(f)    The Calculation Agent shall not be liable for (i) an error of judgment
made in good faith by one of its officers; or (ii) any action taken, suffered or
omitted to be taken in good faith in accordance with or believed by it to be
authorized or within the discretion or rights or powers conferred by this
Agreement or at the direction of a Secured Party relating to the exercise of any
power conferred upon the Calculation Agent under this Agreement, in each case,
unless it shall be proved that the Calculation Agent shall have been grossly
negligent or acted in bad faith or with willful misconduct in ascertaining the
pertinent facts.
(g)    The Calculation Agent shall not be charged with knowledge of any Default
or Event of Default unless a Responsible Officer of the Calculation Agent
obtains actual knowledge of such event or the Calculation Agent receives written
notice of such event from Borrower, any Secured Party or the Administrative
Agent, as the case may be.
(h)    Without limiting the generality of this Section 2.11, the Calculation
Agent shall have no duty (i) to record, file or deposit this Agreement or any
agreement referred to herein or any financing statement or continuation
statement evidencing a security interest in the Collateral, or maintain any such
recording, filing or depositing or to subsequently record, refile or redeposit
any of the same, (ii) to pay or discharge any Taxes, Property Taxes, assessment
or other governmental charge or any Lien or encumbrance of any kind owing with
respect to, assessed or levied against, any part of the Collateral, (iii) except
as otherwise expressly provided in this Section 2.11, to confirm, recalculate,
or verify the contents, accuracy, or completeness of any reports or certificates
of Borrower or the Administrative Agent delivered to the Calculation Agent
pursuant to this Agreement believed by the Calculation Agent to be genuine and
to have been signed or presented by the proper party or parties or (iv) to
ascertain or inquire as to the performance or observance of any of Borrower’s
representations, warranties or covenants under this Agreement or any other Loan
Document.
(i)    The Calculation Agent shall not be required to expend or risk its own
funds or otherwise incur financial liability in the performance of any of its
duties hereunder, or in the exercise of any of its rights or powers, if there
shall be reasonable grounds for believing that the repayment of such funds or
adequate indemnity against such risk or liability shall not be reasonably
assured to it, and none of the provisions contained in this Agreement shall in
any event require the Calculation Agent to perform, or be responsible for the
manner of performance of, any of the obligations of Borrower under this
Agreement.


84



--------------------------------------------------------------------------------





(j)    The Calculation Agent may conclusively rely and shall be protected in
acting or refraining from acting upon any resolution, any certificate of a
Responsible Officer, any report, certificate of auditors or any other
certificate, statement, instrument, opinion, report, notice, request, consent,
order, appraisal, bond or other paper or document reasonably believed by it to
be genuine and to have been signed or presented by the proper party or parties.
(k)    The Calculation Agent may consult with counsel of its choice with regard
to legal questions arising out of or in connection with this Agreement and the
advice or opinion of such counsel shall be full and complete authorization and
protection in respect of any action taken, omitted or suffered by the
Calculation Agent in good faith and in accordance therewith. In connection with
any request that the Calculation Agent take any action or refrain from taking
any action outside the scope of this Agreement, the Calculation Agent shall be
entitled to request and conclusively rely upon, and shall be protected in acting
or refraining from acting upon, an officer’s certificate or opinion of counsel
delivered by or on behalf of such requesting party. Any opinion of counsel
reasonably requested by the Calculation Agent shall be an expense of Borrower.
(l)    The Calculation Agent shall be under no obligation to exercise any of the
rights, powers or remedies vested in it by this Agreement (except to comply with
its obligations under this Agreement and any other Loan Document to which it is
a party) or to institute, conduct or defend any litigation under this Agreement
or in relation to this Agreement, at the request, order or direction of the
Administrative Agent or any Lender pursuant to the provisions of this Agreement,
unless the Administrative Agent, on behalf of the Secured Parties, or such
Lender shall have offered to the Calculation Agent security or indemnity
reasonably satisfactory to the Calculation Agent against the costs, expenses and
liabilities that may be incurred therein or thereby.
(m)    Except as otherwise expressly provided in this Section 2.11, the
Calculation Agent shall not be bound to make any investigation into the facts of
matters stated in any resolution, certificate, statement, instrument, opinion,
report, notice, request, consent, order, approval, bond or other paper or
document, unless requested in writing so to do by a Lender or the Administrative
Agent; provided, that if the payment within a reasonable time to the Calculation
Agent of the costs, expenses or liabilities likely to be incurred by it in the
making of such investigation shall be, in the opinion of the Calculation Agent,
not reasonably assured by Borrower, the Calculation Agent may require indemnity
reasonably satisfactory to the Calculation Agent from the Lenders against such
cost, expense or liability as a condition to so proceeding. The reasonable
expense of every such examination shall be paid by Borrower or, if paid by the
Calculation Agent, shall be reimbursed by Borrower to the extent of funds
available therefor pursuant to Section 2.6.3.
(n)    The Calculation Agent shall not be responsible for the acts or omissions
of the Administrative Agent, the Paying Agent (unless the same entity is then
acting as Calculation Agent and Paying Agent), Borrower, any Lenders, any
Counterparty or any other Person.
(o)    Any Person into which the Calculation Agent may be merged or converted or
with which it may be consolidated, or any Person resulting from any merger,
conversion or consolidation to which the Calculation Agent shall be a party, or
any Person succeeding to the business of the Calculation Agent, shall be the
successor of the Calculation Agent under this Agreement, without the execution
or filing of any paper or any further act on the part of any of the parties
hereto, anything herein to the contrary notwithstanding.
(p)    The Calculation Agent does not assume and shall have no responsibility
for, and makes no representation as to, monitoring the value of the Properties
or the Collateral.


85



--------------------------------------------------------------------------------





(q)    If the Calculation Agent shall at any time receive conflicting
instructions from the Administrative Agent and Borrower or any other party to
this Agreement and the conflict between such instructions cannot be resolved by
reference to the terms of this Agreement, the Calculation Agent shall be
entitled to rely on the instructions of the Administrative Agent. The
Calculation Agent may rely upon the validity of documents delivered to it,
without investigation as to their authenticity or legal effectiveness, and the
parties to this Agreement will hold the Calculation Agent harmless from any
claims that may arise or be asserted against the Calculation Agent because of
the invalidity of any such documents or their failure to fulfill their intended
purpose.
(r)    The Calculation Agent is authorized, in its sole discretion, to disregard
any and all notices or instructions given by any other party hereto or by any
other Person, except only such notices or instructions as are herein provided
for and orders or process of any court entered or issued with or without
jurisdiction. If any property subject hereto is at any time attached, garnished
or levied upon under any court order or in case the payment, assignment,
transfer, conveyance or delivery of any such property shall be stayed or
enjoined by any court order, or in case any order, judgment or decree shall be
made or entered by any court affecting such property or any part hereof, then
and in any of such events the Calculation Agent is authorized, in its sole
discretion, to rely upon and comply with any such order, writ, judgment or
decree with which it is advised by legal counsel of its own choosing is binding
upon it, and if it complies with any such order, writ, judgment or decree it
shall not be liable to any other party hereto or to any other Person by reason
of such compliance even though such order, writ, judgment or decree maybe
subsequently reversed, modified, annulled, set aside or vacated.
(s)    The Calculation Agent, at its sole cost and expense, may delegate or
perform any of its duties under this Agreement by or through sub-agents, service
providers or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties. The Calculation Agent shall
not be responsible for the negligence or misconduct of any sub-agents, service
providers or attorneys-in-fact selected by it with reasonable care in the
absence of gross negligence, bad faith or willful misconduct. Such agents,
service providers and attorneys-in-fact shall be entitled to all the same
indemnification rights and exculpation by the Loan Parties as may apply to the
Calculation Agent.
(t)    The Calculation Agent may: (i) terminate its obligations as Calculation
Agent under this Agreement (subject to the terms set forth herein) upon at least
thirty (30) days’ prior written notice to Borrower, the Lenders and the
Administrative Agent; provided, however, that, without the consent of the
Administrative Agent, the Majority Lenders and, unless an Event of Default is
continuing, Borrower, such resignation shall not be effective until a successor
calculation agent acceptable to the Administrative Agent and, unless an Event of
Default is continuing, Borrower, and to whose appointment the Majority Lenders
do not reasonably object within five (5) Business Days after the Lenders are
notified thereof (or such shorter period in which the Majority Lenders consent
thereto), shall have accepted appointment as Calculation Agent, pursuant hereto
and shall have agreed to be bound by the terms of this Agreement; or (ii) be
removed at any time by written demand of the Administrative Agent and, unless an
Event of Default is continuing, Borrower, delivered to the Calculation Agent and
the Lenders; provided, further, however, that such removal shall not be
effective until the appointment of a successor calculation agent acceptable to
the Administrative Agent and, unless an Event of Default is continuing,
Borrower, and to whose appointment the Majority Lenders do not reasonably object
within five (5) Business Days after the Lenders are notified thereof (or such
shorter period in which the Majority Lenders consent thereto), shall have
accepted appointment as Calculation Agent, pursuant hereto and shall have agreed
to be bound by the terms of this Agreement. In the event of such termination or
removal, the Administrative Agent shall make reasonable efforts to appoint a
successor calculation agent. If, however, a successor calculation agent is not
appointed by the Administrative Agent and, if applicable, Borrower within ninety
(90) days after the giving of a notice of resignation or removal,


86



--------------------------------------------------------------------------------





the Calculation Agent may petition a court of competent jurisdiction for the
appointment of a successor calculation agent, and the costs of such petition
shall be paid by Borrower.
(u)    Any successor calculation agent appointed pursuant hereto shall execute,
acknowledge, and deliver to the Administrative Agent, Borrower and to the
predecessor Calculation Agent an instrument accepting such appointment under
this Agreement. Thereupon, the resignation or removal of the predecessor
Calculation Agent shall become effective and such successor calculation agent,
without any further act, deed or conveyance, shall become fully vested with all
the rights, powers, duties, and obligations of its predecessor as Calculation
Agent under this Agreement, with like effect as if originally named as
Calculation Agent. The predecessor Calculation Agent shall upon payment of its
fees and expenses deliver to the successor calculation agent all documents and
statements and monies held by it under this Agreement; and the Administrative
Agent and the predecessor Calculation Agent shall execute and deliver such
instruments and do such other things as may reasonably be required for fully and
certainly vesting and confirming in the successor calculation agent all such
rights, powers, duties, and obligations.
(v)    In the event the Calculation Agent’s appointment hereunder is terminated
without cause, Borrower shall reimburse the Calculation Agent for the reasonable
documented expenses of the Calculation Agent incurred in transferring any funds
in its possession to the successor calculation agent, and if such termination
occurs on or prior to the first anniversary of the appointment of the
Calculation Agent, pay to the terminated Calculation Agent a termination fee
equal to the unearned prorated portion of the Calculation Agent Fee for that
first year.
(w)    The Loan Parties and the Sponsor hereby agree, in connection with an
appointment of a successor calculation agent, to negotiate in good faith any
modifications to this Agreement related to the rights and obligations of the
Calculation Agent which are reasonably requested by such successor calculation
agent.
(x)    Other than with respect to any information that the Calculation Agent has
an express duty hereunder to review, the Calculation Agent shall not be deemed
to have knowledge of any fact or matter for purposes of this Agreement unless an
employee of the Calculation Agent responsible for performing the Calculation
Agent’s duties under this Agreement (i) has actual knowledge thereof or
(ii) receives written notice with respect thereto.
(y)    The Calculation Agent shall not be under any obligation to take any
action in the performance of its respective duties hereunder that would be in
violation of applicable law.
(z)    The recitals contained herein shall not be taken as the statements of the
Calculation Agent and the Calculation Agent assumes no responsibility for their
correctness.
(aa)    Notwithstanding anything in this Agreement to the contrary and to the
fullest extent permitted by applicable law, the Calculation Agent shall not be
liable for any special, indirect, punitive or consequential losses or damages of
any kind whatsoever (including, but not limited to, lost profits), even if the
Calculation Agent has been advised of the likelihood of such loss or damage and
regardless of the form of action.
Section 2.12    Indemnification of Administrative Agent and Paying Agent.
(a)    Each Lender shall severally indemnify the Administrative Agent and the
Paying Agent, within 10 days after demand therefor, for (i) any Indemnified
Taxes attributable to such Lender (but only to the extent that any Loan Party
has not already indemnified the Administrative Agent or the Paying


87



--------------------------------------------------------------------------------





Agent, as applicable, for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so), and (ii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent or the Paying Agent in connection with any Loan Document,
and any reasonable documented expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent or the
Paying Agent shall be conclusive absent manifest error. Each Lender hereby
authorizes the Administrative Agent or the Paying Agent to set off and apply any
and all amounts at any time owing to such Lender under any Loan Document or
otherwise payable by the Administrative Agent or the Paying Agent to the Lender
from any other source against any amount due to the Administrative Agent under
this Section 2.12.
Section 2.13    [Reserved].
Section 2.14    Actions and Events Outside of Lenders’ and Agents’ Control.
None of the Lenders, the Servicing Agents or the Administrative Agent shall be
liable in any way to any Relevant Party or third party for any such Lender’s,
Servicing Agent’s or the Administrative Agent’s failure to perform or delay in
performing under the Loan Documents (and the Administrative Agent, Servicing
Agent or any Lender, as applicable, may suspend or terminate all or any portion
of its related obligations under the Loan Documents during any such period) if
such failure to perform or delay in performing results directly or indirectly
from, or is based upon, any force majeure event, including, without limitation,
acts of God, strikes, lockouts, boycotts, blockades, riots, acts of war,
terrorism, rebellion, insurrection, epidemics, fire, communication line
failures, computer viruses, power failures, earthquakes or any other similar
cause or event beyond the Administrative Agent’s, Servicing Agent’s or such
Lender’s control. No “Default” or “Event of Default” shall be deemed to have
occurred hereunder as a result of the failure of a Loan Party to make payment
for an obligation that such Lender, Servicing Agent or the Administrative Agent
is required to satisfy through an application of funds on deposit in an Account
in accordance with the terms of this Agreement and such Lender, or the
Administrative Agent fails to so pay as the result of any event described in the
foregoing sentence, and the performance by any Loan Party of its obligations
under this Agreement shall be extended day-for-day by each day that such Loan
Party is unable to so perform hereunder directly as the result of such Lender,
the Administrative Agent or Servicing Agent failing to perform hereunder as the
result of any event described in the foregoing sentence.
ARTICLE III    REPRESENTATIONS AND WARRANTIES
Section 3.1    General Representations. Borrower represents and warrants to the
Administrative Agent and the Lenders as of the Closing Date that, except to the
extent (if any) disclosed on Schedule III with reference to a specific
subsection of this Section 3.1:
3.1.1    Organization. Each Loan Party has been duly organized and is validly
existing and in good standing with requisite power and authority to own its
properties and to transact the businesses in which it is now engaged. Each Loan
Party is duly qualified to do business in each jurisdiction where it is required
to be so qualified in connection with its properties, businesses and operations,
except to the extent that failure to do so would not reasonably be expected to
have a Material Adverse Effect. Each Loan Party possesses all rights, licenses,
permits and authorizations, governmental or otherwise, necessary to entitle it
to own its properties and to transact the businesses in which it is now engaged,
except to the extent that failure to do so could not in the aggregate reasonably
be expected to have a


88



--------------------------------------------------------------------------------





Material Adverse Effect. The sole business of each Loan Party is as described in
clause (i) of the definition of Special Purpose Entity. Each Loan Party is a
Special Purpose Entity.
3.1.2    Proceedings. Each Loan Party has taken all necessary limited liability
company action to authorize the execution, delivery and performance of this
Agreement and each of the other Loan Documents to which it is a party. This
Agreement and the other Loan Documents have been duly authorized, executed and
delivered by or on behalf of each Loan Party party thereto and this Agreement,
the other Loan Documents constitute legal, valid and binding obligations of each
Loan Party party thereto, enforceable against each such Loan Party party thereto
in accordance with their respective terms, subject only to applicable
bankruptcy, insolvency, reorganization, moratorium and other similar laws
affecting the rights of creditors generally, and subject, as to enforceability,
to general principles of equity (regardless of whether enforcement is sought in
a proceeding in equity or at law). The Loan Documents are not subject to any
right of rescission, set-off, counterclaim or defense by any Loan Party
including the defense of usury, nor would the operation of any of the terms of
the Loan Documents, or the exercise of any right thereunder, render the Loan
Documents unenforceable, and no Loan Party has asserted any right of rescission,
set-off, counterclaim or defense with respect thereto.
3.1.3    No Conflicts. The execution, delivery and performance of this Agreement
and the other Loan Documents by each Loan Party party thereto, (i) will not
contravene such Loan Party’s organizational documents, (ii) will not result in
any violation of the provisions of any Legal Requirement of any Governmental
Authority having jurisdiction over any Loan Party or any of each Loan Party’s
properties or assets, (iii) with respect to each Loan Party, will not conflict
with or result in a breach of any of the terms or provisions of, or constitute a
default under the terms of any indenture, mortgage, deed of trust, deed to
secure debt, loan agreement, management agreement or other agreement or
instrument to which such Loan Party is a party or to, which any of such Loan
Party’s property or assets is subject, that would be reasonably expected to have
a Material Adverse Effect, and (iv) with respect to each Loan Party, except for
Liens created under the Collateral Documents, result in or require the creation
or imposition of any Lien upon or with respect to any of the assets of such Loan
Party.
3.1.4    Litigation. There are no actions, suits or proceedings at law or in
equity by or before any Governmental Authority or other entity now pending
against any Loan Party or, to the actual knowledge of a Responsible Officer of
the Manager or any Loan Party, now pending or threatened in writing, against or
affecting any Loan Party or the Manager, as applicable, which actions, suits or
proceedings (i) involve the Loan Documents or the transactions contemplated
hereby or thereby or (ii) if adversely determined, would reasonably be expected
to have a Material Adverse Effect. There are no actions, suits or proceedings at
law or in equity by or before any Governmental Authority or other entity that
resulted in a judgment against any Loan Party that has not been paid in full
that would otherwise constitute an Event of Default.
3.1.5    Agreements. No Loan Party is a party to any agreement or instrument or
subject to any restriction which would reasonably be expected to have a Material
Adverse Effect. No Loan Party is in default in the performance, observance or
fulfillment of any of the obligations, covenants or conditions contained in any
agreement or instrument to which it is a party which default would be expected
to have a Material Adverse Effect. Other than the Loan Documents and the Leases,
no Loan Party has a material financial obligation (contingent or otherwise)
under any indenture, mortgage, deed of trust, loan agreement or other agreement
or instrument to which any Loan Party is a party.
3.1.6    Consents. No consent, approval, authorization or order of any court or
Governmental Authority is required for the execution, delivery and performance
by any Loan Party of,


89



--------------------------------------------------------------------------------





or compliance by any Loan Party with, this Agreement or the other Loan Documents
or the consummation of the transactions contemplated hereby and thereby, other
than those which have been obtained by the applicable Loan Party.
3.1.7    Solvency. No Loan Party has entered into the Transaction or executed
any Loan Document with the actual intent to hinder, delay or defraud any
creditor and each Loan Party has received reasonably equivalent value in
exchange for its obligations under the Loan Documents. After giving effect to
the Transaction, each Loan Party is Solvent. No petition in bankruptcy has been
filed against any Loan Party in the last seven (7) years, and no Loan Party has
in the last seven (7) years made an assignment for the benefit of creditors or
taken advantage of any insolvency act for the benefit of debtors. No Loan Party
is contemplating either the filing of a petition by it under any state or
federal bankruptcy or insolvency laws or the liquidation of all or a major
portion of such Person’s assets or property, and to the actual knowledge of any
Loan Party, no Person is contemplating the filing of any such petition against
any Loan Party.
3.1.8    Other Debt. No Loan Party has any Indebtedness other than, with respect
to Borrower and Borrower TRS, Permitted Indebtedness and, with respect to Equity
Owner, Equity Owner Permitted Indebtedness. As of the Closing Date, the
indebtedness of any Loan Party under each of the 2016-1 Loan has been satisfied
in full, all collateral and security for the pledged by any Loan Party for the
2016-1 Loan has been released or assigned to the Administrative Agent as
security for the Debt, and no Loan Party has any remaining financial liabilities
or obligations in connection with the 2016-1 Loan, other than any obligations
that survive the termination of the 2016-1 Loan Agreement by the express terms
of the 2016-1 Loan Agreement.
3.1.9    Employee Benefit Matters.
(a)    No Loan Party or any of its ERISA Affiliates sponsors, maintains or
contributes to any Plans and no Loan Party sponsors, maintains or contributes to
any Foreign Plans.
(b)    Each Loan Party is acting on its own behalf in connection with the
transactions contemplated by this Agreement. No Loan Party is an “employee
benefit plan” (as defined in Section 3(3) of ERISA) that is subject to Title I
of ERISA, a “plan” (as defined in Section 4975 of the Code) that is subject to
Section 4975 of the Code, or an entity deemed to hold “plan assets” within the
meaning of Section 3(42) of ERISA and 29 C.F.R. Section 2510.3-101. No Loan
Party is subject to any state statute that regulates investments of, and
fiduciary obligations with respect to, governmental plans, that are similar to
the provisions of Section 406 of ERISA or Section 4975 of the Code and that
would be violated by the transactions contemplated by this Agreement.
(c)    With respect to each Multiemployer Plan to which any Loan Party or any of
its ERISA Affiliates is required to make a contribution, each Loan Party and,
all of its ERISA Affiliates have satisfied all required contributions and
installments on or before the applicable due dates and have not incurred a
complete or partial withdrawal under Section 4203 or 4205 of ERISA. No Plan
Termination Event has or is reasonably expected to occur.
3.1.10    Compliance with Legal Requirements. Each Loan Party is in compliance
with all applicable Legal Requirements, except to the extent that any
noncompliance would not reasonably be expected to have a Material Adverse
Effect. No Loan Party is in default or violation of any order, writ, injunction,
decree or demand of any Governmental Authority, except for any default or
violation that would not reasonably be expected to have a Material Adverse
Effect.


90



--------------------------------------------------------------------------------





3.1.11    Financial Information. All financial data furnished in writing by or
on behalf of each Loan Party to Administrative Agent, the Servicing Agents or
the Lenders in connection with the Loan (i) are true, complete and correct in
all material respects (or, to the extent that any such financial data was
incorrect in any material respect when delivered, the same has been corrected by
financial data subsequently delivered to Administrative Agent prior to each of
the Closing Date and the Closing Date, as applicable), (ii) accurately represent
the financial condition of the Properties as of the date of such reports (or, to
the extent that any such financial data did not accurately represent the
financial condition of the Properties when delivered, the same has been
corrected by financial data subsequently delivered to Administrative Agent prior
to each of the Closing Date and the Closing Date, as applicable), and (iii) have
been prepared in accordance with GAAP throughout the periods covered, except as
disclosed therein. The foregoing representation shall not apply to any such
financial data that constitutes projections, provided that Borrower represents
and warrants that such projections were made in good faith based on assumptions
believed by the Loan Parties to be reasonable at the time made and that Borrower
has no reason to believe that such projections were materially inaccurate (it
being understood that projections are not a guarantee of financial performance
and actual results may differ and such differences may be material). Borrower
does not have any contingent liabilities, liabilities for taxes, unusual forward
or long-term commitments or unrealized or anticipated losses from any
unfavorable commitments that are known to Borrower and reasonably likely to have
a Material Adverse Effect, except as referred to or reflected in said financial
statements. Borrower has no liabilities or other obligations that arose or
accrued prior to each of the Closing Date and the Closing Date that would
reasonably be expected to have a Material Adverse Effect.
3.1.12    Insurance. Borrower has obtained and delivered to Administrative Agent
certificates evidencing the Policies required to be maintained under Section
5.1.1. All such Policies are in full force and effect, with all premiums prepaid
thereunder. No claims have been made that are currently pending, outstanding or
otherwise remain unsatisfied under any such Policies that would reasonably be
expected to have a Material Adverse Effect. With respect to any insurance
policy, neither Borrower nor, to Borrower’s or the Manager’s knowledge, any
other Person, has done, by act or omission, anything which would impair the
coverage of any of the Policies in any material respect.
3.1.13    Tax Filings. Each Loan Party has filed, or caused to be filed, on a
timely basis all income and other material Tax returns (including, without
limitation, all income and other material foreign, federal, state, local and
other Tax returns) required to be filed by it, if any, is not liable for
Non-Property Taxes payable by any other Person and has paid or made adequate
provisions for the payment of all Non-Property Taxes (to the extent such Taxes,
assessment and other governmental charges exceed $100,000 in the aggregate)
payable by such Loan Party except as permitted by Section 4.1.4 or 4.4.5. All
material recording or other similar taxes required to be paid by any Loan Party
under applicable Legal Requirements currently in effect in connection with the
execution, delivery, recordation, filing, registration, perfection or
enforcement of any of the Loan Documents have been paid.
3.1.14    [Reserved].
3.1.15    Special Purpose Entity/Separateness.
(a)    Since its formation, no Loan Party has conducted any business other than
as described in the definition of Special Purpose Entity herein. As of the
Closing Date, no Loan Party owns or holds, directly or indirectly (i) any
capital stock or equity security of, or any equity interest in, any Person other
than a Loan Party or (ii) any debt security or other evidence of indebtedness of
any Person, except for


91



--------------------------------------------------------------------------------





Permitted Investments and, in each case, as otherwise contemplated by the Loan
Documents. As of the Closing Date, Borrower does not have any subsidiaries other
than Borrower TRS.
(b)    Any and all of the stated facts and assumptions made in each Insolvency
Opinion, including, but not limited to, any exhibits attached thereto, will have
been and shall be true and correct in all respects, and each Loan Party will
have complied and will comply in all material respects, with all of the stated
facts and assumptions made with respect to it in each Insolvency Opinion. Each
entity other than a Loan Party with respect to which an assumption is made or a
fact stated in any Insolvency Opinion will have complied and will comply, in all
material respects, with all of the assumptions made and facts stated with
respect to it in such Insolvency Opinion. Borrower covenants that, in connection
with any Additional Insolvency Opinion delivered in connection with this
Agreement, it shall provide an updated certification regarding compliance with
the facts and assumptions made therein, which certificate shall be substantially
similar to the representations made in this Section 3.1.15(b).
(c)    Borrower covenants and agrees that Borrower shall provide the
Administrative Agent with thirty (30) days’ prior written notice prior to the
removal of an Independent Director of any Loan Party.
3.1.16    Management. The ownership, leasing, management and collection
practices used by each Loan Party, the Manager with respect to the Properties
have been in compliance in all material respects with all applicable Legal
Requirements, and all necessary licenses, permits and regulatory requirements
pertaining thereto have been obtained and remain in full force and effect,
except to the extent that failure to obtain would not reasonably be expected to
have a Material Adverse Effect. The Management Agreement is in full force and
effect and there is no default thereunder by any party thereto and no event has
occurred that, with the passage of time and/or the giving of notice would
constitute a default thereunder.
3.1.17    Illegal Activity. None of the Properties has been or will be purchased
with proceeds of any illegal activity.
3.1.18    No Change in Facts or Circumstances; Disclosure. The written
information, reports, exhibits and schedules furnished in writing by or on
behalf of each Loan Party to the Administrative Agent, the Servicing Agents and
the Lenders in connection with the negotiation, preparation or delivery of this
Agreement and the other Loan Documents or included herein or therein or
delivered pursuant hereto or thereto (but excluding any information described in
Section 3.1.11), when taken as a whole, as of the date furnished, do not contain
any untrue statement of material fact or omit to state any material fact
necessary to make the statements herein or therein, in light of the
circumstances under which they were made, not materially misleading. As of the
Closing Date, there has been no material adverse change in any condition, fact,
circumstance or event that would make such information, when taken as a whole,
inaccurate, incomplete or otherwise misleading in any material respect or that
otherwise has resulted in, or would reasonably be expected to result in, a
Material Adverse Effect.
3.1.19    Investment Company Act. No Loan Party is required to register as an
“investment company” within the meaning of the Investment Company Act of 1940.
3.1.20    Federal Reserve Regulations. No part of the proceeds of the Loan will
be used for the purpose of purchasing or acquiring any “margin stock” within the
meaning of Regulation U of the Board of Governors of the Federal Reserve System
(“Margin Stock”) or for any other purpose which would be inconsistent with such
Regulation U or any other Regulations of such Board of Governors, or


92



--------------------------------------------------------------------------------





for any purposes prohibited by Legal Requirements in any material respects or by
the terms and conditions of this Agreement or the other Loan Documents. None of
the Collateral is comprised of Margin Stock and less than twenty-five percent
(25%) of the assets of each Loan Party are comprised of Margin Stock.
3.1.21    Bank Holding Company. Borrower is not a “bank holding company” or a
direct or indirect subsidiary of a “bank holding company” as defined in the Bank
Holding Company Act of 1956, as amended, and Regulation Y thereunder of the
Board of Governors of the Federal Reserve System.
3.1.22    FIRPTA. No Loan Party is a “foreign person” within the meaning of
Section 1445(f)(3) of the Code.
3.1.23    Contracts.
(a)    Borrower has not entered into, nor is bound by, any Major Contract which
continues in existence, except those previously disclosed in writing to the
Administrative Agent.
(b)    Each of the Major Contracts is in full force and effect, there are no
material defaults by Borrower thereunder and, to the knowledge of Borrower, the
Manager, there are no monetary or other material defaults thereunder by any
other party thereto. None of Borrower, the Manager or any other Person acting on
Borrower’s behalf has given or received any notice of default under any of the
Major Contracts that remains uncured or in dispute.
(c)    Borrower has delivered copies of the Major Contracts (including all
amendments and supplements thereto) to the Administrative Agent that are true,
correct and complete in all material respects.
(d)    No Major Contract (other than the Management Agreement and any
Sub-Management Agreement) has as a party an Affiliate of Borrower.
3.1.24    Patriot Act.
(a)    No Loan Party nor any of its respective officers, directors or members
(or to Borrower’s knowledge, any Affiliate of a Loan Party): (i) is listed on
any Government Lists, (ii) is a Person who has been determined by competent
authority to be subject to Sanctions, (iii) has been previously indicted for or
convicted of any felony involving a crime or crimes of moral turpitude or for
any Patriot Act Offense or any violation of Sanctions, or (iv) is currently (or
has been) under investigation by any Governmental Authority for, or has received
notice from any Governmental Authority of, an alleged felony involving a crime
of moral turpitude, any Patriot Act Offense or any violation of Sanctions. To
Borrower’s knowledge, no Loan Party is (or has been) owned or controlled by, nor
is any Loan Party acting for or on behalf of, any Person who has been determined
to be subject to the prohibitions contained in the Patriot Act. For purposes
hereof, the term “Patriot Act Offense” means any violation of the criminal laws
of the United States of America or of any of the several states, or that would
be a criminal violation if committed within the jurisdiction of the United
States of America or any of the several states, relating to terrorism or the
laundering of monetary instruments, including any offense under (A) the criminal
laws against terrorism; (B) the criminal laws against money laundering, (C) the
Bank Secrecy Act, as amended, (D) the Money Laundering Control Act of 1986, as
amended, or (E) the Patriot Act. “Patriot Act Offense” also includes the crimes
of conspiracy to commit, or aiding and abetting another to commit, a Patriot Act
Offense.


93



--------------------------------------------------------------------------------





(b)    Borrower (i) has established an anti-money laundering compliance program
as required by Anti-Money Laundering Laws and Sanctions, (ii) has conducted and
will conduct the requisite due diligence in connection with the Leases and
Tenants for purposes of the Anti-Money Laundering Laws, including with respect
to the legitimacy of the applicable Tenant and the origin of the assets used by
said Tenant to lease the applicable Property and (iii) maintains and will
maintain sufficient information to identify the applicable Tenant for purposes
of the Anti-Money Laundering Laws.
(c)    At the time Borrower (or any Affiliate from whom Borrower acquired its
interest in the Lease) first entered into a Lease with each Tenant, no such
Tenant was listed on any Government List.
3.1.25    Perfection Representations.
(a)    The Borrower Security Agreement and the Equity Owner Security Agreement
create valid and continuing security interests (as defined in the applicable
UCC) in the personal property constituting Collateral in favor of the
Administrative Agent, which security interests are prior to all other Liens
arising under the UCC, subject to Permitted Liens, and are enforceable as such
against creditors of Borrower and Equity Owner, respectively, subject to
applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and similar laws affecting creditors’ rights and remedies generally,
and to general principles of equity (regardless of whether enforcement is sought
in a proceeding at law or in equity).
(b)    All appropriate financing statements have been filed, or will promptly be
filed following the execution of this Agreement, in the proper filing office in
the appropriate jurisdictions under applicable law in order to perfect the
security interest granted to the Administrative Agent under Borrower Security
Agreement and the Equity Owner Security Agreement in the Collateral that may be
perfected by filing a financing statement.
(c)    Other than the security interest granted to the Administrative Agent
pursuant to the Collateral Documents and the security interest granted to
Original Lenders pursuant to the Pre-Existing Indebtedness (which will be
released or assigned to the Administrative Agent on or prior to the Closing
Date), no Loan Party has pledged, assigned, collaterally assigned, sold, granted
a security interest in, or otherwise conveyed any of the Collateral, except to
the extent expressly permitted by the terms hereof. No Loan Party has authorized
the filing of and is not aware of any financing statements against any Loan
Party that include a description of the Collateral other than any financing
statement relating to the security interest granted to the Administrative Agent
or Borrower, as applicable, pursuant to the Collateral Documents or that has
been terminated.
(d)    No instrument or document that constitutes or evidences any Collateral
has any marks or notations indicating that they have been pledged, assigned or
otherwise conveyed to any Person other than the Administrative Agent or
Borrower, respectively, other than with respect to prior conveyances and Liens
that have been released as of the Closing Date.
(e)    The grant of the security interest in the Collateral by Borrower and
Equity Owner to the Administrative Agent pursuant to Borrower Security Agreement
and the Equity Owner Security Agreement is in the ordinary course of business
for such Loan Party and is not subject to the bulk transfer or any similar
statutory provisions in effect in any applicable jurisdiction.     
(f)    The chief executive office and the location of each Loan Party’s records
regarding the Collateral are listed on Schedule IV. Except as otherwise
disclosed to the Administrative Agent in writing, each Loan Party’s legal name
is as set forth in this Agreement, and no Loan Party has changed its name since
its formation. Except as otherwise listed on Schedule IV, no Loan Party has any
trade names,


94



--------------------------------------------------------------------------------





fictitious names, assumed names or “doing business as” names and each Loan
Party’s federal employer identification number and Delaware organizational
identification number is set forth on Schedule IV.
3.1.26    2016-1 Loan.
The holder(s) of the 2016-1 Loan have received, on or prior to the Closing Date,
the full amount due and owing under the 2016-1 Loan Agreement. In connection
therewith, the original promissory note evidencing the 2016-1 Loan and the
original recorded mortgages for the Properties securing such note have been
assigned to the Administrative Agent for purposes of amending and restating. No
Loan Party has any contingent or actual obligations relating to the
Previously-Owned Properties or the Pre-Existing Indebtedness, other than any
obligations that survive the termination of the 2016-1 Loan Agreement by the
express terms of the 2016-1 Loan Agreement.
Section 3.2    Property Representations. Borrower represents and warrants to the
Administrative Agent and the Lenders with respect to each Property as follows:
3.2.1    Property/Title.
(a)    Borrower has good and marketable fee simple legal and equitable title to
the real property comprising such Property, subject to Permitted Liens. In the
case of any Property, the Mortgage Documents, when properly recorded and/or
filed in the appropriate records, will create (i) a valid, first priority,
perfected Lien on Borrower’s interest in such Property, subject only to the
Permitted Liens, and (ii) perfected security interests in and to, and perfected
collateral assignments of, all personalty (including the Leases), all in
accordance with the terms thereof, in each case subject only to the Permitted
Liens. The Permitted Liens with respect to such Property, in the aggregate, do
not have an Individual Material Adverse Effect on such Property.
(b)    All transfer taxes, deed stamps, intangible taxes or other amounts in the
nature of transfer taxes required to be paid under applicable Legal Requirements
in connection with the transfer of such Property to Borrower have been paid or
are being paid simultaneously herewith. All mortgage, mortgage recording, stamp,
intangible or other similar tax required to be paid under applicable Legal
Requirements in connection with the execution, delivery, recordation, filing,
registration, perfection or enforcement of any of the Mortgage Documents, if
any, have been paid or are being paid simultaneously herewith. All taxes and
governmental assessments due and owing in respect of such Property have been
paid, or an escrow of funds in an amount sufficient to cover such payments has
been established hereunder or are insured against by the Title Insurance Owner’s
Policy for such Property (or to the extent Mortgage Documents have been recorded
for such Property, the Title Insurance Policy for such Property).
(c)    Such Property is comprised of one (1) or more parcels which constitute
separate tax lots and do not constitute a portion of any other tax lot not a
part of such Property.
3.2.2    Adverse Claims. Borrower’s ownership of such Property is free and clear
of any Liens other than Permitted Liens.
3.2.3    Title Insurance Owner’s Policy. Borrower has delivered to
Administrative Agent either (i) an existing Title Insurance Owner’s Policy
insuring fee simple ownership of such Property by Borrower in an amount equal to
or greater than the initial Allocated Loan Amount of such Property, issued by a
title insurance company reasonably acceptable to Administrative Agent (on behalf
of the Secured Parties) with no title exceptions other than Permitted Liens or
(ii) a marked or initialed binding commitment that is effective as a Title
Insurance Owner’s Policy in respect of such Property in an amount


95



--------------------------------------------------------------------------------





equal to or greater than the initial Allocated Loan Amount of the Property,
issued by a title insurance company reasonably acceptable to Administrative
Agent (on behalf of the Secured Parties) with no title exceptions other than
Permitted Liens, which commitment shall be accompanied by such other affidavits,
transfer declarations and other documents as are necessary for the recordation
of the deed for such Property and issuance of such Title Insurance Owner’s
Policy.
3.2.4    Deed. Borrower has delivered (or posted on the Property Files Website)
or shall within ninety (90) days following the Closing Date deliver to
Administrative Agent (or post on the Property Files Website) a copy of a deed
for such Property conveying such Property to Borrower, with vesting in the
actual name of Borrower, and Borrower hereby certifies that such Property’s deed
has been recorded in the applicable jurisdiction, with all fees, premiums and
deed stamps and other transfer taxes paid.
3.2.5    Property File Required Documents. The Property File and Underwriting
Package for such Property has been posted to the Property Files Website, and
there is no Deficiency with respect to such Property File; provided, that,
Borrower shall have ninety (90) days following the Closing Date of the related
Property to provide recorded mortgages or deeds of trust or assignments of such
mortgages or deeds of trust, as applicable and the related Title Insurance
Policy. As of the Closing Date, the Property File and the Broker Price Opinion
for such Property have been reviewed by the Diligence Agent.
3.2.6    Property Taxes and Other Charges. There are no delinquent Property
Taxes or Other Charges outstanding with respect to such Property, other than
Property Taxes or Other Charges that may exist in accordance with Section 4.4.5.
As of the Closing Date, there are no pending or, to Borrower’s or the Manager’s
knowledge, proposed, special or other assessments for homeowner’s association
improvements affecting such Property that would reasonably be expected to have
an Individual Material Adverse Effect with respect to such Property.
3.2.7    Compliance with Renovation Standards. At the commencement of the
related Lease, such Property satisfied the Renovation Standards and all
renovations thereto have been conducted in accordance with applicable Legal
Requirements, in all material respects.
3.2.8    Condemnation; Physical Condition. Such Property has not been condemned
in whole or in part. No proceeding is pending or, to the knowledge of the
Manager or Borrower, threatened in writing for the condemnation of such
Property. If the Property is subject to a Lease or is an Unleased Property
previously subject to a Lease, at the commencement of the related Lease, such
Property was (and to Borrower’s knowledge continues to be) in a good, safe and
habitable condition and repair, and free of and clear of any damage or waste
that has an Individual Material Adverse Effect on such Property. At the
commencement of the related Lease, such Property was (and to Borrower’s
knowledge continues to be) in a good, safe and habitable condition and repair,
and free of and clear of any damage or waste that has an Individual Material
Adverse Effect on such Property.
3.2.9    Brokers. There is no commission or other compensation payable to any
broker or finder in connection with the purchase of such Property by Borrower or
any Affiliate of Borrower that has not been paid.
3.2.10    Leasing. As of the applicable Property Cut-Off Date, unless such
Property is an Unleased Property, or, in case of any Substitute Property, as of
the date such Property becomes a Substitute Property, the Property was leased by
Borrower (or, in each case, an Affiliate thereof) to an Eligible Tenant pursuant
to an Eligible Lease and such Lease was in full force and effect and was not in
default in any material respect. If, as of the applicable Property Cut-Off Date,
such Property is an Unleased Property,


96



--------------------------------------------------------------------------------





such Property was previously leased by an Affiliate of Borrower to an Eligible
Tenant pursuant to an Eligible Lease. No Person (other than Borrower) has any
possessory interest in the Property or right to occupy the same except any
Tenant under and pursuant to the provisions of the applicable Lease and any
Person claiming rights through any such Tenant. With respect to each Property
that is then subject to a Lease, the copy of the Lease for such Property
included in the Property File is true and complete in all material respects.
Except as set forth on Schedule III, as of the Closing Date, no Rent (including
security deposits) has been paid more than thirty (30) days in advance of its
due date and all amounts set forth on such Schedule III have been delivered to
the Advance Rent Subaccount on or before the Closing Date. As of the Closing
Date, any payments, free rent, partial rent, rebate of rent or other payments,
credits, allowances or abatements required to be given by Borrower to the
relevant Tenant has already been provided to such Tenant.
3.2.11    Insurance. Such Property is covered by property, casualty, liability,
business interruption, windstorm, flood, earthquake and other applicable
insurance policies as and to the extent, and in compliance with the applicable
requirements of Section 5.1.1 and neither Borrower nor the Manager has taken (or
omitted to take) any action that would impair or invalidate the coverage
provided by any such policies. As of the Closing Date, no claims have been made
that are currently pending, outstanding or otherwise remain unsatisfied under
any such policies and would reasonably be expected to have an Individual
Material Adverse Effect with respect to such Property.
3.2.12    Lawsuits, Etc.. As of the Closing Date, there are no actions, suits or
proceedings at law or in equity by or before any Governmental Authority or other
entity pending or to the actual knowledge of Borrower, the Manager, threatened
in writing against or affecting such Property, which actions, suits or
proceedings would reasonably be expected to have an Individual Material Adverse
Effect on such Property.
3.2.13    Orders, Injunctions, Etc.. There are no orders, injunctions, decrees
or judgments outstanding with respect to such Property that would reasonably be
expected to have an Individual Material Adverse Effect on such Property.
3.2.14    Agreements Relating to the Properties. Borrower is not a party to any
agreement or instrument or subject to any restriction which would reasonably be
expected to have an Individual Material Adverse Effect on such Property.
Borrower is not in default in any material respect in the performance,
observance or fulfillment of any of the obligations, covenants or conditions
contained in any agreement or instrument to which such Property is bound. Except
for the Management Agreement, Borrower does not have a material financial
obligation under any indenture, mortgage, deed of trust, loan agreement or other
agreement or instrument by which such Property is bound, other than obligations
under the Loan Documents. Borrower is not in default in any material respect in
the performance, observance or fulfillment of any of the obligations, covenants
or conditions contained in any Permitted Lien with respect to such Property.
Neither such Property nor any part thereof is subject to any purchase options,
rights of first refusal, rights of first offer or other similar rights in favor
of any Tenant or other third parties.
3.2.15    Accuracy of Information Regarding Property. All information with
respect to such Property included in the Properties Schedule is true and
accurate in all material respects. Such Property is not part of a housing
cooperative, nor is such Property manufactured housing or a duplex.
3.2.16    Compliance with Legal Requirements. Such Property (including the
leasing, operation and intended use thereof) complies with all applicable Legal
Requirements, including, without


97



--------------------------------------------------------------------------------





limitation, building and zoning ordinances and codes and all certifications,
permits, licenses and approvals, including without limitation, certificates of
completion and occupancy permits, required for the legal leasing, use,
occupancy, habitability and operation of such Property, except as would not
reasonably be expected to have an Individual Material Adverse Effect with
respect to such Property. There is no consent, approval, permit, license, order
or authorization of, and no filing with or notice to, any court or Governmental
Authority related to the operation, use or leasing of such Property that has not
been obtained, except as would not reasonably be expected to have an Individual
Material Adverse Effect with respect to such Property. There has not been
committed by Borrower or by any other Person in occupancy of or involved with
the operation, use or leasing of the Property any act or omission affording any
Governmental Authority the right of forfeiture as against such Property or any
part thereof.
3.2.17    Utilities and Public Access. Such Property has rights of access to
public ways and is served by water, sewer or septic system, and storm drain
facilities adequate to service such Property for its intended uses and all
public utilities necessary or convenient to the full use and enjoyment of such
Property are located either in the public right-of-way abutting such Property
(which are connected so as to serve such Property without passing over other
property) or in recorded easements serving such Property and such easements are
set forth in and insured by the applicable Title Insurance Owner’s Policy, and
all roads necessary for the use of such Property for its intended purposes have
been completed and dedicated to public use and accepted by all Governmental
Authorities, except as would not reasonably be expected to have an Individual
Material Adverse Effect with respect to such Property.
3.2.18    Eminent Domain. As of the Closing Date, there is no proceeding pending
or, to Borrower’s or the Manager’s knowledge, threatened in writing, for the
total or partial Condemnation of such Property or for the relocation of roadways
resulting in a failure of access to such Property on public roads.
3.2.19    Flood Zone. Such Property is not located in an area identified by the
Federal Emergency Management Agency as a special flood hazard area, or, if so
located the flood insurance required pursuant to Section 5.1.1(a) is in full
force and effect with respect to such Property.
3.2.20    Specified Liens. Except as set forth on Schedule V, such Property is
not subject to any Specified Lien (it being understood that the foregoing
representation and warranty shall be made only from and after the six-month
anniversary of the Closing Date).
Section 3.3    Survival of Representations. Borrower agrees that all of the
representations and warranties of Borrower set forth in Article III and
elsewhere in this Agreement and in the other Loan Documents shall survive for so
long as any amount remains owing under this Agreement or any of the other Loan
Documents by Borrower. All representations, warranties, covenants and agreements
made in this Agreement or in the other Loan Documents by Borrower shall be
deemed to have been relied upon by the Administrative Agent and the Lenders
notwithstanding any investigation heretofore or hereafter made by the
Administrative Agent or the Lenders or on any of the foregoing’s behalf.
ARTICLE IV    BORROWER COVENANTS
Section 4.1    Affirmative Covenants. Borrower hereby covenants and agrees with
Administrative Agent and each Lender as follows:


98



--------------------------------------------------------------------------------





4.1.1    Preservation of Existence. Borrower shall and shall cause each other
Loan Party to (i) observe all procedures required by its organizational
documents and preserve and maintain its limited liability company, existence,
rights, franchises and privileges in the jurisdiction of its organization, and
(ii) qualify and remain qualified in good standing (where relevant) as a foreign
limited liability company in each other jurisdiction where the nature of its
business requires such qualification and to the extent such concept exists in
such jurisdiction except where, in the case of clause (ii), the failure to be so
qualified would not reasonably be expected to have a Material Adverse Effect;
provided, that, in the States of Kansas, Tennessee and Texas, the Borrower shall
become qualified in good standing as a foreign limited liability company within
fifteen (15) days following the Closing Date and shall deliver to Administrative
Agent and Lenders a certificate of good standing from the States of Kansas,
Tennessee and Texas accompanied by an Officer’s Certificate of Borrower in such
fifteen-day time period.
4.1.2    Compliance with Legal Requirements. Except with respect to the
Properties and the use thereof (which is subject to Section 4.4.4), Borrower
shall and shall cause each other Loan Party to do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its rights,
licenses and permits and to comply with all Legal Requirements applicable to it,
except to the extent that the failure to do so would not reasonably be expected
to have a Material Adverse Effect. A Loan Party, at such Loan Party’s expense,
may contest by appropriate legal proceeding promptly initiated and conducted in
good faith and with due diligence, the validity of any Legal Requirement, the
applicability of any Legal Requirement to a Loan Party or any alleged violation
of any Legal Requirement; provided, that (i) such proceeding shall be permitted
under and be conducted in accordance with the provisions of any instrument to
which a Loan Party is subject and shall not constitute a default thereunder and
such proceeding shall be conducted in accordance with all applicable Legal
Requirements, (ii) no Property nor any part thereof or interest therein will be
in danger of being sold, forfeited, terminated, cancelled or lost, and (iii)
such Loan Party shall promptly upon final determination thereof comply with any
such Legal Requirement determined to be valid or applicable or cure any
violation of any Legal Requirement, except to the extent that the failure to do
so would not reasonably be expected to have a Material Adverse Effect.
4.1.3    Special Purpose Bankruptcy Remote Entity/Separateness.
(a)    Borrower shall and shall cause each other Loan Party to be and continue
to be a Special Purpose Entity.
(b)    Borrower shall and shall cause each other Loan Party to comply in all
material respects with all of the stated facts and assumptions made with respect
to the Loan Parties in each Insolvency Opinion and each Additional Insolvency
Opinion. Each entity other than a Loan Party with respect to which an assumption
is made or a fact stated in any Insolvency Opinion or Additional Insolvency
Opinion will comply in all material respects with all of the assumptions made
and facts stated with respect to it in such Insolvency Opinion or Additional
Insolvency Opinion.
4.1.4    Non-Property Taxes. Borrower shall and shall cause each other Loan
Party to file, cause to be filed or obtain an extension of the time to file, all
Tax returns for Non-Property Taxes and reports required by law to be filed by it
and to promptly pay or cause to be paid all material Non-Property Taxes now or
hereafter levied, assessed or imposed on it as the same become due and payable;
provided, that, after prior written notice to the Administrative Agent of its
intention to contest any such Non-Property Taxes, such Loan Party may contest by
appropriate legal proceedings conducted in good faith and with due diligence,
the amount or validity of any such Non-Property Taxes and, in such event, may


99



--------------------------------------------------------------------------------





permit the Non-Property Taxes so contested to remain unpaid during any period,
including appeals, when a Loan Party is in good faith contesting the same so
long as (i) no Event of Default has occurred and remains uncured, (ii) the
applicable Loan Party has set aside on its books adequate reserves in accordance
with GAAP, and the non-payment or non-discharge of such Non-Property Taxes would
not reasonably be expected to have a Material Adverse Effect and (iii) to the
extent such Non-Property Taxes (when aggregated with all other Taxes that any
Loan Party is then contesting under this Section 4.1.4 or Section 4.4.5 and for
which Borrower has not delivered to Administrative Agent any Contest Security)
exceed $1,000,000, Borrower shall deliver to the Administrative Agent either (A)
cash, or other security as may be approved by the Administrative Agent, in an
amount sufficient to insure the payment of any such Non-Property Taxes, together
with all interest and penalties thereon or (B) a payment and performance bond in
an amount equal to one hundred percent (100%) of the contested amount from a
surety acceptable to Administrative Agent (on behalf of the Secured Parties) in
its reasonable discretion. Notwithstanding the foregoing, Borrower shall and
shall cause each other Loan Party to pay any contested Non-Property Taxes (or,
if cash or other security has been provided, the Administrative Agent may pay
over any such cash or other security held by the Administrative Agent to the
claimant entitled thereto) if, in the Administrative Agent’s reasonable
judgment, any Property or other Collateral (or any part thereof or interest
therein) shall be in danger of being sold, forfeited, terminated, cancelled or
lost or there shall be any danger of the Lien of any Collateral Document being
primed by any related Lien.
4.1.5    Access to the Properties. Subject to the rights of Tenants, Borrower
shall, at Borrower’s expense (to the extent required by Section 4.1.26), permit
agents, representatives and employees of the Administrative Agent to inspect the
Properties or any part thereof (but not to conduct an appraisal or other Broker
Price Opinion) at reasonable hours upon reasonable advance notice, provided
that, unless an Event of Default has occurred and is continuing, such inspection
shall be limited to ten percent (by number) of the Properties and shall not
occur more frequently than annually; provided, further, if a Property is
occupied at the time of inspection, such inspection shall be restricted to an
observation of the exterior condition of the Property and a street photo of the
Property.
4.1.6    Cooperate in Legal Proceedings. Borrower shall cooperate reasonably
with the Administrative Agent with respect to any proceedings before any court,
board or other Governmental Authority which is reasonably likely to affect the
rights of the Administrative Agent or the Lenders hereunder or any rights
obtained by the Administrative Agent or the Lenders under any of the other Loan
Documents and, in connection therewith, permit the Administrative Agent, at its
election by written notice, to participate in any such proceedings.
4.1.7    Perform Loan Documents. Borrower shall and shall cause each other Loan
Party to, in a timely manner, observe, perform and satisfy all the terms,
provisions, covenants and conditions of the Loan Documents executed and
delivered by, or applicable to, the Loan Party, and shall pay when due all
costs, fees and expenses of the Administrative Agent, the Servicing Agents and
the Lenders, to the extent required under the Loan Documents executed and
delivered by, or applicable to, the Loan Party.
4.1.8    Award and Insurance Benefits. Borrower shall cooperate with the
Administrative Agent, in accordance with the relevant provisions of this
Agreement, to enable the Administrative Agent and the Lenders to receive the
benefits of any Awards or Insurance Proceeds lawfully or equitably payable in
connection with any Property, and the Administrative Agent shall be reimbursed
for any expenses reasonably incurred in connection therewith (including
reasonable attorneys’ fees and disbursements, and the payment by the Loan
Parties of the reasonable expense of an appraisal on behalf of the


100



--------------------------------------------------------------------------------





Administrative Agent in case of Casualty or Condemnation affecting any Property
or any part thereof) out of such Insurance Proceeds.
4.1.9    Further Assurances. Borrower shall and shall cause Equity Owner and
Borrower TRS to, at the Loan Parties’ sole cost and expense take all necessary
action to assure, convey, assign, transfer and confirm unto the Administrative
Agent and rights conveyed by this Agreement or for carrying out the intention or
facilitating the performance of the terms of this Agreement, establish and
maintain, in favor of the Administrative Agent a valid and perfected first
priority security interest in all Collateral to the full extent contemplated
herein, free and clear of any Liens other than Permitted Liens (including the
filing of all financing statements or other similar instruments or documents
necessary under the UCC (or any comparable law) of all appropriate jurisdictions
to perfect the Administrative Agent’s security interest in the Collateral).
Borrower shall and shall cause each other Loan Party to, at the Loan Parties’
sole cost and expense execute any and all further documents, financing
statements, agreements, affirmations, waivers and instruments, and take all such
further actions (including the filing and recording of financing statements)
that may be required under any applicable Legal Requirement, or that the
Administrative Agent reasonably deems necessary or advisable, in order to grant,
preserve, protect and perfect the validity and priority of the security
interests created or intended to be created hereby or by the other Collateral
Documents or the enforceability of any guaranty or other Loan Document. If
Borrower fails to comply with the terms of this Section 4.1.9, the
Administrative Agent may, at Borrower’s expense, perform Borrower’s obligations
for and in the name of Borrower, and Borrower hereby irrevocably appoints the
Administrative Agent its attorney-in-fact, coupled with an interest, to do so.
4.1.10    Keeping of Books and Records. Borrower shall keep and maintain or
shall cause to be kept and maintained on a calendar year basis, in accordance
with the requirements for a Special Purpose Entity set forth herein and GAAP (or
such other accounting basis acceptable to Administrative Agent (on behalf of the
Secured Parties)), proper and accurate books, records and accounts reflecting
all of the financial affairs of the Loan Parties and all items of income and
expense in connection with the operation on an individual basis of each
Property. The Administrative Agent shall have the right from time to time at all
times during normal business hours upon reasonable notice to examine such books,
records and accounts at the office of Borrower or any other Person maintaining
such books, records and accounts and to make such copies or extracts thereof as
the Administrative Agent shall desire. After the occurrence of an Event of
Default, Borrower shall pay any reasonable documented costs and expenses
reasonably incurred by the Administrative Agent to examine each Loan Parties’
accounting records with respect to the Properties, as the Administrative Agent
shall reasonably determine to be necessary or appropriate in the protection of
the Administrative Agent’s and the Lenders’ interest.
4.1.11    Business and Operations. Borrower shall directly or through the
Manager or subcontractors of such Manager (including any sub-managers but, in
any event, subject to Section 4.2.1), continue to engage in the businesses
presently conducted by it as and to the extent the same are necessary for the
ownership, maintenance, sale, management, leasing and operation of the
Properties. Borrower shall qualify to do business and will remain in good
standing under the laws of each jurisdiction as and to the extent the same are
required for the ownership, maintenance, management and operation of the
Properties, except to the extent that failure to do so would not reasonably be
expected to have a Material Adverse Effect. Borrower or Borrower TRS, as
applicable, shall at all times during the Term, continue to own or lease all
equipment, fixtures and personal property which are necessary to operate its
Properties.
4.1.12    True and Complete Disclosure. All written information furnished after
the date hereof by or on behalf of each of the Relevant Parties to the
Administrative Agent, the Servicing Agents or the Lenders in connection with the
negotiation, preparation or delivery of this Agreement or the other


101



--------------------------------------------------------------------------------





Loan Documents, or included herein or therein or delivered pursuant hereto or
thereto, including all information about the Properties (but excluding any
information described in Section 3.1.11), when taken as a whole, as of the date
furnished, will not contain any untrue statement of material fact or omit to
state any material fact necessary to make the statements herein or therein, in
light of the circumstances under which they were made, not misleading.
4.1.13    Loan Proceeds. Borrower shall use the proceeds of the Loan received by
it on the Closing Date only for the purposes set forth in Section 2.1.5.
4.1.14    Property Files. Borrower shall post all Property Files to the Property
Files Website.
4.1.15    Leasing Matters.
Borrower shall (i) observe and perform the obligations imposed upon it under the
Leases for the Properties in a commercially reasonable manner; and (ii) enforce
the terms, covenants and conditions contained in such Leases upon the part of
the Tenant thereunder to be observed or performed in a commercially reasonable
manner except in each case to the extent that the failure to do so would not
reasonably be expected to have an Individual Material Adverse Effect with
respect to a Property.
4.1.16    Borrower’s Operating Account. Borrower shall establish and maintain an
account (the “Borrower’s Operating Account”) at a bank selected by Borrower.
Borrower may also establish and maintain subaccounts of Borrower’s Operating
Account (which may be ledger or book entry accounts and not actual accounts).
4.1.17    Security Deposits.
(a)    All security deposits of Tenants, whether held in cash or any other form,
shall be deposited into one or more Eligible Accounts (each, a “Security Deposit
Account”) established and maintained by Borrower or the Manager at a local bank
which shall be an Eligible Institution, held in compliance in all material
respects with all Legal Requirements and identified by written notice to the
Administrative Agent, and shall not be commingled with any other funds of
Borrower or the Manager. Borrower shall cause all security deposits received by
Borrower or the Manager of any security deposit after the Closing Date to be
deposited into a Security Deposit Account, the Cash Management Account or a Rent
Deposit Account within three (3) Business Days of receipt and identification.
Borrower shall or cause the Manager to, no less frequently than once each month,
transfer into a Security Deposit Account any security deposits previously
received and deposited into the Cash Management Account or a Rent Deposit
Account. The security deposits shall be disbursed by Borrower or the Manager, as
applicable, in accordance with the terms of the applicable Leases and all Legal
Requirements. In the event the Tenant under any Lease defaults such that the
applicable security deposit may be drawn upon on account of such default, the
proceeds of such draw shall constitute Collections and Borrower shall, or shall
cause the Manager to, promptly (but in any event, within three (3) Business
Days), deposit the proceeds thereof into a Rent Deposit Account or the Cash
Management Account.
(b)    Any bond or other instrument which Borrower is permitted to hold in lieu
of cash security deposits under applicable Legal Requirements (i) shall, subject
to the applicable Lease and Legal Requirements, be maintained in full force and
effect in the full amount of such deposits unless replaced by cash deposits as
above described, (ii) shall be issued by an institution reasonably satisfactory
to the Administrative Agent, (iii) shall, if permitted pursuant to Legal
Requirements, name the Administrative Agent as payee or mortgagee thereunder (or
at the Administrative Agent’s option, be fully assignable to the Administrative
Agent), and (iv) shall in all respects comply with applicable Legal
Requirements.  Borrower


102



--------------------------------------------------------------------------------





shall, upon request, provide the Administrative Agent with evidence reasonably
satisfactory to the Administrative Agent of Borrower’s compliance with the
foregoing.
(c)    Upon the Administrative Agent’s written request during an Event of
Default, Borrower shall deliver (or cause to be delivered) all security deposits
to the Administrative Agent for safe-keeping, and not for application against
the Debt.  Upon a foreclosure of any Property or transfer in lieu thereof,
Borrower shall deliver to the Administrative Agent or to an account designed by
the Administrative Agent the security deposits applicable to such Property for
safe-keeping and not for application to the Debt.
4.1.18    Investment of Funds in Cash Management Account, Subaccounts; Rent
Deposit Accounts and Security Deposit Accounts. Borrower shall have the right to
direct the Cash Management Account Bank (directly or indirectly through the
Paying Agent) to invest sums on deposit in the Cash Management Account and the
Subaccounts in Permitted Investments. Absent written direction from Borrower or
the Paying Agent (on behalf of Borrower), funds on deposit in the Cash
Management Account and the Subaccounts shall remain uninvested. The Cash
Management Account shall be assigned the federal tax identification number of
Borrower. Sums on deposit in the Rent Deposit Accounts shall not be invested in
Permitted Investments and shall be held solely in cash. Subject to any
requirements of applicable law, sums on deposit in a Security Deposit Account
may be invested in Permitted Investments and Borrower shall have the right to
direct the applicable Security Deposit Bank to invest sums on deposit in such
Security Deposit Account in Permitted Investments. The amount of funds received
upon a liquidation of a Permitted Investment in the Cash Management Account or a
Subaccount shall be deposited into the Cash Management Account or the applicable
Subaccount by Borrower no later than one (1) Business Day following such
liquidation. Borrower shall pay any federal, state or local income or other tax
applicable to income earned from Permitted Investments.
4.1.19    Operation of Property.
(a)    Borrower shall (i) cause the Manager to manage the Properties in
accordance with the Management Agreement, (ii) diligently perform and observe
all of the terms, covenants and conditions of the Management Agreement on the
part of Borrower to be performed and observed, (iii) promptly notify the
Administrative Agent of any material default under the Management Agreement of
which it is aware; provided that no such notice is required pursuant to this
clause (iii) if (A) the loss or damage from such default (to the extent not
cured by the Manager) under the Management Agreement does not exceed $50,000 in
the aggregate as of any date of determination and (B) Borrower determines, in
good faith, that such default will not adversely affect the management of any of
the Properties or the interests of the Administrative Agent or the Lenders in
such Properties, and (iv) promptly enforce the performance and observance of all
of the covenants required to be performed and observed by the Manager under the
Management Agreement in a commercially reasonable manner. If Borrower shall
default in the performance or observance of any material term, covenant or
condition of the Management Agreement on the part of Borrower to be performed or
observed, then, without limiting the Administrative Agent’s or any Lender’s
other rights or remedies under this Agreement or the other Loan Documents, and
without waiving or releasing Borrower from any of its obligations hereunder or
under the Management Agreement, the Administrative Agent shall have the right,
but shall be under no obligation, to pay any sums and to perform any act as may
be appropriate to cause all the material terms, covenants and conditions of the
Management Agreement on the part of Borrower to be performed or observed. In no
event shall the management fee payable to the Manager for any calendar month
exceed the Management Fee Cap for such calendar month and in no event shall
Borrower pay or become obligated to pay to the Manager, any transition or
termination costs or expenses, termination fees, or their equivalent in
connection with the Transfer of a Property or the termination of the Management
Agreement. For the avoidance of doubt, for purposes of this Agreement,
management fees shall not be


103



--------------------------------------------------------------------------------





deemed to include leasing commissions and reimbursements of expenses paid to the
Manager in the ordinary course of Borrower’s business.
(b)    If any one or more of the following events occurs: (i) the continuance of
an Event of Default, (ii) if the Manager shall be in material default under the
Management Agreement beyond any applicable notice and cure period (including as
a result of any gross negligence, fraud, willful misconduct or misappropriation
of funds) or (iii) if the Manager shall become insolvent or a debtor in any
bankruptcy or insolvency proceeding, then the Administrative Agent shall, with
the consent of the Majority Lenders, have the right to require Borrower to
replace the Manager and enter into a Replacement Management Agreement with (x) a
Qualified Manager selected by Borrower that, if an Event of Default is
continuing, is not an Affiliate of Borrower or (y) another property manager
chosen by Borrower and approved by the Administrative Agent. If Borrower fails
to select a new Qualified Manager or a replacement manager that satisfies the
conditions described in the foregoing clause (y) and enter into a Replacement
Management Agreement with such Person within sixty (60) days of Administrative
Agent’s demand to replace the Manager, then Administrative Agent may choose the
replacement property manager provided that such replacement property manager is
a Qualified Manager or satisfies the conditions set forth in proviso of the
foregoing clause (y).
(c)    The Borrower shall use commercially reasonable efforts to transfer
property management with respect to all of the Properties from Main Street
Renewal LLC to HavenBrook Homes, LLC by June 1, 2019.
4.1.20    Anti-Money Laundering. Borrower shall comply and shall cause each
other Loan Party to comply in all material respects (i) with all applicable
anti-money laundering laws and regulations to the extent applicable, including
without limitation, the Patriot Act (collectively, the “Anti-Money Laundering
Laws”) and (ii) with all Sanctions and (iii) with all anti-corruption laws.
4.1.21    OFAC. Borrower shall (i) prior to entering into a Lease with a Tenant,
confirm that such Tenant is not a Person (A) that is listed in the Annex to, or
is otherwise subject to the provisions of Presidential Executive Order No. 13224
(Sept. 23, 2001) or (B) whose name appears on OFAC’s most current list of
“Specially Designated Nationals and Blocked Persons” (which list may be
published from time to time in various mediums including, but not limited to,
the OFAC website, http:www.treas.gov/ofac/downloads/t11sdn.pdf) and (ii) not
enter into a Lease with a Tenant that is listed on either of the lists described
in clause (i) hereof.
4.1.22    [Reserved].
4.1.23    Borrower TRS.
(a)    Borrower shall cause Borrower TRS to execute and deliver to the
Administrative Agent prior to contributing any Properties or other Collateral to
Borrower TRS any agreements, instruments, approvals, legal opinions or other
documents as are reasonably requested by the Administrative Agent in order to
create, perfect or establish the first priority of (subject to Permitted Liens)
any Lien purported to be covered by any such Collateral Documents or otherwise
to effect the intent that all property and assets of Borrower TRS shall become
Collateral for the Obligations; provided, that for the avoidance of doubt, the
Lien of the Mortgage (if any) encumbering any Property contributed to Borrower
TRS shall not be released at such time and no new Mortgage shall be executed
with respect to or recorded against any Property contributed to Borrower TRS by
Borrower;


104



--------------------------------------------------------------------------------





(b)    Prior to contributing a Property to Borrower TRS, Borrower shall cause
Borrower TRS to execute and deliver to the Administrative Agent an assumption of
the Mortgage, if applicable related to such Property, in form and substance
reasonably acceptable to Administrative Agent (on behalf of the Secured Parties)
and Borrower.
4.1.24    Updated BPO Values. During June and December of each calendar year,
commencing in June 2019, the Administrative Agent (or, Borrower, on the
Administrative Agent’s behalf) shall, at Borrower’s expense, obtain updated
Broker Price Opinions with respect to a random sample of 5% (by number) of the
Eligible Properties. If such random sample shows, on a weighted average basis
for the sampled Eligible Properties, that the LTV Ratio for the sampled
Properties using such updated Broker Price Opinions is greater than 80%, then
the Administrative Agent (or Borrower, on the Administrative Agent’s behalf)
shall, at Borrower’s expense, obtain additional updated Broker Price Opinions
with respect to an additional random sample of another 30% (by number) of the
Eligible Properties. If such sample shows, on a weighted average basis for all
of the sampled Eligible Properties, that the LTV Ratio for all such sampled
Properties using such updated Broker Price Opinions minus the LTV Ratio of such
Properties as of the Closing Date exceeds 80%, then the Administrative Agent
(or, Borrower, on the Administrative Agent’s behalf) shall, at Borrower’s
expense, obtain additional updated Broker Price Opinions with respect to all of
the Eligible Properties. Such updated Broker Price Opinions shall, on conclusion
of the foregoing process, be used as the basis for future calculations of the
BPO Value of the sampled Properties. Each Broker Price Opinion obtained in
accordance with this Section 4.1.24 shall be an exterior Broker Price Opinion
unless the related Property is vacant, in which case such Broker Price Opinion
shall be an interior Broker Price Opinion.
4.1.25    Updated Lien Searches. On the third annual anniversary of the Closing
Date, the Administrative Agent will select 20% of the Properties (by number) and
conduct a lien search (“Lien Bringdown Diligence”). If in the aggregate value of
the Liens encumbering the Properties is greater than 0.25% of the aggregate
Allocated Loan Amounts of such Properties, a lien search for 100% of the
Properties shall be ordered and such Liens (if any) shall be cured within ninety
(90) days of the Administrative Agent’s notification to Borrower (“Required Lien
Cure”). For the avoidance of doubt, any Liens discovered in connection with the
Lien Bringdown Diligence shall be cured within ninety (90) days of such
diligence date.
4.1.26    Costs and Expenses. Except as otherwise expressly set forth herein or
in any of the other Loan Documents, Borrower shall pay or, if Borrower fails to
pay, reimburse the Administrative Agent, the Calculation Agent, the Paying
Agent, the Diligence Agent and the Custodian upon receipt of notice therefrom,
for all reasonable documented costs and expenses (including reasonable
attorneys’ fees of external counsel and disbursements) incurred by the
Administrative Agent, the Calculation Agent, the Paying Agent, the Diligence
Agent and the Custodian in connection with (i) the Relevant Parties’ ongoing
performance of and compliance with their respective agreements and covenants
contained in this Agreement and the other Loan Documents on their part to be
performed or complied with after the Closing Date, including confirming
compliance with environmental and insurance requirements (except to the extent
expressly set forth in this Agreement); (ii) the Administrative Agent’s, the
Collateral Agent’s, the Calculation Agent’s, the Paying Agent’s, the Diligence
Agent’s, and the Custodian’s ongoing performance of and compliance with all
agreements and covenants (in the case of Borrower, as Borrower hereunder and
under the other Loan Documents) contained in this Agreement, the other Loan
Documents on its part to be performed or complied with after the Closing Date
(except to the extent expressly set forth in this Agreement); (iii) the
negotiation, preparation, execution and delivery of any consents, amendments,
waivers or other modifications to this Agreement, the other Loan Documents and
any other documents or matters requested by any Relevant Party; (iv) filing and
recording of any Loan Documents;


105



--------------------------------------------------------------------------------





(v) subject to the limitations thereon set forth in the other provisions of this
Agreement, title insurance, inspections and Broker Price Opinions; (vi) the
creation, perfection or protection of Administrative Agent’s Liens in the
Collateral (including reasonable documented fees and expenses for title and lien
searches, intangibles taxes, personal property taxes, mortgage recording taxes,
due diligence expenses, travel expenses, legal fees of outside counsel to any
Relevant Party, accounting firm fees, environmental reports (to the extent
required under the Loan Documents) and the Diligence Agent); (vii) enforcing or
preserving any rights in response to third party claims or the prosecuting or
defending of any action or proceeding or other litigation, in each case against,
under or affecting any Relevant Party, the Loan Documents, any Property, or any
other security given for the Loan; and (ix) enforcing any Obligations of or
collecting any payments due from any Relevant Party under this Agreement, the
other Loan Documents or with respect to any Property or in connection with any
refinancing or restructuring of the credit arrangements provided under this
Agreement in the nature of a “work-out” or of any insolvency or bankruptcy
proceedings. Borrower shall be responsible for the payment of all reasonable
documented costs and expenses incurred by the Lenders pursuant to clause (ix)
above; provided that Borrower shall not be liable for the expenses of more than
one counsel for the Lenders and the Administrative Agent as a whole unless a
Lender shall have reasonably demonstrated that there may be legal defenses
available to it that are different from or additional to those available to the
Administrative Agent and the other Lenders and Borrower shall in no event be
liable for the expenses of more than two counsel in the event that a Lender has
made such demonstration; provided, further, that Borrower shall not be liable
for the payment of any such costs and expenses to the extent the same arise by
reason of the gross negligence, bad faith or willful misconduct of the
Administrative Agent, the Calculation Agent, the Paying Agent, the Diligence
Agent, any Lender or the Custodian; provided, further, that this Section 4.1.26
shall not apply with respect to Taxes other than any Taxes that represent losses
or damages arising from any non-Tax claim.
Any costs and expenses due and payable by Borrower hereunder which are not paid
by Borrower within ten (10) days after written demand (which may be in the form
of an invoice) is received by Borrower may be paid from any amounts in the Cash
Management Account, with written notice thereof to Borrower. The obligations and
liabilities of Borrower under this Section 4.1.26 shall (i) become part of the
Obligations, (ii) be secured by the Loan Documents and (iii) survive the Term
and the exercise by the Administrative Agent or any Secured Party of any of its
rights or remedies under the Loan Documents.
4.1.27    Property Files Website. Borrower shall maintain the Property Files
Website and shall update each Property File (including the Lease) posted thereon
until the Debt has been paid in full.
4.1.28    Delivery of Counterparty Opinion. Borrower shall within ten (10)
calendar days of the Closing Date deliver to the Administrative Agent and each
Lender the Counterparty Opinion from SMBC Capital Markets, Inc. in form and
substance and from counsel satisfactory to Administrative Agent.
Section 4.2    Negative Covenants. Borrower covenants and agrees with
Administrative Agent and each Lender as follows:
4.2.1    Operation of Property.
(a)    Borrower shall not (i) surrender, terminate, cancel, renew or extend the
Management Agreement, provided, that Borrower may, without the Administrative
Agent’s consent, (x) replace the Manager so long as the replacement manager is a
Qualified Manager pursuant to a Replacement Management Agreement, (y) renew and
extend the Management Agreement pursuant to the terms thereof or (z) terminate


106



--------------------------------------------------------------------------------





the Management Agreement in connection with the internalization of the
operations of the Manager, (ii) enter into any other agreement relating to the
management or operation of a Property with the Manager or any other Person,
provided, that Borrower may permit the Manager to enter into sub-management
agreements with sub-managers to perform all or any portion of the services by
the Manager so long as (A) the fees and charges payable under any such
sub-management agreements shall be the sole responsibility of the Manager, (B)
Borrower shall have no liabilities or obligations under any such sub-management
agreements and (C) any such sub-management agreements will be terminable without
penalty upon the termination of the Management Agreement, (iii) consent to the
assignment by the Manager of its interest under the Management Agreement, or
(iv) waive or release any of its rights and remedies under the Management
Agreement, in each case without the express consent of the Administrative Agent,
which consent shall not be unreasonably withheld. If at any time the
Administrative Agent consents to the appointment of a new property manager or a
Qualified Manager is appointed, such new property manager (including a Qualified
Manager) shall execute a Replacement Management Agreement. For the avoidance of
doubt, for purposes of subclause (C) above, payments for services provided
during the termination notice period of a sub-management agreement shall not
constitute a termination penalty.
4.2.2    Indebtedness. Borrower shall not, and shall cause Borrower TRS not to,
create, incur, assume or suffer to exist any Indebtedness other than (i) the
Obligations, and (ii) unsecured trade payables incurred in the ordinary course
of business relating to the ownership and operation of the Properties, which in
the case of such unsecured trade payables (A) are not evidenced by a note, (B)
do not exceed a maximum aggregate amount of three percent (3%) of the original
principal amount of the Loan and (C) are paid within sixty (60) days of the date
incurred (collectively, “Permitted Indebtedness”). Borrower shall cause Equity
Owner not to create, incur, assume or suffer to exist any Indebtedness other
than Indebtedness incurred under the Equity Owner Guaranty and the other Loan
Documents to which Equity Owner is a party and unsecured trade payables incurred
in the ordinary course of business related to the ownership of membership
interest in Borrower and that (A) are not evidenced by a note, (B) do not
exceed, at any time, $25,000 and (C) are paid within sixty (60) days of the date
incurred (collectively, the “Equity Owner’s Permitted Indebtedness”). For the
purposes of this Section 4.2.2, Property Taxes and Other Charges are not
Indebtedness.
4.2.3    Liens. Borrower shall not and shall cause each other Loan Party not to
create or suffer to exist any Liens upon or with respect to, any Collateral (in
each case, other than any Property) except for Permitted Liens.
4.2.4    Limitation on Investments. Borrower shall not and shall cause each
other Loan Party not to make or suffer to exist any loans or advances to, or
extend any credit to, purchase any property or asset or make any investment (by
way of transfer of property, contributions to capital, purchase of stock or
securities or evidences of indebtedness, acquisition of the business or assets,
or otherwise) in, any Affiliate or any other Person except (i) in the case of
Borrower, for acquisition of the Properties and related Collateral, creation of
Borrower TRS and contribution of Properties to Borrower TRS and Permitted
Investments, (ii) in the case of Borrower TRS, for the acquisition of Properties
and related Collateral and Permitted Investments, and (iii) in the case of
Equity Owner, capital contributions to Borrower.
4.2.5    Limitation on Issuance of Equity Interests. Borrower shall not and
shall cause each other Loan Party not to issue or sell or enter into any
agreement or arrangement for the issuance and sale of any Equity Interests of
any Loan Party.


107



--------------------------------------------------------------------------------





4.2.6    Restricted Junior Payments. Borrower shall not make any Restricted
Junior Payment; provided, that Borrower may make Restricted Junior Payments so
long as (i) no Event of Default shall then exist or would result therefrom, (ii)
such Restricted Junior Payments have been approved by all necessary action on
the part of Borrower and in compliance with all applicable laws and (iii) such
Restricted Junior Payments are paid from Unrestricted Cash.
4.2.7    Principal Place of Business, State of Organization. Borrower shall not
and shall cause each other Loan Party not to change its name, jurisdiction of
formation or Borrower’s or such other Loan Party’s limited liability company
structure unless Borrower shall have first notified the Administrative Agent in
writing of such change at least thirty (30) days prior to the effective date of
such change, and shall have first taken all action required by the
Administrative Agent for the purpose of perfecting or protecting the lien and
security interests of the Administrative Agent pursuant to this Agreement, and
the other Loan Documents and, in the case of a change in such Loan Party’s
structure, without first obtaining the prior written consent of the
Administrative Agent. Upon the Administrative Agent’s request, Borrower shall
and shall cause each other Loan Party to, at Borrower’s sole cost and expense,
execute and deliver additional security agreements and other instruments which
may be necessary to effectively evidence or perfect the Administrative Agent’s
security interest in the Collateral as a result of such change of principal
place of business or place of organization. Each Loan Party’s principal place of
business and chief executive office has been for the preceding four months (or,
if less, the entire period of its existence) and will continue to be the address
of Borrower set forth in Section 9.6 (unless Borrower notifies the
Administrative Agent in writing at least thirty (30) days prior to the date of
such change). Each Loan Party shall keep its books and records, including
recorded data of any kind or nature, including software, writings, plans,
specifications and schematics, at its chief executive office (in each case other
than obsolete or duplicate files sent for offsite storage or books and records
held by the Manager in accordance with the Management Agreement (or
sub-management agreement).
4.2.8    Dissolution. Borrower shall not and shall cause each other Loan Party
not to (i) engage in any dissolution, liquidation, division or consolidation or
merger with or into any other business entity, (ii) transfer, lease or sell, in
one transaction or any combination of transactions, the assets or all or
substantially all of the properties or assets of any Loan Party except to the
extent permitted by the Loan Documents or (iii) terminate its organizational
documents or its qualification and good standing in any jurisdiction, except to
the extent permitted by Section 4.2.7.
4.2.9    Change In Business. Borrower shall not and shall cause each other Loan
Party not to enter into any line of business other than as described in clause
(i) of the definition of Special Purpose Entity, or make any material change in
the scope or nature of its business objectives, purposes or operations, or
undertake or participate in activities other than the continuance of its present
business.
4.2.10    Debt Cancellation. Borrower shall not and shall cause Borrower TRS not
to cancel or otherwise forgive or release any material claim or debt (other than
termination of Leases in accordance herewith) owed to such Loan Party by any
Person, except for adequate consideration and in the ordinary course of such
Loan Party’s business.
4.2.11    Changes to Accounts. Borrower shall not and shall cause Borrower TRS
not to, without the prior written consent of the Administrative Agent, (i) open
or permit to remain open any cash, securities or other account with any bank,
custodian or institution into which Rents or other Collections or any security
deposits are deposited other than the Cash Management Account, the Subaccounts,
the Rent Deposit Accounts and the Security Deposit Accounts, (ii) change or
permit to change any account number of any of the foregoing accounts without
notice to and consent from the


108



--------------------------------------------------------------------------------





Administrative Agent, (iii) open or permit to remain open any sub-account of the
Cash Management Account (except any Subaccount), the Rent Deposit Accounts, (iv)
permit any funds of Persons other than Borrower or Borrower TRS to be deposited
or held in any of the Cash Management Account, the Subaccounts or the Rent
Deposit Accounts, or (v) permit any Collections or other proceeds of any
Properties (other than, respect to any Property subject to a Like-Kind Exchange
as a Relinquished Property, all amounts received by a Qualified Intermediary
from, or on behalf of, the buyer of such Relinquished Property or otherwise by a
Qualified Intermediary received in connection with the disposition of such
Relinquished Property until such time, if any, as such Qualified Intermediary
returns any such proceeds to Borrower) be deposited or held in any account other
than the Cash Management Account, the Subaccounts or the Rent Deposit Accounts,
other than cash that is distributed to Borrower pursuant to Section 2.6.3(n).
4.2.12    Zoning. Borrower shall not and shall cause Borrower TRS not to,
initiate or consent to any zoning reclassification of any portion of any
Property or seek any variance under any existing zoning ordinance that would
reasonably be expected to have an Individual Material Adverse Effect on such
Property or use or permit the use of any portion of any Property in any manner
that would be reasonably expected to result in such use becoming a
non‑conforming use under any zoning ordinance or any other applicable land use
law, rule or regulation, without the prior written consent of the Administrative
Agent, not to be unreasonably withheld, conditioned or delayed.
4.2.13    No Joint Assessment. Borrower shall not and shall cause Borrower TRS
not to suffer, permit or initiate the joint assessment of any Property (a) with
any other real property constituting a tax lot separate from such Property, and
(b) which constitutes real property with any portion of such Property which may
be deemed to constitute personal property, or any other procedure whereby the
lien of any taxes which may be levied against such personal property shall be
assessed or levied or charged to such real property portion of such Property.
4.2.14    Limitation on Transactions with Affiliates. Borrower shall not and
shall cause each other Loan Party not to enter into, or be a party to any
transaction with any Affiliate of the Loan Parties, except for: (i) the Loan
Documents; (ii) capital contributions by (w) Sponsor or any other direct or
indirect parent thereof to Equity Owner, (x) Equity Owner to Borrower, or (y)
Borrower to Borrower TRS; (iii) Restricted Junior Payments which are in
compliance with Section 4.2.6 and distributions from Borrower TRS to Borrower;
(iv) the Management Agreement; (v) Transfers that are Permitted Transfers; (vi)
transactions with a Borrower TRS in accordance with the terms of this Agreement
and (vii) to the extent not otherwise prohibited under this Agreement, other
transactions upon fair and reasonable terms materially no less favorable to the
Loan Parties than would be obtained in a comparable arm’s-length transaction
with a Person not an Affiliate.
4.2.15    ERISA. None of the Loan Parties or, except as would not reasonably be
expected to result in material liability to any Loan Party, their ERISA
Affiliates shall establish or maintain a Plan or have an obligation to
contribute to a Multiemployer Plan.
4.2.16    No Embargoed Persons. Borrower shall not enter into a Lease with a
Person whose name appears on a Government List (such Person an “Embargoed
Person”).
4.2.17    Transfers.
(a)    Borrower acknowledges that the Administrative Agent and the Lenders have
examined and relied on the experience of Borrower and Sponsor in owning and
operating properties such as the Properties in agreeing to make the Loan, and
will continue to rely on Borrower’s ownership of the


109



--------------------------------------------------------------------------------





Properties as a means of maintaining the value of the Properties as direct or
indirect security, as the case may be, for repayment of the Debt and the
performance of the Other Obligations. Borrower acknowledges that the
Administrative Agent and the Lenders have a valid interest in maintaining the
value of the Properties so as to ensure that, should Borrower default in the
repayment of the Debt or the performance of the Other Obligations, the Lenders
can recover the Debt by a sale of the Properties.
(b)    Without the prior written consent of Administrative Agent and the
Majority Lenders, and except to the extent otherwise set forth in this
Section 4.2.17, Borrower shall not, and shall not permit any other Person having
a direct or indirect ownership or beneficial interest in Borrower to sell,
convey, mortgage, grant, bargain, encumber, pledge, assign, grant options with
respect to or otherwise transfer or dispose of (directly or indirectly,
voluntarily or involuntarily, by operation of law or otherwise, and whether or
not for consideration or of record, but, in any case, other than to or in favor
of any other Loan Party) (i) any Property or any part thereof or any legal or
beneficial interest therein, or (ii) a direct interest in Borrower or Borrower
TRS or (iii) any interest, direct or indirect, in any Loan Party or any legal or
beneficial interest therein resulting in a Change of Control (a “Transfer”).
(c)    A Transfer shall include, but not be limited to, (i) an installment sales
agreement wherein Borrower agrees to sell one or more Properties or any part
thereof for a price to be paid in installments; (ii) an agreement by Borrower
leasing all or a substantial part of any Property for a purpose other than
actual occupancy by a Tenant thereunder or a sale, assignment or other transfer
of, or the grant of a security interest in, Borrower’s right, title and interest
in and to any Leases or any Rents; (iii) if a Restricted Party is a corporation,
any merger, consolidation or Transfer of such corporation’s stock or the
creation or issuance of new stock; (iv) if a Restricted Party is a limited or
general partnership, any merger or consolidation or the change, removal,
resignation or addition of a general partner or the Transfer of the partnership
interest of any general partner or any profits or proceeds relating to such
partnership interest, or the Transfer of limited partnership interests or any
profits or proceeds relating to such limited partnership interest or the
creation or issuance of new limited partnership interests; (v) if a Restricted
Party is a limited liability company, any merger or consolidation or the change,
removal, resignation or addition of a managing member or non‑member manager (or
if no managing member, any member) or the Transfer of the membership interest of
a managing member (or if no managing member, any member) or any profits or
proceeds relating to such membership interest, or the Transfer of non‑managing
membership interests or the creation or issuance of new non‑managing membership
interests; (vi) if a Restricted Party is a trust or nominee trust, any merger,
consolidation or the Transfer of the legal or beneficial interest in a
Restricted Party or the creation or issuance of new legal or beneficial
interests; and (vii) any pledge, hypothecation, assignment, transfer or other
encumbrance of any direct or indirect ownership interest in Borrower or any
other Loan Party.
(d)    Notwithstanding the foregoing, the following Transfers (herein, the
“Permitted Transfers”) shall be permitted hereunder without Administrative
Agent’s or Majority Lenders’ consent:
(i)    an Eligible Lease with an Eligible Tenant entered into in accordance with
the Loan Documents;
(ii)    a Permitted Lien or any other Lien expressly permitted under the terms
of the Loan Documents;
(iii)    a Transfer of a Property in accordance with Section 2.5
(iv)    a Transfer of a Property to the Borrower TRS in accordance with the
terms of this Agreement;


110



--------------------------------------------------------------------------------





(v)    a substitution of a Substitute Property for a Property in accordance with
Section 2.5.2 or Section 5.3(b), as applicable; and
(vi)    the Condemnation of a Property.
Borrower shall pay all reasonable documented costs and expenses of the
Administrative Agent in connection with any Transfer, whether or not such
Transfer is deemed to be a Permitted Transfer, including, without limitation,
all reasonable and documented fees and expenses counsel to the Administrative
Agent.
Section 4.3    Reporting Covenants. Borrower shall, unless the Administrative
Agent and the Majority Lenders shall otherwise consent in writing, furnish or
cause to be furnished to the Administrative Agent (or, (i) in the case of
Section 4.3.7 to the extent set forth therein, to the Administrative Agent and
the Calculation Agent and (ii) in the case of Section 4.3.9 and Section 4.3.10,
to the Administrative Agent and the Paying Agent) the following reports, notices
and other documents:
4.3.1    Financial Reporting. Borrower shall furnish the following financial
reports to the Administrative Agent (provided that if such information is
publicly filed on the SEC’s website, Borrower may provide notice of such filing
to the Administrative Agent with the appropriate website link where such
information is made available):
(a)    As soon as available and in any event within ninety (90) days after the
end of each calendar quarter (or, in the case of the fourth calendar quarter,
within 120 days after the end of such calendar quarter), commencing with the
calendar quarter ending December 31, 2018, (A) a balance sheet and statement of
operations of Borrower and its Subsidiaries on a consolidated basis and (B) a
consolidated balance sheet, statement of operations, statement of equity, and
statement of cash flows of Sponsor and its Subsidiaries required to be
consolidated with Sponsor, in each case, as at the end of such quarter and for
the period commencing at the end of the immediately preceding calendar year and
ending with the end of such quarter, setting forth in each case in comparative
form the figures for the corresponding date or period of the immediately
preceding calendar year (if any), all in reasonable detail and prepared in
accordance with GAAP (it being understood that such unaudited financials shall
not be required to contain (i) prior period comparative financial statements
related to any time period prior to the Closing Date or (ii) footnotes). Such
financial statements shall contain such other information as shall be reasonably
requested by the Administrative Agent for purposes of calculations to be made by
the Administrative Agent or any Servicing Agent pursuant to the terms hereof,
including such information reasonably required by the Calculation Agent or the
Administrative Agent to permit the reconciliation of the financial covenants
required to be maintained by the Sponsor pursuant to the Sponsor Financial
Covenants;
(b)    As soon as available, and in any event within 120 days after the end of
each calendar year commencing with the calendar year ending December 31, 2018,
audited copies of a balance sheet, statement of operations, statement of equity,
and statement of cash flows of Sponsor and those Subsidiaries of Sponsor which
are required by GAAP to be consolidated with Sponsor (including Borrower), in
each case, as at the end of such calendar year, setting forth in comparative
form the figures for the immediately preceding calendar year (if any), except
that prior period comparative financial statements related to any time period
prior to the Closing Date shall not be required, all in reasonable detail and
prepared in accordance with GAAP and the inclusion of footnotes to the extent
required by GAAP;
(c)    As soon as available, and in any event within ninety (90) days after the
end of each calendar month, commencing with the calendar month ending December
31, 2018, (i) an operating statement in respect of such calendar month and a
calendar year-to-date operating statement for Borrower, except that


111



--------------------------------------------------------------------------------





the operating statement shall not be required to relate to any time period prior
to the Closing Date, (ii) an Officer’s Certificate certifying that such
operating statements are true, correct and complete in all material respects as
of their respective dates, and (iii) upon the Administrative Agent’s request,
other information maintained by Borrower in the ordinary course of business that
is reasonably necessary and sufficient to fairly represent the financial
position, ongoing maintenance and results of operation of the Properties (on a
combined basis) during such calendar month;
(d)    Simultaneously with the delivery of the financial statements of Borrower
and Sponsor required by clause (a) above, a Compliance Certificate (with a copy
to the Calculation Agent), with appropriate insertions, containing the data and
calculations set forth on Exhibit B (including a calculation of Underwritten Net
Cash Flow for the 12 month period ended on the last day of the calendar quarter
for which such financial statements were prepared), and including certifications
by a Responsible Officer of each of Borrower and Sponsor (i) that such
statements fairly represent the financial condition of Borrower and its
subsidiaries, on a consolidated basis and Sponsor and its Subsidiaries required
to be consolidated with Sponsor, on a consolidated basis, in each case, as of
the end of such quarter and the results of operations and cash flows of Borrower
and its subsidiaries, on a consolidated basis and Sponsor and its Subsidiaries
required to be consolidated with Sponsor, on a consolidated basis, in each case,
for such quarter and in accordance with GAAP applied in a consistent manner,
subject to normal year-end adjustments and the absence of footnotes, (ii) that
such Responsible Officer has reviewed the provisions of this Agreement and the
other Loan Documents and has made or caused to be made under his or her
supervision a review of the condition and operations of the Relevant Parties
with a view to determining whether the Relevant Parties are in compliance with
the provisions of the Loan Documents to the extent applicable to them, and that
such review has not disclosed, and such Responsible Officer has no knowledge of,
the existence of an Event of Default or Default or, if an Event of Default or
Default exists, describing the nature and period of existence thereof and the
action which the Relevant Parties propose to take or have taken with respect
thereto, (iii) that as of the date of such Compliance Certificate, no litigation
exists involving Borrower or any Property in which the potential liability of
Borrower with respect to any single claim or series of related claims thereunder
(including claims brought as a class action) is greater than $500,000 or, if
involving any single Property, is greater than $250,000, in each case, excluding
any liabilities covered by insurance or, if any such litigation does exist,
identifying and describing such litigation and the actions being taking in
relation thereto, (iv) as to the current Property Tax assessment amounts and
Other Charges payable in respect of each Property and the payment of all
Property Taxes and Other Charges prior to the date such Property Taxes or Other
Charges become delinquent, subject to any contest conducted in accordance with
Section 4.4.5, (v) as to whether (A) an Acceptable Blanket Policy is not in
place with respect to all Properties or (B) an Acceptable Blanket Policy is in
place with respect to all Properties but Borrower has elected to reinstate
deposits of Insurance Premiums to the Insurance Subaccount pursuant to Section
6.2.3, the monthly cost of the Insurance Premiums with respect to the Policies
required under in Section 5.1.1 that are required to be deposited into the
Insurance Subaccount pursuant to Section 6.2, and (vi) that, other than any
Disqualified Property for which Borrower has deposited Eligibility Funds in the
Eligibility Reserve Subaccount, each Property is an Eligible Property; and
(e)    Upon the reasonable request of the Administrative Agent, the Borrower
shall provide the statement of cash flows of Borrower and its Subsidiaries on a
consolidated basis, as soon as available and in any event within ninety (90)
days after the end of each calendar quarter.
4.3.2    Annual Budget. On or prior to the Closing Date, Borrower submitted to
the Administrative Agent the Annual Budget relating to the Properties as of the
Closing Date for the 2019 calendar year. Borrower shall submit to the
Administrative Agent by November 30 of each year the Annual Budget relating to
the Properties for the succeeding calendar year. During the continuance of


112



--------------------------------------------------------------------------------





an Amortization Period, the Administrative Agent shall have the right to approve
each Annual Budget (which approval shall not be unreasonably, conditioned or
delayed withheld so long as no Event of Default is continuing). An Annual Budget
approved by the Administrative Agent during an Amortization Period or any Annual
Budget submitted prior to the commencement of an Amortization Period, shall each
hereinafter be referred to as an “Approved Annual Budget”. In the event of a
Transfer of any Property, the Approved Annual Budget shall be reduced as
reasonably determined by the Administrative Agent in consultation with Borrower
in order to reflect the removal of such Property and the Operating Expenses
associated therewith provided, that no such reduction shall be made to the
extent such Transfer is made in connection with a Substitution under Section
2.4.2(a). If the Administrative Agent has the right to approve an Annual Budget
pursuant to this Section 4.3.2, neither Borrower nor the Manager shall change or
modify the Annual Budget that has been approved by the Administrative Agent
without the prior written consent of the Administrative Agent (which consent
shall not be unreasonably withheld, conditioned or delayed so long as no Event
of Default is continuing). The “Monthly Budgeted Amount” for each Payment Date
shall mean the monthly amount set forth in the Approved Annual Budget for
Operating Expenses for the Interest Period related to such Payment Date, but
excluding management fees and Property Taxes that are required to be deposited
into the Tax Subaccount pursuant to Section 6.1 and Insurance Premiums that are
required to be deposited into the Insurance Subaccount pursuant to Section 6.2.
If during any Amortization Period, Borrower has submitted an Annual Budget and
such Annual Budget has not been approved prior to the commencement of the
calendar year to which such budget relates then the previous Approved Annual
Budget shall continue to be deemed to be the Approved Annual Budget for that
calendar year.
4.3.3    Reporting on Adverse Effects. Promptly and in no event more than
two (2) Business Days after any Responsible Officer of any Loan Party obtains
knowledge of any matter or the occurrence of any event concerning any other Loan
Party which would reasonably be expected to have a Material Adverse Effect,
written notice thereof.
4.3.4    Litigation. Prompt written notice of any litigation or governmental
proceedings pending or to the actual knowledge of a Responsible Officer of any
Loan Party or the Manager, threatened in writing against any Loan Party or
against the Manager with respect to any Property, which would reasonably be
expected to have a Material Adverse Effect or an Individual Material Adverse
Effect with respect to any Property.
4.3.5    Events of Default. Promptly after any Responsible Officer of any Loan
Party or the Manager obtains knowledge of the occurrence of each Event of
Default or Default (if such Default is continuing on the date of such notice), a
statement of such Responsible Officer setting forth the details of such Event of
Default or Default and the action which such Loan Party is taking or proposes to
take with respect thereto.
4.3.6    Other Defaults. Promptly and in no event more than two (2) Business
Days after any Responsible Officer of Borrower or the Manager obtains actual
knowledge of any default by any Loan Party under any agreement other than the
Loan Documents to which such Loan Party is a party which would reasonably be
expected to have a Material Adverse Effect, the statement of such Responsible
Officer setting forth the details of such default and the action which such Loan
Party is taking or proposes to take with respect thereto.
4.3.7    Properties Schedule. Borrower shall deliver to the Administrative Agent
and Calculation Agent, no later than five (5) Business Days prior to the Payment
Date in each calendar month, commencing with the first Payment Date, (i) an
updated Properties Schedule containing each of the data


113



--------------------------------------------------------------------------------





fields set forth on Schedule II.A (other than those under the caption “BPO
Values”); provided, that the information under the caption “Underwritten Net
Cash Flow” need only be updated in the Properties Schedule that is delivered for
the months March, June, September and December of each year, commencing with the
Properties Schedule delivered with respect to the month ending March 31, 2019,
(ii) a calculation of the monthly turnover rate for the Properties for such
calendar month, which shall be equal to the number of Properties that became
vacant during such calendar month divided by the daily average number of
Properties during such calendar month and (iii) a calculation of the monthly
renewal rate for the Properties, collectively, for such calendar month, which
shall be equal to the number of Leases renewed during such calendar month
(excluding any month-to-month “renewals”) divided by the number of Properties
with Leases scheduled to expire during such calendar month. The foregoing
information shall be delivered together with a certificate of a Responsible
Officer of Borrower certifying that it is true, correct and complete in all
material respects (i) with respect to the information in the Properties Schedule
other than Underwritten Net Cash Flow data, as of the last day of the preceding
calendar month, (ii) with respect to the Underwritten Net Cash Flow data in the
Properties Schedule, for the calendar quarter most recently ended, and (iii)
with respect to the turnover rate of the Properties, for the prior calendar
month. In addition, Borrower shall deliver to the Administrative Agent no later
than sixty (60) days after the end of the first three calendar quarters and
within ninety (90) days of the fourth calendar quarter of each year, commencing
with the calendar quarter ending March 31, 2019, a report in Excel® format (or,
if Excel® ceases to be available, an equivalent spreadsheet software format
which is accepted in financial markets generally) containing the information set
forth on Schedule II-B presented separately for each metropolitan statistical
area (the “Quarterly Rollup Report”), together with a certificate of a
Responsible Officer of Borrower certifying that the information set forth in the
Quarterly Rollup Report is true and correct in all material respects as of the
last day of the preceding quarter (which Quarterly Rollup Report may, but not
need be, delivered together with such financial statements and, if so delivered,
may be certified in the Officer’s Certificate delivered with such financial
statements).
4.3.8    Disqualified Properties. Promptly and in no event more than ten (10)
Business Days after any Responsible Officer of Borrower or the Manager obtains
actual knowledge that any Property fails to comply with the Property
Representations or the Property Covenants, written notice thereof and the action
that Borrower is taking or proposes to take with respect thereto.
4.3.9    Security Deposits.
(a)    Within five (5) Business Days of the last day of each calendar month,
commencing with the end of the calendar month during which the Closing Date
occurs, written notice of (i) the aggregate amount of security deposits
deposited into the Security Deposit Accounts during such month and (ii) the
amount of each security deposit allocable to such Security Deposit Account;
provided that the notice given for the calendar month ending at the end of the
month of the Closing Date, shall include security deposits deposited into the
Security Deposit Accounts during the period from and including the Closing Date
through and including the last day of the calendar month during which the
Closing Date occurs.
(b)    Within ten (10) Business Days of the Administrative Agent’s request
therefor, a written accounting of all security deposits held in connection with
the Leases, including the name and identification number of the accounts in
which such security deposits are held, the name and address of the financial
institutions in which such security deposits are held and the name of the Person
to contact at such financial institution, along with any authority or release
necessary for the Administrative Agent to obtain information regarding such
accounts directly from such financial institutions.


114



--------------------------------------------------------------------------------





4.3.10    Advance Rents Received. Within five (5) Business Days of the last day
of each calendar month, commencing with the end of the calendar month during
which the Closing Date occurs, written notice of any Advance Rents received
during such calendar month and the related Advance Rent Disbursement Schedules;
provided that the notice given for December 2018 shall include Advance Rents
received during the period from and including the Closing Date through and
including December 31, 2018.
4.3.11    [Reserved].
4.3.12    ERISA Matters.
(a)    As soon as reasonably possible, and in any event within thirty (30) days
after the occurrence of any ERISA Event, written notice of, and any requested
information relating to such ERISA Event.
(b)    As soon as reasonably possible after the occurrence of a Plan Termination
Event, written notice of any action that any Loan Party or any of its ERISA
Affiliates proposes to take with respect thereto, along with a copy of any
notices received from or filed with the PBGC, the IRS or any Multiemployer Plan
with respect to such Plan Termination Event, as applicable.
4.3.13    Leases . Borrower shall deliver to the Administrative Agent copies of
any executed Leases for the Properties within ten (10) Business Days of request
therefor by the Administrative Agent.
4.3.14    Other Reports Borrower shall deliver to the Administrative Agent,
within ten (10) Business Days of the Administrative Agent’s reasonable request
therefor, copies of any requested Property Tax, Other Charge or insurance bills,
statements or invoices received by Borrower or any Loan Party with respect to
the Properties.
(a)    Borrower shall, as soon as reasonably practicable after request by the
Administrative Agent, furnish or cause to be furnished to the Administrative
Agent in such manner and in such detail as may be reasonably requested by the
Administrative Agent, such additional information, documents, records or reports
as may be reasonably requested with respect to the Property or the conditions or
operations, financial or otherwise, of the Relevant Parties.
4.3.15    Anti-Money Laundering Laws; Sanctions.
(a)    If a Responsible Officer of a Loan Party receives notice that any Loan
Party or any Affiliate thereof is subject to Sanctions or is indicted, arraigned
or custodially detained on charges involving Sanctions or Anti-Money Laundering
Law within five (5) Business Days after such receipt.
(b)    If a Responsible Officer of a Loan Party or the Manager obtains knowledge
that a Tenant is a Person whose name appears on a Government List, it shall
promptly provide notice of such fact to the Administrative Agent within five (5)
Business Days of acquiring knowledge thereof.
Section 4.4    Property Covenants. Borrower shall comply with the following
covenants with respect to each Property:
4.4.1    Ownership of the Property. Borrower shall warrant and defend the title
to such Property and the related Collateral and in the case of a Property with a
Mortgage, the validity and priority of the Lien of the Mortgages on such
Property, in each case, against the claims of all Persons whomsoever,


115



--------------------------------------------------------------------------------





subject only to Permitted Liens and Transfers permitted hereunder. Borrower
shall reimburse the Administrative Agent and the Lenders for any losses,
damages, reasonable documented costs or expenses (including reasonable
attorneys’ fees of external counsel and out-of-pocket expenses) incurred by the
Administrative Agent and the Lenders if an interest in such Property, other than
as permitted hereunder, is claimed by another Person.
4.4.2    Liens Against the Property. Borrower shall not create, incur, assume or
permit to exist any Lien on any direct or indirect interest in such Property,
except for Permitted Liens.
4.4.3    Condition of the Property. Except if such Property has suffered a
Casualty and is in the process of being restored in accordance with Section 5.4,
Borrower shall keep and maintain in all material respects such Property in a
good, safe and habitable condition and repair and free of and clear of any
damage or waste, and from time to time make, or cause to be made, in all
material respects, all reasonably necessary repairs, renewals, replacements,
betterments and improvements thereto necessary to comply with the Renovation
Standards and applicable Legal Requirements in all material respects.
4.4.4    Compliance with Legal Requirements. Such Property (including the
leasing and intended use thereof) shall comply in all material respects with all
applicable Legal Requirements, including, without limitation, building and
zoning ordinances and codes and all certifications, permits, licenses and
approvals, including without limitation, certificates of completion and
occupancy permits, required for the legal leasing, use, occupancy, habitability
and operation of such Property, all such certifications, permits, licenses and
approvals shall be maintained in full force and effect, except, in each case, as
would not reasonably be expected to have an Individual Material Adverse Effect
on such Property. Borrower shall obtain and maintain in full force and effect
all consents, approvals, orders, certifications, permits, licenses and
authorizations of, and make all filings with or notices to, any court or
Governmental Authority related to the operation, use or leasing of such
Property, except where the failure to obtain would not reasonably be expected to
have an Individual Material Adverse Effect with respect to such Property.
Borrower shall not and shall not permit Equity Owner, Borrower TRS, the Manager
or, to the extent permitted by the applicable Lease or Legal Requirements, or
any other Person in occupancy of or involved with the operation, use or leasing
of such Property to commit any act or omission affording any Governmental
Authority the right of forfeiture as against such Property or any part thereof.
4.4.5    Property Taxes and Other Charges. Borrower shall promptly pay or cause
to be paid all Property Taxes and Other Charges now or hereafter levied,
assessed or imposed on it as the same become due and payable and shall furnish
to the Administrative Agent evidence of payment of Property Taxes and Other
Charges prior to the date the same shall become delinquent, and shall promptly
pay for all utility services provided to such Property as the same become due
and payable (other than any such utilities which are, pursuant to the terms of
any Lease, required to be paid by the Tenant thereunder directly to the
applicable service provider); provided, that, after prior written notice to the
Administrative Agent of its intention to contest any such Property Taxes and
Other Charges, any applicable Loan Party may contest by appropriate legal
proceedings conducted in good faith and with due diligence, the amount or
validity of any such Property Taxes and Other Charges and, in such event, may
permit the Property Taxes and Other Charges so contested to remain unpaid during
any period, including appeals, when such Loan Party is in good faith contesting
the same so long as (i) no Event of Default has occurred and remains uncured,
(ii) such proceeding shall be permitted under and be conducted in accordance
with all applicable Legal Requirements, (iii) no Property or other Collateral
nor any part thereof or interest therein will be in danger of being sold,
forfeited, terminated, canceled or lost, (iv) the applicable Loan Party has set
aside on its books adequate reserves in accordance with GAAP, and the
non-payment or non-


116



--------------------------------------------------------------------------------





discharge of such Property Taxes and Other Charges would not reasonably be
expected to have an Individual Material Adverse Effect on the applicable
Property, (v) enforcement of the contested Property Taxes and Other Charges is
effectively stayed for the entire duration of such contest and no Lien is
imposed on any Property or other Collateral which is reasonably expected to have
an Individual Material Adverse Effect, (vi) any Property Taxes and Other Charges
determined to be due, together with any interest or penalties thereon, is
promptly paid as required after final resolution of such contest, (vii) to the
extent such Property Taxes and Other Charges (when aggregated with all other
Taxes that any Loan Party is then contesting under Section 4.1.4 or this Section
4.4.5 and for which Borrower has not delivered to Administrative Agent any
Contest Security) exceed $2,500,000, Borrower shall deliver to the
Administrative Agent either (A) cash or other security as may be approved by the
Administrative Agent in an amount sufficient to insure the payment of any such
Property Taxes and Other Charges, together with all interest and penalties
thereon or (B) a payment and performance bond in an amount equal to one hundred
percent (100%) of the contested amount from a surety acceptable to
Administrative Agent (on behalf of the Secured Parties) in its reasonable
discretion, (viii) failure to pay such Property Taxes and Other Charges will not
subject the Administrative Agent or any Lender to any civil or criminal
liability, (ix) such contest shall not affect the ownership, use or occupancy of
any Property, and (x) Borrower shall, upon request by the Administrative Agent,
give the Administrative Agent prompt notice of the status of such proceedings
and/or confirmation of the continuing satisfaction of the conditions set forth
in clauses (i) through (ix) of this Section 4.4.5. Notwithstanding the
foregoing, Borrower shall pay any contested Property Taxes and Other Charges
(or, if cash or other security has been provided, the Administrative Agent may
pay over any such cash or other security held by the Administrative Agent to the
claimant entitled thereto) if, in the Administrative Agent’s reasonable
judgment, any Property or other Collateral (or any part thereof or interest
therein) shall be in danger of being sold, forfeited, terminated, cancelled or
lost or there shall be any danger of the Lien of any Collateral Document being
primed by any related Lien.
4.4.6    Compliance with Agreements Relating to the Properties. Borrower shall
not enter into any agreement or instrument or become subject to any restriction
which would reasonably be expected to have an Individual Material Adverse Effect
on such Property. Borrower shall not default in any material respect in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in any agreement or instrument to which such Property is
bound. Borrower shall not have a material financial obligation under any
indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument by which such Property is bound, other than obligations under the
Loan Documents. Borrower shall not, and shall cause Borrower TRS not to, default
in any material respect in the performance, observance or fulfillment of any of
the obligations, covenants or conditions contained in any Permitted Lien with
respect to such Property. Neither such Property nor any part thereof shall be
subject to any purchase options, rights of first refusal, rights of first offer
or other similar rights in favor of any Tenant or other third parties.
4.4.7    Leasing. Borrower shall not enter into any Lease (including any
renewals or extensions of any existing Lease) for such Property unless such
Lease is an Eligible Lease with an Eligible Tenant. In the event Borrower enters
into a new Lease or amends or otherwise modifies any in place Lease, Borrower
shall promptly deliver such new Lease or such modification or amendment, as
applicable, to the Administrative Agent (or the Custodian on behalf of the
Administrative Agent) to maintain the related Property File.
4.4.8    Trailing Documents. If such Property was funded on the Closing Date
with an unrecorded mortgage or deed of trust or a title commitment with respect
to the related Title Insurance Policy, Borrower shall obtain recorded mortgages
or deeds of trust (or assignments of previously recorded


117



--------------------------------------------------------------------------------





mortgages or deeds of trust, as applicable) and such Title Insurance Policy for
such Property as soon as practicable but no later than 90 days following the
Closing Date and shall promptly deliver such documents to the Custodian.
ARTICLE V    INSURANCE; CASUALTY; CONDEMNATION
Section 5.1    Insurance.
5.1.1    Insurance Policies.
(a)    Borrower shall obtain and maintain, or cause to be maintained, insurance
for Borrower and the Properties providing at least the following coverages:
(i)    comprehensive “all risk” or special causes of loss form insurance, as is
available in the insurance market as of the Closing Date, including, but not
limited to, loss caused by any type of windstorm (including hail) on the
Properties (A) in an amount equal to one hundred percent (100%) of the “full
replacement cost”, which for purposes of this Agreement shall mean actual
replacement value of the Properties, subject to a loss limit equal to
$50,000,000 per occurrence, (B) containing an agreed amount endorsement with
respect to the Improvements and personal property at any Property waiving all
co-insurance provisions or to be written on a no co-insurance form, and (C)
providing for no deductible in excess of $250,000 (it being understood that, so
long as no Default or Event of Default has occurred and is continuing, Borrower
may use a $3,000,000 aggregate deductible stop loss subject to a $25,000 per
occurrence deductible and $25,000 maintenance deductible following the
exhaustion of the aggregate; provided, that, in no event shall any aggregate
stop loss apply to any losses arising from a windstorm, earthquake or flood);
(1) the perils of named windstorm or flood shall be permitted to have a per
occurrence deductible of five percent (5%) of the total insurable value of
affected Properties (with a minimum deductible of $250,000 per occurrence for
any and all affected Properties), (2) the peril of earth movement including but
not limited to earthquake shall be permitted to have a per occurrence deductible
of ten percent (10%) of the total insurable value of the affected Properties
(with a minimum deductible of $250,000 per occurrence for any and all locations)
and (3) the peril of “other wind and hail” shall be permitted to have a per
occurrence deductible of three percent (3%) of the total insurable value of the
affected Properties (with a minimum deductible of $250,000 per occurrence for
any and all affected Properties)). In addition, Borrower shall obtain (x) if any
portion of a Property is currently or at any time in the future located in a
federally designated “special flood hazard area”, flood hazard insurance in an
amount equal to the maximum amount of such insurance available under the
National Flood Insurance Act of 1968, the Flood Disaster Protection Act of 1973
or the National Flood Insurance Reform Act of 1994, as each may be amended, plus
excess amounts as Administrative Agent shall require, (y) named storm insurance
in an amount that is at least equal to $20,000,000 and increased or decreased
based upon the Probable Maximum Loss (PML) or Scenario Expected Limit (SEL)
based upon a storm risk analysis for a 475-year event for the entire portfolio
at risk (such analyses under to be secured by Borrower utilizing a third-party
firm qualified to perform such storm risk analysis using the most current RMS
software, or its equivalent, to include consideration of storm surge, if
applicable, and loss amplification, at the expense of Borrower at least one time
per year or more frequently as may reasonably be requested by Administrative
Agent and shared with Administrative Agent with respect to Properties located in
areas prone to named storm activity), and (z) earthquake insurance in an amount
that is at


118



--------------------------------------------------------------------------------





least equal to $15,000,000 and increased or decreased based upon the Probable
Maximum Loss (PML) or Scenario Expected Limit (SEL) based upon a seismic risk
analysis for a 475-year event for the entire portfolio at risk (such analysis to
be secured by Borrower utilizing a third-party firm qualified to perform such
seismic risk analysis using the most current RMS software, or its equivalent, to
include consideration of loss amplification, at the expense of Borrower at least
one time per year or more frequently as may reasonably be requested by
Administrative Agent and shared with Administrative Agent with respect to
Properties in areas prone to seismic activity); provided, that the insurance
pursuant to subclauses (x), (y) and (z) hereof shall be on terms consistent with
the comprehensive all risk insurance policy required under this Section
5.1.1(a)(i), including insofar as the required amount thereof may be obtained,
in part, as additional coverage as described above;
(ii)    business income or rental loss insurance, written on an “Actual Loss
Sustained Basis” (A) with loss payable to Administrative Agent, (B) covering all
risks required to be covered by the insurance provided for in Section
5.1.1(a)(i), (iii), (iv) and (viii), (C) in an amount equal to one hundred
percent (100%) of the aggregate projected net income plus continuing expenses
from the operation of the Properties for a period of at least twelve (12) months
after the date of the Casualty, and (D) containing an extended period of
indemnity endorsement which provides that after the physical loss to the
Improvements and personal property at a Property has been repaired, the
continued loss of income will be insured until such income either returns to the
same level it was at prior to the loss, or the expiration of thirty (30) days
from the date that the applicable Property is repaired or replaced and
operations are resumed, whichever first occurs, and notwithstanding that the
policy may expire prior to the end of such period.  The amount of such business
income or rental loss insurance shall be determined prior to the Closing Date,
as applicable, and at least once each year thereafter based on Borrower’s
reasonable estimate of the net income from each Property for the succeeding
twelve (12) month period.  All proceeds payable to Administrative Agent pursuant
to this subsection shall be held by Administrative Agent in the Casualty and
Condemnation Subaccount and disbursed to the Cash Management Account during the
month to which such proceeds relate (or in the month received if such proceeds
relate to a month prior to the month in which such proceeds were received);
provided, however, that nothing herein contained shall be deemed to relieve
Borrower of its obligation to pay the Obligations on the respective dates of
payment provided for in this Agreement and the other Loan Documents except to
the extent such amounts are actually paid out of the proceeds of such business
income insurance;
(iii)    at all times during which structural construction, repairs or
renovations are being made with respect to any Property, and only if each of the
property coverage form and the liability insurance coverage form does not
otherwise apply, (A) owner’s contingent or protective liability insurance,
otherwise known as Owner Contractor’s Protective Liability (or its equivalent),
covering claims not covered by or under the terms or provisions of the above
mentioned commercial general liability insurance policy and (B) the insurance
provided for in Section 5.1.1(a) written in a so-called builder’s risk completed
value form including coverage for all insurable hard and soft costs of
construction (x) on a non-reporting basis, (y) against all risks insured against
pursuant to Section 5.1.1(a)(i), (iii), (iv) and (viii), (z) including
permission to occupy such Property and (C) with an agreed amount endorsement
waiving co-insurance provisions;


119



--------------------------------------------------------------------------------





(iv)    commercial general liability insurance against claims for personal
injury, bodily injury, death or property damage occurring upon, in or about any
Property, such insurance (A) to be on the so-called “occurrence” form with a
combined limit of not less than One Million and No/100 Dollars ($1,000,000.00)
per occurrence; Two Million and No/100 Dollars ($2,000,000.00) in the aggregate
“per location” and overall $20,000,000.00 in the aggregate; (B) to continue at
not less than the aforesaid limit until required to be changed by Administrative
Agent in writing by reason of changed economic conditions making such protection
inadequate and (C) to cover at least the following hazards: (1) premises and
operations; (2) products and completed operations on an “if any” basis; (3)
independent contractors; (4) blanket contractual liability for all written
insured contracts and (5) contractual liability covering the indemnities
contained in any mortgage to the extent the same is available;
(v)    if applicable, automobile liability coverage for all owned and non-owned
vehicles, including rented and leased vehicles, containing minimum limits per
occurrence of One Million and No/100 Dollars ($1,000,000.00);
(vi)    if applicable, worker’s compensation subject to the worker’s
compensation laws of the applicable state, and employer’s liability in amounts
reasonably acceptable to Administrative Agent (on behalf of the Secured
Parties);
(vii)    umbrella and excess liability insurance in an amount not less than
Fifty Million and No/100 Dollars ($50,000,000.00) per occurrence and in the
aggregate on terms consistent with the commercial general liability insurance
policy required under Section 5.1.1(a)(iv), and including employer liability and
automobile liability, if applicable; and
(viii)    upon sixty (60) days’ written notice, such other reasonable insurance,
and in such reasonable amounts as the Administrative Agent from time to time may
reasonably request against such other insurable hazards which at the time are
commonly insured against for properties similar to the Properties located in or
around the region in which Properties are located.
(b)    All Policies required pursuant to Section 5.1.1 shall: (i) be obtained
under valid and enforceable policies (collectively, the “Policies” or in the
singular, the “Policy”), and shall be subject to the approval of Administrative
Agent, as agent for the Lenders, (not to be unreasonably conditioned, withheld
or delayed) as to insurance companies, amounts, deductibles, loss payees and
insureds and (ii) be issued by financially sound and responsible insurance
companies authorized to do business in the states where the applicable
Properties are located and having a rating of “A3” or better by Moody’s or, if
Moody’s does not provide a rating of an applicable insurance company, a rating
of “A-” or better by S&P or Fitch, provided, that if Borrower elects to have the
insurance coverage required hereunder provided by a syndicate of insurers, then,
if such syndicate consists of five (5) or more members, (A) at least sixty
percent (60%) of the insurance coverage (or seventy-five percent (75%) if such
syndicate consists of four (4) or fewer members) and one hundred (100%) of the
first layer of such insurance coverage shall be provided by insurance companies
having a rating of “A3” or better by Moody’s or, if Moody’s does not provide a
rating of an applicable insurance company, a rating of “A-” or better by S&P or
Fitch and (B) the remaining forty percent (40%) of the insurance coverage (or
the remaining twenty-five percent (25%) if such syndicate consists of four (4)
or fewer members) shall be provided by insurance companies having a rating of
“Baa2” by Moody’s or, if


120



--------------------------------------------------------------------------------





Moody’s does not provide a rating of an applicable insurance company, a rating
of “BBB” or better by S&P or Fitch.
(c)    All Policies of insurance provided for in Section 5.1.1(a), except for
the Policies referenced in Section 5.1.1(a)(vi), shall contain clauses or
endorsements to the effect that:
(i)    no act or negligence of Borrower or anyone acting for Borrower or of any
Tenant or other occupant, or failure to comply with the provisions of any
Policy, which might otherwise result in a forfeiture of the insurance or any
part thereof, shall in any way affect the validity or enforceability of the
insurance insofar as Administrative Agent is concerned;
(ii)    the Policy shall not be canceled without at least thirty (30) days’
written notice to Administrative Agent and any other party named therein as an
additional insured (other than in the case of non-payment in which case only ten
(10) days prior notice, or the shortest time allowed by applicable Legal
Requirement (whichever is longer), will be required); and
(iii)    Administrative Agent shall not be liable for any Insurance Premiums
thereon or subject to any assessments thereunder.
(d)    Certificates of insurance evidencing the Policies shall be delivered to
Administrative Agent on the Closing Date with respect to the current Policies.
Prior to the expiration dates of the Policies theretofore furnished to
Administrative Agent (on behalf of the Secured Parties), Borrower shall promptly
deliver to Administrative Agent certificates of insurance evidencing the
Policies (and, upon the written request of the Administrative Agent, copies of
such Policies, if available (and, if not available as of such date, as soon as
available)) accompanied by evidence satisfactory to Administrative Agent of
payment of the premiums due thereunder (the “Insurance Premiums”). Additionally,
Borrower shall give prompt prior written notice to Administrative Agent of
(i) any non-renewal of a Policy prior to its expiration date and (ii) any other
material change to any Policy (other than any increase in the coverage
provided).
(e)    Any blanket insurance Policy shall otherwise provide the same protection
as would a separate Policy insuring only the Properties in compliance with the
provisions of Section 5.1.1(a) (any such blanket policy, an “Acceptable Blanket
Policy”).
(f)    All Policies of insurance provided for or contemplated by
Section 5.1.1(a), except for the Policies referenced in Sections 5.1.1(a)(iv),
(v), (vi) and (vii), shall name Borrower as the insured and Administrative Agent
and its successors and/or assigns as mortgagee and loss payee, as its interests
may appear, and in the case of property damage, boiler and machinery, windstorm,
flood and earthquake insurance, shall contain a so-called New York standard
non-contributing mortgagee clause in favor of Administrative Agent providing
that the loss thereunder shall be payable to Administrative Agent unless below
the threshold for Borrower to handle such claim without Administrative Agent
intervention as provided in Section 5.2. Additionally, if Borrower obtains
property insurance coverage in addition to or in excess of that required by
Section 5.1.1(a)(i), then such insurance policies shall also contain a so-called
New York standard non-contributing mortgagee clause in favor of Administrative
Agent providing that the loss thereunder shall be payable to Administrative
Agent.
(g)    If at any time Administrative Agent is not in receipt of written evidence
that all insurance required hereunder is in full force and effect,
Administrative Agent shall have the right, upon notice to Borrower, to take such
action as Administrative Agent deems necessary to protect its interest in the


121



--------------------------------------------------------------------------------





Properties, including, without limitation, the obtaining of such insurance
coverage as Administrative Agent in its sole discretion deems appropriate after
ten (10) Business Days’ notice to Borrower if prior to the date upon which any
such coverage will lapse or at any time Administrative Agent deems necessary to
avoid the lapse of any such coverage. All premiums incurred by Administrative
Agent in connection with such action or in obtaining such insurance and keeping
it in effect shall be paid by Borrower to Administrative Agent upon demand and,
until paid, shall be secured by the Collateral Documents and shall bear interest
at the Default Rate.
(h)    In the event of foreclosure of a Mortgage (to the extent applicable), or
other transfer of title to a Property or Properties in extinguishment in whole
or in part of the Debt all right, title and interest of Borrower in and to the
Policies that are not blanket Policies then in force concerning such Property or
Properties and all proceeds payable thereunder shall thereupon vest in the
purchaser at such foreclosure or Administrative Agent or other transferee in the
event of such other transfer of title. In the event of foreclosure of the pledge
of the Equity Interests of Borrower pursuant to the Equity Owner Security
Agreement, the Policies shall remain in full force and effect.
(i)    During any period a Property was held by any Loan Party, such Property
was held subject to insurance policies with coverage consistent with the
requirements of this Section 5.1 (or, if prior to the Closing Date, the
requirements of the corresponding provisions under the 2016-1 Loan Agreement).
Section 5.2    Casualty. If one or more Properties are damaged or destroyed in
whole or in part by fire or other casualty (a “Casualty”) and either (i) the
aggregate loss amount is or is reasonably expected to exceed $25,000 or (ii) any
damaged Property is or is reasonably expected to be rendered uninhabitable for
more than thirty (30) days as a result of the Casualty, then (A) Borrower is
required to file proof of loss under the applicable Policy or Policies and (B)
Borrower shall give prompt notice of such Casualty to the Administrative Agent.
Administrative Agent may, but shall not be obligated to make proof of loss if
not made promptly by Borrower. In addition, Administrative Agent may participate
in any settlement discussions with any insurance companies (and shall approve
any final settlement) (i) if an Event of Default is continuing or (ii) with
respect to any single Casualty event in which the Net Proceeds or the costs of
completing the Restoration of the affected Property or Properties is reasonably
expected to be equal to or greater than the Casualty Threshold Amount, and
Borrower shall deliver to Administrative Agent all instruments required by
Administrative Agent to permit such participation. Any Insurance Proceeds in
connection with any Casualty (whether or not Administrative Agent elects to
settle and adjust the claim or Borrower settles such claim) shall be due and
payable solely to Administrative Agent and held by Administrative Agent in
accordance with the terms of this Agreement. If Borrower or any party other than
Administrative Agent receives any Insurance Proceeds, Borrower shall immediately
deliver such proceeds to Administrative Agent and shall endorse, and cause all
such third parties to endorse, check payable therefor to the order of
Administrative Agent, for the benefit of the Lenders. Borrower hereby
irrevocably appoints Administrative Agent as its attorney-in-fact, coupled with
an interest, to endorse any such check payable to the order of Administrative
Agent, for the benefit of the Lenders. Borrower hereby releases Administrative
Agent from any and all liability with respect to the settlement and adjustment
by Administrative Agent of any claims in respect of any Casualty, except to the
extent Administrative Agent


122



--------------------------------------------------------------------------------





has engaged in any fraud or willful misconduct in respect thereto as determined
in a final judgment by a court of competent jurisdiction.
Section 5.3    Condemnation. Borrower shall promptly give Administrative Agent
notice of the actual or, to the extent in writing, threatened commencement of
any proceeding for the Condemnation of all or any portion of a Property and
shall deliver to Administrative Agent copies of any and all papers served in
connection with such proceedings. Administrative Agent may participate in any
such proceedings, and Borrower shall from time to time deliver to Administrative
Agent all instruments requested by it to permit such participation. Borrower
shall, at its expense, diligently prosecute any such proceedings, and shall
consult with Administrative Agent, its attorneys and experts, and cooperate with
them in the carrying on or defense of any such proceedings which is reasonably
expected to involve an Award of an amount greater than the Casualty Threshold
Amount. Notwithstanding any taking by any public or quasi-public authority
through Condemnation or otherwise (including, but not limited to, any transfer
made in lieu of or in anticipation of the exercise of such taking), Borrower
shall continue to pay the Debt at the time and in the manner provided for its
payment in this Agreement and the Debt shall not be reduced until Condemnation
Proceeds shall have been actually received and applied by Administrative Agent,
after the deduction of expenses of collection, to the reduction or discharge of
the Debt. If Borrower or any party other than Administrative Agent receives any
Condemnation Proceeds, Borrower shall immediately deliver such proceeds to
Administrative Agent and shall endorse, and cause all such third parties to
endorse, a check payable therefor to the order of Administrative Agent, for the
benefit of the Lenders. Administrative Agent shall not be limited to the
interest paid on the Award by the condemning authority but shall be entitled to
receive out of the Award interest at the rate or rates provided herein. Net
Proceeds from a Condemnation shall be applied as follows:
(a)    If a partial Condemnation of a Property does not interfere with the use
of such Property as a residential rental property, then the Net Proceeds paid by
the condemning authority shall be applied to the prepayment of the Loan in
accordance with Section 2.4.2(b).
(b)    If a partial Condemnation of a Property does interfere with the use of
such Property as a residential rental property or if there occurs a complete
Condemnation of a Property (each, a “Fully Condemned Property”), (i) if no Event
of Default shall have occurred and be continuing and, within thirty (30) days of
the date of the occurrence of such Condemnation, Borrower delivers to Lenders
and the Administrative Agent a written undertaking to substitute the Fully
Condemned Property with a Substitute Property, then, so long as the Substitution
occurs within sixty (60) days after the date of such undertaking, (A) if Net
Proceeds are paid by the condemning authority directly to Borrower subsequent to
such Substitution, such Net Proceeds may be retained by Borrower for the
avoidance of doubt, Net Proceeds received by Borrower prior to such Substitution
shall be immediately paid to the Administrative Agent as required by the first
paragraph of this Section 5.3) and (B) if Net Proceeds are paid by the
condemning authority to the Administrative Agent (or turned over to
Administrative Agent as required by the first paragraph of this Section 5.3),
such Net Proceeds will be disbursed by the Administrative Agent to Borrower upon
the consummation of such Substitution and (ii) if an Event of Default shall have
occurred and be continuing, Borrower fails to deliver such an undertaking to
Lender or the proposed Substitution is not consummated within sixty (60) days
after the date of such undertaking, then (A) Administrative Agent may retain any
Net Proceeds received by it (or turned over to it as required by the first
paragraph of this Section


123



--------------------------------------------------------------------------------





5.3), (B) Borrower shall immediately deliver to Administrative Agent any Net
Proceeds paid to Borrower (C) the Net Proceeds shall be applied to the
prepayment of the Debt in an amount equal to the Release Amount for the Fully
Condemned Property in accordance with Section 2.4.2(b) and (D) Borrower shall
prepay the Debt in an amount equal to the excess, if any, of the Release Amount
for the Fully Condemned Property over such Net Proceeds. Promptly following
Borrower’s written request after receipt by Administrative Agent of the Net
Proceeds and payment of the Release Amount for such Property, Administrative
Agent shall release the Fully Condemned Property from the applicable Mortgage
Documents, if any, together with the Lien on the related Collateral, as
contemplated by Section 2.5 and disburse to Borrower in the case of the payment
of the Release Amount for such Property, the Net Proceeds paid by the condemning
authority in excess of the Release Amount for such Property; provided that,
during the continuance of an Amortization Period, the applicable Net Proceeds
shall instead be delivered to the Cash Management Account in connection with a
mandatory prepayment (and any related interest payments, Spread Maintenance
Premium and Breakage Costs, as applicable) and disbursed in accordance with
Section 2.6.3.
Section 5.4    Restoration. The following provisions shall apply in connection
with the Restoration of any Property affected by a Casualty:
(a)    If the Net Proceeds reasonably expected to be received in connection with
any single Casualty event is less than the Casualty Threshold Amount, then, (i)
if no Event of Default shall have occurred and be continuing and, within sixty
(60) days of the date of the occurrence of such Casualty, Borrower delivers to
Administrative Agent a written undertaking to expeditiously commence and to
satisfactorily complete with due diligence the Restoration of the affected
Properties in accordance with the terms of this Agreement, then (A) if Net
Proceeds are paid by the insurance company directly to Borrower subsequent to
delivering such undertaking, such Net Proceeds may be retained by Borrower (for
the avoidance of doubt, Net Proceeds received by Borrower prior to delivering
such undertaking shall be immediately paid to Administrative Agent as required
by Section 5.2), (B) if Net Proceeds are paid by the insurance company to
Administrative Agent (or turned over to Administrative Agent as required by
Section 5.2), such Net Proceeds will be disbursed by Administrative Agent to
Borrower and (C) Borrower shall conduct the Restoration of the affected
Properties in accordance with the terms of Section 5.4(c) and (ii) if an Event
of Default shall have occurred and be continuing or Borrower fails to deliver
such an undertaking to Administrative Agent, then (A) Administrative Agent may
retain any Net Proceeds received by it (or turned over to it as required by
Section 5.2), (B) Borrower shall immediately deliver to Administrative Agent any
Net Proceeds paid to Borrower, (C) such Net Proceeds shall be applied to the
prepayment of the Debt in an amount equal to the Release Amount for such
Property in accordance with Section 2.4.2(b), (D) Borrower shall prepay the Debt
in an amount equal to the excess, if any, of the Release Amount for such
Property over such Net Proceeds, and (E) promptly following Borrower’s written
request and receipt by Administrative Agent of the Net Proceeds and payment by
Borrower of the amounts set forth in clause (D) above, if any, Administrative
Agent shall (x) release the affected Properties from the applicable Mortgage
Documents, if any, together with the Lien on the related Collateral, as
contemplated by Section 2.5 and (y) disburse to Borrower, (A) in the case of a
Substitution, the Net Proceeds paid by the insurance company and (B) in the case
of the payment of the Release Amount for such Property, the Net Proceeds paid by
the insurance company in excess of the Release Amount for such Property;
provided that, during the continuance of a Amortization Period, the applicable
Net Proceeds shall instead be delivered to the Cash Management Account in
connection with a mandatory prepayment (and any related interest payments,
Spread Maintenance Premium and Breakage Costs, as applicable) and disbursed in
accordance with Section 2.6.3.
(b)    If the Net Proceeds reasonably expected to be received in connection with
any single Casualty event is greater than the Casualty Threshold Amount, then,
(i) if no Event of Default shall have occurred and be continuing and, within
sixty (60) days of the date of the occurrence of such Casualty,


124



--------------------------------------------------------------------------------





Borrower delivers to Administrative Agent a written undertaking to expeditiously
commence and to satisfactorily complete with due diligence the Restoration of
the affected Properties in accordance with the terms of this Agreement, then (A)
Borrower shall immediately deliver to Administrative Agent any Net Proceeds paid
to Borrower as required by Section 5.2 and (B) Borrower shall conduct the
Restoration of the affected Properties in accordance with the terms of and
subject to the conditions of Section 5.4(d) and (ii) if an Event of Default
shall have occurred and be continuing or Borrower fails to deliver such an
undertaking to Administrative Agent, then (A) Administrative Agent may retain
any Net Proceeds received by it (or turned over to it as required by Section
5.2), (B) Borrower shall immediately deliver to Administrative Agent any Net
Proceeds paid to Borrower as required by Section 5.2, (C) such Net Proceeds
shall be applied to the prepayment of the Debt in an amount equal to the Release
Amount for such Property in accordance with Section 2.4.2(b), (D) Borrower shall
prepay the Debt in an amount equal to the excess, if any, of the Release Amount
for the affected Properties over such Net Proceeds, and (E) promptly following
Borrower’s written request and receipt by Administrative Agent of the Net
Proceeds and payment by Borrower of the amounts set forth in clause (D) above,
if any, Administrative Agent shall (x) release the affected Properties from the
applicable Mortgage Documents, if any, together with the Lien on the related
Collateral, as contemplated by as contemplated by Section 2.5 and (y) disburse
to Borrower, (A) in the case of a Substitution, the Net Proceeds paid by the
insurance company and (B) in the case of the payment of the Release Amount for
such Property, the Net Proceeds paid by the insurance company in excess of the
Release Amount for such Property; provided that, during the continuance of an
Amortization Period, the applicable Net Proceeds shall instead be delivered to
the Cash Management Account in connection with a mandatory prepayment (and any
related interest payments, Spread Maintenance Premium and Breakage Costs, as
applicable) and disbursed in accordance with Section 2.6.3.
(c)    If Borrower elects to undertake the Restoration a Property or Properties
pursuant to Section 5.4(a), (i) Borrower shall, subject to applicable Legal
Requirements, commence the Restoration as soon as reasonably practicable (but in
no event later than ninety (90) days after such Casualty occurs) and shall
diligently pursue the same to satisfactory completion; (ii) Borrower shall cause
the affected Property and the use thereof after the Restoration to be in
compliance in all material respects with and permitted under all applicable
Legal Requirements and such Property, after Restoration, shall be of the same
character as prior to such damage or destruction in all material respects; (iii)
the Restoration shall be done and completed by Borrower in an expeditious and
diligent fashion and in compliance in all material respects with all applicable
Legal Requirements and the Renovation Standards; and (iv) for any Restoration of
a Property with a total expected cost exceeding $25,000, Borrower shall deliver,
or cause to be delivered, to Administrative Agent a signed detailed budget,
which budget shall be reasonably acceptable to Administrative Agent (on behalf
of the Secured Parties).
(d)    If Borrower elects to undertake the Restoration of a Property or
Properties pursuant to Section 5.4(b), the following provisions shall apply:
(i)    the Net Proceeds shall be made available to Borrower for Restoration upon
the determination of Administrative Agent that the following conditions are met:
(A) Borrower shall, subject to applicable Legal Requirements, commence the
Restoration as soon as reasonably practicable (but in no event later than ninety
(90) days after such Casualty occurs) and shall diligently pursue the same to
satisfactory completion; (B) Administrative Agent shall be satisfied that any
operating deficits, including all scheduled payments of principal and interest
under this Agreement, which will be incurred with respect to the Properties as a
result of the occurrence of the Casualty, whichever the case may be, will be
covered out of (1) the Net Proceeds, (2) the insurance coverage referred to in
Section 5.1.1(a)(ii), if applicable, or (3) by other funds of Borrower; (C)
Administrative


125



--------------------------------------------------------------------------------





Agent shall be satisfied that the Restoration will be completed on or before the
earliest to occur of (1) the date six (6) months prior to the Maturity Date,
(2) the earliest date required for such completion under the terms of any Lease,
(3) such time as may be required under applicable Legal Requirements and (4) six
(6) months prior to the expiration of the insurance coverage referred to in
Section 5.1.1(a)(ii); (D) Borrower shall cause the affected Property and the use
thereof after the Restoration to be in compliance in all material respects with
and permitted under all applicable Legal Requirements and such Property, after
Restoration, shall be of the same character as prior to such damage or
destruction; (E) the Restoration shall be done and completed by Borrower in an
expeditious and diligent fashion and in compliance in all material respects with
all applicable Legal Requirements and the Renovation Standards; (F) for any
Restoration of a Property with a total expected cost exceeding $25,000, Borrower
shall deliver, or cause to be delivered, to Administrative Agent a signed
detailed budget, which budget shall be reasonably acceptable to Administrative
Agent (on behalf of the Secured Parties), and (G) the Net Proceeds together with
any cash or cash equivalent deposited by Borrower with Administrative Agent are
sufficient in Administrative Agent’s discretion to cover the cost of the
Restoration.
(ii)    The Net Proceeds shall be held by Administrative Agent in the Casualty
and Condemnation Subaccount and, until disbursed in accordance with the
provisions of this Section 5.4(d), shall constitute additional security for the
Debt and other Obligations. The Net Proceeds shall be disbursed by
Administrative Agent to, or as directed by, Borrower from time to time during
the course of the Restoration, upon receipt of evidence satisfactory to
Administrative Agent that (A) all materials installed and work and labor
performed (except to the extent that they are to be paid for out of the
requested disbursement) in connection with the Restoration have been paid for in
full, and (B) there exist no notices of pendency, stop orders, mechanic’s or
materialman’s liens or notices of intention to file same, or any other similar
liens or encumbrances of any nature whatsoever on the Properties which have not
been fully bonded to the satisfaction of Administrative Agent and discharged of
record or in the alternative fully insured to the satisfaction of Administrative
Agent by the title company issuing the Title Insurance Policy.
(iii)    All plans and specifications required in connection with the
Restoration shall be subject to the prior approval of Administrative Agent and
an independent consulting engineer selected by Administrative Agent (the
“Casualty Consultant”) and, in each case, such approval shall not be
unreasonably conditioned, withheld or delayed. Administrative Agent shall have
the use of the plans and specifications and all permits, licenses and approvals
required or obtained in connection with the Restoration. The identity of the
contractors, subcontractors and materialmen engaged in the Restoration, as well
as the contracts under which they have been engaged, shall be subject to the
approval of Administrative Agent and the Casualty Consultant and, in each case,
such approval shall not be unreasonably conditioned, withheld or delayed. All
reasonable documented costs and expenses incurred by Administrative Agent in
connection with recovering, holding and advancing the Net Proceeds for the
Restoration including, without limitation, reasonable attorneys’ fees and
disbursements and the Casualty Consultant’s fees and disbursements, shall be
paid by Borrower.
(iv)    In no event shall Administrative Agent be obligated to make
disbursements of the Net Proceeds in excess of an amount equal to the costs
actually incurred from time to time for work in place as part of the
Restoration, as certified by the Casualty


126



--------------------------------------------------------------------------------





Consultant, less the Casualty Retainage. The term “Casualty Retainage” shall
mean, as to each contractor, subcontractor or materialman engaged in the
Restoration, an amount equal to ten percent (10%) of the costs actually incurred
for work in place as part of the Restoration, as certified by the Casualty
Consultant, until the Restoration has been completed. The Casualty Retainage
shall in no event, and notwithstanding anything to the contrary set forth above
in this Section 5.4(d), be less than the amount actually held back by Borrower
from contractors, subcontractors and materialmen engaged in the Restoration. The
Casualty Retainage shall not be released until the Casualty Consultant certifies
to Administrative Agent that the Restoration has been completed in accordance
with the provisions of this Section 5.4(d) and that all approvals necessary for
the re-occupancy and use of the Property have been obtained from all appropriate
Governmental Authorities, and Administrative Agent receives evidence
satisfactory to Administrative Agent that the costs of the Restoration have been
paid in full or will be paid in full out of the Casualty Retainage; provided,
however, that Administrative Agent will release the portion of the Casualty
Retainage being held with respect to any contractor, subcontractor or
materialman engaged in the Restoration as of the date upon which (x) the
Casualty Consultant certifies to Administrative Agent that such contractor,
subcontractor or materialman has satisfactorily completed all work and has
supplied all materials in accordance with the provisions of such contractor’s,
subcontractor’s or materialman’s contract and (y) the contractor, subcontractor
or materialman delivers the lien waivers and evidence of payment in full of all
sums due to the contractor, subcontractor or materialman as may be reasonably
requested by Administrative Agent or by the title company issuing the Title
Insurance Policy, and (z) Administrative Agent receives an endorsement to the
Title Insurance Owner’s Policy and the Title Insurance Policy insuring title to
such Property and evidence of payment of any premium payable for such
endorsement. If required by Administrative Agent, the release of any such
portion of the Casualty Retainage shall be approved by the surety company, if
any, which has issued a payment or performance bond with respect to the
contractor, subcontractor or materialman.
(v)    Administrative Agent shall not be obligated to make disbursements of the
Net Proceeds more frequently than once every calendar month.
(vi)    If at any time the Net Proceeds or the undisbursed balance thereof shall
not, in the opinion of Administrative Agent in consultation with the Casualty
Consultant, be sufficient to pay in full the balance of the costs which are
estimated by the Casualty Consultant to be incurred in connection with the
completion of the Restoration, Borrower shall deposit the deficiency (the “Net
Proceeds Deficiency”) with Administrative Agent (for deposit into the Casualty
and Condemnation Subaccount) before any further disbursement of the Net Proceeds
shall be made. The Net Proceeds Deficiency deposited with Administrative Agent
shall be deposited by Administrative Agent into the Casualty and Condemnation
Subaccount and shall be disbursed for costs actually incurred in connection with
the Restoration on the same conditions applicable to the disbursement of the Net
Proceeds, and until so disbursed pursuant to this Section 5.4(d) shall
constitute additional security for the Obligations.
(vii)    The excess, if any, of the Net Proceeds and the remaining balance, if
any, of the Net Proceeds Deficiency deposited with Administrative Agent after
the Casualty Consultant certifies to Administrative Agent that the Restoration
has been completed in accordance with the provisions of this Section 5.4(d), and
the receipt by Administrative Agent of evidence satisfactory to Administrative
Agent that all costs incurred in connection


127



--------------------------------------------------------------------------------





with the Restoration have been paid in full, shall be remitted by Administrative
Agent to Borrower, provided no Event of Default shall have occurred and shall be
continuing.
(e)    All reasonable documented costs and expenses incurred by Administrative
Agent in connection with any Restoration including, without limitation,
reasonable attorneys’ fees and disbursements, shall be paid by Borrower.
ARTICLE VI    RESERVE FUNDS
Section 6.1    Tax Funds; HOA Funds
6.1.1    Deposits of Tax Funds. (a) Subject to paragraph (b) below, Borrower
shall deposit with the Paying Agent (i) on the Closing Date, an amount equal to
Borrower’s estimate (and as approved by the Administrative Agent) of the
Property Taxes which will be payable during the period commencing on the Closing
Date and ending on the next succeeding Payment Date with respect to all
Properties financed pursuant to this Agreement on the Closing Date and (ii) on
each Payment Date, an amount equal to one-twelfth (1/12) of the Property Taxes
that Administrative Agent estimates will be payable during the next ensuing
twelve (12) months, in order to accumulate sufficient funds to pay all such
Property Taxes prior to their respective due dates, which amounts shall be
transferred into the Tax Subaccount. Amounts deposited from time to time into
the Tax Subaccount pursuant to this Section 6.1.1 are referred to herein as the
“Tax Funds”. If at any time Administrative Agent reasonably determines that the
Tax Funds will not be sufficient to pay the Property Taxes, Administrative Agent
shall notify Borrower of such determination and, commencing with the first
Payment Date following Borrower’s receipt of such written notice, the monthly
deposits for Property Taxes shall be increased by the amount that Administrative
Agent estimates is sufficient to make up the deficiency at least ten (10) days
prior to the respective due dates for the Property Taxes; provided, that if
Borrower receives notice of any deficiency after the date that is ten (10) days
prior to the date that Property Taxes are due, Borrower will deposit with or on
behalf of Administrative Agent such amount within two (2) Business Days after
its receipt of such notice.
(b)    Notwithstanding Section 6.1.1(a), in lieu of making the deposits required
thereunder, Borrower may, by written notice to the Administrative Agent, elect
to maintain in the Tax Subaccount an amount equal to the amount of Property
Taxes payable with respect to the Properties for a period of six months. If such
an election is in effect and the Administrative Agent reasonably determines that
the Tax Funds in the Tax Subaccount constitute less than the amount described in
the previous sentence, the Administrative Agent shall notify Borrower of such
determination and, commencing with the first Payment Date following Borrower’s
receipt of such written notice, Borrower shall deposit into the Tax Subaccount
such shortfall. Furthermore, during any period while such an election is in
effect, Borrower shall not be entitled to receive any release of Tax Funds from
the Tax Subaccount. Borrower may revoke the election contemplated by this
Section 6.1.1(b) by written notice to the Administrative Agent; provided, that
(i) such revocation shall not take effect until the first Payment Date that is
more than ten (10) Business Days after the date the Administrative Agent
receives such notice and (ii) on such Payment Date Borrower shall deposit into
the Tax Subaccount an amount reasonably determined by the Administrative Agent
that, when combined with prospective deposits into the Tax Subaccount
contemplated by clause (ii) of Section 6.1.1(a) will be sufficient funds to pay
all Property Taxes with respect to the Properties prior to their respective due
dates.
6.1.2    Release of Tax Funds. Provided no Event of Default is continuing and
Borrower has not made (or has revoked) any election under Section 6.1.1(b),
Administrative Agent shall direct the Paying Agent to disburse Tax Funds in the
Tax Subaccount to Borrower to timely pay, or to reimburse


128



--------------------------------------------------------------------------------





Borrower for payments of, Property Taxes; provided that: (i) such disbursement
is for Property Taxes then due and payable by Borrower, (ii) the request for
disbursement is accompanied by (A) an Officer’s Certificate from Borrower
(1) stating that the items to be funded by the requested disbursement are
Property Taxes then due and payable, and describing such Property Taxes and
(2) stating that the Property Taxes to be funded from the disbursement in
question have not been the subject of a previous disbursement and (iii) if all
or any portion of such disbursement will be used to fund Property Taxes in an
amount greater than $5,000 for any individual Property, Borrower has delivered
to Administrative Agent copies of any invoices, bills or statements related to
the Property Taxes for any such Property that are requested by Administrative
Agent. If the amount of the Tax Funds shall exceed the amounts due for Property
Taxes, Administrative Agent shall, in its sole discretion, direct the Paying
Agent to return any excess to Borrower or credit such excess against future
payments to be made to the Tax Funds. Any Tax Funds remaining in the Tax
Subaccount after the Obligations have been paid in full shall be returned to
Borrower. Provided no Default or Event of Default exists, the Tax Funds reserved
for any Property shall be released upon a permitted sale and release of such
Property in accordance with the terms hereof.
6.1.3    Deposits of HOA Funds. Borrower shall deposit with the Paying Agent on
the Closing Date, an amount equal to the HOA Fees that Borrower estimates (and
as approved by Administrative Agent) will be payable during the next ensuing six
(6) months with respect to all new HOA Properties financed pursuant to this
Agreement on the Closing Date, which amounts shall be transferred into the HOA
Subaccount. Amounts deposited from time to time into the HOA Subaccount pursuant
to this Section 6.1.3 are referred to herein as the “HOA Funds”. If at any time
Administrative Agent reasonably determines that the HOA Funds will not be
sufficient to pay the HOA Fees for the HOA Properties for the next ensuing six
(6) months, Administrative Agent shall notify Borrower of such determination
and, within thirty (30) days following Borrower’s receipt of such written
notice, Borrower shall deposit with the Paying Agent for transfer into the HOA
Subaccount an amount that Administrative Agent estimates is sufficient to make
up the deficiency.
6.1.4    Release of HOA Funds. If at any time Administrative Agent believes in
good faith that HOA Fees due and payable to an HOA for any HOA Property have
become delinquent, Administrative Agent may in its sole and absolute discretion
direct the Paying Agent to apply the HOA Funds to pay such HOA Fees. If the
amount of the HOA Funds shall exceed the HOA Fees that Administrative Agent
estimates will be payable with respect to all HOA Properties during the next
ensuing six (6) months, Administrative Agent shall, in its sole discretion,
direct the Paying Agent to return any excess to Borrower or credit such excess
against future payments to be made to the HOA Funds. Any HOA Funds remaining in
the HOA Subaccount after the Obligations have been paid in full shall be
returned to Borrower. Provided no Default or Event of Default exists, the HOA
Funds reserved for any HOA Property shall be released upon a permitted sale and
release (including in connection with a substitution or other prepayment of the
Allocated Loan Amount in full) of such Property in accordance with the terms
hereof.
Section 6.2    Insurance Funds.
6.2.1    Deposits of Insurance Funds. Borrower shall deposit with the Paying
Agent on each Payment Date, an amount equal to one-twelfth of the Insurance
Premiums that Borrower estimates (and as approved by the Administrative Agent)
will be payable for the renewal of the coverage afforded by the Policies upon
the expiration thereof, in order to accumulate sufficient funds to pay all such
Insurance Premiums prior to the expiration of the Policies, which amounts shall
be transferred into the Insurance Subaccount. Amounts deposited from time to
time into the Insurance Subaccount pursuant to this Section 6.2.1 are referred
to herein as the “Insurance Funds”. If at any time Administrative Agent
reasonably determines that the Insurance Funds will not be sufficient to pay the
Insurance


129



--------------------------------------------------------------------------------





Premiums, Administrative Agent shall notify Borrower of such determination and
the monthly deposits for Insurance Premiums shall be increased by the amount
that Administrative Agent estimates is sufficient to make up the deficiency at
least thirty (30) days prior to expiration of the Policies.
6.2.2    Release of Insurance Funds. Provided no Event of Default is continuing,
Administrative Agent shall direct the Paying Agent to disburse Insurance Funds
in the Insurance Subaccount to Borrower to timely pay, or to reimburse Borrower
for payments of, Insurance Premiums. If the amount of the Insurance Funds shall
exceed the amounts due for Insurance Premiums, Administrative Agent shall, in
its sole discretion, direct the Paying Agent to return any excess to Borrower or
credit such excess against future payments to be made to the Insurance Funds.
Any Insurance Funds remaining in the Insurance Subaccount after the Obligations
have been paid in full shall be returned to Borrower. Provided no Default or
Event of Default exists, the Insurance Funds reserved for any Property shall be
released upon a permitted sale and release (including in connection with a
substitution or other prepayment of the Allocated Loan Amount in full) of such
Property in accordance with the terms hereof.
6.2.3    Acceptable Blanket Policy. Notwithstanding anything to the contrary
contained in Section 6.2.1, if an Acceptable Blanket Policy is in effect with
respect to the Policies required pursuant to Section 5.1.1, deposits into the
Insurance Subaccount required for Insurance Premiums pursuant to Section 6.2.1
shall be suspended to the extent that Insurance Premiums relate to such
Acceptable Blanket Policy. Notwithstanding the foregoing, Borrower may, by
written notice to Administrative Agent given not less than ten (10) Business
Days prior to a Payment Date, elect to reinstate, as of such Payment Date,
deposits to the Insurance Subaccount with respect to the Insurance Premiums for
one or more of the Policies required pursuant to Section 5.1.1 for which an
Acceptable Blanket Policy is in effect. Further, if Borrower makes such an
election, then Borrower may rescind such election by providing a written notice
thereof to Administrative Agent, which notice shall be effective as of the
Payment Date that follows such notice by more than ten (10) Business Days or
such later Payment Date as Borrower specifies in its election.
Section 6.3    Capital Expenditure Funds.
6.3.1    Deposits of Capital Expenditure Funds. Borrower shall deposit with the
Paying Agent on each Payment Date, an amount equal to one-twelfth of the product
of (i) $800 multiplied by (ii) the number of Properties as of such Payment Date,
in order to accumulate sufficient funds, for annual Capital Expenditures, which
amounts shall be transferred into the Capital Expenditure Subaccount. Amounts
deposited from time to time into the Capital Expenditure Subaccount pursuant to
this Section 6.3.1 are referred to herein as the “Capital Expenditure Funds”.
6.3.2    Release of Capital Expenditure Funds. Provided no Event of Default is
continuing, Administrative Agent shall direct the Paying Agent to disburse
Capital Expenditure Funds out of the Capital Expenditure Subaccount to Borrower
to pay, or to reimburse Borrower for payments of, Capital Expenditures required
to be paid for by Borrower, provided that: (i) such disbursement is for an
Approved Capital Expenditure, (ii) the request for disbursement is accompanied
by (A) an Officer’s Certificate from Borrower stating that (1)  the items to be
funded by the requested disbursement are Approved Capital Expenditures, and a
description thereof, (2)  all Approved Capital Expenditures to be funded by the
requested disbursement have been completed (or completed to the extent of the
requested disbursement) in a good and workmanlike manner and in accordance, in
all material respects, with all applicable Legal Requirements and the Renovation
Standards, and (3)  the Approved Capital Expenditures to be funded from the
disbursement in question have not been the subject of a previous disbursement
and are required to be paid for by Borrower and (iii) for any individual
expenditure greater


130



--------------------------------------------------------------------------------





than $25,000, Borrower has delivered to Administrative Agent copies of any
invoices, bills or statements related to such Approved Capital Expenditures that
are requested by Administrative Agent. For the avoidance of doubt, Borrower
shall not be entitled to receive a distribution of Capital Expenditure Funds for
expenses related to the refurbishment or repair of a Property to the extent that
Borrower has been or will be entitled to reimbursement for such expenses from a
Tenant’s security deposit.
Section 6.4    Casualty and Condemnation Subaccount. Borrower shall pay, or
cause to be paid, to Paying Agent all Insurance Proceeds or Awards due to any
Casualty or Condemnation in accordance with the provisions of Section 5.2 and
Section 5.3, which amounts shall be transferred into the Casualty and
Condemnation Subaccount. Amounts deposited from time to time into the Casualty
and Condemnation Subaccount pursuant to this Section 6.4 are referred to herein
as the “Casualty and Condemnation Funds”. All Casualty and Condemnation Funds
shall be held, disbursed and/or applied in accordance with the provisions of
Section 5.3 or Section 5.4, as applicable.
Section 6.5    Eligibility Reserve Subaccount.
6.5.1    Deposit of Eligibility Funds. If Borrower shall be required to make a
prepayment in respect of any Property pursuant to Section 2.4.2(a) (other than
in the case of any Property that constitutes a Disqualified Property due to the
occurrence of a Voluntary Action in respect thereof), Borrower shall have an
option to deposit into the Eligibility Reserve Subaccount an amount equal to
100% of the Allocated Loan Amount for any such Property (“Eligibility Funds”);
provided that Borrower provides Administrative Agent and the Paying Agent with
written notice of any such Eligibility Funds and, no later than the due date for
the prepayment required under Section 2.4.2(a), delivers such Eligibility Funds
to Paying Agent for deposit to the Eligibility Reserve Subaccount.
6.5.2    Release of Eligibility Funds. Provided no Default or Event of Default
exists, Administrative Agent shall direct the Paying Agent to disburse the
Eligibility Funds with respect to a Property to Borrower (i) upon the sale of
such Property and prepayment of the Debt in an amount equal to the Release
Amount for such Property, (ii) upon such Property becoming an Eligible Property
or (iii) upon the Substitution of a Substitute Property for such Replaced
Property.
Section 6.6    Lien Reserve Subaccount.
6.6.1    Deposit of Lien Reserve Funds. Borrower shall deposit with the Paying
Agent on the Closing Date an amount equal to $59,861.36 in respect of the
Required Lien Reserve Amount with respect to the Specified Liens identified on
Schedule V of the Loan Agreement (such amounts on deposit in the Lien Reserve
Subaccount from time to time, the “Lien Reserve Funds”). The Required Lien
Reserve Amount applicable to each Property is set forth on Schedule V hereto,
which may be adjusted on or prior to first Payment Date in connection with a
Lien Reconciliation. In the event that the Lien Reserve Funds on deposit in the
Lien Reserve Subaccount are less than the Required Lien Reserve Amount, the
Borrower shall promptly deposit such additional amounts in the Lien Reserve
Subaccount such that the Lien Reserve Funds equal the Required Lien Reserve
Amount.
6.6.2    Release of Eligibility Funds. Provided no Default or Event of Default
exists, Administrative Agent shall direct the Paying Agent to disburse the
portion of the Lien Reserve Funds allocated to a Property to Borrower (i) upon
the sale of such Property and prepayment of the Debt in an amount equal to the
Release Amount for such Property, (ii) upon the receipt by the Administrative
Agent and the Administrative Agent’s title company of proof of payment and
evidence showing that such


131



--------------------------------------------------------------------------------





Specified Lien has been satisfied and discharged or otherwise removed from the
record of such Property in a manner acceptable to the Administrative Agent in
its sole and absolute discretion or (iii) upon the Substitution of a Substitute
Property for such Replaced Property.
Section 6.7    Advance Rent Funds.
6.7.1    Deposits of Advance Rent Funds. In the event Borrower receives any
Advance Rent, Borrower shall deposit (or cause to be deposited) any such Advance
Rent into the Advance Rent Subaccount. Amounts deposited from time to time in
the Advance Rent Subaccount pursuant to this Section 6.7.1 are referred to
herein as the “Advance Rent Funds”.
6.7.2    Release of Advance Rent Funds. Provided no Event of Default has
occurred and is continuing, on each Payment Date, Administrative Agent shall
direct the Paying Agent to disburse the applicable Advance Rent Funds to the
Cash Management Account in accordance with the Advance Rent Disbursement
Schedule.
Section 6.8    Reserve Funds, Generally.
(a)    Notwithstanding anything to the contrary contained in this Article VI,
disbursements of Reserve Funds to Borrower shall only occur on the Reserve
Release Date after receipt by Administrative Agent of a Reserve Release Request
from Borrower not less than five (5) Business Days prior to such date; provided,
that if the amount of Reserve Funds to be released to Borrower on any Reserve
Release Date is less than the Minimum Disbursement Amount, then such Reserve
Funds shall continue to be maintained in the Subaccounts until the next Reserve
Release Date on which an amount equal to or greater than the Minimum
Disbursement Amount is available for disbursement or until the payment in full
of the Obligations.
(b)    Borrower grants to Administrative Agent a first-priority perfected
security interest in each of the Reserve Funds and any and all monies now or
hereafter deposited in each Reserve Fund as additional security for payment of
the Debt. Until expended or applied in accordance herewith, the Reserve Funds
shall constitute additional security for the Debt.
(c)    During the continuance of an Event of Default, Administrative Agent may
(and shall upon written instruction of the Majority Lenders), in addition to any
and all other rights and remedies available to Administrative Agent, direct the
Paying Agent to apply any sums then present in any or all of the Reserve Funds
to the payment of the Debt in any order in its sole discretion.
(d)    The Reserve Funds shall be held in an Eligible Account in cash or
Permitted Investments as directed by Administrative Agent. All interest on a
Reserve Fund shall be added to and become a part thereof and shall be the sole
property of Borrower. Borrower shall be responsible for payment of any federal,
state or local income or other tax applicable to the interest earned on the
Reserve Funds credited or paid to Borrower.
(e)    Borrower shall not, without obtaining the prior written consent of
Administrative Agent, further pledge, assign or grant any security interest in
any Reserve Fund or the monies deposited therein or permit any lien or
encumbrance to attach thereto (other than Permitted Liens), or any levy to be
made thereon, or any UCC‑1 financing statements, except those naming
Administrative Agent as the secured party, to be filed with respect thereto.


132



--------------------------------------------------------------------------------





(f)    Administrative Agent and Paying Agent shall not be liable for any loss
sustained on the investment of any funds constituting the Reserve Funds.
Borrower shall indemnify Administrative Agent and Paying Agent and hold
Administrative Agent harmless from and against any and all actions, suits,
claims, demands, liabilities, losses, damages, obligations and reasonable
documented costs and expenses (including litigation costs and reasonable
attorneys’ fees of external counsel and out-of-pocket expenses) arising from or
in any way connected with the Reserve Funds or the performance of the
obligations for which the Reserve Funds were established. Borrower hereby
assigns to Administrative Agent all rights and claims Borrower may have against
all persons or entities supplying labor, materials or other services which are
to be paid from or secured by the Reserve Funds; provided, however, that
Administrative Agent may not pursue any such right or claim unless an Event of
Default has occurred and remains uncured.
ARTICLE VII    DEFAULTS
Section 7.1    Events of Default.
(a)    Each of the following events shall constitute an event of default
hereunder (an “Event of Default”):
(i)    if (A) the Debt is not paid in full on the Maturity Date, (B) any Debt
Service is not paid in full on the applicable Payment Date, (C) any prepayment
of principal due under this Agreement or the Note is not paid when due (other
than in connection with a Disqualified Property as to which the Cure Period, if
any, has not expired) or (D) any Spread Maintenance Premium or Breakage Costs
are not paid when due, in the case of clauses (B) or (D), such failure
continuing for two (2) Business Days;
(ii)    if any deposit to the Reserve Funds is not made on the required deposit
date therefor, with such failure continuing for two (2) Business Days after the
Administrative Agent’s delivery of written notice of such nonpayment to
Borrower;
(iii)    if any other amount payable pursuant to this Agreement, the Note or any
other Loan Document (other than as set forth in the foregoing clauses (i) and
(ii) or in clause (xii) below) is not paid in full when due and payable in
accordance with the provisions of the applicable Loan Document, with such
failure continuing for a period of ten (10) calendar days after the
Administrative Agent’s delivery of written notice of such nonpayment to
Borrower;
(iv)    if the Policies are not (A) delivered to Administrative Agent within
five (5) Business Days of Administrative Agent’s written request and (B) kept in
full force and effect, each in accordance with the terms and conditions hereof;
(v)    a Transfer other than a Permitted Transfer occurs; provided that for
purposes of this clause (v), the term “Transfer” shall not include any Lease or
any Lien on a Property;
(vi)    if any certification, representation or warranty made by a Relevant
Party herein or any other Loan Document, other than a Property Representation,
or in any report, certificate, financial statement or other instrument,
agreement or document furnished by a Relevant Party to Administrative Agent
shall have been false or misleading in any material and adverse respect as of
the date such representation or warranty was made; provided, however, if any
untrue certification, representation or warranty made after the


133



--------------------------------------------------------------------------------





Closing Date is susceptible of being cured, Borrower shall have the right to
cure such certification, representation or warranty within thirty (30) days (or,
in case of a Property Representation, if a longer cure period is expressly
provided in this Agreement for such certification, representation or warranty,
such longer cure period) after receipt of written notice from Administrative
Agent;
(vii)    if any Relevant Party shall make an assignment for the benefit of
creditors;
(viii)    if a receiver, liquidator or trustee shall be appointed for any
Relevant Party, any Relevant Party shall be adjudicated a bankrupt or insolvent,
or if any petition for bankruptcy, reorganization or arrangement pursuant to
federal bankruptcy law, or any similar federal or state law, shall be filed by
or against, consented to, or acquiesced in by, Relevant Party, or if any
proceeding for the dissolution or liquidation of any Relevant Party shall be
instituted, or if any Loan Party is substantively consolidated with any Person
other than a Loan Party; provided, however, if such appointment, adjudication,
petition, proceeding or consolidation was involuntary and not consented to by
such Relevant Party, upon the same not being discharged, stayed or dismissed
within sixty (60) days following its filing;
(ix)    if any Loan Party attempts to assign its rights under this Agreement or
any of the other Loan Documents or any interest herein or therein in
contravention of the Loan Documents;
(x)    if any of the assumptions contained in any Insolvency Opinion, or in any
Additional Insolvency Opinion delivered to Administrative Agent in connection
with the Loan, is or shall become untrue in any material respect or Borrower
shall be in breach of the covenants set forth in Section 4.1.3; provided that,
any such breach shall not constitute an Event of Default (1) if such breach is
inadvertent and non-recurring, (2) if such breach is curable, Borrower shall
promptly cure such breach within ten (10) days after such breach occurs and (3)
Borrower shall have delivered to Administrative Agent an Additional Insolvency
Opinion to the effect that such breach or violation does not negate or impair
(i) the applicable Insolvency Opinion, or (ii) if an Additional Insolvency
Opinion has been previously delivered, such Additional Insolvency Opinion;
(xi)    a breach of the covenants set forth in Sections 4.1.1 (Preservation of
Existence), 4.1.13 (Loan Proceeds), 4.1.20 (Anti-Money Laundering), Section
4.1.21 (OFAC), Section 4.1.28 (Delivery of Counterparty Opinion), 4.2.2
(Indebtedness), 4.2.3 (Liens), 4.2.5 (Limitation on Issuance of Equity
Interests), 4.2.8 (Dissolution), 4.2.9 (Change in Business), 4.2.11 (Change to
Accounts), 4.2.13 (Joint Assessment) 4.2.14 (Limitation on Transactions with
Affiliates), 4.2.15 (ERISA) or 4.2.16 (No Embargoed Persons);
(xii)    if with respect to any Disqualified Property, Borrower fails to within
the time periods specified in Section 2.4.2(a) either: (A) pay the Release
Amount in respect thereof, (B) or deposit the Release Amount for such
Disqualified Property in the Eligibility Reserve Subaccount or (C) to the extent
permitted pursuant to the terms of this Agreement, effect a Substitution
therefor, and such failure continues for more than five (5) Business Days;
(xiii)    if, without Administrative Agent’s written consent, (i) the Management
Agreement is terminated (unless simultaneously therewith, Borrower and a new


134



--------------------------------------------------------------------------------





Qualified Manager enter into a Replacement Management Agreement in accordance
with Section 4.2.1), or (ii) there is a default by Borrower under the Management
Agreement beyond any applicable notice or grace period and the Manager
terminates or cancels the Management Agreement (unless, within thirty (30) days
after the expiration of such notice or grace period, Borrower on the one hand,
and a new Qualified Manager, on the other, enter into a Replacement Management
Agreement in accordance with Section 4.2.1);
(xiv)    if any Loan Party, Sponsor or any subsidiary of Sponsor that owns a
direct or indirect ownership interest in any Loan Party shall be convicted of a
Patriot Act Offense by a court of competent jurisdiction or becomes subject to
Sanctions;
(xv)    the representation and warranty in Section 3.1.24(c) shall fail to be
correct in respect of a Tenant of any Property and, in each case, Borrower fails
to notify Administrative Agent within five (5) Business Days of Borrower or the
Manager obtaining knowledge that such Tenant is on any of the lists described in
those sections and promptly take such steps as may be required by Administrative
Agent with respect to such Tenant;
(xvi)    if Borrower fails to obtain or maintain all required Interest Rate Cap
Agreements or replacements thereof in accordance with Section 2.2.7;
(xvii)    if any Loan Document or any Lien on the Collateral (other than a
Disqualified Property) granted thereunder by any Relevant Party shall (except in
accordance with its terms or pursuant to Administrative Agent’s written
consent), in whole or part, terminate, cease to be effective or cease to be the
legally valid, binding and enforceable obligation of the parties thereto or any
Relevant Party, any Affiliate of any Relevant Party or the Manager shall
disaffirm or contest, in writing, in any manner such effectiveness, validity,
binding nature or enforceability (other than as a result of the occurrence of
the payment in full of the Obligations);
(xviii)    one or more final judgments for the payment of $2,500,000 or more
rendered against any Loan Party, and such amount is not covered by insurance or
indemnity or discharged, paid or stayed within sixty (60) days after (i) the
date on which the right to appeal thereof has expired if no such appeal has
commenced, or (ii) the date on which all rights to appeal have been
extinguished;
(xix)    Sponsor fails to comply with the Sponsor Financial Covenant and such
failure continues unremedied for ten (10) Business Days; provided, that the
foregoing shall not be an Event of Default if an Affiliate of Borrower has
agreed in writing to be primarily liable for all obligations of the Sponsor, as
applicable, under the Sponsor Guaranty and such Affiliate satisfies the Sponsor
Financial Covenant;
(xx)    if any Relevant Party shall continue to be in breach or default under
any of the other terms, covenants or conditions of this Agreement or any other
Loan Document not specified in subsections (i) through (xix) above, and such
breach or default shall continue for ten (10) days after notice to Borrower from
Administrative Agent, in the case of any such breach or default which can be
cured by the payment of a sum of money, or for thirty (30) days after notice to
Borrower from Administrative Agent in the case of any other such breach or
default; provided, however, that if such non-monetary breach or default is
susceptible of cure in the reasonable discretion of the Administrative Agent but
cannot reasonably be cured within such 30-day period, and provided, further,
that Borrower shall have commenced to


135



--------------------------------------------------------------------------------





cure such breach or default within such 30-day period and thereafter diligently
and expeditiously proceeds to cure the same, such 30-day period may be extended
in the reasonable discretion of the Administrative Agent for such time as is
reasonably necessary for Borrower in the exercise of due diligence to cure such
breach or default, such additional period not to exceed thirty (30) days; or
(xxi)    a Change of Control shall occur without the prior written consent of
the Majority Lenders and the Administrative Agent.
(b)    During the continuance of an Event of Default, in addition to any other
rights or remedies available to it pursuant to this Agreement and the other Loan
Documents or at law or in equity, but subject to Section 7.2(b) below and, in
the case of an Event of Default described in clauses (vii) or (viii) above,
applicable bankruptcy or similar law, and during the continuance thereof, the
Administrative Agent may, and shall at the request of Majority Lenders, take
such action, without notice or demand, that Administrative Agent deems advisable
to protect and enforce its rights against any Relevant Party and in and to any
or all of the Properties, including, without limitation, declaring the Debt to
be immediately due and payable, and the Administrative Agent may, and shall at
the request of Majority Lenders, enforce or avail itself of any or all rights or
remedies provided in the Loan Documents against the Relevant Parties and any or
all of the Properties, including, without limitation, all rights or remedies
available at law or in equity; and, without limiting the foregoing, upon any
Event of Default described in clauses (vii) or (viii) above, the Debt and Other
Obligations of Borrower hereunder and under the other Loan Documents shall
immediately and automatically become due and payable, without notice or demand,
and Borrower hereby expressly waives any such notice or demand, anything
contained herein or in any other Loan Document to the contrary notwithstanding.
Section 7.2    Remedies.
(a)    During the continuance of an Event of Default, all or any one or more of
the rights, powers, privileges and other remedies available to Administrative
Agent against each Relevant Party under this Agreement or any of the other Loan
Documents executed and delivered by, or applicable to, a Relevant Party or at
law or in equity may be exercised by Administrative Agent (and shall be
exercised at the direction of the Majority Lenders; provided that if Majority
Lenders is Morgan Stanley Bank, N.A. and no other Lender, then the direction of
at least one additional Lender shall be required in addition to Morgan Stanley
Bank, N.A. to the extent that there is more than one Lender of the Loan) at any
time and from time to time, whether or not all or any of the Debt shall be
declared due and payable, and whether or not Administrative Agent shall have
commenced any foreclosure proceeding or other action for the enforcement of its
rights and remedies under any of the Loan Documents with respect to all or any
part of any Property. Any such actions taken by Administrative Agent shall be
cumulative and concurrent and may be pursued independently, singularly,
successively, together or otherwise, at such time and in such order as
Administrative Agent may determine in its sole discretion, to the fullest extent
permitted by law, without impairing or otherwise affecting the other rights and
remedies of Administrative Agent permitted by law, equity or contract or as set
forth herein or in the other Loan Documents. Without limiting the generality of
the foregoing, Borrower agrees that if an Event of Default is continuing
(i) Administrative Agent is not subject to any “one action” or “election of
remedies” law or rule, and (ii) all liens and other rights, remedies or
privileges provided to Administrative Agent shall remain in full force and
effect until Administrative Agent has exhausted all of its remedies against the
Properties and if applicable, each Mortgage has been foreclosed, sold and/or
otherwise realized upon in satisfaction of the Debt or the Debt has been paid in
full.


136



--------------------------------------------------------------------------------





(b)    Nothing contained herein or in any other Loan Document shall be construed
as requiring Administrative Agent to resort to any Property for the satisfaction
of any of the Debt in any preference or priority to any other Property, and
Administrative Agent may seek satisfaction out of all of the Properties and the
other Collateral, or any part thereof, in its absolute discretion in respect of
the Debt. In addition, Administrative Agent shall have the right from time to
time to partially foreclose the Lien of the Mortgages, if applicable, and the
other Collateral Documents in any manner and for any amounts secured by the
Mortgages, in each case, if applicable, and the other Collateral Documents then
due and payable as determined by Administrative Agent in its sole discretion
including, without limitation, the following circumstances: (i) in the event
Borrower defaults beyond any applicable grace period in the payment of one or
more scheduled payments of principal and interest, Administrative Agent may
foreclose the Lien of one or more of the Mortgages (if applicable) and/or the
other Collateral Documents to recover such delinquent payments or (ii) in the
event Administrative Agent elects to accelerate less than the entire Outstanding
Principal Balance of the Loan, Administrative Agent may foreclose the Lien of
one or more of the Mortgages (if applicable) and/or the other Collateral
Documents to recover so much of the principal balance of the Loan as
Administrative Agent may accelerate and such other sums secured by the Mortgages
(if applicable) and the other Collateral Documents as Administrative Agent may
elect. Notwithstanding one or more partial foreclosures, the Collateral shall
remain subject to the Mortgages (if Administrative Agent has elected to procure
the Springing Mortgage Documents following a Springing Deed of Trust Event) and
the other Collateral Documents to secure payment of sums secured by the
Collateral Documents and not previously recovered.
(c)    As used in this Section 7.2, a “foreclosure” shall include, without
limitation, any sale by power of sale.
Section 7.3    Remedies Cumulative; Waivers. The rights, powers and remedies of
Administrative Agent under this Agreement shall be cumulative and not exclusive
of any other right, power or remedy which Administrative Agent may have against
Borrower pursuant to this Agreement or the other Loan Documents, existing at law
or in equity or otherwise. The Administrative Agent’s rights, powers and
remedies may be pursued singularly, concurrently or otherwise, at such time and
in such order as Administrative Agent may determine in the Administrative
Agent’s sole discretion. No delay or omission to exercise any remedy, right or
power accruing upon an Event of Default shall impair any such remedy, right or
power or shall be construed as a waiver thereof, but any such remedy, right or
power may be exercised from time to time and as often as may be deemed
expedient. A waiver of one Default or Event of Default with respect to Borrower
shall not be construed to be a waiver of any subsequent Default or Event of
Default by Borrower or to impair any remedy, right or power consequent thereon.


137



--------------------------------------------------------------------------------





Section 7.4    Administrative Agent’s Right to Perform. If Borrower fails to
perform any covenant or obligation contained herein and such failure shall
continue for a period of five (5) Business Days after Borrower’s receipt of
written notice thereof from the Administrative Agent, without in any way
limiting the Administrative Agent’s right to exercise any of its rights, powers
or remedies as provided hereunder, or under any of the other Loan Documents,
Administrative Agent may, but shall have no obligation to, perform, or cause the
performance of, such covenant or obligation, and all costs, expenses,
liabilities, penalties and fines of Administrative Agent incurred or paid in
connection therewith shall be payable by Borrower to Administrative Agent upon
demand and if not paid shall be added to the Obligations (and to the extent
permitted under applicable laws, secured by the Mortgages, if applicable, and
the other Collateral Documents) and shall bear interest thereafter at the
Default Rate. Notwithstanding the foregoing, Administrative Agent shall have no
obligation to send notice to Borrower of any such failure.
ARTICLE VIII    PARTICIPATION AND SALE OF LOAN
Section 8.1    Sale of Loan/Participation.
(a)    At no cost to any Loan Party, any Lender may, upon at least five (5)
Business Days prior written notice to the Administrative Agent, and without the
consent of any Loan Party (except as otherwise contemplated in the definition of
Permitted Assignee), assign to one or more Permitted Assignees any of its
rights, title, obligations and interests under this Agreement; provided,
however, that any purported assignment by a Lender to a Permitted Assignee or
any other Person that is not (i) a Lender or (ii) an Affiliate of such Lender
will require the prior written consent of the Administrative Agent (which such
consent shall not be unreasonably withheld). No consent of Borrower shall be
required for any assignment by a Lender (regardless of whether or not such
assignee is a Permitted Assignee) if an Event of Default has occurred and is
continuing. Each such assignment shall be of a constant, and not a varying,
percentage of all rights and obligations under this Agreement, and the parties
to each such assignment shall execute and deliver to the Administrative Agent,
for its acceptance and after receiving an acceptance from the Administrative
Agent, to the Calculation Agent, for recording in the Lender Record, an
Assignment and Acceptance, together with a processing and recordation fee of
$2,500.
(b)    Upon such execution, delivery, acceptance and recording from and after
the effective date specified in such Assignment and Acceptance, (x) the assignee
thereunder shall be a party to this Agreement and, to the extent that rights and
obligations under this Agreement have been assigned to it pursuant to such
Assignment and Acceptance, have the rights and obligations of a Lender hereunder
and under the other Loan Documents (y) the assigning Lender shall, to the extent
that rights and obligations have been assigned by it pursuant to such Assignment
and Acceptance, relinquish such rights and be released from such obligations
under this Agreement (and, in the case of an Assignment and Acceptance covering
all or the remaining portion of an assigning Lender’s rights and obligations
under this Agreement, such Lender shall cease to be a party hereto). Upon its
receipt of an Assignment and Acceptance, the Calculation Agent, on behalf of the
Administrative Agent shall, if such Assignment and Acceptance has been duly
completed, (i) accept such Assignment and Acceptance, (ii) record the
information contained therein in the Lender Record and (iii) give prompt notice
thereof to Borrower and the Paying Agent (by delivering the Assignment and
Acceptance to such party).


138



--------------------------------------------------------------------------------





(c)    Any Lender may, without the consent of any Loan Party, at no cost to any
Loan Party, sell participations to one or more Persons (excluding all
Competitors and any Persons that themselves or any of their Affiliates are
engaged in owning, operating and/or managing single-family rental residential
properties) (each, a “Participant”) in all or a portion of its rights and
obligations hereunder (including the outstanding Loan); provided that following
the sale of a participation under this Agreement (i) the obligations of such
Lender shall remain unchanged, (ii) such Lender shall remain solely responsible
to the other parties hereto for the performance of such obligations and (iii) 
Borrower, the Administrative Agent and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
such Lender sells such a participation shall provide that the Participant shall
not have any right to direct the enforcement of this Agreement or the other Loan
Documents or to approve any amendment, modification or waiver of any provision
of this Agreement or the other Loan Documents; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver that requires 100%
consent of the Lenders pursuant to Section 9.4. Borrower acknowledges and agrees
that any Lender’s source of funds may derive in part from its Participants.
Accordingly, subject to the limitations set forth in this clause (c), references
in Section 2.2.3 and the other terms and provisions of this Agreement and the
other Loan Documents to breakage indemnities, reserve and capital adequacy
requirements, expenses, increased costs, reduced receipts and the like as they
pertain to the Lenders shall be deemed also to include those of its
Participants. Borrower agrees that each Participant shall be entitled to the
benefits of Section 2.2.3, it being understood that any documentation required
to be delivered under Section 2.7.5 shall be delivered to the participating
Lender by the Lender that sold the participation to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to
paragraph (a) of this Section 8.1(c); provided that such Participant shall not
be entitled to receive any greater payment under Section 2.2.3 with respect to
any participation than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change of Law that occurs after the Participant acquired the
applicable participation.
(d)    Except as otherwise expressly provided in this Agreement, the Loan
Parties may not assign any of their respective rights or obligations hereunder
or under the other Loan Documents or any interest herein or therein without the
prior written consent of the Administrative Agent and each Lender.
(e)    Notwithstanding any other provision of this Agreement to the contrary,
any Lender may at any time pledge or grant a security interest in all or any
portion of its rights (including rights to payment of the principal balance of
the Loan and interest with respect thereto and/or the rights to payment of
interest with respect to the Loan) hereunder to secure obligations of such
Lender to a Federal Reserve Bank, without notice to or consent of Borrower or
the Administrative Agent; provided, that no such pledge or grant of a security
interest shall (x) release a Lender from any of its obligations hereunder or
substitute any such pledgee or grantee for such Lender as a party hereto or
(y) create any additional, or modify any existing, obligations of Borrower under
this Agreement or any other Loan Document.
(f)    If requested by Morgan Stanley Bank, N.A. or the Administrative Agent in
connection with the sales of interests in the Loan by Morgan Stanley Bank, N.A.
(such initial sales are hereinafter referred to as a “Loan Syndication”), the
Loan Parties shall provide information in the possession or control of Borrower
or its Affiliates, attorneys, accountants or other agents or which may be
reasonably required by Morgan Stanley Bank, N.A. in order to consummate a
successful Loan Syndication; provided, that the foregoing shall not require any
Loan Party to undertake any undue burden or expense; provided further that in no
event shall any Loan Party be required to provide additional legal opinions. In
addition, Borrower acknowledges that Morgan Stanley Bank, N.A. or the
Administrative Agent may release or disclose to potential transferees or
participants of the Loan that agree to be subject to the confidentiality
provisions


139



--------------------------------------------------------------------------------





set forth in Section 9.27, originals or copies of the Loan Documents, title
information, engineering reports, financial statements, operating statements,
appraisals, Leases, and all other materials, documents and information in such
Person’s possession or which such Person is entitled to receive under the Loan
Documents with respect to the Loan, any Relevant Party, Managers, or the
Properties.
Section 8.2    Lender Record; Participant Register.
The Calculation Agent, on behalf of the Administrative Agent, as a non-fiduciary
agent of Borrower, shall maintain a record that identifies each owner (including
successors and assignees) of an interest in the Loan, including the name of the
owner, and each owner’s rights to the Loan (the “Lender Record”), and shall
record all transfers of an interest in the Loan, including each assignment and
each Lender’s Lender Percentage in the Lender Record. The original Lender Record
shall be based on the Lenders reflected in this Agreement as of the Closing
Date. Transfers of interests in the Loan (including assignments) shall be
subject to the applicable conditions set forth in the Loan Documents with
respect thereto and the Calculation Agent, upon written notice of any transfer
from the Administrative Agent, shall update the Lender Record to reflect the
transfer. In the absence of written notice of any transfer from the
Administrative Agent, the Calculation Agent shall have no duty to update the
Lender Record and shall have no liability for any resulting inaccuracy of the
Lender Record, or any incorrect payments resulting from any such inaccuracy of
the Lender Record. The Lender Record shall be available for inspection by
Borrower upon request from the Administrative Agent, at any reasonable time and
from time to time upon reasonable prior notice. No assignment shall be effective
for purposes of this Agreement unless it has been recorded in the Lender Record
as provided in this paragraph. It is intended that the foregoing paragraph will
comply with Section 5f.103-1(c) of the U.S. Department of Treasury regulations
and Proposed U.S. Department of Treasury regulation Section 1.163-5(b) such that
all or any portion of the Loan is in registered form.
Furthermore, each Lender that sells a participation shall, acting solely for
this purpose as a non-fiduciary agent of Borrower, maintain a register on which
it enters the name and address of each participant and the principal amounts and
stated interest of each participant’s interest in the Loan or other obligations
under the Loan Documents (the “Participant Register”); provided that no Lender
shall have any obligation to disclose all or any portion of the Participant
Register to any Person (including the identity of any participant or any
information relating to a participant’s interest) except to the extent that such
disclosure is necessary to establish that the Loan or other obligation is in
registered form under Section 5f.103-1(c) of the U.S. Department of Treasury
regulations and Proposed U.S. Department of Treasury regulation Section
1.163-5(b). The entries in the Lender Record and Participant Register shall be
conclusive absent manifest error. Borrower, each Lender and any of its
successors and assigns, the Paying Agent and the Calculation Agent shall treat
each Person whose name is recorded in the Lender Record pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement and the
participating Lender shall treat each Person whose name is recorded in the
Participant Register pursuant to the terms hereof as the owner of such
participation for all purposes of this Agreement. Failure to make any such
recordation, or any error in such recordation, however, shall not affect
Borrower’s obligations in respect of the Loan.
ARTICLE IX    MISCELLANEOUS
Section 9.1    Survival. This Agreement and all covenants, agreements,
representations and warranties made herein and in the certificates delivered
pursuant hereto shall survive the making by Lenders of the Loan and the
execution and delivery to Administrative Agent of this Agreement, and shall
continue in full force and effect so long as all or any of the Debt is
outstanding and unpaid unless a longer period is expressly set forth herein or
in the other Loan Documents. Whenever in


140



--------------------------------------------------------------------------------





this Agreement any of the parties hereto is referred to, such reference shall be
deemed to include the legal representatives, successors and assigns of such
party. All covenants, promises and agreements in this Agreement, by or on behalf
of Borrower, shall inure to the benefit of the legal representatives, successors
and permitted assigns of the Lenders.
Section 9.2    Administrative Agent’s Discretion. Whenever pursuant to this
Agreement Administrative Agent exercises any right given to it to approve or
disapprove any matter, or any arrangement or term is to be satisfactory to
Administrative Agent, the decision of Administrative Agent to approve or
disapprove such matter or to decide whether arrangements or terms are
satisfactory or not satisfactory shall (except as is otherwise specifically
herein provided) be in the sole discretion of Administrative Agent and shall be
final and conclusive.
Section 9.3    Governing Law; Submission to Jurisdiction.
(a)    THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND THE OBLIGATIONS ARISING
HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN
SUCH STATE AND ANY APPLICABLE LAW OF THE UNITED STATES OF AMERICA, EXCEPT THAT
AT ALL TIMES THE PROVISIONS FOR THE CREATION, PERFECTION, AND ENFORCEMENT OF ANY
LIENS ON THE PROPERTIES CREATED PURSUANT TO ANY MORTGAGE DOCUMENTS, IF
APPLICABLE, SHALL BE GOVERNED BY AND CONSTRUED ACCORDING TO THE LAW OF THE STATE
IN WHICH THE APPLICABLE INDIVIDUAL PROPERTY IS LOCATED, IT BEING UNDERSTOOD
THAT, TO THE FULLEST EXTENT PERMITTED BY THE LAW OF SUCH STATE, THE LAW OF THE
STATE OF NEW YORK SHALL GOVERN THE CONSTRUCTION, VALIDITY AND ENFORCEABILITY OF
ALL LOAN DOCUMENTS AND ALL OF THE OBLIGATIONS ARISING HEREUNDER OR THEREUNDER.
TO THE FULLEST EXTENT PERMITTED BY LAW, BORROWER HEREBY UNCONDITIONALLY AND
IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY OTHER JURISDICTION
GOVERNS THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AND THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW.
(b)    ANY LEGAL SUIT, ACTION OR PROCEEDING BROUGHT BY OR AGAINST ANY PARTY TO
THIS AGREEMENT ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS MAY AT SUCH PERSON’S OPTION (UNLESS SUCH PERSON IS BORROWER) BE
INSTITUTED IN ANY FEDERAL OR STATE COURT IN THE CITY OF NEW YORK, COUNTY OF NEW
YORK, PURSUANT TO SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW AND
BORROWER WAIVES ANY OBJECTIONS WHICH IT MAY NOW OR HEREAFTER HAVE BASED ON VENUE
AND/OR FORUM NON CONVENIENS OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND BORROWER
HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT IN ANY SUIT,
ACTION OR PROCEEDING. NOTHING HEREIN OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT
ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY OTHER SECURED PARTY MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO ANY COLLATERAL OR ANY
PROPERTIES IN THE COURTS OF ANY JURISDICTION WHERE ANY SUCH COLLATERAL OR
PROPERTY IS LOCATED.


141



--------------------------------------------------------------------------------





Section 9.4    Modification, Waiver in Writing.
No waiver of any provision of this Agreement, consent to any departure by the
Loan Parties therefrom or amendment, modification or restatement of this
Agreement (except as otherwise expressly set forth below in this Section 9.4)
shall in any event be effective unless the same shall be in writing and signed
by the Administrative Agent and the Majority Lenders, and then such waiver,
consent, modification, amendment or restatement (subject to the terms of this
Section 9.4) shall be effective only in the specific instance and for the
specific purpose for which given; provided, that no such amendment or waiver
shall:
(i)    extend the Maturity Date without the written consent of each Lender
directly affected thereby;
(ii)    extend the time or date of payment of the principal amount of, or
accrued interest on, on the Loan without the written consent of each Lender or
the time or date of payment of accrued interest on the Loan without the written
consent of each Lender;
(iii)    other than in connection with a Permitted Transfer, release the
security interest in or transfer all or substantially all of the Collateral or
release the guarantee of any Relevant Party (except as specifically permitted in
such guarantee) without the written consent of each Lender;
(iv)    forgive or reduce the outstanding principal amount of the Loan without
the written consent of each Lender, reduce the rate of interest on the Loan
without the written consent of each Lender;
(v)    increase the principal amount of the Loan any Lender is otherwise
obligated to fund herein or otherwise obligate any Lender to fund additional
advances under this Agreement without the written consent of such Lender;
(vi)    amend, modify or waive any provision of the definitions of “Majority
Lenders”, “Supermajority Lenders”, “Amortization Period”, “Change of Control” or
“Collateral” or this Section 9.4 without the written consent of each Lender;
(vii)    (a) amend or modify any of the collateral performance tests set forth
in the definitions of “Combined LTV/DSCR Test”, “DSCR Test” or “Debt Yield Test”
or any of the definitions of “Debt Service Coverage Ratio”, “Debt Yield”, “LTV
Ratio”, in each case without the consent of each Lender, or (b) waive the breach
of any of the collateral performance tests set forth in the definitions of
“Combined LTV/DSCR Test”, “DSCR Test” or “Debt Yield Test” without the consent
of the Supermajority Lenders;
(viii)    amend Section 2.6.3 to modify the priority of payments set forth
therein or otherwise modify any provisions herein that would alter the pro rata
sharing of payments required among the Lenders without the written consent of
each Lender directly and adversely affected thereby;
(ix)    amend, modify or waive any provision so as to permit Borrower to grant
Mortgages on the Properties to any Person other than the Administrative Agent
with a priority senior to that of the Administrative Agent without the written
consent of each Lender;


142



--------------------------------------------------------------------------------





(x)    amend, modify or waive the criteria for Substitution Conditions or
Eligible Substitute Properties without the prior written consent of the
Supermajority Lenders;
(xi)    waive the occurrence of an Event of Default specified in Sections
7.1(a)(i)(A) through (C), 7.1(a)(v), 7.1(a)(viii), 7.1(a)(ix), 7.1(a)(xiv),
7.1(a)(xv), 7.1(a)(xvii), 7.1(a)(xviii) or,7.1(a)(xxi) without the prior written
consent of each Lender;
(xii)    waive the occurrence of an Event of Default specified in Sections
7.1(a)(ii), 7.1(a)(iii), 7.1(a)(vii), 7.1(a)(xi) or 7.1(a)(xix) without the
prior written consent of the Supermajority Lenders; or
(xiii)    other than in connection with a Permitted Transfer, consent to or
permit the assignment or transfer by the Loan Parties or any of their rights and
obligations under this Agreement without the written consent of each Lender;
provided, further, however, that no such agreement shall amend, modify or
otherwise affect the rights or duties of the Calculation Agent or the Paying
Agent hereunder without the prior written consent of the Calculation Agent or
the Paying Agent, as applicable. For purposes of determining whether the consent
of the Calculation Agent or the Paying Agent is required for any amendment,
written notice of each proposed amendment (including a copy thereof) shall be
delivered to the Calculation Agent and the Paying Agent via email at
CTSSFR@wellsfargo.com not less than two (2) Business Days prior to the proposed
effective date of such amendment and each of the Calculation Agent and the
Paying Agent shall review such amendment and determine, in its reasonable
discretion whether or not its consent is required. If neither the Calculation
Agent nor the Paying Agent responds by the proposed effective date of such
Amendment to confirm whether its consent is required with respect thereto, each
of the Calculation Agent and the Paying Agent shall be deemed to have confirmed
that its consent is not required. Neither the Calculation Agent nor the Paying
Agent shall have any liability for any failure to comply with the terms of any
amendment or waiver as to which it did not receive written notice as specified
in this Section 9.4.
Notwithstanding anything to the contrary contained in this Section 9.4,
guarantees, collateral security documents and related documents executed by the
Relevant Parties in connection with this Agreement may be in a form reasonably
determined by the Administrative Agent and the applicable Relevant Party and may
be, together with this Agreement, amended, supplemented and waived with the
consent of the Administrative Agent at the request of the applicable Relevant
Party without the need to obtain the consent of any Lender if such amendment,
supplement or waiver is delivered in order (i) to comply with local law or
advice of local counsel, (ii) to cure ambiguities, omissions, mistakes or
defects or (iii) to cause such guarantee, collateral security document or other
document to be consistent with this Agreement and the other Loan Documents.
Section 9.5    Delay Not a Waiver. Neither any failure nor any delay on the part
of Administrative Agent or any Lender in insisting upon strict performance of
any term, condition, covenant or agreement, or exercising any right, power,
remedy or privilege hereunder or under any other Loan Document, or any other
instrument given as security therefor, shall operate as or constitute a waiver
thereof, nor shall a single or partial exercise thereof preclude any other
future exercise, or the exercise of any other right, power, remedy or privilege.
In particular, and not by way of limitation, by accepting payment after the due
date of any amount payable under this Agreement or any other Loan Document, the
Administrative Agent or such Lender shall not be deemed to have waived any right
either to require prompt


143



--------------------------------------------------------------------------------





payment when due of all other amounts due under this Agreement, the Note or the
other Loan Documents, or to declare a default for failure to effect prompt
payment of any such other amount.
Section 9.6    Notices.
(a)    All notices, consents, approvals and requests required or permitted
hereunder or under any other Loan Document shall be given in writing and shall
be effective for all purposes if hand delivered or sent by (a) certified or
registered United States mail, postage prepaid, return receipt requested, (b)
electronic mail or (c) expedited prepaid delivery service, either commercial or
United States Postal Service, with proof of attempted delivery, addressed as
follows (or at such other address and Person as shall be designated from time to
time by any party hereto, as the case may be, in a written notice to the
Administrative Agent and Borrower in the manner provided for in this Section
9.6):
If to Administrative Agent:    
Morgan Stanley Mortgage Capital Holdings LLC
1585 Broadway, 24th Floor
New York, NY 10036
Attention: SPG FID Secured Lending
Facsimile No. (718) 233-2404
Email: spglending-abs@morganstanley.com (and post to the Property Files Website)




If to any Lender:
At the address set forth on such Lender’s signature page to this Agreement or
the applicable Assignment and Acceptance



If to Paying Agent or    
Calculation Agent:
Wells Fargo Bank, N.A.

9062 Old Annapolis Road
Columbia, MD 21045
Attention: Client Manager: MSHOMESFR2018
Email: CTSSFR@wellsfargo.com


If to Borrower:
Home SFR Borrower, LLC
5100 Tamarind Reef

Christiansted, USVI 00820
Attention: Chief Administrative Officer
Email: Stephen.gray@altisourceamc.com
With a copy to
Home SFR Borrower, LLC
5100 Tamarind Reef

Christiansted, USVI 00820
Attention: Randall Mason
Email: Randall.mason@altisourceamc.com


144



--------------------------------------------------------------------------------





A notice shall be deemed to have been given: in the case of hand delivery, at
the time of delivery; in the case of registered or certified mail, when
delivered or the first attempted delivery on a Business Day; in the case of
expedited prepaid delivery, upon the first attempted delivery on a Business Day;
or when in the case of electronic mail, when delivered on a Business Day.
Section 9.7    Trial by Jury. EACH PARTY HERETO HEREBY AGREES NOT TO ELECT A
TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVES ANY RIGHT TO
TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER
EXIST WITH REGARD TO THE LOAN DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER
ACTION ARISING IN CONNECTION THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS
GIVEN KNOWINGLY AND VOLUNTARILY BY EACH PARTY HERETO, AND IS INTENDED TO
ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A
TRIAL BY JURY WOULD OTHERWISE ACCRUE. EACH PARTY HERETO IS HEREBY AUTHORIZED TO
FILE A COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS
WAIVER BY THE OTHER PARTY HERETO.
Section 9.8    Headings. The Article and/or Section headings and the Table of
Contents in this Agreement are included herein for convenience of reference only
and shall not constitute a part of this Agreement for any other purpose.
Section 9.9    Severability. Wherever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.
Section 9.10    Preferences. The Administrative Agent shall have the continuing
and exclusive right to apply or reverse and reapply any and all payments by
Borrower to any portion of the obligations of Borrower hereunder in accordance
with this Agreement. To the extent Borrower makes a payment or payments to
Administrative Agent (on behalf of the Secured Parties), which payment or
proceeds or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside or required to be repaid to a trustee,
receiver or any other party under any bankruptcy law, state or federal law,
common law or equitable cause, then, to the extent of such payment or proceeds
received, the obligations hereunder or part thereof intended to be satisfied
shall be revived and continue in full force and effect, as if such payment or
proceeds had not been received by the Administrative Agent (on behalf of the
Secured Parties).
Section 9.11    Waiver of Notice. Following the occurrence and continuance of a
Default or an Event of Default, Borrower shall not be entitled to any notices of
any nature whatsoever from the Administrative Agent, any Servicing Agent or any
Lender except with respect to matters for which this Agreement or the other Loan
Documents specifically and expressly provide for the giving of notice by such
Person to Borrower and except with respect to matters for which Borrower is not,
pursuant


145



--------------------------------------------------------------------------------





to applicable Legal Requirements, permitted to waive the giving of notice.
Borrower hereby expressly waives the right to receive any notice from the
Administrative Agent, any Servicing Agent and any Lender with respect to any
matter for which this Agreement or the other Loan Documents do not specifically
and expressly provide for the giving of notice by such Person to Borrower.
Section 9.12    Remedies of Borrower. In the event that a claim or adjudication
is made that the Administrative Agent, a Lender or any of their respective
agents have acted unreasonably or unreasonably delayed acting in any case where
by law or under this Agreement or the other Loan Documents, the Administrative
Agent, such Lender or such agent, as the case may be, has an obligation to act
reasonably or promptly, Borrower agrees that the Administrative Agent, each
Lender and their respective agents shall not be liable for any monetary damages,
and Borrower’s sole remedies shall be limited to commencing an action seeking
specific performance, injunctive relief or declaratory judgment. The parties
hereto agree that any action or proceeding to determine whether the
Administrative Agent, a Lender or any of their respective agents has acted
reasonably shall be determined by an action seeking declaratory judgment.
Section 9.13    Indemnity.
Borrower shall indemnify, defend and hold harmless the Indemnified Persons from
and against any and all other liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, claims, costs, expenses and disbursements
of any kind or nature whatsoever (including, without limitation, the reasonable
fees and disbursements of counsel in connection with any investigative,
administrative or judicial proceeding commenced or threatened, whether or not an
Indemnified Person shall be designated a party thereto), that may be imposed on,
incurred by, or asserted against any Indemnified Person in any manner relating
to or arising out of (i) any breach by Borrower of its obligations under, or any
material misrepresentation by Borrower contained in, this Agreement or the other
Loan Documents or (ii) the use or intended use of the proceeds of the Loan
(collectively, the “Indemnified Liabilities”); provided, however, that Borrower
shall not have any obligation to any Indemnified Person hereunder to the extent
that such Indemnified Liabilities arise from the gross negligence, illegal acts,
fraud or willful misconduct of such Indemnified Person. To the extent that the
undertaking to indemnify, defend and hold harmless set forth in the preceding
sentence may be unenforceable because it violates any law or public policy,
Borrower shall pay the maximum portion that it is permitted to pay and satisfy
under applicable law to the payment and satisfaction of all Indemnified
Liabilities incurred by the Indemnified Persons.
Section 9.14    Schedules and Exhibits Incorporated. The Schedules and Exhibits
annexed hereto are hereby incorporated herein as a part of this Agreement with
the same effect as if set forth in the body hereof.
Section 9.15    Offsets, Counterclaims and Defenses. Any assignee of a Lender’s
interest in and to this Agreement and the other Loan Documents shall take the
same free and clear of all offsets, counterclaims or defenses which are
unrelated to such documents which Borrower may otherwise have against any
assignor of such documents, and no such unrelated counterclaim or defense shall
be interposed or asserted by Borrower in any action or proceeding brought by any
such assignee upon such documents and any such right to interpose or assert any
such unrelated


146



--------------------------------------------------------------------------------





offset, counterclaim or defense in any such action or proceeding is hereby
expressly waived by Borrower.
Section 9.16    No Joint Venture or Partnership; No Third Party; Beneficiaries.
(a)    Borrower and Administrative Agent and Lenders intend that the
relationships created hereunder and under the other Loan Documents be solely
that of borrower and lender. Nothing herein or therein is intended to create a
joint venture, partnership, tenancy‑in‑common, or joint tenancy relationship
between Borrower, on the one hand and Administrative Agent and Lenders, on the
other hand nor to grant Administrative Agent or Lenders any interest in the
Properties other than, if applicable, that of mortgagee, beneficiary or lender.
(b)    This Agreement and the other Loan Documents are solely for the benefit of
Administrative Agent and Lenders and Borrower and nothing contained in this
Agreement or the other Loan Documents shall be deemed to confer upon anyone
other than Administrative Agent and Lenders and Borrower any right to insist
upon or to enforce the performance or observance of any of the obligations
contained herein or therein. All conditions to the obligations of Lenders to
make the Loan hereunder are imposed solely and exclusively for the benefit of
Lenders and no other Person shall have standing to require satisfaction of such
conditions in accordance with their terms or be entitled to assume that Lenders
will refuse to make the Loan in the absence of strict compliance with any or all
thereof and no other Person shall under any circumstances be deemed to be a
beneficiary of such conditions, any or all of which may be freely waived in
whole or in part by Lenders if, in their sole discretion, deem it advisable or
desirable to do so.
Section 9.17    Publicity. All news releases, publicity or advertising by
Borrower or its Affiliates through any media intended to reach the general
public which refers to the Loan Documents or the financing evidenced by the Loan
Documents, to Administrative Agent, the Lenders or any of their respective
Affiliates (with respect to the Loan) shall be subject to the prior written
approval of the Administrative Agent, such Lenders or such Affiliates in their
sole discretion (other than to the extent included in any disclosures or filings
required under the Securities and Exchange Commission or state securities laws,
in which case Borrower’s obligations hereunder shall be limited to providing the
Lenders with a reasonable prior opportunity to review). Each of the
Administrative Agent and the Lenders shall have the right to publicly describe
the Loan in general terms advertising and public communications of all kinds,
including press releases, direct mail, newspapers, magazines, journals, e-mail,
or internet advertising or communications. Details such as the addresses of the
Properties, the amount of the Loan, the date of the closing and descriptions of
the size/locations of the Properties shall only be included subject to
Borrower’s approval in advance. Notwithstanding the foregoing, Borrower’s
approval shall not be required for the publication by any Lender of notice of
the Loan by means of a customary tombstone advertisement, which, for the
avoidance of doubt, may include the amount of the Loan, the number of Properties
as of the Closing Date and the parties involved in the transactions contemplated
hereby.
Section 9.18    Cross Default; Cross Collateralization; Waiver of Marshalling of
Assets.


147



--------------------------------------------------------------------------------





(a)    Borrower acknowledges that Lenders have made the Loan to Borrower upon
the security of its collective interest in the Properties and in reliance upon
the aggregate of the Properties taken together being of greater value as
collateral security than the sum of each Property taken separately. Borrower
agrees that the Mortgages are and will be cross-collateralized and
cross-defaulted with each other so that (i) an Event of Default under any of the
Mortgages shall constitute an Event of Default under each of the other Mortgages
which secure the Debt; (ii) an Event of Default under this Agreement shall
constitute an Event of Default under each Mortgage; (iii) each Mortgage shall
constitute security for the Debt as if a single blanket lien were placed on all
of the Properties security for the Debt; and (iv) such cross-collateralization
shall in no event be deemed to constitute a fraudulent conveyance.
(b)    To the fullest extent permitted by law, Borrower, for itself and its
successors and assigns, waives all rights to a marshalling of the assets of
Borrower, Borrower’s partners and others with interests in Borrower, and of the
Properties, or to a sale in inverse order of alienation in the event of
foreclosure of all or any of the Mortgages, and agrees not to assert any right
under any laws pertaining to the marshalling of assets, the sale in inverse
order of alienation, homestead exemption, the administration of estates of
decedents, or any other matters whatsoever to defeat, reduce or affect the right
of the Administrative Agent and the Lenders under the Loan Documents to a sale
of the Properties for the collection of the Debt without any prior or different
resort for collection or of the right of Administrative Agent and the Lenders to
the payment of the Debt out of the net proceeds of the Properties in preference
to every other claimant whatsoever. In addition, Borrower, for itself and its
successors and assigns, waives in the event of foreclosure of any or all of the
Mortgages, any equitable right otherwise available to Borrower which would
require the separate sale of the Properties or require Administrative Agent (on
behalf of Lenders) to exhaust its remedies against any Property or any
combination of the Properties before proceeding against any other Property or
combination of Properties; and, further, in the event of such foreclosure,
Borrower hereby expressly consents to and authorizes, at the option of
Administrative Agent, the foreclosure and sale either separately or together of
any combination of the Properties.
Section 9.19    Conflict; Construction of Documents; Reliance. In the event of
any conflict between the provisions of this Agreement and any of the other Loan
Documents, the provisions of this Agreement shall control. The parties hereto
acknowledge that they were each represented by competent counsel in connection
with the negotiation, drafting and execution of the Loan Documents and that such
Loan Documents shall not be subject to the principle of construing their meaning
against the party which drafted same. Borrower acknowledges that, with respect
to this Agreement and the other Loan Documents, Borrower shall rely solely on
its own judgment and advisors in entering into the such Loan Documents without
relying in any manner on any statements, representations or recommendations of
the Administrative Agent, any Lender or any parent, subsidiary or Affiliate of
an Administrative Agent or any Lender. Neither the Administrative Agent nor any
Lender shall be subject to any limitation whatsoever in the exercise of any
rights or remedies available to it under any of the Loan Documents or any other
agreements or instruments which govern the Loan by virtue of the ownership by it
or any parent, subsidiary or Affiliate of the Administrative Agent or such
Lender of any equity interest any of them may acquire in Borrower, and Borrower
hereby irrevocably waives the right to raise any defense or take any action on
the basis of the foregoing with respect to the Administrative Agent or such
Lender’s exercise of any such rights or remedies. Borrower acknowledges that
such Administrative Agent and the Lenders engage in the business of real estate
financings and other real estate


148



--------------------------------------------------------------------------------





transactions and investments which may be viewed as adverse to or competitive
with the business of Borrower or its Affiliates.
Section 9.20    Brokers and Financial Advisors. Borrower hereby represents that
neither it nor Sponsor has dealt with any financial advisors, brokers,
underwriters, placement agents, agents or finders in connection with the
transactions contemplated by this Agreement. Borrower hereby agrees to
indemnify, defend and hold the Administrative Agent harmless from and against
any and all claims, liabilities, reasonable documented costs and expenses of any
kind (including the Administrative Agent’s attorneys’ fees of external counsel
and out-of-pocket expenses) in any way relating to or arising from a claim by
any Person that such Person acted on behalf of Borrower or the Administrative
Agent in connection with the transactions contemplated herein. The provisions of
this Section 9.20 shall survive the expiration and termination of this Agreement
and the payment of the Debt.
Section 9.21    Prior Agreements. This Agreement and the other Loan Documents
contain the entire agreement of the parties hereto and thereto in respect of the
transactions contemplated hereby and thereby, and all prior agreements among or
between such parties, whether oral or written, among any of the parties hereto
are superseded by the terms of this Agreement and the other Loan Documents.
Section 9.22    Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall together constitute one and the same instrument. Copies
of originals, including copies delivered by facsimile, pdf or other electronic
means shall have the same import and effect as original counterparts and shall
be valid, enforceable and binding for the purposes of this Agreement.
Section 9.23    Ratable Payments. If any Lender, whether by setoff or otherwise,
has payment made to it with respect to any Obligations in a greater proportion
than that received by any other Lender entitled to receive a ratable share of
such payment, such Lender agrees, promptly upon demand, to purchase for cash
without recourse or warranty a portion of such Obligations so that after such
purchase each Lender will hold its ratable proportion of such Obligations;
provided that if all or any portion of such excess amount is thereafter
recovered from such Lender, such purchase shall be rescinded and the purchase
price restored to the extent of such recovery, but without interest.
Section 9.24    Exculpation of Administrative Agent. The Administrative Agent
neither undertakes nor assumes any responsibility or duty to Borrower or any
other party to select, review, inspect, examine, supervise, pass judgment upon
or inform Borrower or any third party of (a) the existence, quality, adequacy or
suitability of Broker Price Opinions of the Properties or Collateral, (b) any
environmental report, or (c) any other matters or items, including property
inspections that are contemplated in the Loan Documents. Any such selection,
review, inspection, examination and the like, and any other due diligence
conducted by Administrative Agent (on behalf of the Secured Parties), is solely
for the purpose of protecting the Administrative Agent’s and the Lenders’ rights
under the Loan Documents, and


149



--------------------------------------------------------------------------------





shall not render the Administrative Agent liable to Borrower or any third party
for the existence, sufficiency, accuracy, completeness or legality thereof.
Section 9.25    Patriot Act Records and Compliance.
(a)    The Administrative Agent, each Servicing Agent and each Lender hereby
notifies Borrower that pursuant to the requirements of the Patriot Act, it is
required to obtain, verify and record information that identifies Borrower and
Sponsor, which information includes the name and address of Borrower and Sponsor
and other information that will allow such Person to identify Borrower or
Sponsor in accordance with the Patriot Act.
(b)    Each party hereto agrees that it shall provide the Paying Agent with such
information as the Paying Agent may reasonably request from time to time in
order for the Paying Agent to comply with any applicable requirements of the
Patriot Act.
Section 9.26    No Fiduciary Duty.
(a)    Borrower acknowledges that, in connection with this Agreement, the other
Loan Documents and the Transaction, Administrative Agent and each Lender has
relied upon and assumed the accuracy and completeness of all of the financial,
legal, regulatory, accounting, tax and other information provided to, discussed
with or reviewed by such Person for such purposes, and no such Person assumes
any liability therefor or responsibility for the accuracy, completeness or
independent verification thereof. Administrative Agent and Lenders, their
respective affiliates and their respective equityholders and employees (for
purposes of this Section 9.26, the “Lending Parties”) have no obligation to
conduct any independent evaluation or appraisal of the assets or liabilities
(including any contingent, derivative or off-balance sheet assets and
liabilities) of Sponsor, Borrower or any other Person or any of their respective
affiliates or to advise or opine on any related solvency or viability issues.
(b)    It is understood and agreed that (i) the Lending Parties shall act under
this Agreement and the other Loan Documents as independent contractors, (ii) the
Transaction is an arm’s-length commercial transaction between the Lending
Parties, on the one hand, and Borrower, on the other, (iii) each Lending Party
is acting solely as principal and not as the agent or fiduciary of Borrower,
Sponsor or their respective affiliates, stockholders, employees or creditors or
any other Person and (iv) nothing in this Agreement, the other Loan Documents,
the Transaction or otherwise shall be deemed to create (A) a fiduciary duty (or
other implied duty) on the party of any Lending Party to Sponsor, Borrower, any
of their respective affiliates, stockholders, employees or creditors, or any
other Person or (B) a fiduciary or agency relationship between Sponsor, Borrower
or any of their respective affiliates, stockholders, employees or creditors, on
the one hand, and the Lending Parties, on the other. Borrower agrees that
neither it nor Sponsor nor any of their respective affiliates shall make, and
hereby waives, any claim against the Lending Parties based on an assertion that
any Lending Party has rendered advisory services of any nature or respect, or
owes a fiduciary or similar duty to Borrower, Sponsor or their respective
affiliates, stockholders, employees or creditors. Nothing in this Agreement or
the other Loan Documents is intended to confer upon any other Person (including
affiliates, stockholders, employees or creditors of Borrower and Sponsor) any
rights or remedies by reason of any fiduciary or similar duty.
(c)    Borrower acknowledges that it has been advised that the Lending Parties
are full service financial services firms engaged, either directly or through
affiliates in various activities, including securities trading, investment
banking and financial advisory, investment management, principal investment,
hedging, financing and brokerage activities and financial planning and benefits
counseling for both companies and individuals. In the ordinary course of these
activities, the Lending Parties may make


150



--------------------------------------------------------------------------------





or hold a broad array of investments and actively trade debt and equity
securities (or related derivative securities) and/or financial instruments
(including loans) for their own account and for the accounts of their customers
and may at any time hold long and short positions in such securities and/or
instruments. Such investment and other activities may involve securities and
instruments of affiliates of Borrower, including Sponsor, as well as of other
Persons that may (i) be involved in transactions arising from or relating to the
Transaction, (ii) be customers or competitors of Borrower, Sponsor and/or their
respective affiliates, or (iii) have other relationships with Borrower, Sponsor
and/or their respective affiliates. In addition, the Lending Parties may provide
investment banking, underwriting and financial advisory services to such other
Persons. The Lending Parties may also co-invest with, make direct investments
in, and invest or co-invest client monies in or with funds or other investment
vehicles managed by other parties, and such funds or other investment vehicles
may trade or make investments in securities of affiliates of Borrower, including
Sponsor, or such other Persons. The Transaction may have a direct or indirect
impact on the investments, securities or instruments referred to in this Section
9.26(c). Although the Lending Parties in the course of such other activities and
relationships may acquire information about the Transaction or other Persons
that may be the subject of the Transaction, the Lending Parties shall have no
obligation to disclose such information, or the fact that the Lending Parties
are in possession of such information, to Borrower, Sponsor or any of their
respective affiliates or to use such information on behalf of Borrower, Sponsor
or any of their respective affiliates.
(d)    Borrower acknowledges and agrees that Borrower has consulted its own
legal and financial advisors to the extent it deemed appropriate and that it is
responsible for making its own independent judgment with respect to this
Agreement, the other Loan Documents, the Transaction and the process leading
thereto.
Section 9.27    Confidentiality.
(a)    This Agreement and the Loan Documents and their respective terms,
provisions, supplements and amendments, and transactions and notices thereunder,
are proprietary to Administrative Agent and shall be held by Borrower in strict
confidence and shall not be disclosed to any third party without the consent of
Administrative Agent except for (i) disclosure to Borrower’s Affiliates,
directors, attorneys, agents or accountants, provided that such attorneys or
accountants likewise agree to be bound by this covenant of confidentiality, or
are otherwise subject to confidentiality restrictions or (ii) upon prior written
notice to Administrative Agent to the extent permitted under applicable law,
disclosure required by applicable law, rule, regulation or order of a
Governmental Authority, court or other regulatory body or (iii) when
circumstances reasonably permit, any disclosures or filing required under
Securities and Exchange Commission (“SEC”) or state securities’ laws; provided
that in the case of disclosure by any party pursuant to the foregoing clauses
(ii) and (iii), Borrower shall take reasonable actions to provide Administrative
Agent with prior written notice; provided further that in the case of (iii)
Borrower shall not file any of the Loan Documents other than this Agreement with
the SEC or state securities office unless Borrower shall have provided
reasonable prior written notice of such filing to Administrative Agent and
reasonable prior opportunity to review such filing. Notwithstanding anything
herein to the contrary, each party (and each employee, representative, or other
agent of each party) may disclose to any and all persons, without limitation of
any kind, the tax treatment and tax structure of the transaction and all
materials of any kind (including opinions or other tax analyses) that are
provided to it relating to such tax treatment and tax structure. For this
purpose, tax treatment and tax structure shall not include (i) the identity of
any existing or future party (or any Affiliate of such party) to this Agreement
or (ii) any specific pricing information or other commercial terms, including
the amount of any fees, expenses, rates or payments arising in connection with
the transactions contemplated by this Agreement. Borrower shall be responsible
for any failure of any of


151



--------------------------------------------------------------------------------





Borrower Affiliates, directors, attorneys, agents or accountants to comply with
the provisions of this clause (a).
(b)    The Administrative Agent, the Servicing Agents and the Lenders shall not
disclose to any Person (1)  information regarding the business or Properties of
Borrower or any other Loan Party or the business or properties of any Relevant
Party or of any Affiliate of any Relevant Party that it has received from such
Relevant Party or such Affiliate in connection with this Agreement and (2) any
information contained in any Property File, including, without limitation, with
respect to any Tenant, furnished to such party in connection with the
Transaction (collectively, the “Borrower Information”), except (i) to its and
its Affiliates’ officers, directors, employees, agents, consultants,
accountants, legal counsel, tax advisors and other representatives
(collectively, the “Lender Representatives”), who have a need to know the
Borrower Information for the purpose of assisting in the negotiation, completion
and management of the Transaction and who agree to be bound by the provisions in
this section applicable to the Administrative Agent, the Servicing Agents and
the Lenders, (ii) to the extent required by applicable law, regulation, subpoena
or other legal process (provided that the Borrower Information shall be redacted
in a manner reasonably satisfactory to Borrower to the extent permitted under
such applicable law, regulation, subpoena or other legal process) or in
connection with the enforcement or protection of their rights under this
Agreement and the other Loan Documents, (iii) to the extent requested or
pursuant to supervisory oversight by any governmental or regulatory authority
having jurisdiction over the Administrative Agent, such Servicing Agent, such
Lender or any Lender Representative of such Person, as applicable, (iv) to any
nationally recognized statistical rating organization, (v) to any Servicing
Agent, the Administrative Agent, the Diligence Agent, the Paying Agent, the
Calculation Agent, the Custodian, the Counterparty or any Approved Counterparty,
(vi) which is recorded and filed in public records by Borrower or any of its
Affiliates, (vii) to any assignee or prospective assignee or participant or
prospective participant which is not prohibited from being an assignee or
participant and which agrees to be bound by the confidentiality provisions set
forth herein, (viii) to the extent any of Borrower Information is publicly
available other than by actions or omissions of the Administrative Agent, any
Servicing Agent, any Lender or Lender Representatives in violation of this
Agreement or (ix) to the extent any Relevant Party or any Affiliate thereof
gives consent to such disclosure. The Administrative Agent, the Servicing Agents
and each Lender will be responsible for any failure of any related its Lender
Representative to comply with the provisions of this clause (b).
Section 9.28    State Specific Provisions. The state specific provisions set
forth in this Section 9.28 shall only apply in the event a Springing Deed of
Trust Trigger Event has occurred and the Administrative Agent, on behalf of the
Secured Parties, has elected to exercise its rights pursuant to Section 2.9. In
connection with the foregoing, Borrower agrees to cooperate with Administrative
Agent in the event any of the state specific provisions in this Section 9.28
have to be amended to comply with local law or the advice of local counsel.
9.28.1    Florida. The following Florida provision is not intended to, and does
not, limit the express choice of New York law set forth in Section 9.3 of this
Agreement and as set forth in the other Loan Documents, and is set forth herein,
if and to the extent that, notwithstanding the choice of law provisions
contained in this Agreement and the other Loan Documents, Florida law is held to
govern this Agreement, any Mortgage Document encumbering a Property located in
Florida or any other Loan Document:


152



--------------------------------------------------------------------------------





(a)    The parties acknowledge and agree that the Default Rate provided for
herein shall also be the rate of interest payable on any judgments entered in
favor of the Administrative Agent or any Lender in connection with the loan
evidenced hereby.
9.28.2    Georgia. The following Georgia provisions are not intended to, and do
not, limit the express choice of New York law set forth in Section 9.3 of this
Agreement and as set forth in the other Loan Documents, and are set forth
herein, if and to the extent that, notwithstanding the choice of law provisions
contained in this Agreement and the other Loan Documents, Georgia law is held to
govern any Mortgage encumbering a Property located in Georgia or any other Loan
Document:
(a)    Notwithstanding anything contained in this Agreement or any other Loan
Document, in any instance where Borrower or any other Relevant Party is required
to reimburse the Administrative Agent or any other Person for any legal fees or
expenses incurred by such Person in accordance with this Agreement, (i)
“reasonable attorneys’ fees,” “reasonable counsel’s fees,” “attorneys’ fees” and
other words of similar import, are not, and shall not be statutory attorneys’
fees under O.C.G.A. § 13-1-11, (ii) if, under any circumstances a Relevant Party
is required to pay any or all of Administrative Agent’s or any other Person’s
attorneys’ fees and expenses, howsoever described or referenced, such Relevant
Party shall be responsible only for reasonable legal fees and out of pocket
expenses actually incurred by such Person at customary hourly rates actually
charged to such Person for the work done, and (iii) no Relevant Party shall be
liable under any circumstances for additional attorneys’ fees or expenses,
howsoever described or referenced, under O.C.G.A. § 13-1-11.
9.28.3    Indiana. The following Indiana provisions are not intended to, and do
not, limit the express choice of New York law set forth in Section 9.3 of this
Agreement and as set forth in the other Loan Documents, and are set forth
herein, if and to the extent that, notwithstanding the choice of law provisions
contained in this Agreement and the other Loan Documents, Indiana law is held to
govern any Mortgage encumbering a Property located in Indiana or any other Loan
Document:
(a)    Borrower waives, to the extent not prohibited by the laws of the State of
Indiana, the benefit of all laws now existing or that hereafter may be enacted
providing for any appraisement or valuation of any portion of the Property.
(b)    The phrase “attorneys’ fees”, when used herein or in the other Loan
Documents shall include any and all attorneys’, paralegals’ and law clerks’ fees
and disbursements, including, but not limited to, fees and disbursements at the
pre-trial, trial and appellate levels incurred or paid by Administrative Agent
in protecting its interest in the Properties or any part thereof and enforcing
its rights hereunder.
(c)    The term “Obligations” as defined in this Agreement shall include,
without limitation, any judgment(s) or final decree(s) rendered to collect any
money obligations of Borrower to the Administrative Agent and the Lenders and/or
to enforce the performance or collection of all covenants, agreements, other
obligations and liabilities of Borrower under this Agreement or any or all of
the Loan Documents; provided, however, such Obligations shall not include any
judgment(s) or final decree(s) rendered in another jurisdiction, which
judgment(s) or final decree(s) would be unenforceable by an Indiana Court
pursuant to Ind. Code §34-54-3-4.
(d)    IT IS EXPRESSLY AGREED AND UNDERSTOOD BY BORROWER THAT THIS AGREEMENT
INCLUDES INDEMNIFICATION PROVISIONS WHICH, IN CERTAIN CIRCUMSTANCES, INCLUDE AN
INDEMNIFICATION BY BORROWER OF AN INDEMNIFIED PERSON FROM CLAIMS OR LOSSES
ARISING AS A RESULT OF SUCH INDEMNIFIED PERSON’S SOLE NEGLIGENCE.


153



--------------------------------------------------------------------------------





9.28.4    Kansas. The following Kansas provisions are not intended to, and do
not, limit the express choice of New York law set forth in Section 9.3 of this
Agreement and as set forth in the other Loan Documents, and are set forth
herein, if and to the extent that, notwithstanding the choice of law provisions
contained in this Agreement and the other Loan Documents, Kansas law is held to
govern any Mortgage encumbering a Property located in Kansas or any other Loan
Document:
(a)    THIS AGREEMENT, TOGETHER WITH THE OTHER LOAN DOCUMENTS, ARE THE FINAL
EXPRESSION OF THE AGREEMENT BETWEEN THE PARTIES HERETO AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF ANY PRIOR OR CONTEMPORANEOUS ORAL AGREEMENT BETWEEN
SUCH PARTIES. THE PARTIES HEREBY ACKNOWLEDGE AND AFFIRM THAT NO UNWRITTEN ORAL
CREDIT AGREEMENT BETWEEN THE PARTIES EXISTS.
(b)    Notwithstanding anything contained in this Agreement or any other Loan
Document, in any instance where Borrower or any other Relevant Party is required
to reimburse the Administrative Agent or any other Person for any legal fees or
expenses incurred by the Administrative Agent or such Person in accordance with
this Agreement, “reasonable attorneys’ fees,” “reasonable counsel’s fees,”
“attorneys’ fees” and other words of similar import, shall not include (i) costs
incurred by a salaried employee of any such Person or its assignees or (ii) the
recovery of both attorneys’ fees and collection agency fees.
9.28.5    Minnesota. The following Minnesota provisions are not intended to, and
do not, limit the express choice of New York law set forth in Section 9.3 of
this Agreement and as set forth in the other Loan Documents, and are set forth
herein, if and to the extent that, notwithstanding the choice of law provisions
contained in this Agreement and the other Loan Documents, Minnesota law is held
to govern any Mortgage encumbering a Property located in Minnesota or any other
Loan Document:
(a)    The phrase “attorneys’ fees”, when used herein or in the other Loan
Documents shall include any and all attorneys’, paralegals’ and law clerks’ fees
and disbursements, including, but not limited to, fees and disbursements at the
pre-trial, trial and appellate levels incurred or paid by the Administrative
Agent or any Lender in protecting its interest in the Property, or any part
thereof and enforcing its rights hereunder.
(b)    IT IS EXPRESSLY AGREED AND UNDERSTOOD BY BORROWER THAT THIS AGREEMENT
INCLUDES INDEMNIFICATION PROVISIONS WHICH, IN CERTAIN CIRCUMSTANCES, INCLUDE AN
INDEMNIFICATION BY BORROWER OF AN INDEMNIFIED PERSON FROM CLAIMS OR LOSSES
ARISING AS A RESULT OF SUCH INDEMNIFIED PERSON’S SOLE NEGLIGENCE.
(c)    THIS AGREEMENT, TOGETHER WITH THE OTHER LOAN DOCUMENTS, ARE THE FINAL
EXPRESSION OF THE AGREEMENT BETWEEN THE PARTIES HERETO AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF ANY PRIOR OR CONTEMPORANEOUS ORAL AGREEMENT BETWEEN
SUCH PARTIES. THE PARTIES HEREBY ACKNOWLEDGE AND AFFIRM THAT NO UNWRITTEN ORAL
CREDIT AGREEMENT BETWEEN THE PARTIES EXISTS.
9.28.6    Missouri. The following Missouri provisions are not intended to, and
do not, limit the express choice of New York law set forth in Section 9.3 of
this Agreement and as set forth in the other Loan Documents, and are set forth
herein, if and to the extent that, notwithstanding the choice of law provisions
contained in this Agreement and the other Loan Documents, Missouri law is held
to govern any Mortgage Document encumbering a Property located in Missouri or
any other Loan Document:


154



--------------------------------------------------------------------------------





(a)    Borrower has read and understands the following notice pursuant to
Section 432.047 of the Missouri Revised Statutes:
Oral or unexecuted agreements or commitments to loan money, extend credit or to
forbear from enforcing repayment of a debt including promises to extend or renew
such debt are not enforceable, regardless of the legal theory upon which it is
based that is in any way related to the credit agreement. To protect you
(borrower(s)) and us (creditor) from misunderstanding or disappointment, any
agreements we reach covering such matters are contained in this writing, which
is the complete and exclusive statement of the agreement between us, except as
we may later agree in writing to modify it.
For purposes of the foregoing, “borrower” is Borrower, “creditor” is each Lender
and the “credit agreement” is this Agreement.
9.28.7    North Carolina. The following North Carolina provisions are not
intended to, and do not, limit the express choice of New York law set forth in
Section 9.3 of this Agreement and as set forth in the other Loan Documents, and
are set forth herein, if and to the extent that, notwithstanding the choice of
law provisions contained in this Agreement and the other Loan Documents, North
Carolina law is held to govern any Mortgage encumbering a Property located in
North Carolina or any other Loan Document:
(a)    Notwithstanding anything contained in this Agreement or any other Loan
Document, in any instance where Borrower or any other Relevant Party is required
to reimburse the Administrative Agent or any other Person for any legal fees or
expenses incurred by such Person in accordance with this Agreement, (i)
“reasonable attorneys’ fees,” “reasonable counsel’s fees,” “attorneys’ fees” and
other words of similar import, are not, and shall not be statutory attorneys’
fees under NCGS § 6.21.2, (ii) if, under any circumstances a Relevant Party is
required to pay any or all of the Administrative Agent’s or any other Person’s
attorneys’ fees and expenses, howsoever described or referenced, such Relevant
Party shall be responsible only for reasonable legal fees and out of pocket
expenses actually incurred by such Person at customary hourly rates actually
charged to such Person for the work done, and (iii) no Relevant Party shall be
liable under any circumstances for additional attorneys’ fees or expenses,
howsoever described or referenced, under NCGS § 6.21.2.
9.28.8    South Carolina.
The following South Carolina provisions are not intended to, and do not, limit
the express choice of New York law set forth in Section 9.3 of this Agreement
and as set forth in the other Loan Documents, and are set forth herein, if and
to the extent that, notwithstanding the choice of law provisions contained in
this Agreement and the other Loan Documents, South Carolina law is held to
govern any Mortgage encumbering a Property located in South Carolina or any
other Loan Document:
(a)    Waiver of Appraisal Rights. The laws of South Carolina provide that in
any real estate foreclosure proceeding a defendant against whom a personal
judgment is taken or asked may within thirty (30) days after the sale of the
mortgaged property apply to the court for an order of appraisal. The statutory
appraisal value as approved by the court would be substituted for the high bid
and may decrease the amount of any deficiency owing in connection with the
transaction. THE UNDERSIGNED HEREBY WAIVES AND RELINQUISHES THE STATUTORY
APPRAISAL RIGHTS WHICH MEANS THE HIGH BID AT THE JUDICIAL FORECLOSURE SALE WILL
BE APPLIED TO THE DEBT REGARDLESS OF ANY APPRAISED VALUE OF THE MORTGAGED
PROPERTY. THE UNDERSIGNED ACKNOWLEDGES AND AFFIRMS THAT IT RECEIVED WRITTEN


155



--------------------------------------------------------------------------------





NOTIFICATION BEFORE THE TRANSACTION THAT A WAIVER OF APPRAISAL RIGHTS WAS
REQUIRED IN ACCORDANCE WITH THE PROVISIONS OF S.C. CODE ANN. SECTION 29-3-680.
9.28.9    Tennessee. The following Tennessee provision is not intended to, and
does not, limit the express choice of New York law set forth in Section 9.3 of
this Agreement and as set forth in the other Loan Documents, and is set forth
herein, if and to the extent that, notwithstanding the choice of law provisions
contained in this Agreement and the other Loan Documents, Tennessee law is held
to govern any Mortgage encumbering a Property located in Tennessee or any other
Loan Document:
(a)    The provisions of the Loan Documents as to payment of attorneys' fees and
expenses of collection (i) will be subject to the discretion of the court as to
the award and the amount of attorneys’ fees, and (ii) may be subject to T.C.A §
20-12-119(c), which requires a court to award certain litigation costs and
reasonable and necessary attorneys’ fees, up to $10,000, to the successful party
if the court grants a motion to dismiss pursuant to Rule 12 of the Tennessee
Rules of Civil Procedure for failure to state a claim upon which relief may be
granted.
9.28.10    Texas. The following Texas provisions are not intended to, and do
not, limit the express choice of New York law set forth in Section 9.3 of this
Agreement and as set forth in the other Loan Documents, and is set forth herein,
if and to the extent that, notwithstanding the choice of law provisions
contained in this Agreement and the other Loan Documents, Texas law is held to
govern any Mortgage encumbering a Property located in Texas or any other Loan
Document:
(a)    INDEMNIFICATION. IT IS THE INTENTION OF THE PARTIES HERETO THAT THE
INDEMNITIES SET FORTH IN THIS AGREEMENT SHALL APPLY TO LOSSES, LIABILITIES,
CLAIMS, DAMAGES OR EXPENSES WHICH IN WHOLE OR IN PART ARE CAUSED BY OR ARISE OUT
OF THE NEGLIGENCE OF AN INDEMNIFIED PARTY.
(b)    Usury Savings. With respect to Section 2.2.6 of the Loan Agreement, the
Maximum Legal Rate shall be calculated in a manner that takes into account any
and all fees, payments, and other charges in respect of the Loan Documents that
constitute interest under applicable law. For purposes of determining the
Maximum Legal Rate under Texas law, the applicable rate ceiling shall be the
weekly ceiling described in, and computed in accordance with, Chapter 303 of the
Texas Finance Code, as the same may be amended. To the extent federal law
permits Administrative Agent to contract for, charge, take, receive or reserve a
greater amount of interest than under Texas law, Lender will rely on federal law
instead of such Chapter 303 for the purpose of determining the Maximum Legal
Rate. Additionally, to the extent permitted by applicable law now or hereafter
in effect, Administrative Agent may, at its option and from time to time,
utilize any other method of establishing the Maximum Legal Rate under such
Chapter 303 or under other applicable law by giving notice, if required, to
Borrower as provided by applicable law now or hereafter in effect.
(c)    Non‑Application of Chapter 346 of Texas Finance Code. The provisions of
Chapter 346 of the Texas Finance Code are specifically declared by the parties
hereto not to be applicable to this Agreement or any of the other Loan Documents
or to the transactions contemplated hereby.
(d)    TEXAS FINANCE CODE SECTION 307.052 COLLATERAL PROTECTION INSURANCE
NOTICE: (A) BORROWER IS REQUIRED TO: (I) KEEP THE PROPERTY INSURED AGAINST
DAMAGE IN THE AMOUNTS SET FORTH IN SECTION 5.1 HEREOF; (II) PURCHASE THE
INSURANCE FROM AN INSURER THAT IS AUTHORIZED TO DO BUSINESS IN THE STATE OF
TEXAS OR AN ELIGIBLE SURPLUS LINES INSURER; AND (III) NAME ADMINISTRATIVE


156



--------------------------------------------------------------------------------





AGENT AS THE PERSON TO BE PAID UNDER THE POLICY IN THE EVENT OF A LOSS; (B)
BORROWER MUST, IF REQUIRED BY THE TRUSTEE, DELIVER TO THE TRUSTEE A CERTIFICATE
EVIDENCING SUCH INSURANCE AND PROOF OF THE PAYMENT OF PREMIUMS; AND (C) IF
BORROWER FAILS TO MEET ANY REQUIREMENT LISTED IN SUBSECTION (A) OR (B), THE
TRUSTEE MAY OBTAIN COLLATERAL PROTECTION INSURANCE ON BEHALF OF BORROWER AT
BORROWER’S EXPENSE.
Section 9.29    Property Files Website; Access to Information
(a)    Property Files Website. Borrower shall maintain a website for the
maintenance of the Property Files in electronic format at www.structuredfn.com
(the “Property Files Website”) that is accessible to Administrative Agent, each
Lender (and any designee of such Lender, including potential assignees and
participants as to which Lender notifies Borrower), each Relevant Party, Paying
Agent, Calculation Agent and the Diligence Agent, which shall remain in
existence for so long as any portion of the Debt remains outstanding.
(b)    Access to Information. Except with respect to materials permitted or
required to be posted to and maintained on the Property Files Website,
concurrently with the delivery of any notice, report, valuation, inspection,
Underwriting Package, certification, document or other deliverable under this
Agreement or any other Loan Document, the party required to provide such notice
or deliver such deliverable, including, without limitation, Borrower, any other
Relevant Party, the Administrative Agent, the Lenders and the Diligence Agent,
shall provide such deliverable directly to the applicable parties, including the
Administrative Agent.
Section 9.30    Certain Waivers
Each party hereto hereby unconditionally and irrevocably waives, to the maximum
extent not prohibited by applicable law, any rights it may have to claim or
recover against any Relevant Party, the Administrative Agent, any Lender, and
any Servicing Agent in any legal action or proceeding any special, exemplary,
punitive or consequential damages.
ARTICLE X    ADMINISTRATIVE AGENT
Section 10.1    Authorization and Action.
(a)    Each Lender hereby appoints and authorizes the Administrative Agent to
take such action as agent on its behalf (including execution of the other Loan
Documents) and to exercise such powers under this Agreement as are delegated to
the Administrative Agent by the terms of the Loan Documents, together with such
powers as are reasonably incidental thereto. The provisions of this Article X
are solely for the benefit of the Administrative Agent and, except for any
approvals or rights to receive notices specifically set forth in this Article X,
Borrower shall not have any rights as a third-party beneficiary or otherwise
under any of the other provisions of this Article X. The Administrative Agent
shall not have any duties or obligations except those expressly set forth herein
or in the other Loan Documents. Without limiting the generality of the
foregoing, (i) the Administrative Agent shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default or Event of Default has
occurred and is continuing, (ii) the Administrative Agent shall have no duty to
take any discretionary action or exercise any discretionary rights or powers,
except discretionary rights and powers expressly contemplated by the Loan
Documents that the Administrative Agent is required to exercise, including as
directed by the Majority Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in this
Agreement); provided that the Administrative Agent shall not be required to take
any action that, in its opinion


157



--------------------------------------------------------------------------------





or the opinion of its counsel, may expose the Administrative Agent to liability
or that is contrary to any Loan Document or applicable law, including for the
avoidance of doubt any action that may be in violation of the automatic stay
under the Bankruptcy Code or other applicable law, and (iii) except as expressly
set forth in the Loan Documents, the Administrative Agent shall have no duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to any Relevant Party or any of their Affiliates that is communicated
to or obtained by the Administrative Agent or any of its Affiliates in any
capacity. The Administrative Agent shall be fully protected in acting, or in
refraining from acting, under this Agreement and the other Loan Documents in
accordance with the instructions of the Majority Lenders or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in this Agreement).
(b)    The Administrative Agent shall not be liable for any action taken or not
taken, nor any determination, decision or consent made or granted by it, in the
absence of its own gross negligence or willful misconduct.  In addition, the
Administrative Agent shall not be liable in any circumstance for any action
taken or not taken, nor any determination, decision or consent made or granted
by it, in each case with the consent or at the request of the Majority Lenders
(or such other number or percentage of the Lenders as shall be necessary under
the circumstances as provided in Section 9.4). Wherever this Agreement or any
Loan Document provides that the Administrative Agent may make any determination
or decision or grant any consent, the Administrative Agent may, but shall have
no obligation to, seek direction from the Majority Lenders with respect thereto
and, in either case, the Administrative Agent shall be fully protected in
exercising its good faith discretion in taking any such action or exercising any
discretion unless it has sought directions from the Lenders with respect to the
applicable matter and has been expressly instructed otherwise by the Majority
Lenders with respect to the applicable matter.
(c)    The Lenders are not partners or co-venturers, and no Lender shall be
liable for the acts or omissions of, or (except as otherwise set forth herein in
case of the Administrative Agent) authorized to act for, any other Lender. The
Administrative Agent shall have the exclusive right on behalf of the Lenders to
enforce the payment of the principal of and interest on the Loan (or any portion
thereof) after the date such principal or interest has become due and payable
pursuant to the terms of this Agreement. Each Lender acknowledges and agrees
that the extensions of credit made hereunder are commercial loans and not
investments in a business enterprise or securities.
(d)    Each Lender, by signing this Agreement or an Assignment and Acceptance,
as applicable, (i) represents that it is engaged in making, acquiring or holding
commercial loans in the ordinary course of its business and has, independently
and without reliance upon the Administrative Agent or any other Lender and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement as a Lender, and to
make, acquire or hold its portion of the Loan hereunder and (ii) expressly
acknowledges that neither the Administrative Agent nor any of its respective
officers, directors, employees, agents, attorneys in fact have made any
representations or warranties to it and that no act by the Administrative Agent
hereafter taken, including any review of the affairs of a Relevant Party, shall
be deemed to constitute any representation or warranty by the Administrative
Agent to any Lender. Each Lender shall, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information (which may contain material, non-public information within the
meaning of the United States securities laws concerning Borrower and its
Affiliates) as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any related agreement or any document furnished hereunder or thereunder and in
deciding whether or to the extent to which it will continue as a lender or
assign or otherwise transfer its rights, interests and obligations hereunder.


158



--------------------------------------------------------------------------------





Section 10.2    Administrative Agent’s Reliance.
(a)    The Administrative Agent shall be deemed not to have knowledge of any
Default or Event of Default unless and until written notice thereof is given to
the Administrative Agent by a Relevant Party, the Administrative Agent shall not
be responsible for or have any duty to ascertain or inquire into (i) any
statement, warranty or representation made in or in connection with any Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection with any Loan Document, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan Document, (iv) the validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document, (v) the creation, perfection or priority of Liens on the
Collateral or the existence of the Collateral or (vi) the satisfaction of any
condition set forth in any Loan Document, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent. The
Administrative Agent may deem and treat the payee of the Loan or any portion of
the Loan as the owner thereof for all purposes unless the Loan or any portion of
the Loan, shall have been transferred in accordance with this Agreement and all
actions required by such Section in connection with such transfer shall have
been taken. The Administrative Agent shall not be liable or responsible for any
act or omission of any Servicing Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing believed by it to be genuine and to have been signed or sent by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to be made by the proper Person,
and shall not incur any liability for relying thereon. The Administrative Agent
may consult with legal counsel (who may be counsel for Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.
(b)    The Administrative Agent may perform any and all its duties and exercise
its rights and powers by or through any one or more sub-agents appointed by it
and through its Affiliates. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Affiliates of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facility provided
for herein as well as activities as Administrative Agent.
Section 10.3    Collateral Matters.
(a)    The Administrative Agent is a “representative” of the Lenders and the
other Secured Parties within the meaning of the term “secured party” as defined
in the UCC. Each Lender authorizes the Administrative Agent to enter into each
of the Collateral Documents and the other Loan Documents and to take all action
contemplated by such documents. Each Lender agrees that no Lender (other than
the Administrative Agent) shall have the right individually to seek to realize
upon the security granted by any Collateral Document, it being understood and
agreed that such rights and remedies may be exercised solely by the
Administrative Agent for the benefit of the Secured Parties upon the terms of
the Collateral Documents. In the event that any Collateral is hereafter pledged
by any Person as collateral security for the Obligations, the Administrative
Agent is hereby authorized, and hereby granted a power of attorney, to execute
and deliver on behalf of the Lenders any Collateral Documents necessary or
appropriate to grant and perfect a Lien on such Collateral in favor of the
Administrative Agent on behalf of the Secured Parties. The Lenders hereby
authorize the Administrative Agent, at its option and in its discretion, to
release any Lien granted to or held by Agent upon any Collateral (i) as
described in Section 9.4; (ii) as permitted by, but only in accordance with, the
terms of the applicable Loan Document or Collateral Document; or (iii) if
approved, authorized or ratified in writing by the Majority Lenders, unless such
release is required to be approved by all of the Lenders hereunder. Upon request
by the Administrative Agent at any time, the Lenders will confirm in writing the


159



--------------------------------------------------------------------------------





Administrative Agent’s authority to release particular types or items of
Collateral pursuant hereto. Upon any sale or transfer of assets constituting
Collateral which is permitted pursuant to the terms of this Agreement or any
other Loan Document, or consented to in writing by the Majority Lenders or all
of the Lenders, as applicable, the Administrative Agent is hereby irrevocably
authorized by the Lenders to execute such documents as may be necessary to
evidence the release of the Liens granted to the Administrative Agent for the
benefit of the Secured Parties herein or pursuant hereto upon the Collateral
that was sold or transferred; provided, however, that (i) the Administrative
Agent shall not be required to execute any such document on terms which, in the
Administrative Agent’s opinion, would expose the Administrative Agent to
liability or create any obligation or entail any consequence other than the
release of such Liens without recourse or warranty, and (ii) such release shall
not in any manner discharge, affect or impair the Obligations or any Liens upon
(or obligations of Borrower or any Relevant Party in respect of) all interests
retained by Borrower or any of its Affiliates, including (without limitation)
the proceeds of the sale, all of which shall continue to constitute part of the
Collateral.
(b)    In case of the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding or any other judicial proceeding relative to Borrower
or any Relevant Party, the Administrative Agent (irrespective of whether the
Loan shall then be due and payable as herein expressed or by declaration or
otherwise and irrespective of whether the Administrative Agent shall have made
any demand on Borrower) shall be entitled and empowered (but not obligated) by
intervention in such proceeding or otherwise (i) to file and prove a claim for
the whole amount of the principal and interest owing and unpaid in respect of
the Loan, and all other Obligations that are owing and unpaid and to file such
other documents as may be necessary or advisable in order to have the claims of
the Lenders, the Administrative Agent and the other Secured Parties (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders and the Administrative Agent and their respective agents and
counsel and all other amounts due the Lenders and the Administrative Agent
hereunder) allowed in such judicial proceeding; and (ii) to collect and receive
any monies or other property payable or deliverable on any such claims and to
distribute the same, and, in the case of each of clauses (a) and (b) of this
paragraph, any custodian, receiver, assignee, trustee, liquidator, sequestrator
or other similar official in any such judicial proceeding is hereby authorized
by each Lender to make such payments to the Administrative Agent (or if the
Administrative Agent so directs, to the Paying Agent) and, in the event that the
Administrative Agent shall consent to the making of such payments directly to
the Lenders, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent hereunder.
(c)    The Administrative Agent, on behalf of the Secured Parties, shall have
the right to credit bid and purchase for the benefit of the Administrative Agent
and the other Lenders all or any portion of the Collateral at any sale thereof
conducted by the Administrative Agent under the provisions of the UCC, including
pursuant to Sections 9-610 or 9-620 of the UCC, at any sale thereof conducted
under the provisions of the Bankruptcy Code, including Section 363 thereof, or a
sale under a plan of reorganization, or at any other sale or foreclosure
conducted by the Administrative Agent (whether by judicial action or otherwise)
in accordance with applicable law. Each Lender hereby agrees that, except as
otherwise provided in any Loan Documents or with the written consent of
Administrative Agent and the Majority Lenders, it will not take any enforcement
action, accelerate obligations under any Loan Documents, or exercise any right
that it might otherwise have under applicable law to credit bid at foreclosure
sales, UCC sales or other similar dispositions of the Collateral.
Section 10.4    Administrative Agent and Affiliates.


160



--------------------------------------------------------------------------------





To the extent the Person acting as Administrative Agent of any Affiliate thereof
is also a Lender, such Person, in its individual capacity, shall have the same
rights and powers hereunder as any other Lender or holder of a Note or
participation interest and may exercise the same as though it was not performing
the duties specified herein. The Administrative Agent and/or its Affiliates may
accept deposits from, lend money to, acquire equity interests in, and generally
engage in any kind of banking, trust, financial advisory or other business with
Borrower or any Relevant Party or any of their respective Affiliates as if it
were not performing the duties specified herein, and may accept fees and other
consideration from Borrower and any Relevant Party for services in connection
with this Agreement and otherwise without having to account for the same to the
Lenders.
Section 10.5    Resignation.
The Administrative Agent may resign as Administrative Agent upon thirty
(30) days’ notice to the Lenders and Borrower. Any successor Administrative
Agent shall be appointed by the Majority Lenders subject to providing notice
thereof to the Administrative Agent and Borrower; provided that if no Event of
Default has occurred and is continuing hereunder, the Majority Lenders shall
obtain the prior written consent of Borrower to such successor. Upon such
appointment such successor agent shall succeed to the rights, powers and duties
of the Administrative Agent, and the term “Administrative Agent” shall mean such
successor agent effective upon such appointment and approval, and such former
Administrative Agent’s rights, powers and duties as Administrative Agent shall
be terminated, without any other or further act or deed on the part of such
former Administrative Agent or any of the parties to this Agreement. If no
successor Administrative Agent has accepted appointment by the date that is
thirty (30) days following the retiring Administrative Agent’s notice of
resignation, then the retiring Administrative Agent may, but shall not be
obligated to, apply to a court of competent jurisdiction for the appointment of
a successor Administrative Agent or for other appropriate relief. The reasonable
documented costs and expenses (including its reasonable attorneys’ fees of
external counsel and out-of-pocket expenses) incurred by the Administrative
Agent in connection with such proceeding shall be paid by Borrower. After any
retiring Administrative Agent’s resignation as Administrative Agent, the
provisions of this Article X shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was Administrative Agent.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK; SIGNATURE PAGES FOLLOW]




161



--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.
BORROWER:
HOME SFR BORROWER, LLC,
a Delaware limited liability company


By:
/s/ Ercan Gurhan
Name:
Erhan Gurhan
Title:
Vice President







Loan Agreement         Front Yard

--------------------------------------------------------------------------------







LENDER:
MORGAN STANLEY BANK, N.A.


By:
/s/ Michelangelo Raimondi
Name:
Michelangelo Raimondi
Title:
Authorized Signatory













Morgan Stanley Bank, N.A.
1585 Broadway, 24th Floor
New York, NY 10036
Attention: SPG FID Secured Lending
Facsimile No. (718) 233-2404
Email: spglending-abs@morganstanley.com
(and post to the Property Files Website)


With a copy to:


Morgan Stanley Bank, N.A.
One Utah Center, 201 South Main Street
Salt Lake City, Utah 84111
Attention: FID Secured Lending
Email: spglending-abs@morganstanley.com
(and post to the Property Files Website)






Loan Agreement         Front Yard

--------------------------------------------------------------------------------







ADMINISTRATIVE AGENT:
MORGAN STANLEY MORTGAGE CAPITAL HOLDINGS LLC
By:
/s/ Brian Zakutansky
Name:
Brian Zakutansky
Title:
Authorized Signatory











Loan Agreement         Front Yard

--------------------------------------------------------------------------------







CALCULATION AGENT AND PAYING AGENT:
WELLS FARGO BANK, N.A.
By:
/s/ Michelle Treadwell
Name:
Michell Treadwell
Title:
VP









 




Loan Agreement         Front Yard